--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
CREDIT AGREEMENT


among
 
GENCO SHIPPING & TRADING LIMITED,
 
VARIOUS LENDERS,
 
and
 
NORDEA BANK FINLAND PLC,
 
acting through its New York branch,
 
as Administrative Agent, Mandated Lead Arranger, Bookrunner and Collateral
Agent,


BAYERISCHE HYPO- UND VEREINSBANK AG,
 
as Mandated Lead Arranger and Bookrunner,
 
DNB NOR BANK ASA,
 
as Mandated Lead Arranger,
 
and


SUMITOMO MITSUI BANKING CORPORATION,
acting through its Brussels branch,
as Mandated Lead Arranger
__________________________________


Dated as of September 4, 2008
__________________________________
 
 
 

--------------------------------------------------------------------------------




 
SECTON 1.
 
AMOUNT AND TERMS OF THE FACILITY 
1

 
 
1.01
The Commitments 
1

 
 
1.02
Amount of Each Borrowing; Limitation on Number of Borrowings 
1

 
 
1.03
Notice of Borrowing 
2

 
 
1.04
Disbursement of Funds 
2

 
 
1.05
Notes 
3

 
 
1.06
Pro Rata Borrowings 
4

 
 
1.07
Interest 
4

 
 
1.08
Interest Periods 
4

 
 
1.09
Increased Costs, Illegality, etc 
5

 
 
1.10
Compensation 
8

 
 
1.11
Change of Lending Office 
8

 
 
1.12
Replacement of Lenders 
8

 
SECTON 2.
 
COMMITMENT COMMISSION; FEES; REDUCTIONS OF COMMITMENT
9

 
 
2.01
Commitment Commission; Fees 
9

 
 
2.02
Voluntary Termination of Unutilized Commitments 
9

 
 
2.03
Mandatory Reduction of Commitments 
10

 
SECTON 3.
 
REPAYMENTS; PREPAYMENTS; TAXES
10

 
 
3.01
Scheduled Repayments 
10

 
 
3.02
Voluntary Prepayments 
10

 
 
3.03
Mandatory Repayments 
11

 
 
3.04
Method and Place of Payment 
12

 
 
3.05
Net Payments; Taxes 
12

 
SECTON 4.
 
CONDITIONS PRECEDENT
14

 
 
4.01
Opinions of Counsel 
14

 
 
4.02
Corporate Documents; Proceedings; etc 
14

 
 
4.03
Subsidiaries Guaranty 
15

 
 
4.04
Solvency/Minimum Consolidated Net Worth Certificate
15

 
 
4.05
Purchase Contracts 
15

 
 
4.06
Approvals 
15

 
 
4.07
Litigation 
15

 
 
4.08
Material Adverse Effect 
16

 
 
4.09
Environmental Laws 
16

 
 
4.10
Fees 
16

 
 
4.11
No Conflicts 
16

 
 
 

--------------------------------------------------------------------------------


 
 
SECTON 5.
 
CONDITIONS PRECEDENT TO BORROWINGS UNDER THE FACILITY
16

 
 
5.01
Opinions of Counsel 
16

 
 
5.02
Corporate Documents; Proceedings; etc 
17

 
 
5.03
Pledge and Security Agreement 
17

 
 
5.04
Assignments of Earnings, Insurances and Charter 
18

 
 
5.05
Control Agreement 
18

 
 
5.06
Mortgages 
18

 
 
5.07
Vessel Documents 
18

 
 
5.08
Management and Service Agreements 
19

 
 
5.09
Environmental Laws 
20

 
SECTON 6.
 
FURTHER CONDITIONS PRECEDENT
20

 
 
6.01
Further Conditions Precedent 
20

 
SECTON 7.
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
20

 
 
7.01
Corporate/Limited Liability Company/Limited Partnership Status 
20

 
 
7.02
Corporate Power and Authority 
21

 
 
7.03
No Violation 
21

 
 
7.04
Governmental Approvals 
21

 
 
7.05
Financial Statements; Financial Condition; Undisclosed Liabilities 
21

 
 
7.06
Litigation 
23

 
 
7.07
True and Complete Disclosure 
23

 
 
7.08
Use of Proceeds; Margin Regulations 
23

 
 
7.09
Tax Returns and Payments 
23

 
 
7.10
Compliance with ERISA 
23

 
 
7.11
The Security Documents 
25

 
 
7.12
Representations and Warranties in Documents 
25

 
 
7.13
Subsidiaries 
25

 
 
7.14
Compliance with Statutes, etc 
25

 
 
7.15
Investment Company Act 
25

 
 
7.16
Pollution and Other Regulations 
25

 
 
7.17
Labor Relations 
26

 
 
7.18
Patents, Licenses, Franchises and Formulas 
26

 
 
7.19
Indebtedness 
26

 
 
7.20
Insurance 
27

 
 
7.21
Concerning the Vessels 
27

 
 
7.22
Citizenship 
27

 
 
(ii)
 
 

--------------------------------------------------------------------------------


 
 
 
7.23
Vessel Classification 
27

 
 
7.24
No Immunity 
27

 
 
7.25
Fees and Enforcement 
27

 
 
7.26
Form of Documentation 
27

 
 
7.27
Vessel Acquisitions 
28

 
SECTON 8.
 
AFFIRMATIVE COVENANTS
28

 
 
8.01
Information Covenants 
28

 
 
8.02
Books, Records and Inspections 
31

 
 
8.03
Maintenance of Property; Insurance; Mortgagee Interest Insurance 
31

 
 
8.04
Corporate Franchises 
31

 
 
8.05
Compliance with Statutes, etc 
32

 
 
8.06
Compliance with Environmental Laws 
32

 
 
8.07
ERISA 
33

 
 
8.08
End of Fiscal Years; Fiscal Quarters 
34

 
 
8.09
Performance of Obligations 
34

 
 
8.10
Payment of Taxes 
34

 
 
8.11
Further Assurances 
34

 
 
8.12
Deposit of Earnings 
35

 
 
8.13
Ownership of Subsidiaries 
35

 
 
8.14
Flag of the Vessels; Vessel Classifications 
35

 
 
8.15
Consent to Assignment of Charters 
36

 
SECTON 9.
 
NEGATIVE COVENANTS
36

 
 
9.01
Liens 
36

 
 
9.02
Consolidation, Merger, Sale of Assets, etc 
37

 
 
9.03
Dividends 
39

 
 
9.04
Indebtedness 
40

 
 
9.05
Advances, Investments and Loans 
41

 
 
9.06
Transactions with Affiliates 
42

 
 
9.07
Consolidated Interest Coverage Ratio 
42

 
 
9.08
Maximum Leverage Ratio 
42

 
 
9.09
Collateral Maintenance 
42

 
 
9.10
Minimum Cash Balance 
43

 
 
9.11
Minimum Consolidated Net Worth 
43

 
 
9.12
Limitation on Modifications of Certificate of Incorporation and By-Laws; etc 
43

 
 
9.13
Limitation on Certain Restrictions on Subsidiaries 
43

 
 
(iii)
 
 

--------------------------------------------------------------------------------


 
 
 
9.14
Limitation on Issuance of Capital Stock 
44

 
 
9.15
Business 
44

 
 
9.16
Bank Accounts 
44

 
SECTON 10.
 
EVENTS OF DEFAULT
45
                       10.01   Payments  45                        10.02  
Representations, etc 45                        10.03   Covenants 45

 
 
10.04
Default Under Other Agreements 
45

 
 
10.05
Bankruptcy, etc 
45

 
 
10.06
ERISA 
46

 
 
10.07
Security Documents 
46

 
 
10.08
Guaranty
47

 
 
10.09
Judgments 
47

 
 
10.10
Change of Control 
47

 
SECTON 11.
 
DEFINITIONS AND ACCOUNTING TERMS
47

 
 
11.01
Defined Terms 
48

 
SECTON 12.
 
AGENCY AND SECURITY TRUSTEE PROVISIONS
48

 
 
12.01
Appointment
48

 
 
12.02
Nature of Duties 
48

 
 
12.03
Lack of Reliance on the Agents 
49

 
 
12.04
Certain Rights of the Agents 
49

 
 
12.05
Reliance 
49

 
 
12.06
Indemnification 
49

 
 
12.07
The Administrative Agent in its Individual Capacity 
50

 
 
12.08
Holders 
50

 
 
12.09
Resignation by the Administrative Agent 
50

 
SECTON 13.
 
MISCELLANEOUS
51

 
 
13.01
Payment of Expenses, etc 
51

 
 
13.02
Right of Setoff 
52

 
 
13.03
Notices 
52

 
 
13.04
Benefit of Agreement 
52

 
 
13.05
No Waiver; Remedies Cumulative 
54

 
 
13.06
Payments Pro Rata 
54

 
 
13.07
Calculations; Computations 
55

 
 
 
(iv)
 
 
 

--------------------------------------------------------------------------------


 
 
 
13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 
55

 
 
13.09
Counterparts 
56

 
 
13.10
Effectiveness 
56

 
 
13.11
Headings Descriptive 
57

 
 
13.12
Amendment or Waiver; etc 
57

 
 
13.13
Survival 
58

 
 
13.14
Domicile of Loans 
58

 
 
13.15
Limitation on Additional Amounts, etc 
58

 
 
13.16
Confidentiality 
59

 
 
13.17
Register 
59

 
 
13.18
Judgment Currency 
60

 
 
13.19
Language 
60

 
 
13.20
Waiver of Immunity 
60

 
 
13.21
USA PATRIOT Act Notice 
61

 
 
 
(v)
 
 

--------------------------------------------------------------------------------


 
            
    


  APPENDIX A   Definitions           SCHEDULE I - The Lenders and the
Commitments   SCHEDULE II - The Lenders’ Addresses   SCHEDULE III     -
Subsidiary Guarantors, Vessels and Allocated Loan Amount   SCHEDULE IV -
Indebtedness   SCHEDULE V - Insurance   SCHEDULE VI - ERISA   SCHEDULE VII -
Subsidiaries   SCHEDULE VIII - Approved Classification Societies   SCHEDULE IX -
Repayment        
 
EXHIBIT A
-
Form of Notice of Borrowing

 
EXHIBIT B
-
Form of Note

 
EXHIBIT C-1
-
Form of Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the
Borrower and its Subsidiaries

 EXHIBIT C-2
Form of Opinion of Reeder & Simpson, special Marshall Islands counsel to the
Borrower and its Subsidiaries

 
EXHIBIT C-3
-
Form of Opinion of Constantine P. Georgiopoulos, New York maritime counsel to
Borrower and its Subsidiaries

 
EXHIBIT C-4
-
Form of Opinion of Mayer Brown JSM, Hong Kong counsel to the Administrative
Agent

 
EXHIBIT D
-
Form of Officer’s Certificate

 EXHIBIT E
Form of Guaranty

 
EXHIBIT F
-
Form of Pledge Agreement

 
EXHIBIT G
-
Form of Solvency/Minimum Consolidated Net Worth Certificate

 
EXHIBIT H-1
-
Form of Assignment of Earnings

 
EXHIBIT H-2
-
Form of Assignment of Insurances

 
EXHIBIT I
-
Form of Compliance Certificate

 
EXHIBIT J
-
Form of Subordination Provisions

 
EXHIBIT K
-
Form of Assignment and Assumption Agreement

 
EXHIBIT L-1
-
Form of Hong Kong Vessel Mortgage

 
EXHIBIT L-2
-
Form of Marshall Islands Vessel Mortgage

 
 
 
 
 

--------------------------------------------------------------------------------



 
THIS SENIOR SECURED CREDIT AGREEMENT (this “Credit Agreement”), is made as of
[DATE], 2008, by and among (1) GENCO SHIPPING & TRADING LIMITED, a corporation
organized and existing under the laws of the Republic of Marshall Islands (the
“Borrower”), (2) the banks and financial institutions acceptable to the Borrower
and Mandated Lead Arrangers (as defined below) listed in Schedule I of this
Credit Agreement, as lenders (the “Lenders”), (3) NORDEA BANK FINLAND PLC,
acting through its New York branch (“Nordea”) as Administrative Agent (in such
capacity, the “Administrative Agent”), as mandated lead arranger, as bookrunner,
and as security trustee and as collateral agent under the Security Documents (in
such capacity, the “Collateral Agent”), (4) Bayerische Hypo- und Vereinsbank AG
(“HVB”) as mandated lead arranger and as bookrunner (in such capacity and
together with Nordea, the “Bookrunners”), (5) DnB NOR Bank ASA (“DnB NOR”) as
mandated lead arranger, and (6) SUMITOMO MITSUI BANKING CORPORATION, acting
through its Brussels branch (“Sumitomo”), as mandated lead arranger (in such
capacity and together with Nordea, HVB and DnB NOR, the “Mandated Lead
Arrangers”).  All capitalized terms used herein and defined in Appendix A are
used herein as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower desires to finance a portion of the purchase price for the
acquisition of six (6) modern dry-bulk vessels as listed in Schedule III (the
“Vessels”);
 
WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower a credit facility (the
“Facility”) in an amount (the “Total Facility Amount”) not to exceed Three
Hundred Twenty Million United States Dollars (US$320,000,000).
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1.    Amount and Terms of the Facility.
 
1.01    The Commitments.  Subject to and upon the terms and conditions set forth
herein, each Lender with a Commitment severally agrees to make at any time on or
after the Effective Date and prior to the Availability Termination Date a loan
for each Vessel (each, a “Loan” and, collectively, the “Loans”) to the Borrower,
which Loans (i) shall bear interest in accordance with Section 1.07, (ii) shall
be denominated in Dollars, (iii) shall not exceed the Allocated Loan Amount for
such Vessel, (iv) shall not exceed for any Lender at any time the Commitment of
such Lender at such time and (v) shall not exceed for all Lenders at any the
Total Commitment at such time.
 
1.02    Amount of Each Borrowing; Limitation on Number of Borrowings.  (a)  The
aggregate principal amount of each Borrowing of a Loan shall not exceed the
Allocated Loan Amount for the Vessel to which such Loan relates.
 
(b)    More than one Borrowing may occur on the same date, which Borrowings may
have the same or different Interest Periods.  There shall be only one Borrowing
per Vessel
 
 
 

--------------------------------------------------------------------------------


 
 
and accordingly at no time shall there be outstanding more than six Borrowings
of Loans subject to different Interest Periods in the aggregate.
 
1.03    Notice of Borrowing.  (a)  Whenever the Borrower desires to make a
Borrowing hereunder, it shall give the Administrative Agent at its Notice Office
at least three Business Days’ prior written notice of each Loan to be made
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 4:00 P.M. (New York time).  Each such written
notice (each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 1.09, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) the initial
Interest Period to be applicable thereto, (iv) the Vessel or Vessels  the
proceeds of the Loan or Loans made pursuant to such Borrowing are being used to
purchase, and (v) to which account the proceeds of such Loans are to be
deposited.  The Administrative Agent shall promptly give each Lender notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.
 
(b)    Without in any way limiting the obligation of the Borrower to deliver a
written Notice of Borrowing in accordance with Section 1.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower prior to receipt of Notice of
Borrowing.  In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
 
1.04    Disbursement of Funds.  Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each such Borrowing requested to be made on such date.  All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office of the Administrative Agent and the Administrative
Agent will make available to the Borrower (prior to 1:00 P.M. (New York Time) on
such day to the extent of funds actually received by the Administrative Agent
prior to 12:00 Noon (New York Time) on such day) at the Payment Office, in the
account specified in the applicable Notice of Borrowing, the aggregate of the
amounts so made available by the Lenders.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of Borrowing that such Lender
does not intend to make available to the Administrative Agent such Lender’s
portion of any Borrowing to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefore, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the
 
 
2

--------------------------------------------------------------------------------


 
 
 
Administrative Agent.  The Administrative Agent shall also be entitled to
recover on demand from such Lender or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 1.07.  
 
1.05    Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced by a promissory
note in favor of the Administrative Agent and, if requested by any Lender, be
evidenced by a promissory note in favor of such Lender duly executed and
delivered by the Borrower substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”).
 
(b)    Each Note shall (i) be executed by the Borrower, (ii) be payable to the
order of the Administrative Agent or the appropriate Lender, as applicable, and
be dated the Effective Date (or, in the case of Notes issued after the Effective
Date, be dated the date of issuance thereof), (iii) be in a stated principal
amount equal to (x) the Commitment of such Lender on the Effective Date (or, in
the case of Notes issued after the Effective Date, be in a stated principal
amount equal to the Commitment of such Lender on the date of the issuance
thereof) if issued in favor of a Lender and (y) the Total Commitment less the
amount of any other Notes issued in favor of any Lender if issued in favor of
the Administrative Agent, and be payable in the principal amount of the Loans
evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest as
provided in Section 1.07, (vi) be subject to voluntary prepayment and mandatory
repayment as provided in Sections 3.02 and 3.03 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.
 
(c)    The Administrative Agent and/or each Lender, as applicable, will note on
its internal records the amount, in the case of the Administrative Agent, of the
Loans made to date and, in the case of each Lender in whose favor a Note has
been issued, of each Loan made by it and in each instance, each payment in
respect thereof and will, prior to any transfer of any relevant Notes, endorse
on the reverse side thereof the outstanding principal amount of Loans evidenced
thereby which notation shall be prima facie evidence of the amount of the
Loans.  However, failure to make any such notation or any error in any such
notation or endorsement shall not affect the Borrower’s obligations in respect
of such Loans.
 
(d)    Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall be delivered to the
Administrative Agent and to only those Lenders that at any time specifically
request the delivery of such Notes.  No failure of any Lender to request or
obtain a Note evidencing its Loans to the Borrower shall affect or in any manner
impair the obligations of the Borrower to pay the Loans (and all related
Obligations) incurred by the Borrower that would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefore provided pursuant to the Credit
Documents.  Any Lender that does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (c).  At any time (including, without limitation, to replace
any Note
 
 
 
3

--------------------------------------------------------------------------------


 
 
that has been destroyed or lost) when the Administrative Agent or any Lender
requests the delivery of a Note to evidence any of Loans, the Borrower shall
promptly execute and deliver to the Administrative Agent or such Lender, as
applicable, the requested Note in the appropriate amount or amounts to evidence
such Loans provided that, in the case of a substitute or replacement Note, the
Borrower shall have received from such requesting Lender (i) an affidavit of
loss or destruction and (ii) a customary lost/destroyed Note indemnity, in each
case in form and substance reasonably acceptable to the Borrower and the
Administrative Agent or such requesting Lender, as applicable, and duly executed
by such requesting Lender.
 
1.06    Pro Rata Borrowings.  All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments.  It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
1.07    Interest.  (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until such Loan is paid in full at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Applicable Margin plus the LIBOR for such Interest Period.
 
(b)    Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to 2% per annum in excess of
the rate then borne by such Loans (or, if such overdue amount is not interest or
principal in respect of a Loan, 2.50% per annum in excess of the Base Rate as in
effect from time to time), in each case with such interest to be payable on
demand.
 
(c)    Accrued and unpaid interest shall be payable in respect of each Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
 
(d)    Upon each Interest Determination Date, the Administrative Agent shall
determine LIBOR for each Interest Period applicable to the Loans to be made
pursuant to the applicable Borrowing and shall promptly notify the Borrower and
the Lenders thereof.  Each such determination shall, absent manifest error, be
final and conclusive and binding on all parties hereto.
 
1.08    Interest Periods.  At the time the Borrower gives any Notice of
Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or on the third Business Day prior to the
expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period) (provided that any such notice shall be deemed to be
given on a certain day only if given before 11:00 A.M. (New York time)), it
shall have the right to elect, by giving the Administrative Agent notice
thereof, the interest period (each an “Interest Period”) applicable to such
Loan, which Interest Period shall, at the option of the
 
 
4

--------------------------------------------------------------------------------


 
 
 
Borrower, be a one, three, six or, to the extent available and agreed by all
Lenders, nine or twelve month period and such other period of less than 30 days;
provided that any Interest Period selected pursuant to this clause shall be
approved by the Administrative Agent in its reasonable discretion and that:
 
(i)    the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day on which the immediately preceding
Interest Period applicable thereto expires;
 
(ii)    if any Interest Period relating to a Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
 
(iii)   if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;
 
(iv)   no Interest Period longer than one month may be selected at any time when
an Event of Default (or, if the Administrative Agent or the Required Lenders
have determined that such an election at such time would be disadvantageous to
the Lenders, a Default) has occurred and is continuing;
 
(v)    no Interest Period in respect of any Borrowing of any Loans shall be
selected which extends beyond the Maturity Date;
 
(vi)   no Interest Period in respect of any Borrowing of Loans shall be selected
which extends beyond any date upon which a mandatory repayment of Loans will be
required to be made under Section 3.03(a) as a result of a reduction to the
Total Commitment pursuant to Section 2.03(b) if the aggregate principal amount
of Loans which have Interest Periods which will expire after such date will be
in excess of the aggregate principal amount of Loans then outstanding less the
aggregate amount of such required repayment on such date; and
 
(vii)   the selection of Interest Periods shall be subject to the provisions of
Section 1.02(b).
 
If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing, the Borrower has
failed to elect a new Interest Period to be applicable to such Loans as provided
above, the Borrower shall be deemed to have elected a one month Interest Period
to be applicable to such Loans effective as of the expiration date of such
current Interest Period.
 
 
 
5

--------------------------------------------------------------------------------


 
 
1.09    Increased Costs, Illegality, etc.  (a)  In the event that any Lender
shall have determined in good faith (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):
 
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBOR; or
 
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan because
of (x) any change since the Effective Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as, for example, but not limited to:  (A) a change in the basis
of taxation of payment to any Lender of the principal of or interest on such
Loan or any other amounts payable hereunder (except for changes in the rate of
tax on, or determined by reference to, the net income, gross receipts or net
profits of such Lender, or any franchise tax based on net income, net profits or
net worth of such Lender, in each case pursuant to the laws of the jurisdiction
in which such Lender is organized or in which such Lender’s principal office or
applicable lending office is located or any subdivision thereof or therein), but
without duplication of any amounts payable in respect of Taxes pursuant to
Section 3.05, or (B) a change in official reserve requirements but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the LIBOR and/or (y) other circumstances arising since the
Effective Date affecting such Lender or the London interbank market for Dollars
or the position of such Lender in such market; or
 
(iii)    at any time, that the making or continuance of any Loan has been made
(x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Effective Date which materially and
adversely affects the London interbank market for Dollars;
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the Lenders).  Thereafter (x) in the
case of clause (i) above, any Notice of Borrowing given by the Borrower with
respect to any affected Loans which have not yet been incurred shall be deemed
rescinded by the Borrower and the Total Commitment shall thereafter not be
available to be borrowed hereunder, and the rate of interest applicable to any
affected Loans then outstanding shall be the Base Rate, as in effect from time
to time, from the date such notice is delivered to the Borrower and
 
 
 
6

--------------------------------------------------------------------------------


 
 
thereafter until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 1.11 and Section 13.15 (to
the extent applicable), to pay to such Lender, upon written demand therefore
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in its reasonable
good faith discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for and the calculation thereof,
submitted to the Borrower by such Lender in good faith shall, absent manifest
error, be final and conclusive and binding on all the parties hereto) and (z) in
the case of clause (iii) above, and subject to Section 1.11, such Lender shall
so notify the Administrative Agent and the Borrower (and the Administrative
Agent shall promptly give notice thereof to the other Lenders) and thereafter
(A) except in the case of an event of the type described in clause
(iii)(z) above, the Commitment of such Lender shall be permanently reduced by an
amount sufficient to alleviate such circumstance arising pursuant to clause
(iii)(x) or (y) above, or shall be terminated in its entirety if all of such
Lender’s Loans are so affected, and the Borrower shall prepay in full the
affected Loans of such Lender, together with accrued interest thereon and, in
the event of a termination of such Lender’s Commitment, any Commitment
Commission which may be due to such Lender under this Agreement (and, in the
event all of such Lender’s Loans are being repaid, any other amounts which may
be owing to such Lender hereunder (including, without limitation, any accrued
and unpaid interest)), on either the last day of the then current Interest
Period applicable to each such affected Loan (if such Lender may lawfully
continue to maintain and fund such Loans) or immediately (if such Lender may not
lawfully continue to maintain and fund such Loans to such day) and (B) in the
case of an event of the type described in clause (iii)(z) above, the Commitment
of such Lender shall be terminated in its entirety and the Borrower shall pay to
such Lender any accrued and unpaid Commitment Commission which may be due to
such Lender under this Agreement, and all outstanding Loans of such Lender
shall, from the date such notice is delivered to the Borrower and thereafter
until such time as the Administrative Agent or such Lender shall notify the
Borrower that the circumstances giving rise to the operation of clause (iii)(z)
above with respect to such Lender no longer exist.  The Administrative Agent and
each Lender (to the extent it continues to be a Lender hereunder) agree that if
any of them gives notice to the Borrower of any of the events described in
clause (i) or (iii) above, it shall promptly notify the Borrower and, in the
case of any such Lender, the Administrative Agent, if such event ceases to
exist.  If any such event described in clause (iii) above ceases to exist as to
a Lender (to the extent it continues at such time to be a Lender hereunder), the
obligations of such Lender to make Loans on the terms and conditions contained
herein shall to the extent of such Lender’s outstanding Loans and Commitments as
in effect at such time, be immediately reinstated.
 
(b)    If any Lender in good faith determines that after the Effective Date the
introduction of or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any corporation controlling such Lender, based on the existence of such Lender’s
Commitments
 
 
 
7

--------------------------------------------------------------------------------


 
 
hereunder or its obligations hereunder, then the Borrower agrees, subject to the
provisions of Section 13.15 (to the extent applicable), to pay to such Lender,
upon its written demand therefore, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of
capital.  In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.09(b) shall, absent manifest error, but subject to
the provisions of Section 13.15 (to the extent applicable), be final and
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.09(b),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for and calculation of such additional amounts.
 
1.10    Compensation.  The Borrower agrees, subject to the provisions of Section
13.15 (to the extent applicable), to compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting and the calculation of such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any such loss, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Loans but excluding any loss
of anticipated profits) which such Lender may sustain in respect of Loans made
to the Borrower:  (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Loans does not occur on a date
specified therefore in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 1.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 1.09(a), Section 3.02 or Section 3.03 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 1.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.
 
1.11    Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b) or Section 3.05 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that, such designation is made on
such terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section.  Nothing in this
Section 1.11 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender provided in Section 1.09 and Section 3.05.
 
1.12    Replacement of Lenders.  (x)  Upon the occurrence of a Lender Default by
any Lender, (y) upon the occurrence of any event giving rise to the operation of
Section
 
 
 
8

--------------------------------------------------------------------------------


 
 
1.09(a)(ii) or (iii), Section 1.09(b) or Section 3.05 with respect to any Lender
which results in such Lender charging to the Borrower increased costs in excess
of those being generally charged by the other Lenders, or (z) as provided in
Section 13.12(b) in the case of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, the Borrower
shall have the right, if no Default or Event of Default will exist immediately
after giving effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees (collectively, the “Replacement Lender”) reasonably acceptable to
the Administrative Agent, provided that:
 
(i)    at the time of any replacement pursuant to this Section 1.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, and (y) an amount
equal to all accrued, but unpaid, Commitment Commission and other fees owing to
the Replaced Lender pursuant to Section 2.01; and
 
(ii)    all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
 
Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to (i) the Replacement Lender of
the appropriate Note or Notes executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.09, 1.10, 3.05,
13.01 and 13.06), which shall survive as to such Replaced Lender.
 
SECTION 2.    Commitment Commission; Fees; Reductions of Commitment.
 
2.01    Commitment Commission; Fees.  (a)  The Borrower agrees to pay the
Administrative Agent for distribution to each Lender a commitment commission
(the “Commitment Commission”) for the period from the Effective Date until the
Availability Termination Date, computed at a rate for each day equal to 0.40%
per annum on the daily average Unutilized Commitment of such Lender.  Accrued
Commitment Commission shall be due and payable quarterly in arrears on each
Commitment Commission Payment Date and on the Availability Termination Date (or
such earlier date upon which the unutilized Total Commitment is terminated).
 
 
9

--------------------------------------------------------------------------------


 
 
(b)    The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing from time to time by the Borrower or any of its Subsidiaries and the
Administrative Agent.
 
2.02    Voluntary Termination of Unutilized Commitments.  (a)  Upon at least
three Business Days’ prior notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, at any time or from time to
time, without premium or penalty, to terminate or reduce the unutilized Total
Commitment, in whole or in part, in integral multiples of US$5,000,000 in the
case of partial reductions thereto, provided that each such reduction shall
apply proportionately to permanently reduce the Commitment of each Lender.
 
(b)    In the event of certain refusals by a Lender as provided in Section
13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, subject to the requirements of said Section
13.12(b) and upon five Business Days’ written notice to the Administrative Agent
at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), terminate the entire Commitment of such Lender
so long as all Loans, together with accrued and unpaid interest, Commitment
Commission and all other amounts, owing to such Lender are repaid concurrently
with the effectiveness of such termination (at which time Schedule I shall be
deemed modified to reflect such changed amounts), and at such time such Lender
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 1.09, 1.10, 3.05, 13.01 and 13.06), which shall
survive as to such repaid Lender.
 
2.03    Mandatory Reduction of Commitments.  Upon (a) the sale of a Purchase
Contract, (b) the material default of a Seller under a Purchase Contract (which
default is not cured within the applicable cure period or waived by the
Borrower), and (c) the cancellation of a Purchase Contract with respect to one
or more Vessels, the Total Commitment shall be reduced by an amount equal to the
Allocated Loan Amount for the Vessel or Vessels to which such Purchase Contract
relates.
 
SECTION 3.    Repayments; Prepayments; Taxes.
 
3.01    Scheduled Repayments.  Subject to the provisions of this Section 3
regarding application of prepayments and Section 2 regarding reduction of
Commitments, the Borrower shall repay the principal of the Facility in full in
accordance with Schedule IX in ten (10) consecutive semi-annual installments
commencing on the Initial Payment Date.  The last such installment is to be made
on the Maturity Date together with the Final Payment.  Should any Vessel
Acquisition fail to occur for any reason, appropriate adjustments shall be made
to Schedule IX.  No amounts repaid pursuant to this Section 3.01 shall be
available for reborrowing.
 
3.02    Voluntary Prepayments.  The Borrower shall have the right to: (a) prepay
the Loans in full or in part, which prepayments shall be applied pro rata among
the Loans to prepay the installments in inverse order of their maturity and/or
(b) prepay any Loan in respect of
 
 
 
10

--------------------------------------------------------------------------------


 
 
a Vessel in full; in each case, without premium or penalty except as provided by
law, at any time and from time to time.  In the event of a prepayment under
Section 3.02(b), the repayment schedule set forth in the relevant column on
Schedule IX associated with the Vessel to which such Loan relates shall be
eliminated. Prepayments hereunder shall be subject to the following terms and
conditions:
 
(i)    the Borrower shall give the Administrative Agent prior to 12:00 Noon (New
York time) at its Notice Office at least two Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay
such Loans and the amount of such prepayment, which notice the Administrative
Agent shall promptly transmit to each of the Lenders;
 
(ii)    each prepayment shall be in an aggregate principal amount of at least
US$5,000,000, provided that no partial prepayment of Loans made pursuant to any
Borrowing under this Section 3.02 shall reduce the outstanding amount of any
Loan to an amount less than US$5,000,000;
 
(iii)    at the time of any prepayment of Loans pursuant to this Section 3.02 on
any date other than the last day of the Interest Period applicable thereto, the
Borrower shall pay the amounts required pursuant to Section 1.10;
 
(iv)    in the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together with accrued and unpaid interest, Commitment Commission, and other
amounts owing to such Lender in accordance with said Section 13.12(b) so long as
(A) the Commitment of such Lender is terminated concurrently with such
prepayment (at which time Schedule I shall be deemed modified to reflect the
changed Commitments) and (B) the consents required by Section 13.12(b) in
connection with the prepayment pursuant to this clause (iv) have been obtained;
 
(v)     if the Borrower prepays a Loan in full in accordance with Section
3.02(b), the Collateral Agent shall take all necessary steps to terminate any
security interest and any guaranty granted by the Borrower and the relevant
Subsidiary Guarantor in respect of the Vessel to which such repaid Loan relates;
 
(vi)    no amounts prepaid pursuant to this Section 3.02 shall be available for
reborrowing; and
 
(vii)   after giving effect to any such prepayment, the Administrative Agent
shall distribute a revised Schedule IX updated to reflect the prepayments made
pursuant to this Section 3.02
 
 
11

--------------------------------------------------------------------------------


 
 
3.03    Mandatory Repayments.  (a)  On any day on which the aggregate
outstanding principal amount of all Loans exceeds the Total Commitment as then
in effect, the Borrower shall repay principal of Loans in an amount equal to
such excess.
 
(b)    In addition to any other mandatory repayments required pursuant to this
Section 3.03, but without duplication, on (i) the Business Day following the
date of any Collateral Disposition involving a Vessel (other than a Collateral
Disposition constituting an Event of Loss or a Collateral Disposition in
connection with a Vessel Exchange) and (ii) the earlier of (A) the date which is
180 days following any Collateral Disposition constituting an Event of Loss
involving a Vessel and (B) the date of receipt by the Borrower, any of its
Subsidiaries or the Administrative Agent of the insurance proceeds relating to
such Event of Loss, the Borrower shall be required to repay an aggregate
principal amount of the outstanding Loan relating to such Vessel and
corresponding adjustments shall be made to Schedule IX.
 
(c)    With respect to each repayment of Loans required by Section 3.03(a), the
Borrower may designate the specific Borrowing or Borrowings pursuant to which
such Loans were made, provided that (i) all Loans with Interest Periods ending
on such date of required repayment shall be paid in full prior to the payment of
any other Loans and (ii) each repayment of any Loans comprising a Borrowing
shall be applied pro rata among such Loans.  In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the preceding provisions of this clause (c), make such
designation in its sole reasonable discretion with a view, but no obligation, to
minimize breakage costs owing pursuant to Section 1.10.
 
(d)    No amounts repaid pursuant to this Section 3.03 shall be available for
reborrowing.
 
(e)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Loans and Unpaid Drawings shall be repaid in
full on the Maturity Date.
 
3.04    Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent.  Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.
 
3.05    Net Payments; Taxes.  (a)  All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income or
net profits
 
 
12

--------------------------------------------------------------------------------


 
 
(or any franchise tax or similar tax imposed in lieu thereof), net profits or
net worth of a Lender, in each case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”).  If any Taxes are
so levied or imposed, the Borrower agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under the Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note.  If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the Borrower agrees to reimburse each
Lender within three days of the written request of such Lender, for taxes
imposed on or measured by the net income, net profits or any franchise tax based
on net income, net profits or net worth of such Lender, in each case pursuant to
the laws of the jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located or under
the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence.  The Borrower will furnish to
the Administrative Agent within 45 days after the date of payment of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by the Borrower.  The Borrower agrees to indemnify and hold
harmless each Lender, and reimburse such Lender upon its written request, for
the amount of any Taxes so levied or imposed and paid by such Lender.
 
(b)    Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the Borrower any
information as reasonably requested by the Borrower that may be necessary to
establish any available exemption from, or reduction in the amount of, any
Taxes; provided, however, that nothing in this Section 3.05(b) shall require a
Lender to disclose any confidential information (including, without limitation,
its tax returns or its calculations).
 
(c)    If the Borrower pays any additional amount under this Section 3.05 to a
Lender and such Lender determines in its sole discretion that it has actually
obtained or utilized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrower an amount that such Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by such Lender in
such year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a
 
 
 
13

--------------------------------------------------------------------------------


 
 
payment to the Borrower pursuant to this Section 3.05(c) shall be treated as a
Tax for which the Borrower is obligated to indemnify such Lender pursuant to
this Section 3.05 without any exclusions or defenses, (iii) nothing in this
Section 3.05(c) shall require any Lender to disclose any confidential
information to the Borrower (including, without limitation, its tax returns),
and (iv) no Lender shall be required to pay any amounts pursuant to this Section
3.05(c) at any time during which a Default or an Event of Default exists.
 
(d)    No provision of this Agreement will:
 
(i)    interfere with the right of any Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit (excluding Section 1.09(a)(ii) or
(iii), Section 1.09(b), or this Section 3.05);
 
(ii)    oblige any Lender to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or
 
(iii)    oblige any Lender to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.
 
SECTION 4.    Conditions Precedent.  The obligation of each Lender to make a
Loan on the Initial Borrowing Date is subject to the satisfaction or waiver of
the following conditions:
 
4.01    Opinions of Counsel.  (a)  On the Effective Date, the Administrative
Agent shall have received from Kramer Levin Naftalis & Frankel LLP, special New
York counsel to the Borrower and its Subsidiaries, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date which
shall (x) be in form and substance acceptable to the Administrative Agent and
(y) cover the perfection of the security interests granted pursuant to the
Pledge and Security Agreements and such other matters incidental to the
transactions contemplated herein as the Administrative Agent may reasonably
request.
 
(b)    On the Effective Date, the Administrative Agent shall have received from
Reeder & Simpson P.C., special Marshall Islands counsel to the Borrower and its
Subsidiaries, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date which shall be in form and substance
acceptable to the Administrative Agent.
 
4.02    Corporate Documents; Proceedings; etc.  (a)  On the Effective Date, the
Administrative Agent shall have received a certificate, dated the Effective
Date, signed by an Authorized Officer, member or general partner of each Credit
Party, and attested to by the secretary or any assistant secretary (or, to the
extent such Credit Party does not have a secretary or assistant secretary, the
analogous Person within such Credit Party) of such Credit Party, as the case may
be, in substantially the form of Exhibit D, with appropriate insertions,
together with copies of the Certificate of Incorporation and By-Laws (or
equivalent organizational documents) of such Credit Party and the resolutions of
such Credit Party referred to in such certificate, and the foregoing shall be
reasonably acceptable to the Administrative Agent.
 
 
14

--------------------------------------------------------------------------------


 
 
(b)    All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents, shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate, limited liability company
and partnership proceedings, governmental approvals and good standing
certificates which the Administrative Agent may have reasonably requested in
connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.
 
4.03    Solvency/Minimum Consolidated Net Worth Certificate.  On the Effective
Date, the Borrower shall have caused to be delivered to the Administrative Agent
a certificate from the senior financial officer of the Borrower, in the form of
Exhibit G, which shall be addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, (i) setting forth the conclusion that,
after giving effect to the incurrence of all the financings contemplated hereby,
the Borrower individually, and the Borrower and its Subsidiaries taken as a
whole, are not insolvent and will not be rendered insolvent by the incurrence of
such indebtedness, and will not be left with unreasonably small capital with
which to engage in their respective businesses and will not have incurred debts
beyond their ability to pay such debts as they mature and (ii) certify the
Minimum Consolidated Net Worth and the calculations required to establish the
Minimum Consolidated Net Worth as set forth in Section 9.11 and Appendix A
hereto, respectively.
 
4.04    Purchase Contracts.  On the Effective Date, the Borrower shall have
caused to be delivered to the Administrative Agent a certified copy of the
Purchase Contract in respect of each of the Vessels.
 
4.05    Approvals.  On or prior to the Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Loans, and the granting of Liens under the Credit Documents,
if any, shall have been obtained and remain in effect, and all applicable
waiting periods with respect thereto shall have expired without any action being
taken by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the making of the Loans and the performance by the
Credit Parties of the Credit Documents.  On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the making of the
Loans or the performance by the Credit Parties of the Credit Documents.
 
4.06    Litigation.  On the Effective Date, no actions, suits, investigations or
proceedings of any Credit Party by any entity (private or governmental) shall be
pending or, to the knowledge of any Credit Party, threatened with respect to
(i) any Document, (ii) any Subsidiary Guarantor which could (i) either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (ii) which the Administrative Agent shall determine could be
reasonably expected to have a Material Adverse Effect.
 
4.07    Material Adverse Effect.  On the Effective Date, nothing shall have
occurred (and neither the Administrative Agent nor any of the Lenders shall have
become aware
 
 
15

--------------------------------------------------------------------------------


 
 
of facts or conditions not previously known to them) which the Administrative
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have, a Material Adverse Effect.
 
4.08    Environmental Laws.  On the Effective Date, there shall not exist any
condition or occurrence on or arising from any property owned or operated or
occupied by the Borrower or any of its Subsidiaries that (a) results in
noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law that has had, or could reasonably be expected to have, a
Material Adverse Effect or (b) could reasonably be expected to form the basis of
an Environmental Claim against the Borrower or any of its Subsidiaries or any
such Vessel or property, which in any such case individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
 
4.09    Fees.  On the Effective Date, the Borrower shall have paid to the
Administrative Agent, the Mandated Lead Arrangers or the Lenders all costs, fees
and expenses as set out in the Fee Letter.
 
4.10    No Conflicts.  On the Effective Date, there shall be no material default
under, and the transactions contemplated hereby shall not give rise to a
material conflict with, any material agreement of the Borrower or any of its
Subsidiaries.
 
SECTION 5.    Conditions Precedent to Borrowings Under the Facility.  The
obligation of each Lender to make any Loan available to the Borrower under this
Agreement shall be expressly subject to the following conditions precedent:
 
5.01    Opinions of Counsel.  (i) the Administrative Agent shall have received
from Kramer Levin Naftalis & Frankel LLP, special New York counsel to the
Borrower and its Subsidiaries, an opinion addressed to the Administrative Agent
and each of the Lenders and dated the date of such Borrowing which shall (x) be
in form and substance reasonably acceptable to the Administrative Agent and
(y) cover the perfection of the security interests (other than those to be
covered by opinions delivered pursuant to clauses (ii) through (iii) below)
granted pursuant to the Security Documents and such other matters incidental to
the transactions contemplated herein as the Administrative Agent may reasonably
request;
 
(ii)    the Administrative Agent shall have received from Reeder & Simpson P.C.,
special Marshall Islands counsel to the Borrower and the Subsidiary Guarantors
(or such other counsel reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the date of such Borrowing which shall be in form and substance reasonably
acceptable to the Administrative Agent and cover such matters as the
Administrative Agent may reasonably request; and
 
(iii)    the Administrative Agent shall have received from (1) if the relevant
Vessel is to be registered under Hong Kong flag, Mayer Brown JSM, special Hong
Kong counsel to the Administrative Agent, (2) if the relevant Vessel is to be
registered under the Marshall Islands flag, Reeder & Simpson P.C., special
Marshall Islands counsel to the Borrower, (3) Constantine P. Georgiopoulos,
special New York maritime counsel to the Borrower and its Subsidiaries or (4) if
the relevant Vessel is to be registered in an Acceptable Flag Jurisdiction
 
 
 
16

--------------------------------------------------------------------------------


 
 
other than Hong Kong or the Marshall Islands, special counsel to the
Administrative Agent of such Acceptable Flag Jurisdiction, which shall be
reasonably acceptable to the Administrative Agent, an opinion addressed to the
Administrative Agent and each of the Lenders, which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
perfection of the security interests granted pursuant to the Vessel Mortgage(s)
and such other matters incident thereto as the Administrative Agent may
reasonably request.
 
5.02    Corporate Documents; Proceedings; etc.  (i)  The Administrative Agent
shall have received a certificate, dated such date, signed by an Authorized
Officer, member or general partner of the Credit Party owning or operating the
Vessel to which such Loan relates, and attested to by the secretary or any
assistant secretary (or, to the extent such Credit Party does not have a
secretary or assistant secretary, the analogous Person within such Credit Party)
of such Credit Party, as the case may be, in the form of Exhibit D, with
appropriate insertions, together with copies of any changes to the Certificate
of Incorporation and By-Laws (or equivalent organizational documents) of such
Credit Party for certifying there have been no changes thereto or to the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be reasonably acceptable to the Administrative Agent.
 
(ii)    All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement, shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of corporate, limited liability company and partnership
proceedings, governmental approvals and good standing certificates, if any,
which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities.
 
5.03    Subsidiaries Guaranty.  each Subsidiary Guarantor of the Borrower that
owns the Vessel to which such Loan relates shall have duly authorized, executed
and delivered to the Administrative Agent a Guaranty substantially in the form
of Exhibit E (as modified, supplemented or amended from time to time, the
“Guaranty”), and the Guaranty shall be in full force and effect.
 
5.04    Pledge and Security Agreement.  the Borrower and the Subsidiary
Guarantor that owns the Vessel to which such Loan relates shall have (x) duly
authorized, executed and delivered a Pledge and Security Agreement substantially
in the form of Exhibit F (as modified, supplemented or amended from time to
time, the “Pledge Agreement”) and shall have (A) delivered to the Collateral
Agent, as pledgee, all the Pledged Securities, together with executed and
undated stock powers in the case of capital stock constituting Pledged
Securities, and (B) otherwise complied with all of the requirements set forth in
the Pledge Agreement and (y) duly authorized, executed and delivered any other
related documentation necessary or advisable to perfect the Lien on the Pledge
Agreement Collateral referred to therein in the respective jurisdictions of
formation of the respective Subsidiary Guarantor or the Borrower, as the case
may be.
 
 
 
17

--------------------------------------------------------------------------------


 
 
5.05    Assignments of Earnings, Insurances and Charter.  Each Credit Party
which owns or operates a Vessel to which such Loan relates shall have duly
authorized, executed and delivered an Assignment of Earnings, an Assignment of
Insurances and an Assignment of Charters, together covering all of such Credit
Party’s present and future Earnings and Insurance Collateral, in each case
together with:
 
(i)    proper Financing Statements (Form UCC-1) fully executed for filing under
the UCC or in other appropriate filing offices of each jurisdiction as may be
necessary, or in the reasonable opinion of the Collateral Agent desirable, to
perfect the security interests purported to be created by the Assignment of
Earnings, Assignment of Charters and the Assignment of Insurances;
 
(ii)    certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name such
Credit Party as debtor and that are filed in the jurisdictions referred to in
Section 5.05(i) above, together with copies of such other financing statements
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens unless in respect of which the Collateral Agent shall have
received Form UCC-3 Termination Statements (or such other termination statements
as shall be required by local law) fully executed for filing if required by
applicable laws); and
 
(iii)    evidence that all other actions necessary, or in the reasonable opinion
of the Collateral Agent desirable, to perfect and protect the security interests
purported to be created by the Assignment of Earnings, the Assignment of
Insurances and the Assignment of Charters have been taken.
 
5.06    Control Agreement.  The Borrower, each Subsidiary Guarantor and the
Collateral Agent, acting through its New York branch, as collateral agent and as
deposit bank shall have duly executed and delivered a Control Agreement in the
form attached to the Pledge Agreement with respect to each Operating Account.
 
5.07    Mortgages.  Each Credit Party which owns or operates a Vessel to which
such Loan relates shall have duly authorized, executed and delivered, and caused
to be recorded in the appropriate vessel registry, a Vessel Mortgage with
respect to such Vessel owned or operated by such Credit Party on such date and
such Vessel Mortgage shall be effective to create in favor of the Collateral
Agent and/or the Lenders a legal, valid and enforceable first priority security
interest in and lien upon such Vessels, subject only to Permitted Liens.  Except
as specifically provided above, all filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Collateral Agent
to perfect and preserve such security interests shall have been duly effected
and the Collateral Agent shall have received evidence thereof in form and
substance reasonably satisfactory to the Collateral Agent.
 
5.08    Vessel Documents.  The Administrative Agent shall have received each of
the following with respect to each Vessel to which the Loans being made on such
date relate:
 
(i)    a duly executed protocol of delivery and acceptance;
 
 
 
18

--------------------------------------------------------------------------------


 
 
(ii)    certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Vessel by the relevant Subsidiary Guarantor;
 
(iii)    the results of maritime registry searches with respect to such Vessel,
indicating no record liens other than Liens in favor of the Collateral Agent
and/or the Lenders, Permitted Liens and Liens being discharged contemporaneously
with such acquisition;
 
(iv)    class certificates from a classification society listed on Schedule VIII
hereto or another internationally recognized classification society acceptable
to the Collateral Agent, indicating that such Vessel meets the criteria
specified in Section 7.23;
 
(v)    a copy of the Operator’s DOC and the SMC, ISSC and IAPPC for such Vessel.
 
(vi)    Appraisals from at least two Approved Appraisers of such Vessel of
recent date in scope, form and substance reasonably satisfactory to the
Administrative Agent; and
 
(vii)    a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by the Credit Parties in respect of such Vessel, together with a
certificate from such broker certifying that such insurances (i) are placed with
such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Administrative Agent
and/or the Lenders as mortgagee and (ii) conform with the insurance requirements
of the respective Vessel Mortgage.
 
5.09    Management and Service Agreements.  There shall have been delivered to
the Administrative Agent or its counsel true and correct copies of the following
documents:
 
(i)    all management agreements (the “Management Agreements”) with respect to
each Vessel to which the Loans being made on such date relate, each of which
shall be with an International Transport Workers’ Federation approved manager
and otherwise be in form and substance acceptable to the Lenders. Each
Management Agreement shall contain provisions satisfactory to the Administrative
Agent subordinating the rights of the respective manager to those of the Agents
and Lenders hereunder; and
 
(ii)    all service agreements (the “Service Agreements”) entered into between
the Borrower and the Subsidiary Guarantors not delivered on or prior to the
relevant Borrowing Date;
 
 
19

--------------------------------------------------------------------------------


 
 
all of which Management Agreements and Service Agreements shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall be in
full force and effect on such Borrowing Date.
 
5.10    Environmental Laws.  There shall not exist any condition or occurrence
on or arising from any Vessel or property owned or operated or occupied by the
Borrower or any of its Subsidiaries that (a) results in noncompliance by the
Borrower or such Subsidiary with any applicable Environmental Law that has had,
or could reasonably be expect to have, a Material Adverse Effect or (b) could
reasonably be expected to form the basis of a Environmental Claim against the
Borrower or any of its Subsidiaries or any property (including, without
limitation, the related Vessel), which in any such case individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.    Further Conditions Precedent.
 
6.01    Further Conditions Precedent.  The obligation of each Lender to make
Loans on each Borrowing Date is subject at the time of the making of such Loan
to the satisfaction or waiver of the following conditions:
 
(a)    No Default; Representations and Warranties.  At the time of the making of
such Loan and also after giving effect thereto (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in any other Credit Document shall be true and correct in all material
respects both before and after giving effect to the making of such Loan with the
same effect as though such representations and warranties had been made on the
date of the making of such Loan (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
 
(b)    Notice of Borrowing.  Prior to such Loan, the Administrative Agent shall
have received a Notice of Borrowing required by Section 1.03(a).
 
(c)    Aggregate Amount of Loans.  On each Borrowing Date, the aggregate
Appraised Value of the Vessels shall be at least 130% of the aggregate amount of
all Loans (determined on a pro forma basis giving effect to such Loan being
made).
 
SECTION 7.    Representations, Warranties and Agreements.  In order to induce
the Lenders to enter into this Agreement and to make the Loans, the Borrower
makes the following representations, warranties and agreements, in each case on
the Effective Date and on each Borrowing Date thereafter, all of which shall
survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the incurrence of each Loan on or after the Effective
Date being deemed to constitute a representation and warranty that the matters
specified in this Section 7 are true and correct in all material respects on and
as of the Effective Date and on each Borrowing Date thereafter (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date):
 
 
20

--------------------------------------------------------------------------------


 
 
7.01    Corporate/Limited Liability Company/Limited Partnership Status.  Each of
the Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, limited liability company or limited partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate or other applicable power and
authority to own its property and assets and to transact the business in which
it is currently engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business as currently conducted requires
such qualifications, except for failures to be so qualified which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
7.02    Corporate Power and Authority.  Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents.  Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
 
7.03    No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, will (i) contravene any material provision of
any applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the material properties or assets of the
Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its material property or assets
is bound or to which it may be subject or (iii) violate any provision of the
Certificate of Incorporation or By-Laws (or equivalent organizational documents)
of the Borrower or any of its Subsidiaries.  
 
7.04    Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or in the case of any filings or
recordings in respect of the Security Documents (other than the Vessel
Mortgages), will be made within 10 days of the date such Security Document is
required to be executed pursuant hereto), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Credit Party of any Document to which it is a party or (ii) the legality,
validity, binding effect or enforceability of  any Document to which it is or
will be a party.
 
 
21

--------------------------------------------------------------------------------


 
 
7.05    Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a)  The audited consolidated balance sheets of the Borrower as at
December 31, 2007, and the unaudited consolidated balance sheets of the Borrower
as at June 30, 2008, and the related consolidated statements of operations and
of cash flows for the fiscal period or quarter, as the case may be, ended on
such dates, reported on by and accompanied by, in the case of the December 31,
2007, financial statements, an unqualified report from Deloitte & Touche LLP,
present fairly the consolidated financial condition of the Borrower as at such
dates, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal period or quarter, as the case may be, then
ended.  All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).
 
(b)    On and as of each Borrowing Date and after giving effect to all
Indebtedness (including the Loans) being incurred or assumed and Liens created
by the Credit Parties in connection therewith (i) the sum of the assets, at a
fair valuation, of the Borrower and on a stand-alone basis and of the Borrower
and its Subsidiaries taken as a whole will exceed their respective debts,
(ii) each of the Borrower on a stand-alone basis and the Borrower and its
Subsidiaries taken as a whole have not incurred and do not intend to incur, and
do not believe that they will incur, debts beyond their respective ability to
pay such debts as such debts mature, and (iii) the Borrower on a stand-alone
basis and the Borrower and its Subsidiaries taken as a whole will have
sufficient capital with which to conduct their respective businesses.  For
purposes of this Section 7.05(b), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
(c)    Except as fully disclosed in the balance sheet delivered pursuant to
Section 7.05(a), there were as of the Effective Date no liabilities or
obligations with respect to the Borrower or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, would be
materially adverse to the Borrower and its Subsidiaries taken as a whole.  None
of the Credit Parties knows of any basis for the assertion against it of any
liability or obligation of any nature that is not fairly disclosed (including,
without limitation, as to the amount thereof) in the balance sheets delivered
pursuant to Section 7.05(a) which, either individually or in the aggregate,
could be materially adverse to the Borrower and its Subsidiaries taken as a
whole.
 
(d)    Since June 30, 2008, nothing has occurred that, either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
 
(e)    Since the Effective Date, except as permitted in Section 9.03, the
Borrower has not paid any Dividends.
 
 
 
22

--------------------------------------------------------------------------------


 
 
7.06    Litigation.  There are no actions, suits, investigations or proceedings
by any entity (private or governmental) pending or, to the knowledge of any
Credit Party, threatened with respect to (i) any Vessel, except for such
actions, suits, investigations or proceedings with respect to a Vessel which
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (ii) which could reasonably be expected to
have a Material Adverse Effect.
 
7.07    True and Complete Disclosure.  All factual information (taken as a
whole) furnished by or on behalf of the Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
in writing to the Administrative Agent or any Lender will be, true and accurate
in all material respects and not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time as such information was provided.
 
7.08    Use of Proceeds; Margin Regulations.  (a)  All proceeds of the Loans
shall be used to fund or refund to the Borrower the acquisition costs of the
Vessels.
 
(b)    No part of the proceeds of any Loan will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock.  The making of any Loan will not violate or be inconsistent with
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
 
7.09    Tax Returns and Payments.  Each of the Borrower and each of its
Subsidiaries has timely filed all U.S. federal income tax returns, statements,
forms and reports for taxes and all other material U.S. and non-U.S. tax
returns, statements, forms and reports for taxes required to be filed by or with
respect to the income, properties or operations of the Borrower and/or any of
its Subsidiaries (the “Returns”).  The Returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby.  The Borrower and each of its Subsidiaries have
at all times paid, or have provided adequate reserves (in accordance with GAAP)
for the payment of, all material taxes payable by them.  There is no material
action, suit, proceeding, investigation, audit, or claim now pending or, to the
best knowledge of the Borrower or any of its Subsidiaries, threatened by any
authority regarding any taxes relating to the Borrower or any of its
Subsidiaries.  Neither the Borrower nor any of its Subsidiaries has entered into
an agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Borrower or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrower or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations.  
 
7.10    Compliance with ERISA.  (i) Schedule VI sets forth, as of the Effective
Date, each Plan.  Each Plan, other than any Multiemployer Plan (and each related
trust, insurance contract or fund), is in substantial compliance with its terms
and with all applicable laws, including without limitation ERISA and the Code;
each Plan, other than any Multiemployer Plan (and each related trust, if any),
which is intended to be qualified under Section 401(a) of the
 
 
 
23

--------------------------------------------------------------------------------


 
 
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; no Reportable Event has occurred; to the best knowledge of the Borrower or
any of its Subsidiaries or ERISA Affiliates, no Plan which is a Multiemployer
Plan is insolvent or in reorganization; no Plan has an Unfunded Current
Liability in an amount material to the Borrower’s operation; no Plan (other than
a Multiemployer Plan) which is subject to Section 412 of the Code or Section 302
of ERISA has an accumulated funding deficiency within the meaning of such
sections of the Code or ERISA, or has applied for or received a waiver of an
accumulated funding deficiency or an extension of any amortization period within
the meaning of Section 412 of the Code or Section 303 or 304 of ERISA; all
contributions required to be made with respect to a Plan have been or will be
timely made (except as disclosed on Schedule VI); neither the Borrower nor any
of its Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan; no condition exists which presents a material risk to the
Borrower or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Borrower or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Borrower or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Borrower and its
Subsidiaries and ERISA Affiliates would have no liabilities to any Plans which
are Multiemployer Plans in the event of a complete withdrawal therefrom in an
amount which could reasonably be expected to have a Material Adverse Effect;
each group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower, any of its Subsidiaries, or any ERISA Affiliate has
at all times been operated in material compliance with the provisions of Part 6
of subtitle B of Title I of ERISA and Section 4980B of the Code; no lien imposed
under the Code or ERISA on the assets of the Borrower or any of its Subsidiaries
or any ERISA Affiliate exists nor has any event occurred which could reasonably
be expected to give rise to any such lien on account of any Plan; and the
Borrower and its Subsidiaries do not maintain or contribute to any employee
welfare plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA) or any Plan the obligations with respect to which could reasonably
be expected to have a Material Adverse Effect.
 
(ii)    Each Foreign Pension Plan, if any, has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made.  Neither the Borrower nor any of its Subsidiaries
has incurred any obligation in connection with the termination of or withdrawal
from any
 
 
 
24

--------------------------------------------------------------------------------


 
 
Foreign Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any of its Subsidiaries maintains or
contributes to any Foreign Pension Plan the obligations with respect to which
could in the aggregate reasonably be expected to have a Material Adverse Effect.
 
7.11    The Security Documents.  After the execution and delivery thereof and
upon the taking of the actions mentioned in the immediately succeeding sentence,
each of the Security Documents will create in favor of the Collateral Agent for
the benefit of the Secured Creditors a legal, valid and enforceable fully
perfected first priority security interest in and Lien on all right, title and
interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens subject only to Permitted Liens.  No filings
or recordings are required in order to perfect the security interests created
under any Security Document except for filings or recordings which shall be on
or prior to the respective Borrowing Date, in the case of the respective Vessel
Mortgages, Assignment of Earnings, Assignment of Insurances and Assignment of
Charters in respect of the Vessels.
 
7.12    Representations and Warranties in Documents.  On each Borrowing Date,
all representations and warranties made by the Borrower and its Subsidiaries in
the other Credit Documents were true and correct in all material respects at the
time as of which such representations and warranties were made (or deemed made).
 
7.13    Subsidiaries.  On the Effective Date, the Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule VII (which Schedule identifies
the correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the date hereof).
 
7.14    Compliance with Statutes, etc.  Each of the Borrower and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
7.15    Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
7.16    Pollution and Other Regulations.  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Borrower nor any of its
Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing.  All licenses, permits,
registrations or approvals required for the business of the Borrower and each of
its Subsidiaries, as conducted as of the Effective Date, under any Environmental
Law have been secured and each of the Borrower and each of its Subsidiaries is
in substantial compliance therewith, except for such failures to secure or
comply as are not reasonably likely to have a Material Adverse Effect.  Neither
the Borrower nor any of its Subsidiaries is in any respect in noncompliance
with, breach
 
 
25

--------------------------------------------------------------------------------


 
 
of or default under any applicable writ, order, judgment, injunction, or decree
to which the Borrower or such Subsidiary is a party or which would affect the
ability of the Borrower or such Subsidiary to operate any Vessel, Real Property
or other facility and no event has occurred and is continuing which, with the
passage of time or the giving of notice or both, would constitute noncompliance,
breach of or default thereunder, except in each such case, such noncompliances,
breaches or defaults as are not likely to, either individually or in the
aggregate, have a Material Adverse Effect.  There are no Environmental Claims
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which, either individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect.  There are no facts,
circumstances, conditions or occurrences on any Vessel, Real Property or other
facility owned or operated by the Borrower or any of its Subsidiaries that is
reasonably likely (i) to form the basis of an Environmental Claim against the
Borrower, any of its Subsidiaries or any Vessel, Real Property or other facility
owned by the Borrower or any of its Subsidiaries, or (ii) to cause such Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law, except
in each such case, such Environmental Claims or restrictions that, either
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.
 
7.17    Labor Relations.  Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the Borrower’s knowledge, threatened against any
of them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.18    Patents, Licenses, Franchises and Formulas.  Each of the Borrower and
each of its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
7.19    Indebtedness.  Schedule IV sets forth a true and complete list of all
Indebtedness of the Borrower and its Subsidiaries as of the Effective Date and
which is to remain outstanding after giving effect to the Effective Date, in
each case showing the aggregate principal amount thereof and the name of the
Borrower and any other entity which directly or indirectly guarantees such debt.
 
 
 
26

--------------------------------------------------------------------------------


 
 
7.20    Insurance.  Schedule V sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein.
 
7.21    Concerning the Vessels.  Each vessel owned or to be owned by a
Subsidiary Guarantor or the Borrower will be operated in material compliance
with all applicable law, rules and regulations.
 
7.22    Citizenship.  The Borrower and each other Credit Party which owns or
operates, or will own or operate, one or more Vessels is qualified to own and
operate such Vessels under the laws of Acceptable Flag Jurisdiction .
 
7.23    Vessel Classification.  On each Borrowing Date, and thereafter, each
Vessel is or will be, classified in the highest class available for Vessels of
its age and type with a classification society listed on Schedule VIII or
another internationally recognized classification society acceptable to the
Administrative Agent, free of any conditions or recommendations, other than as
permitted, or will be permitted, under the Vessel Mortgages.
 
7.24    No Immunity.  The Borrower does not, nor does any other Credit Party or
any of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
 
7.25    Fees and Enforcement.  No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes which have been, or will be,
paid as and to the extent due.  Under the laws of the Acceptable Flag
Jurisdiction, as applicable, the choice of the laws of the State of New York as
set forth in the Credit Documents which are stated to be governed by the laws of
the State of New York is a valid choice of law, and the irrevocable submission
by each Credit Party to jurisdiction and consent to service of process and,
where necessary, appointment by such Credit Party of an agent for service of
process, in each case as set forth in such Credit Documents, is legal, valid,
binding and effective.
 
7.26    Form of Documentation.  Each of the Credit Documents is in proper legal
form under the laws of the applicable Acceptable Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York.  To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Acceptable Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Acceptable Flag
Jurisdiction, except as have been made, or will be made, in accordance with
Section 5.
 
 
27

--------------------------------------------------------------------------------


 
 
7.27    Vessel Acquisitions.  At the time of consummation of each Vessel
Acquisition, (i) all necessary material consents and approvals of, and filings
and registrations with, and all other actions in respect of, all governmental
agencies, authorities or instrumentalities required, if any, in order to make or
consummate such Vessel Acquisition will have been obtained, given, filed or
taken and are or will be in full force and effect (or effective judicial relief
with respect thereto has been obtained), (ii) all applicable waiting periods
with respect thereto have or, prior to the time when required, will have,
expired without, in all such cases, any action being taken by any competent
authority which restrains, prevents, or imposes material adverse conditions upon
any Vessel Acquisition, (iii) no judgment, order or injunction prohibiting or
imposing material adverse conditions upon any Vessel Acquisition, or the
incurrence of any Loan or the performance by the Borrower or any other Credit
Party of their respective obligations under the respective Credit Documents
shall exist and (iv) all actions taken by the Borrower and its Subsidiaries
pursuant to or in furtherance of such Vessel Acquisitions have been taken in all
material respects in compliance with all applicable laws.
 
SECTION 8.    Affirmative Covenants.  The Borrower hereby covenants and agrees
that on and after the Effective Date and until the Loans, the Notes and Unpaid
Drawings, together with interest, Commitment Commission and all other
Obligations incurred hereunder and thereunder, are paid in full:
 
8.01    Information Covenants.  The Borrower will furnish to the Administrative
Agent, with sufficient copies for each of the Lenders:
 
(a)    Quarterly Financial Statements.  Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Borrower,
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and cash flows, in each case for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, and in each case, setting forth comparative
figures for the related periods in the prior fiscal year, all of which shall be
certified by the senior financial officer of the Borrower, subject to normal
year-end audit adjustments and (ii) management’s discussion and analysis of the
important operational and financial developments during the fiscal quarter and
year-to-date periods.
 
(b)    Annual Financial Statements.  Within 90 days after the close of each
fiscal year of the Borrower, (i) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal year
and certified by an independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, together
with a report of such accounting firm stating that in the course of its regular
audit of the financial statements of the Borrower and its Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm obtained no knowledge of any Default or Event of Default
pursuant to Sections 9.07 through 9.11, inclusive, which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.
 
 
 
28

--------------------------------------------------------------------------------


 
 
(c)    Appraisal Reports.  Within 45 days after the close of the second and the
fourth quarterly accounting periods in each fiscal year of the Borrower, and at
any other time within 33 days of the written request of the Administrative
Agent, Appraisals for each Vessel of recent date in form and substance
satisfactory to the Administrative Agent and from at least two Approved
Appraisers.  All such Appraisals shall be conducted by, and made at the expense
of, the Borrower (it being understood that the Administrative Agent may and, at
the request of the Required Lenders, shall, upon notice to the Borrower, obtain
such Appraisals and that the cost of all such Appraisals will be for the account
of the Borrower); provided that, unless a Default or an Event of Default has
occurred and is continuing, in no event shall the Borrower be required to pay
for Appraisals obtained pursuant to this Section 8.01(c) on more than two
occasions in any single fiscal year of the Borrower, with the cost of any such
reports in excess thereof to be paid by the Lenders on a pro rata basis.
 
(d)    Projections, etc.  As soon as available but not more than 45 days after
the commencement of each fiscal year of the Borrower beginning with its fiscal
year commencing on January 1, 2009, a budget of the Borrower and its
Subsidiaries in reasonable detail for each of the twelve months and four fiscal
quarters of such fiscal year.
 
(e)    Officer’s Compliance Certificates.  (i)  At the time of the delivery of
the financial statements provided for in Sections 8.01(a) and (b), a certificate
of the senior financial officer of the Borrower in the form of Exhibit I to the
effect that, to the best of such officer’s knowledge, no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof (in
reasonable detail), which certificate shall (x) set forth the calculations
required to establish whether the Borrower was in compliance with the provisions
of Sections 9.07 through 9.11, inclusive, at the end of such fiscal quarter or
year, as the case may be, and (y) certify that there have been no changes to any
of Schedule VII and Annexes A through F of the Pledge Agreement since the
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 8.01(e)(i), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (y), only to the extent that such changes are required to
be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Borrower and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.
 
(ii)    At the time of a Collateral Disposition or Vessel Exchange in respect of
any Vessel, a certificate of the senior financial officer of the Borrower which
certificate shall (x) certify on behalf of the Borrower the last Appraisals
received pursuant to Section 8.01(c) determining the Aggregate Appraised Value
after giving effect to such disposition or exchange, as the case may be, and
(y) set forth the calculations required to establish whether the Borrower is in
compliance with the provisions of Section 9.09 after giving effect to such
disposition or exchange, as the case may be.
 
(f)    Notice of Default, Litigation or Event of Loss.  Promptly, and in any
event within three Business Days after the Borrower obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default and which notice shall specify the nature thereof, the period
of existence thereof and what action the Borrower
 
 
 
29

--------------------------------------------------------------------------------


 
 
proposes to take with respect thereto, (ii) any litigation or governmental
investigation or proceeding pending or threatened (x) against the Borrower or
any of its Subsidiaries which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Vessel
Acquisition or any Document and (iii) any Event of Loss in respect of any
Vessel.
 
(g)    Other Reports and Filings.  Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries shall file with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefore).
 
(h)    Environmental Matters.  Promptly upon, and in any event within five
Business Days after, the Borrower obtains knowledge thereof, written notice of
any of the following environmental matters occurring after the Effective Date,
except to the extent that such environmental matters could not, either
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
 
(i)    any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Vessel or property owned or operated
or occupied by the Borrower or any of its Subsidiaries;
 
(ii)    any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Vessel or property;
 
(iii)    any condition or occurrence on any Vessel or property owned or operated
or occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Vessel or property to be subject to any restrictions on
the ownership, occupancy, use or transferability by the Borrower or such
Subsidiary of such Vessel or property under any Environmental Law; and
 
(iv)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Vessel or property owned or
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency;
provided that in any event the Borrower shall deliver to the Administrative
Agent all material notices received by the Borrower or any of its Subsidiaries
from any government or governmental agency under, or pursuant to, CERCLA or OPA.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.  In addition, the Borrower
will provide the Administrative Agent with copies of all material communications
with any government or governmental agency and all material
 
 
30

--------------------------------------------------------------------------------


 
 
communications with any Person relating to any Environmental Claim of which
notice is required to be given pursuant to this Section 8.01(h), and such
detailed reports of any such Environmental Claim as may reasonably be requested
by the Administrative Agent or the Required Lenders.
 
(i)    Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or its
Subsidiaries as the Administrative Agent or the Required Lenders may reasonably
request in writing.
 
8.02    Books, Records and Inspections.  The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries, in conformity in all material respects with generally
accepted accounting principles and all requirements of law, shall be made of all
dealings and transactions in relation to its business.  The Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, during regular business hours and under guidance of officers of the
Borrower or any of its Subsidiaries, any of the properties of the Borrower or
its Subsidiaries, and to examine the books of account of the Borrower or such
Subsidiaries and discuss the affairs, finances and accounts of the Borrower or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may request; provided that, unless
an Event of Default exists and is continuing at such time, the Administrative
Agent and the Lenders shall not be entitled to request more than two such
visitations and/or examinations in any fiscal year of the Borrower.
 
8.03    Maintenance of Property; Insurance; Mortgagee Interest
Insurance.  (a)  The Borrower will, and will cause each of its Subsidiaries to,
(i) keep all material property necessary in its business in good working order
and condition (ordinary wear and tear and loss or damage by casualty or
condemnation excepted), (ii) maintain insurance on the Vessels in at least such
amounts and against at least such risks as are in accordance with normal
industry practice for similarly situated insureds and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried.  In
addition to the requirements of the immediately preceding sentence, the Borrower
will at all times cause insurance of the types described in Schedule V to (x) be
maintained (with the same scope of coverage as that described in Schedule V) at
levels which are at least as great as the respective amount described on
Schedule V and (y) comply with the insurance requirements of the Vessel
Mortgages.  
 
(b)    The Borrower will reimburse the Administrative Agent, Collateral Agent
and/or the Lenders for all costs, fees and expenses incurred in relation to
mortgagee interest insurance; provided that the Borrower shall not be required
to reimburse the Administrative Agent, Collateral Agent and/or the Lenders for
any costs, fees and expenses incurred in relation to mortgagee interest
insurance at any time (i) the Credit Parties own six (6) Vessels and (ii) the
Appraised Value of each Vessel is less than 15% of the Aggregate Appraised
Value.
 
8.04    Corporate Franchises.  The Borrower will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and
 
 
 
31

--------------------------------------------------------------------------------


 
 
effect its existence and its material rights, franchises, licenses and patents
(if any) used in its business; provided, however, that nothing in this Section
8.04 shall prevent (i) sales or other dispositions of assets, consolidations or
mergers by or involving the Borrower or any of its Subsidiaries which are
permitted in accordance with Section 9.02, (ii) any Subsidiary Guarantor from
changing the jurisdiction of its organization to the extent permitted by Section
9.12 or (iii) the abandonment by the Borrower or any of its Subsidiaries of any
rights, franchises, licenses and patents that could not be reasonably expected
to have a Material Adverse Effect.
 
8.05    Compliance with Statutes, etc.  The Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions (including all laws and regulations
relating to money laundering) imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
8.06    Compliance with Environmental Laws.  (a)  The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Vessel or property
now or hereafter owned or operated by the Borrower or any of its Subsidiaries,
will within a reasonable time period pay or cause to be paid all costs and
expenses incurred in connection with such compliance (except to the extent being
contested in good faith), and will keep or cause to be kept all such Vessel or
property free and clear of any Liens imposed pursuant to such Environmental
Laws.  Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Vessel or property
now or hereafter owned or operated or occupied by the Borrower or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property except in material compliance with all
applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses.  The Borrower will, and will
cause each of its Subsidiaries to, maintain insurance on the Vessels in at least
such amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.
 
(b)    At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefore,
at any time and from time to time, the Borrower will provide, at the Borrower’s
sole cost and expense, an environmental assessment of any Vessel by such
Vessel’s classification society (to the extent such classification society is
listed on Schedule VIII hereto) or another internationally recognized
classification society acceptable to the Administrative Agent.  If said
classification society, in its assessment, indicates that such Vessel is not in
compliance with the Environmental Laws, said society shall set forth potential
costs of the remediation of such non-compliance; provided that, such request may
be made only if (i) there has occurred and is continuing an Event of Default,
(ii) the Administrative Agent or the Required Lenders reasonably and in good
faith believe that the Borrower, any of its Subsidiaries or any such Vessel is
not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect, or (iii) circumstances
exist that reasonably could be expected to form the basis of
 
 
 
32

--------------------------------------------------------------------------------


 
a material Environmental Claim against the Borrower or any of its Subsidiaries
or any such Vessel.  If the Borrower fails to provide the same within 90 days
after such request was made, the Administrative Agent may order the same and the
Borrower shall grant and hereby grants to the Administrative Agent and the
Lenders and their agents access to such Vessel and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Borrower’s expense.
 
8.07    ERISA.  As soon as reasonably possible and, in any event, within ten
(10) days after the Borrower or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrower will deliver to the Administrative Agent, with sufficient copies for
each of the Lenders, a certificate of the senior financial officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Borrower, the Subsidiary, the ERISA Affiliate, the PBGC,
a Plan participant or the Plan administrator with respect thereto:  that a
Reportable Event has occurred (except to the extent that the Borrower has
previously delivered to the Administrative Agent a certificate and notices (if
any) concerning such event pursuant to the next clause hereof); that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or Section
303 or 304 of ERISA with respect to a Plan; that any contribution required to be
made with respect to a Plan or Foreign Pension Plan has not been timely made and
such failure could result in a material liability for the Borrower or any of its
Subsidiaries; that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities; that a Plan (in
the case of a Multiemployer Plan, to the best knowledge of the Borrower or any
of its Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability; that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a material delinquent contribution
to a Plan; that the Borrower, any of its Subsidiaries or any ERISA Affiliate
will or may reasonably expect to incur any material liability (including any
indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
Borrower, or any of its Subsidiaries may incur any material liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan.  Upon
request, the Borrower
 
 
 
33

--------------------------------------------------------------------------------


 
 
will deliver to the Administrative Agent with sufficient copies to the Lenders
(i) a complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA.  In addition to any certificates or notices delivered
to the Lenders pursuant to the first sentence hereof, copies of annual reports
and any records, documents or other information required to be furnished to the
PBGC, and any notices received by the Borrower, any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan with respect to
any circumstances or event that could reasonably be expected to result in a
material liability shall be delivered to the Lenders no later than ten (10) days
after the date such annual report has been filed with the Internal Revenue
Service or such records, documents and/or information has been furnished to the
PBGC or such notice has been received by the Borrower, such Subsidiary or such
ERISA Affiliate, as applicable.
 
8.08    End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.
 
8.09    Performance of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents) by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
8.10    Payment of Taxes.  The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, in each case on a timely basis,
and all lawful claims for sums that have become due and payable which, if
unpaid, might become a Lien not otherwise permitted under Section 9.01(i),
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with generally accepted accounting
principles.
 
8.11    Further Assurances.  (a)  The Borrower, and each other Credit Party,
agrees that at any time and from time to time, at the expense of the Borrower or
such other Credit Party, it will promptly execute and deliver all further
instruments and documents, and take all further action that may be reasonably
necessary, or that the Administrative Agent may reasonably require, to perfect
and protect any Lien granted or purported to be granted hereby or by the other
Credit Documents, or to enable the Collateral Agent to exercise and enforce its
rights and remedies with respect to any Collateral.  Without limiting the
generality of the foregoing, the Borrower will execute and file, or cause to be
filed, such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Vessel Mortgages (including any amendments required to
 
 
 
34

--------------------------------------------------------------------------------


 
 
maintain Liens granted by such Vessel Mortgages pursuant to the effectiveness of
this Agreement), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.
 
(b)    The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), and amendments thereto, relative to all or any part of the Collateral
without the signature of the Borrower, where permitted by law.  The Collateral
Agent will promptly send the Borrower a copy of any financing or continuation
statements which it may file without the signature of the Borrower and the
filing or recordation information with respect thereto.
 
(c)    To the extent that any Vessel Exchange is made by a Subsidiary of the
Borrower which is not a Credit Party at the time of such acquisition (and which
has not otherwise executed and delivered the documents described below in this
Section 8.11(c)), the Borrower will cause such Subsidiary (and any Subsidiary
which directly owns the stock of such Subsidiary to the extent not a Credit
Party) to execute and deliver to the Administrative Agent a counterpart of the
Pledge Agreement (including any supplemental agreement required to give effect
to such security interests purported to be created by the Pledge Agreement under
applicable local law), the Guaranty, Assignment of Earnings, Assignment of
Insurances, Assignment of Charters (if applicable) and the appropriate Vessel
Mortgage(s), together with all related documentation (including, without
limitation, opinions of counsel, corporate documents and proceedings and
officer’s certificates) as such Subsidiary would have been required to deliver
pursuant to Sections 4 and 5 of this Agreement had such Subsidiary been a Credit
Party on a Borrowing Date.
 
8.12    Deposit of Earnings.  Each Credit Party will use its best efforts to
cause the earnings derived from each of the respective Vessels, to the extent
constituting Earnings and Insurance Collateral, to be deposited or remitted by
the respective account debtor in respect of such earnings into one or more of
the Operating Accounts maintained for such Credit Party or the Borrower from
time to time.  Without limiting any Credit Party’s obligations in respect of
this Section 8.12, each Credit Party agrees that, in the event it receives any
earnings constituting Earnings and Insurance Collateral, or any such earnings
are deposited other than in one of the Operating Accounts, it shall promptly
deposit all such proceeds into one of the Operating Accounts maintained for such
Credit Party or the Borrower from time to time.
 
8.13    Ownership of Subsidiaries.  The Borrower shall cause each Subsidiary
Guarantor, to at all times, be directly wholly-owned by one or more Credit
Parties.
 
8.14    Flag of the Vessels; Vessel Classifications.  (a)  When required by the
terms hereof, the Borrower will, and will cause each of its Subsidiaries to,
cause each Vessel to be registered under the laws and flag of (x) Hong Kong,
(y) the Republic of Marshall Islands or (z) any other jurisdiction acceptable to
the Required Lenders (each jurisdiction in clauses (x), (y) or (z), an
“Acceptable Flag Jurisdiction”).  Notwithstanding the foregoing, any Credit
Party may transfer a Vessel registered in an Acceptable Flag Jurisdiction to
another Acceptable Flag Jurisdiction pursuant to a Flag Jurisdiction Transfer.
 
 
35

--------------------------------------------------------------------------------


 
 
(b)    The Borrower will, and will cause each of its Subsidiaries to, insure
that the representation set forth in Section 7.23 is true and correct in all
respects at all times.
 
(c)    The Borrower or the respective Subsidiary Guarantor will, and will cause
each of its subsidiaries, to comply with and ensure that their respective Vessel
shall comply with the requirements of the ISM Code, the ISPS Code and Annex VI
in accordance with the respective implementation schedules thereof, including
(but not limited to) the maintenance and renewal of valid certificates pursuant
thereto throughout the term of the Facility.
 
(d)    The Borrower or the respective Subsidiary Guarantor will, and will cause
each of its subsidiaries, to insure that they immediately notify the
Administrative Agent of any actual or threatened withdrawal of a SMC, DOC, ISSC
or IAPPC.
 
8.15    Consent to Assignment of Charters.  The Borrower will, and will cause
each of its Subsidiaries to, use its commercially reasonable efforts to cause
each charter counterparty which is party to a charter with respect to each
Vessel that is one year or more in duration to execute and deliver to the
Administrative Agent a Charterers’ Consent and Agreement in substantially the
form attached as Annex 1 to Exhibit B to the Assignment of Charters with such
changes as may be approved by the Administrative Agent.
 
SECTION 9.    Negative Covenants.  The Borrower hereby covenants and agrees that
on and after the Effective Date and until this Agreement has terminated and the
Loans, the Notes and Unpaid Drawings, together with interest, Commitment
Commission and all other Obligations incurred hereunder and thereunder, are paid
in full:
 
9.01    Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Borrower or any of its Subsidiaries), or assign any right
to receive income or permit the filing of any financing statement under the UCC
or any other similar notice of Lien under any similar recording or notice
statute with respect to any Collateral; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):
 
(i)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
 
(ii)    Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens, liens for necessaries,
salvage liens, general average liens, liens in respect of or covered by
insurance (including permitted deductibles) and other similar Liens arising in
the ordinary course of business, and (x) which do not in the aggregate
materially detract from the value of the Collateral and do not materially impair
the use thereof in the
 
 
 
36

--------------------------------------------------------------------------------


 
 
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the Collateral subject to any such Lien;
 
(iii)    Permitted Encumbrances;
 
(iv)    Liens created pursuant to the Security Documents;
 
(v)    Liens arising out of judgments, awards, decrees or attachments with
respect to which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 10.09;
 
(vi)    Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, Liens to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations in each case incurred in the ordinary course of business
(exclusive of obligations for the payment of borrowed money) and Liens arising
by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause
(vi) shall not exceed $2,500,000; and
 
(vii)    Liens in respect of seamen’s wages which are not past due and other
maritime Liens for amounts not past due arising in the ordinary course of
business and not yet required to be removed or discharged under the terms of the
respective Vessel Mortgages.
 
In connection with the granting of Liens described above in this Section 9.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).
 
9.02    Consolidation, Merger, Sale of Assets, etc.  The Borrower will not, and
will not permit any Subsidiary Guarantor to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of all or substantially all of its assets or
any of the Collateral, or enter into any sale-leaseback transactions involving
any of the Collateral, except that:
 
(i)    the Borrower and each of its Subsidiaries may sell, lease or otherwise
dispose of any Vessel, provided that, (x)(A) such sale is made at fair market
value
 
 
 
37

--------------------------------------------------------------------------------


 
 
(as determined in accordance with the Appraisals most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Sections 5.08(vi) and 8.01(c) or delivered at the time of such sale to the
Administrative Agent by the Borrower), (B) 100% of the consideration in respect
of such sale shall consist of cash or Cash Equivalents received by the Borrower,
or the respective Subsidiary Guarantor which owned such Vessel, on the date of
consummation of such sale, (C) at the time of such sale or other disposition,
the Borrower shall apply the proceeds of such sale as required by Section
3.03(b) to repay the outstanding Loan relating to such Vessel or (y) so long as
no Default or Event of Default has occurred and is continuing (or would arise
after giving effect thereto) and so long as all representations and warranties
made by the Borrower pursuant to Section 7 of this Agreement are true and
correct both before and after any such exchange, such Vessel is exchanged for a
Acceptable Replacement Vessel pursuant to a Vessel Exchange; provided further,
that in the case of both clause (x) and (y) above, that the Borrower shall have
delivered to the Administrative Agent an officer’s certificate, certified by the
senior financial officer of the Borrower, demonstrating pro forma compliance
(giving effect to such Collateral Disposition and, in the case of calculations
involving the Appraised Value of Vessels, using valuations consistent with the
Appraisals most recently delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Sections 5.08(vi) and 8.01(c) or the
definition of Vessel Exchange) with each of the covenants set forth in Sections
9.07 through 9.11, inclusive, for the most recently ended Test Period (or at the
time of such sale or exchange, as applicable) and projected compliance with such
covenants for the one year period following such Collateral Disposition, in each
case setting forth the calculations required to make such determination in
reasonable detail;
 
(ii)    the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);
 
(iii)    (A) any Subsidiary Guarantor may transfer assets or lease to or acquire
or lease assets from any other Subsidiary Guarantor and (B) any Subsidiary of
the Borrower (other than a Subsidiary Guarantor) may transfer assets or lease to
or acquire or lease assets from any other Subsidiary of the Borrower (other than
a Subsidiary Guarantor) or any Subsidiary of the Borrower (other than a
Subsidiary Guarantor) may be merged into any Subsidiary of the Borrower (other
than a Subsidiary Guarantor) or any Subsidiary Guarantor may be merged into any
other Subsidiary Guarantor, in each case so long as all actions necessary or
desirable to preserve, protect and maintain the security interest and Lien of
the Collateral Agent in any Collateral held by any Person involved in any such
transaction are taken to the satisfaction of the Administrative Agent;
 
 
38

--------------------------------------------------------------------------------


 
 
(iv)    following a Collateral Disposition permitted by this Agreement, the
Subsidiary Guarantor which owned the Vessel that is the subject of such
Collateral Disposition may dissolve, provided that, (x) all proceeds from such
Collateral Disposition shall have been applied to repayment of the Loan relating
to such Vessel to the extent required in Section 3.03 of this Agreement, (y) all
of the proceeds of such dissolution shall be paid only to the Borrower and
(z) no Event of Default is continuing unremedied at the time of such
dissolution; and
 
(v)    the Borrower may consolidate or merge with any other Person if (A) at the
time of such transaction and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (B) the surviving entity in
such consolidation or merger shall be the Borrower and the Borrower shall have
delivered to the Administrative Agent, not less than ten (10) Business Days in
advance of such consolidation or merger, an officer’s certificate signed by a
senior financial officer of the Borrower, certifying (i) that no Default or
Event of Default has occurred and is continuing (or would arise after giving
effect to the intended consolidation or merger) and (ii) pro forma financial
statements of the Borrower demonstrating the compliance of the Borrower with all
covenants under this Agreement after giving effect to such merger or
consolidation.
 
Notwithstanding the foregoing, the Borrower will not, and will not permit any
Subsidiary Guarantor to, enter into any bareboat charter of any Vessel without
the prior written consent of the Required Lenders.
 
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to the Borrower or
a Subsidiary of the Borrower) shall be sold free and clear of the Liens created
by the Security Documents, and the Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
 
9.03    Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:
 
(i)    (x) any Subsidiary of the Borrower which is not a Subsidiary Guarantor
may pay Dividends to the Borrower or any Wholly-Owned Subsidiary of the
Borrower, (y) any Subsidiary Guarantor may pay Dividends to the Borrower or any
other Subsidiary Guarantor and (z) if the respective Subsidiary is not a
Wholly-Owned Subsidiary of the Borrower, such Subsidiary may pay cash dividends
to its shareholders generally so long as the Borrower and/or its respective
Subsidiaries which own equity interests in the Subsidiary paying such Dividends
receive at least their proportionate share thereof (based upon their relative
holdings of the equity interests in the Subsidiary paying such Dividends and
taking into account the relative preferences, if any, of the various classes of
equity interests of such Subsidiary);
 
 
 
39

--------------------------------------------------------------------------------


 
 
(ii)    the Borrower may make, pay or declare cash Dividends; provided that, for
all Dividends paid pursuant to this clause (ii), (A) Dividends shall be paid
within 90 days of the declaration thereof; (B) Dividends paid in respect of a
fiscal quarter shall only be paid after the date of delivery of quarterly or
annual financial statements for such fiscal quarter, pursuant to Sections
8.01(a) and (b), as the case may be, and on or prior to 45 days after the last
day of the immediately succeeding fiscal quarter, (C) no Default or Event of
Default has occurred and is continuing at the time of declaration, (D) no
Default or Event of Default has occurred and is continuing (or would arise after
giving effect thereto) at the time of payment, (E) the aggregate amount of all
Dividends paid plus the aggregate amount of any share repurchases or redemptions
pursuant to Section 9.03(iii) in respect of a fiscal quarter shall not exceed
the Permitted Dividend Amount for such fiscal quarter and (F) on or prior to the
declaration and payment of a Dividend, the Borrower shall deliver to the
Administrative Agent an officer’s certificate signed by the senior financial
officer of the Borrower, certifying that the requirements set forth in preceding
clauses (A) through (E) are satisfied and setting forth the calculation of the
Permitted Dividend Amount in reasonable detail
 
(iii)    the Borrower may purchase or redeem shares of common stock of the
Borrower in market purchases under Rule 10b-18 or other purchases approved by
the Borrower’s Board of Directors, any committee thereof or any authorized
officer in an amount up to the Permitted Dividend Amount for the immediately
preceding fiscal quarter less any Dividends previously paid; provided that, (A)
no Default or Event of Default has occurred and is continuing at the time of any
such purchases, (B) no Default or Event of Default would arise after giving
effect to any such purchases and (C) the Borrower in the exercise of its rights
under this Section 9.03(iii) shall not be permitted to purchase or redeem shares
beneficially owned directly or indirectly by Peter Georgiopoulos; and
 
(iv)    the Borrower may authorize, declare and distribute a dividend of Rights
(as such term is defined and which are convertible into other securities as set
forth in the Shareholder Rights Agreement) as contemplated by the Shareholder
Rights Agreement.
 
9.04    Indebtedness.  (a)  The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness incurred pursuant to this Agreement, the
other Credit Documents and the Existing Credit Facility) except that:
 
(i)    the Borrower and its Subsidiaries (other than a Subsidiary Guarantor) may
incur Indebtedness so long as (x) no Default or Event of Default has occurred
and is continuing, (y) such Indebtedness would not cause any Default or Event of
Default, either on a pro forma basis for the most recently ended Test Period (or
at the time of such incurrence, as applicable), or on a projected basis for the
one year period following such incurrence, with each of the covenants set forth
in Sections 9.07 through 9.11, inclusive, and (z) the Borrower shall have
delivered an
 
 
40

--------------------------------------------------------------------------------


 
 
officer’s certificate from the senior financial officer of the Borrower
certifying that the conditions set forth in clause (x) and (y) above are
satisfied and setting forth the calculations of the pro forma compliance
described in clause (y) above in reasonable detail; and
 
(ii)    the Borrower and its Subsidiaries may enter into and remain liable under
Interest Rate Protection Agreements and Other Hedging Agreements entered into in
the ordinary course of business and not for speculative purposes; provided that
the Borrower’s and the Subsidiaries’ obligations thereunder are fully
subordinate to their obligations hereunder on terms satisfactory to the
Administrative Agent.
 
(b)    Notwithstanding anything to the contrary set forth above in this Section
9.04, (i) no Subsidiary Guarantor shall incur any Indebtedness for borrowed
money (including Contingent Obligations in respect thereof) except for
(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents and (y) intercompany Indebtedness permitted pursuant to Section
9.05(iii) and (ii) the Borrower and the Subsidiary Guarantors shall not assume,
incur or suffer to exist any Contingent Obligations in respect of any
Indebtedness of any of its Subsidiaries which is not a Credit Party.
 
9.05    Advances, Investments and Loans.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any Equity Interests, or
make any capital contribution to any other Person (each of the foregoing an
“Investment” and, collectively, “Investments”) except that the following shall
be permitted:
 
(i)    the Borrower and its Subsidiaries may acquire and hold accounts
receivable owing to any of them;
 
(ii)    so long as no Event of Default exists or would result therefrom, the
Borrower and its Subsidiaries may make loans and advances in the ordinary course
of business to its employees so long as the aggregate principal amount thereof
at any time outstanding which are made on or after the Effective Date
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $500,000;
 
(iii)    the Subsidiary Guarantors may make intercompany loans and advances to
the Borrower and between or among one another, and Subsidiaries of the Borrower
other than the Subsidiary Guarantors may make intercompany loans and advances to
the Borrower or any other Subsidiary of the Borrower, provided that any loans or
advances to the Borrower or any Subsidiary Guarantors pursuant to this Section
9.05(iii) shall be subordinated to the Obligations of the respective Credit
Party pursuant to written subordination provisions substantially in the form of
Exhibit J;
 
(iv)    the Borrower and its Subsidiaries may sell or transfer assets to the
extent permitted by Section 9.02;
 
 
41

--------------------------------------------------------------------------------


 
 
(v)    the Borrower may make Investments in the Subsidiary Guarantors and, so
long as no Event of Default exists and is continuing, the Borrower may make
Investments in its other Wholly-Owned Subsidiaries so long as management of the
Borrower in good faith believe that, after giving effect to such Investment, the
Borrower shall be able to meet its payment obligations in respect of this
Agreement;
 
(vi)    so long as no Event of Default exists or could reasonably be expected to
result therefrom, the Borrower and its Subsidiaries (other than the Subsidiary
Guarantors) may make Investments in joint ventures in the ordinary course of
business; and.
 
(vii)    so long as no Event of Default exists or could reasonably be expected
to result therefrom, the Borrower and its Subsidiaries (other than the
Subsidiary Guarantors) may make Investments in a Person engaged in drybulk
shipping operations.
 
9.06    Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of such Person, other than in the ordinary course of business and
on terms and conditions no less favorable to such Person as would be obtained by
such Person at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that:
 
(i)    Dividends may be paid to the extent provided in Section 9.03;
 
(ii)    loans and other Investments may be made and other transactions may be
entered into between the Borrower and its Subsidiaries to the extent permitted
by Sections 9.04 and 9.05;
 
(iii)    the Borrower may pay customary director’s fees;
 
(iv)    the Borrower and its Subsidiaries may enter into employment agreements
or arrangements with their respective officers and employees in the ordinary
course of business; and
 
(v)    the Borrower and its Subsidiaries may pay management fees to Wholly-Owned
Subsidiaries of the Borrower in the ordinary course of business.
 
9.07    Consolidated Interest Coverage Ratio.  The Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period, in each case taken as
one accounting period, ending on the last day of any fiscal quarter of the
Borrower (commencing with the fiscal quarter ending September 30, 2008), to be
less than 2.00:1.00.
 
9.08    Maximum Leverage Ratio.  The Borrower will not permit the Leverage Ratio
on the last day of any fiscal quarter of the Borrower ended on or after the
Effective Date, to be greater than 5.50:1.00.
 
 
 
42

--------------------------------------------------------------------------------


 
 
9.09    Collateral Maintenance.  The Borrower will not permit the Aggregate
Appraised Value at any time to equal less than 130% of the aggregate principal
amount of outstanding Loans at such time, provided that, so long as any Default
in respect of this Section 9.09 is not caused by any voluntary Collateral
Disposition or a Vessel Exchange, such Default shall not constitute an Event of
Default so long as within 30 days after such shortfall, the Borrower makes such
repayments of Loans in an amount sufficient to cure such Default (it being
understood that any action taken in respect of this proviso shall only be
effective to cure such default pursuant to this Section 9.09 to the extent that
no Default or Event of Default exists hereunder immediately after giving effect
thereto).
 
9.10    Minimum Cash Balance.  The Borrower will not permit the aggregate amount
of all (x) cash and Cash Equivalents held by the Borrower and its Subsidiaries
which is subject to the Lien of the Security Documents and (y) all undrawn
credit facilities to the extent the proceeds thereof are available to fund the
working capital requirements of the Borrower and the Subsidiary Guarantors with
maturities in excess of twelve months on the last day of any fiscal quarter
(commencing with and including the fiscal quarter ended June 30, 2008) to be
less than $500,000 per vessel owned by the Borrower or any of its Subsidiaries.
 
9.11    Minimum Consolidated Net Worth.  The Borrower will not permit its
Consolidated Net Worth at any time to be less than the Minimum Consolidated Net
Worth.
 
9.12    Limitation on Modifications of Certificate of Incorporation and By-Laws;
etc.  (a)  The Borrower will not, and will not permit any Subsidiary Guarantor
to, amend, modify or change its Certificate of Incorporation, Certificate of
Formation (including, without limitation, by the filing or modification of any
certificate of designation), By-Laws, limited liability company agreement,
partnership agreement (or equivalent organizational documents) or any agreement
entered into by it with respect to its capital stock or membership interests (or
equivalent equity interests), or enter into any new agreement with respect to
its capital stock or membership interests (or equivalent interests), other than
the Shareholders Rights Agreement, the Certificate of Designations of Series A
Preferred Stock in substantially the form attached thereto as Exhibit A or any
amendments, modifications or changes or any such new agreements which are not in
any way materially adverse to the interests of the Lenders.
 
(b)    Notwithstanding the foregoing provisions of this Section 9.12 or Section
8.04, upon not less than 30 days prior written notice to the Administrative
Agent and so long as no Default or Event of Default exists and is continuing,
any Subsidiary Guarantor may (x) change its jurisdiction of organization to
another jurisdiction and (y) change its form of organization to another form, in
each case to the extent reasonably satisfactory to the Administrative Agent,
provided that, such Subsidiary Guarantor shall promptly take all actions
reasonably deemed necessary by the Collateral Agent to preserve, protect and
maintain, without interruption, the security interest and Lien of the Collateral
Agent in any Collateral owned by such Subsidiary Guarantor to the satisfaction
of the Collateral Agent, and such Subsidiary Guarantor shall have provided to
the Administrative Agent and the Lenders such opinions of counsel as may be
reasonably requested by the Administrative Agent to assure itself that the
conditions of this proviso have been satisfied.
 
 
 
43

--------------------------------------------------------------------------------


 
 
9.13    Limitation on Certain Restrictions on Subsidiaries.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any Subsidiary of the
Borrower, or pay any Indebtedness owed to the Borrower or a Subsidiary of the
Borrower, (b) make loans or advances to the Borrower or any of the Borrower’s
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of the Borrower’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Documents, (iii) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or a Subsidiary of
the Borrower, (iv) customary provisions restricting assignment of any agreement
entered into by the Borrower or a Subsidiary of the Borrower in the ordinary
course of business, (v) any holder of a Permitted Lien may restrict the transfer
of the asset or assets subject thereto and (vi) restrictions which are not more
restrictive than those contained in this Agreement.
 
9.14    Limitation on Issuance of Capital Stock.  (a)  The Borrower will not
permit any Subsidiary to issue any preferred stock (or equivalent equity
interests).
 
(b)    The Borrower will not permit any Subsidiary Guarantor to issue any
capital stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except
(i) for transfers and replacements of then outstanding shares of capital stock,
(ii) for stock splits, stock dividends and additional issuances which do not
decrease the percentage ownership of the Borrower or any of its Subsidiaries in
any class of the capital stock of such Subsidiary and (iii) in the case of
Foreign Subsidiaries of the Borrower, to qualify directors to the extent
required by applicable law.  All capital stock of any Subsidiary Guarantor
issued in accordance with this Section 9.14(b) shall be delivered to the
Collateral Agent pursuant to the Pledge Agreement.
 
9.15    Business.  (a)  The Borrower and its Subsidiaries will not engage in any
business other than the businesses in which they are engaged in as of the
Effective Date and activities directly related thereto, and similar or related
businesses.
 
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
(i) be engaged in (A) the retailing, wholesaling, trading or importing of goods
or services for or with residents of the Republic of the Marshall Islands;
(B) any extractive industry in the Republic of Marshall Islands; (C) any
regulated professional service activity in the Republic of the Marshall Islands;
(D) the export of any commodity or goods manufactured, processed, mined or made
in the Republic of the Marshall Islands; or (E) the ownership of real property
in the Republic of the Marshall Islands; and (ii) do business in the Republic of
the Marshall Islands except that the Borrower and their Subsidiaries may
(A) have its registered office in the Republic of the Marshall Islands and
maintain their respective registered agent in the Republic of the Marshall
Islands as required by the provisions of the Associations Law of 1990 of the
Republic of the Marshall Islands, as amended; and (B) secure and maintain
registry in the Republic of the Marshall Islands solely related to the operation
or disposition of any vessel outside of the Republic of the Marshall Islands.
 
 
44

--------------------------------------------------------------------------------


 
 
9.16    Bank Accounts.  The Borrower will not, and will not permit any
Subsidiary Guarantor to, maintain any deposit, savings, investment or other
similar accounts other than the Operating Accounts, except that the Borrower may
open and maintain any such account provided that it shall have granted to the
Administrative Agent a first priority security interest in such account to
secure the Obligations pursuant to documentation reasonably satisfactory to the
Administrative Agent and all actions necessary or advisable in the reasonable
opinion of the Administrative Agent to perfect such security interest shall have
been taken.
 
SECTION 10.    Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
10.01    Payments.  The Borrower shall (i) default in the payment when due of
any Unpaid Drawings or any principal of any Loan or any Note or (ii) default,
and such default shall continue unremedied for three or more Business Days, in
the payment when due of any interest on any Loan or Note, Unpaid Drawing or any
Commitment Commission or any other amounts owing hereunder or thereunder; or
 
10.02    Representations, etc.  Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which made or deemed made; or
 
10.03    Covenants.  Any Credit Party shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in Sections
8.01(f)(i), 8.03(a)(ii), 8.13, 8.14 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or
 
10.04    Default Under Other Agreements.  (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Borrower or any
of its Subsidiaries shall default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity, or (iii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or Event of Default
under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (iii), inclusive,
exceeds $5,000,000 at any time; or
 
 
45

--------------------------------------------------------------------------------


 
 
10.05    Bankruptcy, etc.  The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
20 days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries or there is commenced
against the Borrower or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or
 
10.06    ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, the Borrower or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the
Borrower, or any of its Subsidiaries, has incurred or is reasonably likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans; (b) there shall result from any such event or events
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability; and (c) such lien, security interest
or liability, either
 
 
 
46

--------------------------------------------------------------------------------


 
 
individually and/or in the aggregate, in the reasonable opinion of the Required
Lenders, has had, or could reasonably be expected to have, a Material Adverse
Effect; or
 
10.07    Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Vessel Mortgage) shall occur in respect of any Vessel Mortgage;
or
 
10.08    Guaranty.  After the execution and delivery thereof, the Guaranty, or
any provision thereof, shall cease to be in full force or effect as to the
relevant Subsidiary Guarantor (unless such  Subsidiary Guarantor is no longer a
Subsidiary by virtue of a liquidation, sale, merger or consolidation permitted
by Section 9.02) or any Subsidiary Guarantor (or Person acting by or on behalf
of such Subsidiary Guarantor) shall deny or disaffirm such Subsidiary
Guarantor’s obligations under the Guaranty, or Subsidiary Guarantor, shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty beyond any
grace period (if any) provided therefore; or
 
10.09    Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company to the satisfaction of the
Administrative Agent) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and the aggregate amount of all
such judgments, to the extent not covered by insurance, exceeds $5,000,000 at
any time; or
 
10.10    Change of Control.  A Change of Control shall occur;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of the Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i), (ii) and
(iv) below shall occur automatically without the giving of any such
notice):  (i) declare the Commitments terminated, whereupon all Commitments of
each Lender shall forthwith terminate immediately and any Commitment Commission
shall forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith
 
 
 
47

--------------------------------------------------------------------------------


 
 
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Credit Party; and (iii)  enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents.
 
SECTION 11.    Definitions and Accounting Terms.
 
11.01    Defined Terms.  Capitalized terms used as defined terms shall have the
meaning attributed to them in Appendix A hereto.
 
SECTION 12.    Agency and Security Trustee Provisions.
 
12.01    Appointment.  (a)  The Lenders hereby designate Nordea Bank Finland
Plc, acting through its New York branch, as Administrative Agent (for purposes
of this Section 12, the term “Administrative Agent” shall include Nordea Bank
Finland Plc, acting through its New York branch (and/or any of its affiliates)
in its capacity as Collateral Agent pursuant to the Security Documents and in
its capacity as security trustee pursuant to the Vessel Mortgages) to act as
specified herein and in the other Credit Documents.  The Lenders hereby
designate Nordea Bank Finland Plc, acting through its New York branch,
Bayerische Hypo- und Vereinsbank AG, Sumitomo Mitsui Banking Corporation, acting
through its Brussels branch, and DnB NOR Bank ASA, as Mandated Lead Arrangers to
act as specified herein and in the other Credit Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Agents to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agents by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  The Agents
may perform any of its duties hereunder by or through its respective officers,
directors, agents, employees or affiliates and, may assign from time to time any
or all of its rights, duties and obligations hereunder and under the Security
Documents to any of its banking affiliates.
 
(b)    The Lenders hereby irrevocably appoint Nordea Bank Finland Plc, acting
through its New York branch as security trustee solely for the purpose of
holding legal title to the Vessel Mortgages on each of the Vessels on behalf of
the applicable Lenders, from time to time, with regard to the (i) security,
powers, rights, titles, benefits and interests (both present and future)
constituted by and conferred on the Lenders or any of them or for the benefit
thereof under or pursuant to the Vessel Mortgages (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the Vessel
Mortgages), (ii) all money, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with the Vessel
Mortgages, whether from the Borrower or any Subsidiary Guarantor or any other
person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof).  Nordea Bank
Finland Plc, acting through its New York branch, hereby accepts such appointment
as security trustee.
 
 
 
48

--------------------------------------------------------------------------------


 
 
12.02    Nature of Duties.  The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security
Documents.  None of the Agents nor any of their respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by such Person’s gross negligence or
willful misconduct (any such liability limited to the applicable Agent to whom
such Person relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
 
12.03    Lack of Reliance on the Agents.  Independently and without reliance
upon the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  None of the Agents
shall be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.
 
12.04    Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.
 
12.05    Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper
 
 
49

--------------------------------------------------------------------------------


 
 
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
 
12.06    Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agents in performing their respective
duties hereunder or under any other Credit Document, in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable in respect to an Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.
 
12.07    The Administrative Agent in its Individual Capacity.  With respect to
its obligation to make Loans under this Agreement, each of the Agents shall have
the rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual
capacity.  Each of the Agents may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with any Credit
Party or any Affiliate of any Credit Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any other Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
 
12.08    Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefore.
 
12.09    Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders.  Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.  
 
(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower.
 
 
50

--------------------------------------------------------------------------------


 
 
(c)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrower (which shall not be unreasonably withheld or delayed), shall
then appoint a commercial bank or trust company with capital and surplus of not
less than $500,000,000 as successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Lenders appoint a successor Administrative Agent as provided above.
 
(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
SECTION 13.    Miscellaneous.
 
13.01    Payment of Expenses, etc.  The Borrower agrees that it
shall:  (i) whether or not the transactions herein contemplated are consummated,
pay all reasonable out-of-pocket costs and expenses of each of the Agents
(including, without limitation, the reasonable fees and disbursements of Seward
& Kissel LLP, Mayer Brown JSM, other counsel to the Administrative Agent and
local counsel) in connection with the preparation, execution and delivery of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Agents in connection with their respective syndication
efforts with respect to this Agreement and of the Agents and each of the Lenders
in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein
(including, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) for each of the Agents and for each of the
Lenders); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, documentary, transfer, sales and use, value
added,  excise and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify the Agents,
the Collateral Agent and each Lender, and each of their respective officers,
directors, trustees, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
any of the Agents, the Collateral Agent or any Lender is a party thereto)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein, or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
on any Vessel or in the air, surface water or groundwater or on the surface or
subsurface of any property at any time owned or operated by the Borrower or any
of its
 
 
 
51

--------------------------------------------------------------------------------


 
 
Subsidiaries, the generation, storage, transportation, handling, disposal or
Environmental Release of Hazardous Materials at any location, whether or not
owned or operated by the Borrower or any of its Subsidiaries, the non-compliance
of any Vessel or property with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to any Vessel or property, or any Environmental Claim asserted against the
Borrower, any of its Subsidiaries or any Vessel or property at any time owned or
operated by the Borrower or any of its Subsidiaries, including, in each case,
without limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified).  To the extent that the undertaking to indemnify, pay
or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable
law.  Notwithstanding the foregoing, neither any Agent nor any Lender, nor any
of their respective Affiliates, Subsidiaries, officers, directors and employees
shall be responsible to any Person for any consequential, indirect, special or
punitive damages which may be alleged by such Person arising out of this
Agreement or the other Credit Documents.
 
13.02    Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower or any Subsidiary
but in any event excluding assets held in trust for any such Person against and
on account of the Obligations and liabilities of the Borrower or such
Subsidiary, as applicable, to such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
 
13.03    Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered:  if to the Borrower, at the Borrower’s address
specified under its signature below; if to any Lender, at its address specified
opposite its name on Schedule II below; and if to the Administrative Agent, at
its Notice Office; or, as to any other Credit Party, at such other address as
shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative
Agent.  All such notices and communications shall, (i) when mailed, be effective
 
 
 
52

--------------------------------------------------------------------------------


 
 
three Business Days after being deposited in the mails, prepaid and properly
addressed for delivery, (ii) when sent by overnight courier, be effective one
Business Day after delivery to the overnight courier prepaid and properly
addressed for delivery on such next Business Day, or (iii) when sent by telex or
telecopier, be effective when sent by telex or telecopier, except that notices
and communications to the Administrative Agent shall not be effective until
received by the Administrative Agent.
 
13.04    Benefit of Agreement.  (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders,
(ii) although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Commitment Commission thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitments shall not constitute a change in the terms of
such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
 
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (i) assign all or a portion of its Commitment
and/or its outstanding Loans to its (x) parent company and/or any affiliate of
such Lender which is at least 50% owned by such Lender or its parent company or
(y) in the case of any Lender that is a fund that invests in bank loans, any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such Lender or by an Affiliate of such investment advisor
or (z) to one or more Lenders, or (ii) assign with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed and shall not be
required if any Event of Default is then in existence) all, or if less than all,
a portion equal to at least $5,000,000 in the aggregate for the assigning Lender
or assigning Lenders, of such Commitments and outstanding principal amount
 
 
 
53

--------------------------------------------------------------------------------


 
 
of Loans hereunder to one or more Eligible Transferees (treating any fund that
invests in bank loans and any other fund that invests in bank loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement; provided that (1) at such time
Schedule I shall be deemed modified to reflect the Commitments (and/or
outstanding Loans, as the case may be) of such new Lender and of the existing
Lenders, (2)  new Notes will be issued, at the Borrower’s expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 1.05 (with appropriate modifications) to the extent needed to reflect
the revised Commitments (and/or outstanding Loans, as the case may be), (3) the
consent of the Administrative Agent and each Issuing Bank shall be required in
connection with any assignment pursuant to preceding clause (ii) (which consent
shall not be unreasonably withheld or delayed), and (4) the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500.  To
the extent of any assignment pursuant to this Section 13.04(b), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments (it being understood that the indemnification provisions
under this Agreement (including, without limitation, Sections 1.09, 1.10, 3.05,
13.01 and 13.06) shall survive as to such assigning Lender).  To the extent that
an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 1.12 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 1.09,
1.10, or 3.05 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).
 
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with the consent of the
Administrative Agent, any Lender which is a fund may pledge all or any portion
of its Notes or Loans to a trustee for the benefit of investors and in support
of its obligation to such investors.
 
13.05    No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or
 
 
54

--------------------------------------------------------------------------------


 
 
any Lender or the holder of any Note would otherwise have.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or any Lender or
the holder of any Note to any other or further action in any circumstances
without notice or demand.
 
13.06    Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
 
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
 
13.07    Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all computations determining compliance with Sections
9.07 through 9.11, inclusive, shall utilize accounting principles and policies
in conformity with those in effect on the Effective Date (with the foregoing
generally accepted accounting principles, subject to the preceding proviso,
herein called “GAAP”).  Unless otherwise noted, all references in this Agreement
to “generally accepted accounting principles” shall mean generally accepted
accounting principles as in effect in the United States.
 
(b)    All computations of interest and Commitment Commission hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Commitment Commission are payable.
 
13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14
 
 
 
55

--------------------------------------------------------------------------------


 
 
OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID,
TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN
ANY OTHER JURISDICTION.  IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF  THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 13.08
OR OTHERWISE PERMITTED BY LAW.
 
(b)    THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
 
56

--------------------------------------------------------------------------------


 
 
13.09    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
13.10    Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders who are initially parties hereto shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent or, in the case of the Lenders, shall have
given to the Administrative Agent telephonic (confirmed in writing), written or
facsimile notice (actually received) at such office that the same has been
signed and mailed to it.  The Administrative Agent will give the Borrower and
each Lender prompt written notice of the occurrence of the Effective Date.
 
13.11    Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
13.12    Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (with Obligations being directly
affected in the case of following clause (i) and, in the case of the following
clause (vi), to the extent that any such Lender would be required to make a Loan
in excess of its pro rata portion provided for in this Agreement or would
receive a payment or prepayment of Loans or a commitment reduction that (in any
case) is less than its pro rata portion provided for in this Agreement, in each
case, as a result of any such amendment, modification or waiver referred to in
the following clause (vi)), (i) extend the final scheduled maturity of any Loan
or Note, extend the timing for or reduce the principal amount of any repayment
pursuant to Section 3.03(b) or (c) or reduce the rate or extend the time of
payment of interest on any Loan or Note or Commitment Commission (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount thereof (except to the extent
repaid in cash), (ii) release any Vessel Mortgage (except as expressly provided
in the Credit Documents), (iii) amend, modify or waive any provision of this
Section 13.12(a), (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Effective
Date), (v) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, (vi) amend, modify or waive Section
1.06 or amend, modify or waive any other provision in this Agreement to the
extent providing for payments or prepayments of Loans or reductions in
Commitments, in each case, to be applied pro rata among the Lenders entitled to
such payments or prepayments of Loans or reductions in Commitments (it being
understood that the provision of additional extensions of credit pursuant to
this Agreement, or the waiver of reduction or any
 
 
57

--------------------------------------------------------------------------------


 
 
mandatory prepayment of Loans by the Required Lenders shall not constitute an
amendment, modification or waiver for purposes of this clause (vi)), or
(vii) release any Subsidiary Guarantor from a Guaranty to the extent same owns a
Vessel; provided, further, that no such change, waiver, discharge or termination
shall (x) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
shall not constitute an increase of the Commitment of any Lender, and that an
increase in the available portion of any Commitment of any Lender shall not
constitute an increase in the Commitment of such Lender), or (y) without the
consent of each Agent, amend, modify or waive any provision of Section 12 as
same applies to such Agent or any other provision as same relates to the rights
or obligations of such Agent or without the consent of the Collateral Agent,
amend, modify or waive any provision relating to the rights or obligations of
the Collateral Agent.  
 
(b)    If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.12 so long as at the time
of such replacement, each such Replacement Lender consents to the
proposed  change, waiver, discharge or termination or (B) terminate such
non-consenting Lender’s Commitment, and repay such non-consenting Lender’s
outstanding Loans, in accordance with Sections 2.02(b) and/or 3.02(iv), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided, further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).
 
13.13    Survival.  All indemnities set forth herein including, without
limitation, in Sections 1.09, 1.10, 3.05, 13.01 and 13.06 shall, subject to
Section 13.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
 
13.14    Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 1.09, 1.10, or
3.05 from those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be
 
 
58

--------------------------------------------------------------------------------


 
 
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).
 
13.15    Limitation on Additional Amounts, etc.  Notwithstanding anything to the
contrary contained in Sections 1.09, 1.10 or 3.05 of this Agreement, unless a
Lender gives notice to the Borrower that it is obligated to pay an amount under
any such Section within one year after the later of (x) in the case of Taxes,
the date the Lender receives notice from the relevant taxing authority of the
respective increased cost, Tax, loss, expense or liability, and in all other
cases the date the Lender incurs the respective increased cost, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.09, 1.10, or 3.05, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 1.09, 1.10, or 3.05, as the case may be.  This Section 13.15 shall have
no applicability to any Section of this Agreement other than said Sections 1.09,
1.10, and 3.05.
 
13.16    Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any  information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (a) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(b) as may be required in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(e) to the Administrative Agent or the Collateral Agent and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
expressly agrees to be bound by the confidentiality provisions contained in this
Section 13.16.
 
(b)    The Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Borrower or its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.
 
 
59

--------------------------------------------------------------------------------


 
 
13.17    Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 13.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation  shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b).  Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender.  The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.
 
13.18    Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.
 
 
60

--------------------------------------------------------------------------------


 
 
13.19    Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
 
13.20    Waiver of Immunity.  The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, the Republic of the Marshall Islands, Hong Kong or elsewhere, to enforce
or collect upon the Obligations of the Borrower or any other Credit Party
related to or arising from the transactions contemplated by any of the Credit
Documents, including, without limitation, immunity from service of process,
immunity from jurisdiction or judgment of any court or tribunal, immunity from
execution of a judgment, and immunity of any of its property from attachment
prior to any entry of judgment, or from attachment in aid of execution upon a
judgment, the Borrower, for itself and on behalf of the other Credit Parties,
hereby expressly waives, to the fullest extent permissible under applicable law,
any such immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United States, the Republic of the Marshall Islands,
Hong Kong or elsewhere.
 
13.21    USA PATRIOT Act Notice.  Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Credit Party,
which information includes the name of each Credit Party and other information
that will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.
 
 
 
*     *     *
 
 
 
 
61
 
 
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
                               
 
GENCO SHIPPING & TRADING LIMITED,
   as Borrower

                               
 
By: /s/ John C. Wobensmith                        
Name: John C. Wobensmith

 
Title: CFO

 
Address: 299 Park Avenue, 20th floor, New York, NY 10171

 
Telephone: +1 (646) 443-8550

 
Facsimile: +1 (646) 443-8551

                               
 
NORDEA BANK FINLAND PLC, acting through its New York
   branch as Administrative Agent, Collateral Agent and
   Mandated Lead Arranger

                               
 
By: /s/ Colleen Durkin                                   
Name: Colleen Durkin
Title: Vice President

                               
 
By: /s/ Hans Kjelsrud                                    
Name: Hans Kjelsrud
Title: Executive Vice President

 
 
BAYERISCHE HYPO- UND VEREINSBANK AG
   Mandated Lead Arranger

                               
 
By:  /s/ Göhring                                          
Name: Göhring
Title:

                               
 
By: /s/ Wenner                                           
Name: Wenner
Title:

 

 
 

--------------------------------------------------------------------------------


 
 
 
                               
 
DNB NOR BANK ASA,
   Mandated Lead Arranger

 
                               
 
By: /s/ Nikolai A. Nachamkin               
Name: Nikolai A. Nachamkin
Title: Senior Vice President

 
                               
 
By: /s/ Cathleen Buckley                     
Name: Cathleen Buckley
Title: Vice President

 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
   acting through its Brussels branch,
   Mandated Lead Arranger

 
                               
 
By: /s/ Eric Schipper                             
Name: Eric Schipper
Title: Assistant General Manager

 
                               
 
By:_________________________ 
Name:
Title: 

 

 
 
 

--------------------------------------------------------------------------------


                    
 
 
The Lenders:

 
 
NORDEA BANK NORGE ASA,
   acting through its Cayman Islands branch,

 
 
By: /s/ Colleen Durkin                 
Name: Colleen Durkin
Title: Vice President 

 
 
By: /s/ Hans Kjelsrud                
Name: Hans Kjelsrud
Title: Executive Vice President

 
 
BAYERISCHE HYPO- UND VEREINSBANK AG

                                
 
By: /s/ Göhring                        
Name: Göhring
Title:

                               
 
By: /s/ Wenner                       
Name: Wenner
Title:

 
 
DNB NOR BANK ASA

 
 
By: /s/ Nikolai A. Nachamkin            
Name: Nikolai A. Nachamkin
Title: Senior Vice President

 
 
By: /s/ Cathleen Buckley                  
Name: Cathleen Buckley
Title: Vice President

 
 
 

--------------------------------------------------------------------------------


 
                                                                                     
DEUTSCHE SCHIFFSBANK AKTIENGESELLSCHAFT
 
 
By: /s/ Tanja Lauerer                       
Name: Tanja Lauerer
Title: Assistant General Manager

 
 
By: /s/ Gert Wiechmann                 
Name: Gert Wiechmann
Title: Assistant General Manager

 
                                                                                     
SUMITOMO MITSUI BANKING CORPORATION,
                                                                                        
acting through its Brussels Branch
 
 
By: /s/ Eric Schipper                      
Name: Eric Schipper
Title: Assistant General Manager

 
 
By:
Name:
Title:

 
 
 

 
 
 

--------------------------------------------------------------------------------


 
 
APPENDIX A
 
DEFINITIONS
 
PART I
 


 
RULES OF CONSTRUCTION
 
The following rules of usage shall apply to the Credit Agreement, the Notes and
the Credit Documents (and each appendix, schedule, exhibit and annex thereto)
unless otherwise required by the context or unless otherwise specified therein:
 
1.  
Unless otherwise specified, definitions set forth herein, in the Credit
Agreement, the Notes or any Credit Document shall be equally applicable to the
singular and plural forms of the terms defined.



2.  
References to any Person in the Credit Agreement, the Note or any Credit
Document shall include such Person, its successors and permitted assigns and
transferees.



3.  
References to any law in the Credit Agreement, the Notes or any Credit Document
shall include any amendment or modification to such law and any rules or
regulations issued thereunder or any law enacted in substitution or replacement
thereof.



4.  
Words such as “hereunder”, “hereto”, “hereof” and “herein” and other words of
like import used in the Credit Agreement, the Notes or any Credit Document
shall, unless the context clearly indicates to the contrary, refer to the whole
of such document and not to any particular article, section, subsection,
paragraph or clause thereof.

 
PART II
 
GLOSSARY OF TERMS
 
“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.14.
 
“Acceptable Replacement Vessel” shall mean, with respect to a Vessel, any other
vessel with an equal or greater fair market value than the Appraised Value of
such Vessel; provided that (A) such Acceptable Replacement Vessel must (i) be of
the same type and age as the Vessel it replaces, (ii) have a class complying
with the requirements of Section 8.14, and (iii) be registered and flagged in an
Acceptable Flag Jurisdiction, and (B) there is no Event of Default as defined in
Section 10.
 
“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.
 
 
 
A-1

--------------------------------------------------------------------------------


 
 
“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Collateral Agent, nor the Mandated Lead Arrangers
nor any Lender (or any of their respective affiliates) shall be deemed to
constitute an Affiliate of the Borrower or its Subsidiaries in connection with
the Credit Documents or its dealings or arrangements relating thereto.
 
“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent and the Mandated Lead Arrangers.
 
“Aggregate Appraised Value” shall mean at any time, the sum of the Appraised
Value of all Vessels owned by the Borrower and its Subsidiaries at such time.
 
“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
or restated from time to time.
 
“Allocated Loan Amount” shall mean, with respect to any Vessel, the amount of
the Facility to be made available to the Borrower in a single Loan attributable
to such Vessel in accordance with Schedule III.
 
“Annex VI” shall mean Regulations for the Prevention of Air Pollution from Ships
to the International Convention for the Prevention of Pollution from Ships 1973
(as modified in 1978 and 1997).
 
“Annual Fleet Maintenance Reserve Amount” shall mean, for any fiscal year, the
aggregate amount of funds budgeted by the Borrower for such fiscal year to
maintain and drydock the Borrower’s fleet during such fiscal year in order to
maintain each Vessel in the fleet in accordance with the provisions contained in
this Agreement and the other Credit Documents, such amount to be approved by the
Borrower’s Board of Directors acting reasonably and in good faith.
 
“Annual Fleet Renewal Reserve Amount” shall mean, for any fiscal year, the
amount determined by the Borrower’s Board of Directors acting reasonably to be
an amount which should be reserved and/or expended during such fiscal year for
renewal capital expenditures and/or vessel acquisitions to insure the indefinite
renewal of the Borrower’s fleet, such determination to take into account, inter
alia the remaining life and prevailing asset value of the fleet.
 
 
A-2

--------------------------------------------------------------------------------


 
 
“Applicable Margin” shall mean 1.25% per annum; provided, however, that if at
any time after December 31, 2009, the Borrower’s Leverage Ratio, measured on a
quarterly basis, is 3.00:1.00 or less, then during such period the Applicable
Margin for the immediately succeeding quarter will be 1.20% per annum.
 
“Appraisal” shall mean, with respect to a Vessel, a written appraisal by an
Approved Appraiser of the fair market value of such Vessel on an individual
charter free basis.
 
“Appraised Value” of any Vessel at any time shall mean the arithmetic average of
the fair market values of such Vessel on an individual charter free basis as set
forth on the Appraisals of at least two Approved Appraisers most recently
delivered to, or obtained by, the Administrative Agent prior to such time
pursuant to Sections 5.08(vi), 8.01(c) and 9.02(i) or the definition of Vessel
Exchange.
 
“Approved Appraiser” shall mean H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., ICAP Hyde & Company, Ltd., Simpson Spence & Young
Ltd. or such other independent appraisal firm as may be acceptable to the
Required Lenders.
 
“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).
 
“Assignment of Charters” shall have the meaning provided in the Earnings
Assignment and substantially in the form of Exhibit B to the Assignment of
Earnings.
 
“Assignment of Earnings” shall mean the assignment in respect of the earnings of
a Vessel from any and all sources to be executed by the relevant Subsidiary
Guarantor in favor of the Collateral Agent pursuant to Section 5.05 and
substantially in the form Exhibit H-1.
 
“Assignment of Insurances” shall mean the assignment in respect of the
insurances of a Vessel to be executed by the relevant Subsidiary Guarantor in
favor of the Collateral Agent pursuant to Section 5.05 and substantially in the
form Exhibit H-2.
 
“Authorized Officer” shall mean, with respect to (i) the delivery of Notices of
Borrowing, the chairman of the board, or the treasurer of the Borrower, or any
other officer of the Borrower designated in writing to the Administrative Agent
by the chief executive officer, president or treasurer of the Borrower as being
authorized to give notices under this Agreement, (ii) delivery of financial
documents and officer’s certificates pursuant to this Agreement, the chairman of
the board, the president, any vice president, the treasurer, any other financial
officer or an authorized manager of any Credit Party and (iii) any other matter
in connection with this Agreement or any other Credit Document, any officer (or
a Person or Persons so designated by any two officers) of any Credit Party, in
each case to the extent reasonably acceptable to the Administrative Agent.
 
“Available Cash” shall mean, for any period, Consolidated Net Income for such
period plus Consolidated Interest Expense for such period plus, without
duplication, the amortization of deferred finance charges and restricted stock
expenses and Non-Cash Charges
 
 
A-3

--------------------------------------------------------------------------------


 
 
for such period and the amount of all depreciation and amortization deducted in
determining Consolidated Net Income for such period.
 
“Availability Termination Date” shall mean, January 31, 2010, or such other
later date as the Lenders and the Borrower may agree.
 
“Average Consolidated Net Indebtedness” shall mean, on any date of
determination, the average of  the Consolidated Net Indebtedness on the last
Business Day of each calendar month during the most recently ended Test Period
and on such date of determination.
 
“Balloon Payment” shall mean One Hundred Eighty-One Million Two Hundred Thousand
Dollars (US$181,200,000), as such amount may be reduced from time to time
pursuant to the terms hereof.
 
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
 
“Base Rate” shall mean, for any day, a rate of interest per annum equal to the
higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
Rate for such day plus ½ of 1% per annum.
 
“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Borrowing” shall mean the borrowing of a Loan or Loans from all the Lenders on
a given date having the same Interest Period.
 
“Borrowing Date(s)” shall mean each date (including the Initial Borrowing Date)
on which Loans are incurred by the Borrower.
 
“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City, Hong Kong or London a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.
 
“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
 
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such
 
 
 
A-4

--------------------------------------------------------------------------------


 
 
Person, (iii) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above, (iv)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s and in each case maturing not more than one year after the
date of acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (iv) above.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.
 
“Change of Control” shall mean (i) the Borrower shall at any time and for any
reason fail to own, directly or indirectly, 100% of the capital stock or other
equity interests of each Subsidiary Guarantor, (ii) the sale, lease or transfer
of all or substantially all of the Borrower’s assets to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), (iii) the
liquidation or dissolution of the Borrower, (iv) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act), other than one or more of
the Permitted Holders, shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic equity interests of the Borrower, (v) the
replacement of a majority of the directors on the board of directors of the
Borrower over a two-year period from the directors who constituted the board of
directors of the Borrower at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the board of
directors of the Borrower then still in office who either were members of such
board of directors at the beginning of such period or whose election as a member
of such Board of Directors was previously so approved, (vi) a “change of
control” or similar event shall occur as provided in any outstanding
Indebtedness of Borrower or any of its Subsidiaries (or the documentation
governing the same) or (vii) the Borrower’s common stock shall cease to be
traded on the New York Stock Exchange or any other internationally recognized
stock exchange.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral, all Vessels, and
all cash and Cash Equivalents at any time delivered as collateral thereunder or
as required hereunder.
 
“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.
 
 
 
A-5

--------------------------------------------------------------------------------


 
 
“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition other than pursuant to a charter by the Borrower or any of its
Subsidiaries to any Person other than the Borrower or a Subsidiary Guarantor of
any Vessel or (ii) any Event of Loss of any Vessel.
 
“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto, as same may be (x) reduced from time to time
pursuant to Sections 2.02, 2.03, 3.01, 3.03 and/or 10 or (y) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
1.12 or 13.04.
 
“Commitment Commission” shall have the meaning provided in Section 2.01(a).
 
“Commitment Commission Payment Date” shall mean the last Business Day of each
March, June, September and December, commencing with September 30, 2008, and
through, and including, the Availability Termination Date.
 
“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income for
such period, before interest expense and provision for taxes based on income and
without giving effect to any extraordinary gains or losses or gains or losses
from sales of assets other than inventory sold in the ordinary course of
business.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of (i) all amortization of intangibles and
depreciation, (ii) non-cash management incentive compensation, (iii) the
amortization of fees and expenses paid in connection with the Transaction, and
(iv) any Non-Cash Charges in each case that were deducted in arriving at
Consolidated EBITDA for such period.
 
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capitalized Lease
Obligations and all letters of credit outstanding but excluding Indebtedness of
a type described in clause (vii) of the definition thereof) of the Borrower and
its Subsidiaries on a consolidated basis as determined in accordance with GAAP;
provided that (i) Indebtedness outstanding pursuant to trade payables and
accrued expenses incurred in the ordinary course of business, and
(ii) guarantees of operating leases assigned to any of the Borrower or any
Wholly-Owned Subsidiary of the Borrower to the extent such lease is not
prohibited hereunder and such obligation does not exceed that which would
otherwise be attributed to such Person under such operating lease, shall be
excluded in determining Consolidated Indebtedness.
 
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.
 
“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest
 
 
A-6

--------------------------------------------------------------------------------


 
 
factor for such period, minus (ii) cash interest income of the Borrower and its
Subsidiaries for such period and the amortization of any deferred financing
costs and Non-Cash Charges incurred in connection with the Transaction to the
extent otherwise included in the calculations thereof.
 
“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP; provided that solely for any calculation of the “Permitted
Dividend Amount” and “Consolidated EBIT” the “Consolidated Net Income” component
of "Available Cash" shall not include any gains or losses arising from any
Interest Rate Protection Agreement and Other Hedging Agreements.
 
“Consolidated Net Indebtedness” shall mean, as at any date of determination, the
remainder of (i) the Consolidated Indebtedness on such date minus (ii) the
aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower and
its Subsidiaries on such date.
 
“Consolidated Net Worth” shall mean the Net Worth of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP after
appropriate deduction for any minority interests in Subsidiaries.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefore, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
products warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
 
“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Guaranty and, after the execution and delivery thereof, each additional
guaranty or additional security document executed pursuant to Section 8.11.
 
 
A-7

--------------------------------------------------------------------------------


 
 
“Credit Party” shall mean the Borrower, each Subsidiary Guarantor, and any other
Subsidiary of the Borrower which at any time executes and delivers any Credit
Document.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorized or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or partnership or
membership interests outstanding on or after the Effective Date (or any options
or warrants issued by such Person with respect to its capital stock), or set
aside any funds for any of the foregoing purposes, or shall have permitted any
of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of, or equity interests in, such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or other equity
interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of any funds for the
foregoing purposes.
 
“DOC” means a document of compliance issued to an Operator in accordance with
Rule 13 of the ISM Code.
 
“Dollars” and the sign “$” shall each mean lawful money of the United States.
 
“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the Assignment of Insurances.
 
“Effective Date” shall have the meaning provided in Section 13.10.
 
“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Effective Date or other “accredited investor” (as defined in Regulation D of
the Securities Act).
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions
 
 
 
A-8

--------------------------------------------------------------------------------


 
 
or damages pursuant to any applicable Environmental Law, and (b) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief in connection with alleged injury or
threat of injury to health, safety or the environment due to the presence of
Hazardous Materials.
 
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.
 
“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.
 
“Equity Interests” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefore.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.
 
“Event of Default” shall have the meaning provided in Section 10.
 
“Event of Loss” shall mean any of the following events:  (x) the actual or
constructive total loss of a Vessel or the agreed or compromised total loss of a
Vessel; or (y) the capture, condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking of title to, a Vessel.  An Event of Loss
shall be deemed to have occurred:  (i) in the event of an actual loss of a
Vessel, at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Vessel was last heard from; (ii) in
the event of damage which results in a constructive or compromised or arranged
total loss of a Vessel, at the
 
 
A-9

--------------------------------------------------------------------------------


 
 
time and on the date of the event giving rise to such damage; or (iii) in the
case of an event referred to in clause (y) above, at the time and on the date on
which such event is expressed to take effect by the Person taking such
action.  Notwithstanding the foregoing, if such Vessel shall have been returned
to any Credit Party following any event referred to in clause (y) above prior to
the date upon which a mandatory repayment of the Loans is required to be made
under Section 4.02 hereof, no Event of Loss shall be deemed to have occurred by
reason of such event.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Existing Credit Facility” shall mean the Senior Secured Revolving Credit
Agreement among, inter alios, Genco Shipping & Trading Limited and DnB NOR Bank
ASA, New York Branch, as Administrative Agent, Collateral Agent, Mandated Lead
Arranger and Bookrunner dated as of July 20, 2007.
 
“Facility Amount” shall mean the amount of the credit facility granted by the
Lenders to the Borrower pursuant to this Credit Agreement available to the
Borrower from time to time pursuant to the terms hereof in principal amount at
no time to exceed Three Hundred Twenty Million United States Dollars
(US$320,000,000).
 
“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.
 
“Fee Letter” shall mean the mandate letter dated July __, 2008 entered into by
and between the Borrower and the Mandated Lead Arrangers in respect of the fees
to be paid by the Borrower.
 
“Final Payment” means the amount equal to the sum of (i) the Balloon Payment
plus (ii) the amount which is necessary to repay accrued but unpaid interest and
(iii) any other amounts owing by the Borrower to the Lenders necessary to reduce
the Facility to zero on the Maturity Date pursuant to this Agreement or any
Security Document.
 
“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Vessel from one Acceptable Flag Jurisdiction to another Acceptable
Flag Jurisdiction, provided that the following conditions are satisfied with
respect to such transfer:
 
(i) On each Flag Jurisdiction Transfer Date, the Credit Party which is
consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage with respect to the Vessel being transferred
(the “Transferred Vessel”) and such Vessel Mortgage shall be effective to create
in
 
 
A-10

--------------------------------------------------------------------------------


 
 
favor of the Collateral Agent and/or the Lenders a legal, valid and enforceable
first priority security interest, in and lien upon such Transferred Vessel,
subject only to Permitted Liens.  All filings, deliveries of instruments and
other actions necessary or desirable in the reasonable opinion of the Collateral
Agent to perfect and preserve such security interests shall have been duly
effected and the Collateral Agent shall have received evidence thereof in form
and substance reasonably satisfactory to the Collateral Agent.
 
(ii) On each Flag Jurisdiction Transfer Date, the Administrative Agent shall
have received from counsel to the Credit Parties consummating the relevant Flag
Jurisdiction Transfer reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Transferred Vessel is registered
and/or the Credit Party owning such Transferred Vessel is organized, opinions
which shall be addressed to the Administrative Agent and each of the Lenders and
dated such Flag Jurisdiction Transfer Date, which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
perfection of the security interests granted pursuant to the Vessel Mortgage(s)
and such other matters incident thereto as the Administrative Agent may
reasonably request.
 
(iii) On each Flag Jurisdiction Transfer Date:
 
(A) The Administrative Agent shall have received (x) certificates of ownership
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) the registered ownership of the
Transferred Vessel transferred on such date by the relevant Subsidiary Guarantor
and (y) the results of maritime registry searches with respect to the
Transferred Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Collateral Agent and/or the Lenders and Permitted
Liens; and
 
(B) The Administrative Agent shall have received a report, in form and scope
reasonably satisfactory to the Administrative Agent, from a firm of independent
marine insurance brokers reasonably acceptable to the Administrative Agent with
respect to the insurance maintained by the Credit Party in respect of the
Transferred Vessel transferred on such date, together with a certificate from
such broker certifying that such insurances (i) are placed with such insurance
companies and/or underwriters and/or clubs, in such amounts, against such risks,
and in such form, as are customarily insured against by similarly situated
insureds for the protection of the Administrative Agent and/or the Lenders as
mortgagee and (ii) conform with the insurance requirements of the respective
Vessel Mortgages.
 
(iv) On or prior to each Flag Jurisdiction Transfer Date, the Administrative
Agent shall have received a certificate, dated the Flag Jurisdiction Transfer
Date, signed by an Authorized Officer, member or general partner of the Credit
Party
 
 
A-11

--------------------------------------------------------------------------------


 
 
consummating such Flag Jurisdiction Transfer, certifying that (A) all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Flag Jurisdiction Transfer being consummated on such date
and otherwise referred to herein shall have been obtained and remain in effect,
(B) there exists no judgment, order, injunction or other restraint prohibiting
or imposing materially adverse conditions upon such Flag Jurisdiction Transfer
or the other transactions contemplated by this Agreement and (C) copies of
resolutions approving the Flag Jurisdiction Transfer of such Credit Party and
any other matters the Administrative Agent may reasonably request.
 
(v) On each Flag Jurisdiction Transfer Date, the Administrative Agent shall have
received such other agreements, documents and certificates as it shall have
reasonably requested.
 
“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.
 
“Fleet Maintenance Reserve” shall mean for a fiscal quarter one quarter of the
Annual Fleet Maintenance Reserve Amount for the fiscal year in which such fiscal
quarter occurs.
 
“Fleet Renewal Reserve” shall mean for a fiscal quarter one quarter of the
Annual Fleet Reserve Renewal Amount for the fiscal year in which such fiscal
quarter occurs.
 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“GAAP” shall have the meaning provided in Section 13.07(a).
 
“Guaranty” shall have the meaning provided in Section 5.03.
 
“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.
 
 
 
A-12

--------------------------------------------------------------------------------


 
 
“IAPPC” shall mean a valid international air pollution prevention certificate
for a vessel issued under Annex VI.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit
(including letters of credit) issued for the account of such Person and all
unpaid drawings (including unpaid drawings) in respect of such letters of
credit, (iii) all Indebtedness of the types described in clause (i), (ii), (iv),
(v), (vi) or (vii) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(to the extent of the value of the respective property), (iv) the aggregate
amount required to be capitalized under leases under which such Person is the
lessee, (v) all obligations of such person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person and
(vii) all obligations under any Interest Rate Protection Agreement or Other
Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include trade payables and expenses accrued
in the ordinary course of business.
 
“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans hereunder occurs.
 
“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.
 
“Initial Payment Date” shall mean June 30, 2009.
 
“Interest Period” shall have the meaning provided in Section 1.08.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
 
“Investments” shall have the meaning provided in Section 9.05.
 
“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:
 
(a) ‘The International Management Code for the Safe Operation of Ships and for
Pollution Prevention’, currently known or referred to as the ‘ISM Code’, adopted
by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and
 
 
A-13

--------------------------------------------------------------------------------


 
 
(b) all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995,
 
as the same may be amended, supplemented or replaced from time to time.
 
“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organization (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) adopted on July 1, 2004.
 
“ISSC” shall mean a valid and current International Ship Security Certificate
issued under the ISPS Code.
 
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 13.04(b).
 
“Lender Default” shall mean (i) the refusal (which has not been retracted) or
other failure (which has not been cured) of a Lender to make available its
portion of any Borrowing required to be made in accordance with the terms of
this Agreement as then in effect or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that it does not intend to comply with
its obligations under Section 1.01.
 
“Leverage Ratio” shall mean, at any date of determination, the ratio of Average
Consolidated Net Indebtedness on such date of determination to Consolidated
EBITDA for the most recently ended Test Period.
 
“LIBOR” shall mean the rate for deposits of Dollars for a period equivalent to
the relevant Interest Period at or about 11:00 a.m. (London time) on the second
London Banking Day before the first day of such period as set by the British
Bankers’ Association as published on Reuters screen BBALIBORS; provided that if
on such date no such rate is available from the British Bankers’ Association for
the relevant Interest Period, LIBOR for such period shall be the arithmetic
mean (rounded upward to four decimal places) of the rates respectively quoted by
the Mandated Lead Arrangers (including, without limitation, Nordea) to the
Administrative Agent as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which LIBOR is to be determined
for a period equivalent to the relevant Interest Period to prime banks in the
London Interbank Market at or about 11:00 a.m. (London time) on the second
Banking Day before the first day of such period.
 
 
 
A-14

--------------------------------------------------------------------------------


 
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
 
“Loan” shall have the meaning provided in Section 1.01.
 
“Management Agreements” shall have the meaning provided in Section 5.09(i).
 
“Mandated Lead Arranger” shall have the meaning provided in the first paragraph
of the Recital of this Agreement.
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean a material adverse effect on the
(i) Transaction, (ii) business, property, assets, liabilities, condition
(financial or otherwise), operations or prospects (x) of the Vessels or (y) the
Borrower and the Subsidiary Guarantors taken as a whole, (iii) the rights and
remedies of the Administrative Agent or the Lenders or (iv) the ability of any
Credit Party to perform its obligations under the Credit Documents to which it
is a party.
 
“Maturity Date” shall mean the Earlier of (i) the fifth anniversary of the
Initial Borrowing Date and (ii) December 31, 2013.
 
 “Minimum Consolidated Net Worth” shall mean not less than US$263,300,000 plus
80% of the Net Proceeds received as a result of any new equity issues by the
Borrower from and after June 30, 2007.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.
 
 “Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.
 
“NAIC” shall mean the National Association of Insurance Commissioners (and its
successors from time to time).
 
“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding any treasury stock.
 
“Note” shall have the meaning provided in Section 1.05(a).
 
“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).
 
 
 
A-15

--------------------------------------------------------------------------------


 
 
“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, New York, NY 10022, or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, each Issuing Lender or any Lender pursuant to the terms of
this Agreement or any other Credit Document.
 
“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.
 
“Operating Account” shall mean all of the Subsidiary Guarantors’ deposit
accounts maintained with Nordea Bank Finland PLC, New York Branch or any other
financial institution reasonably acceptable to the Administrative Agent.
 
“Operator” shall mean, in respect of the Vessel, the Person who is concerned
with the operation of the Vessel and falls within the definition of “Company”
set out in Rule 1.1.2 of the ISM Code
 
“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements, forward freight agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency or commodity values.
 
“PATRIOT Act” shall have the meaning provided in Section 13.21.
 
“Payment Date” shall mean the last Business Day of each June and December,
commencing with June 30, 2009 and through, and including, the Maturity Date.
 
“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Permitted Dividend Amount” shall mean, for each fiscal quarter of the Borrower,
(i) the sum of (x) Available Cash for such fiscal quarter and (y) the Permitted
Dividend Carry Forward Amount for the immediately preceding fiscal quarter minus
(ii) the sum of (a) the Fleet Maintenance Reserve for such fiscal quarter (b)
the Fleet Renewal Reserve for such fiscal quarter, and (c) Consolidated Interest
Expense for such fiscal quarter; provided that the aggregate amount of all
Dividends made pursuant to sub-clause (y) and Sections 9.03(ii) and (iii) shall
not exceed US$150,000,000.
 
“Permitted Dividend Carry Forward Amount” shall mean (i) for the fiscal quarter
ending June 30, 2005, zero, and (ii) for each fiscal quarter thereafter, the
Permitted Dividend
 
 
 
A-16

--------------------------------------------------------------------------------


 
 
Amount for such fiscal quarter; provided that, to the extent the Permitted
Dividend Amount for any fiscal quarter is a positive amount, only the portion of
the Permitted Dividend Amount that has not been distributed as a Dividend
pursuant to Sections 9.03(ii) and (iii) shall be included in the calculation of
this clause (ii).
 
“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Vessel or any other property of the Borrower or any of its Subsidiaries
arising in the ordinary course of business which do not materially detract from
the value of such Vessel or the property subject thereto.
 
“Permitted Holders” shall mean (i) Peter Georgiopoulos (including his immediate
family members and trusts for his benefit and/or for the benefit of his
immediate family members) and any corporation or other entity directly or
indirectly controlled by Peter Georgiopoulos and (ii) Oaktree Capital
Management, LLC and any corporation or other entity directly or indirectly
controlled by Oaktree Capital Management, LLC.
 
“Permitted Liens” shall have the meaning provided in Section 9.01.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, or a Subsidiary of the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
 
“Pledge Agreement” shall have the meaning provided in Section 5.04.
 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreements.
 
“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreements
pledged (or required to be pledged) pursuant thereto.
 
“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
“Purchase Contract” means one or more of the Memoranda of Agreement entered into
by the Borrower or a Subsidiary Guarantor in respect of the Vessels.
 
 
 
A-17

--------------------------------------------------------------------------------


 
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
“Register” shall have the meaning provided in Section 13.17.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Replaced Lender” shall have the meaning provided in Section 1.12.
 
“Replacement Lender” shall have the meaning provided in Section 1.12.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Lenders” shall mean Lenders the sum of whose outstanding Commitments
(or, after the termination thereof, the then principal amount of all outstanding
Loans) at such time represent 50% of the Total Commitment at such time (or,
after termination thereof, the then principal amount of all outstanding Loans);
provided that in the event the Bookrunners have Commitments, in the aggregate,
constituting 50% or more of the Total Commitment, Required Lenders shall mean
Lenders the sum of whose Commitments at such time represents 66 2/3% of the
Total Commitment (or after termination thereof, the then principal amount of all
outstanding Loans).
 
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than the Collateral Agent for
the benefit of the Secured Creditors or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.
 
 
 
A-18

--------------------------------------------------------------------------------


 
 
“Returns” shall have the meaning provided in Section 7.09.
 
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.
 
“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Documents” shall mean each Pledge Agreement, each Assignment of
Earnings, each Assignment of Insurances, each Assignment of Charters, each
Vessel Mortgage and, after the execution and delivery thereof, each additional
security document executed pursuant to Section 8.11.
 
“Service Agreements” shall have the meaning provided in Section 5.09(ii).
 
“Shareholder Rights Agreement” shall mean the Shareholders Rights Agreement
entered into as of March 1, 2007 by and between the Borrower and Mellon Investor
Services LLC, a New Jersey limited liability company, as Rights Agent without
giving effect to any amendments, modifications or supplements thereto.
 
“SMC” means a safety management certificate issued in respect of the Collateral
Rigs in accordance with Rule 13 of the ISM Code.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
 
“Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of the
Borrower listed in Schedule III of this Credit Agreement which owns a Vessel and
is party to the Guaranty, or which executes a counterpart thereof after the
Effective Date.
 
“Tax Benefit” shall have the meaning provided in Section 3.05(c).
 
“Taxes” shall have the meaning provided in Section 3.05(a).
 
“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period, provided that in the
case of any first quarter ending prior to December 31, 2008, the “Test Period”
shall be the period commencing on January 1, 2008 and ending on the last day of
such fiscal quarter.
 
 
 
A-19

--------------------------------------------------------------------------------


 
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Total Facility Amount” has the meaning provided in the second (2nd) recital
paragraph.
 
“Transaction” shall mean, collectively, (i)  the entering into of the Credit
Documents and the incurrence of Loans hereunder, and (ii) the payment of all
fees and expenses in connection with the foregoing.
 
“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Appendix A.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
 
“Unutilized Commitment” shall mean, with respect to any Lender, at any time, an
amount equal to (i) such Lender’s Commitment at such time, less (ii) the sum of
the aggregate principal amount of Loans made by such Lender then outstanding.
 
“Vessel” shall mean the six (6) dry-bulk carriers listed in Schedule III hereto.
 
“Vessel Acquisition” shall mean the acquisition of each of the Vessels.
 
“Vessel Exchange” shall mean the exchange of a Vessel for another vessel which
vessel shall constitute an Acceptable Replacement Vessel and provided that the
following conditions are satisfied with respect to such exchange:
 
(i) On each Vessel Exchange Date, if the Subsidiary owning the Acceptable
Replacement Vessel is not a Credit Party, (A) such Subsidiary shall (1) grant to
the Collateral Agent a first priority Lien (subject only to Permitted Liens) on
all property of such Subsidiary by executing and delivering a counterpart of the
Pledge Agreement, taking all actions required pursuant to Section 25 of the
Pledge Agreement to become a Pledgor thereunder, and taking any other action
 
 
 
A-20

--------------------------------------------------------------------------------


 
 
reasonably requested by the Administrative Agent and (2) execute and deliver a
counterpart of the Guaranty and (B) the Borrower shall pledge and deliver, or
cause to be pledged and delivered, all of the capital stock of such Subsidiary
owned by any Credit Party to the Collateral Agent.
 
(ii) On each Vessel Exchange Date, the Administrative Agent shall have received
from counsel to the Credit Parties acceptable to the Administrative Agent
consummating the relevant Vessel Exchange opinions reasonably satisfactory to
the Administrative Agent practicing in those jurisdictions in which the
Acceptable Replacement Vessel is registered and/or the Credit Party owning such
Acceptable Replacement Vessel is organized, which opinions shall be addressed to
the Administrative Agent and each of the Lenders and dated such Vessel Exchange
Date, which shall (x) be in form and substance reasonably acceptable to the
Administrative Agent and (y) cover the perfection of the security interests
granted pursuant to the Vessel Mortgage(s) and such other matters incident
thereto as the Administrative Agent may reasonably request.
 
(iii) On each Vessel Exchange Date, the Credit Party which is consummating a
Vessel Exchange on such date shall have duly authorized, executed and delivered
an Assignment of Earnings, an Assignment of Insurances, and (if applicable) an
Assignment of Charters, together covering all of such Credit Party’s present and
future Earnings and Insurance Collateral, in each case together with:
 
(A) proper Financing Statements (Form UCC-1) fully executed for filing under the
UCC or in other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Assignment of
Earnings, the Assignment of Insurances and the Assignment of Charters;
 
(B) certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
clause (A) above, together with copies of such other financing statements (none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens unless in respect of which the Collateral Agent shall have received Form
UCC-3 Termination Statements (or such other termination statements as shall be
required by local law) fully executed for filing if required by applicable
laws); and
 
(C) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Assignment of Earnings, the Assignment of
Insurances and (if applicable) the Assignment of Charters have been taken.
 
 
 
A-21

--------------------------------------------------------------------------------


 
 
(iv) On each Vessel Exchange Date, the Credit Party which is consummating a
Vessel Exchange on such date shall have duly authorized, executed and delivered,
and caused to be recorded in the appropriate vessel registry a Vessel Mortgage
with respect to each of such Acceptable Replacement Vessel and such Vessel
Mortgages shall be effective to create in favor of the Collateral Agent and/or
the Lenders a legal, valid and enforceable first priority security interest, in
and lien upon such Acceptable Replacement Vessels, subject only to Permitted
Liens.  Except as specifically provided above, all filings, deliveries of
instruments and other actions necessary or desirable in the reasonable opinion
of the Administrative Agent to perfect and preserve such security interests
shall have been duly effected and the Administrative Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the
Administrative Agent.
 
(v) On each Vessel Exchange Date, the Administrative Agent shall have received
each of the following with respect to the relevant Acceptable Replacement
Vessel:
 
(A) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Acceptable Replacement Vessel by the relevant
Subsidiary Guarantor,
 
(B) the results of maritime registry searches with respect to such Acceptable
Replacement Vessel, indicating no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens,
 
(C) class certificates from a classification society listed on Schedule VIII
hereto or another internationally recognized classification society acceptable
to the Administrative Agent, indicating that such Acceptable Replacement Vessel
meets the criteria specified in Section 7.23,
 
(D) Appraisals of recent date and from at least two Approved Appraisers in
scope, form and substance reasonably satisfactory to the Administrative Agent,
and
 
(E) a report, in form and scope reasonably satisfactory to the Administrative
Agent, from a firm of independent marine insurance brokers reasonably acceptable
to the Administrative Agent with respect to the insurance maintained by the
Credit Party in respect of such Acceptable Replacement Vessel, together with a
certificate from such broker certifying that such insurances (i) are placed with
such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Administrative Agent
 
 
 
A-22

--------------------------------------------------------------------------------


 
 
and/or the Lenders as mortgagee and (ii) conform with the insurance requirements
of the respective Vessel Mortgages.
 
(vi) On or prior to each Vessel Exchange Date:
 
(A) the Administrative Agent shall have received a certificate, dated the Vessel
Exchange Date, signed by the senior financial officer of the Borrower which
certificate shall set forth the calculations required to establish whether the
Borrower is in compliance with the provisions of Section 9.09 after giving
effect to such Vessel Exchange,
 
(B) the Administrative Agent shall have received a certificate, dated the Vessel
Exchange Date, signed by an Authorized Officer, member or general partner of the
Credit Party commencing such Vessel Exchange, certifying that (1) all necessary
governmental (domestic and foreign) and third party approvals and/or consents
(including any necessary anti-trust approvals or consents) in connection with
the Vessel Exchange being consummated on such date and otherwise referred to
herein shall have been obtained and remain in effect, and all applicable waiting
periods shall have expired without any action being taken by any competent
authority which, in the reasonable judgment of the Administrative Agent,
restrains, prevents or imposes materially adverse conditions upon the
consummation of such Vessel Exchange or the transactions contemplated by this
Agreement and (2) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Vessel Exchange
or the other transactions contemplated by this Agreement, and
 
(C) the Administrative Agent shall have received such other documents,
certificates and opinions as it shall have reasonably requested.
 
“Vessel Exchange Date” shall mean each date on which a Vessel Exchange is
consummated.
 
“Vessel Mortgage” shall mean a first preferred mortgage in substantially the
form of Exhibit L-1 or L-2, or such other form as may be reasonably satisfactory
to the Administrative Agent, as such first preferred mortgage may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.
 
 
A-23
 
 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
 
 
THE LENDERS AND THE COMMITMENTS
 
Lender
 
Commitment
           
NORDEA BANK NORGE ASA,
acting through its Cayman Islands branch
  $ 103,000,000            
BAYERISCHE HYPO- UND VEREINSBANK AG
  $ 82,000,000            
SUMITOMO MITSUI BANKING CORPORATION
  $ 61,000,000            
DNB NOR BANK ASA
  $ 41,000,000            
DEUTSCHE SCHIFFSBANK AKTIENGESELLSCHAFT
  $ 33,000,000            
Totals
  $ 320,000,000  

 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE II
 
 
THE LENDERS’ ADDRESSES
 
INSTITUTIONS
ADDRESSES
   
NORDEA BANK NORGE ASA,
acting through its Cayman Islands branch
Nordea Bank Norge ASA
437 Madison Avenue,
New York, NY  10022
Attn:  Hans Kjelsrud
          Colleen Durkin
Telephone:  (212) 318-9634
                      (212) 318-9636
Facsimile:    (212) 421-4420
e-mail:  hans.kjelsrud@nordea.com
             colleen.durkin@nordea.com
   
BAYERISCHE HYPO- UND VEREINSBANK AG
Bayerische Hypo- Und Vereinsbank AG
Alter Wall 22
20457 Hamburg
Germany
Attention:  Stephan Somitsch
Telephone: +49 40 3692 4625
Facsimile: +49 40 3692 3894
e-mail:
   
DNB NOR BANK ASA
DnB NOR Bank ASA
200 Park Avenue, 31st Floor
New York, NY  10166-0396
Attn:  Nikolai Nachamkin
  Cathleen Buckley
Telephone:  (212)-681-3863
              (212)-681-3861
Facsimile:     (212)-681-3900
e-mail:  nikolai.nachamkin@dnbnor.no
     cathleen.buckley@dnbnor.no
   
SUMITOMO MITSUI BANKING CORPORATION,
acting through its Brussels Branch
Sumitomo Mitsui Banking Corporation,
acting through its Brussels branch
Avenue des Arts 58, Box 18, 1000
Brussels, Belgium
Attn:  Guillaume Dufour
Telephone +33 1 44 71 40 30
Facsimile: +33 1 44 71 40 50
e-mail: guillaume_dufour@fr.smbcgroup.com

 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE II
Page 2
 

 
DEUTSCHE SCHIFFSBANK AKTIENGESELLSCHAFT
Deutsche Schiffsbank Aktiengesellschaft
Domshof 17
D-28195 Bremen
Germany
Attn:  Dr. Matthias Fischer
Telephone +49 421 3609 324
Facsimile: +49 421 3609 329
e-mail: matthias.fischer@schiffsbank.com

 
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE III
 
 
 
SUBSIDIARY GUARANTORS, VESSELS AND ALLOCATED LOAN AMOUNT




Vessel Name
Vessel Owner
Builder
Builder’s Hull
Number
 
Allocated Loan Amount
           
Genco Aurelius
Genco Aurelius Limited
Daehan
HN1005
 
$81,300,000
Genco Julian
Genco Julian Limited
Daehan
HN1006
 
$74,700,000
Genco Valerian
Genco Valerian Limited
Daehan
HN1007
 
$67,400,000
Genco Eagle
Genco Eagle Limited
Jinse
JS2031
 
$32,200,000
Genco Falcon
Genco Falcon Limited
Jinse
JS2032
 
$32,200,000
Genco Hawk
Genco Hawk Limited
Jinse
JS2033
 
$32,200,000



 
 

--------------------------------------------------------------------------------


 

SCHEDULE IV
 
 
INDEBTEDNESS
 


 
That certain Senior Secured Revolving Credit Agreement among, inter alios, Genco
Shipping & Trading Limited and DnB NOR Bank ASA, New York Branch, as
Administrative Agent, Collateral Agent, Mandated Lead Arranger and Bookrunner
dated as of July 20, 2007, of which $1,052,150,000 is currently outstanding.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE V
 
 
 
INSURANCE
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE VI
 
 
 
 
 
ERISA
 
 
 
NONE.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE VII
 
 
 
SUBSIDIARIES


 
Name of Subsidiary
 
Direct Owner(s)
Percent(%)
Ownership
Jurisdiction of
Organization
       
Genco Acheron Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Commander Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Surprise Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Muse Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Pioneer Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Carrier Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Explorer Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Vigour Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Wisdom Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Success Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Sugar Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Beauty Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Knight Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Reliance Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Trader Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Prosperity Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Progress Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Marine Limited
Genco Shipping & Trading Limited
100%
Marshall Islands

 
 
 

--------------------------------------------------------------------------------


 
 
 
Name of Subsidiary
 
Direct Owner(s)
Percent(%)
Ownership
Jurisdiction of
Organization
 

Genco Leader Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Augustus Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Constantine Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco London Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Maximus Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Tiberius Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Titus Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Cavalier LLC
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Challenger Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Champion Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Charger Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Hunter Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Predator Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Raptor LLC
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Warrior Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Ship Management LLC
Genco Shipping & Trading Limited
100%
Delaware
       
Genco Aurelius Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Julian Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Valerian Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Eagle Limited
Genco Shipping & Trading Limited
100%
Marshall Islands

 
 

--------------------------------------------------------------------------------


 
 
 
Name of Subsidiary
 
Direct Owner(s)
Percent(%)
Ownership
Jurisdiction of
Organization
 

Genco Falcon Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Hawk Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Thunder LLC
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Hadrian Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Commodus Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Claudius Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Investments LLC
Genco Shipping & Trading Limited
100%
Marshall Islands



 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE VIII
 
 
 


APPROVED CLASSIFICATION SOCIETIES
 
 
American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE IX

 
REPAYMENT




Payment
Number
   
32k Jinse #1
   
32k Jinse #2
   
32k Jinse #3
   
170k Daehan #1
   
170k Daehan #2
   
170k Daehan #3
   
Total Repayment
                                                                 
1
      2,900,000.00       2,900,000.00       2,900,000.00       7,300,000.00    
  -       -       16,000,000.00    
2
      1,500,000.00       1,500,000.00       1,500,000.00       4,000,000.00    
  3,900,000.00       3,600,000.00       16,000,000.00    
3
      1,500,000.00       1,500,000.00       1,500,000.00       4,000,000.00    
  3,900,000.00       3,600,000.00       16,000,000.00    
4
      1,500,000.00       1,500,000.00       1,500,000.00       4,000,000.00    
  3,900,000.00       3,600,000.00       16,000,000.00    
5
      1,500,000.00       1,500,000.00       1,500,000.00       4,000,000.00    
  3,900,000.00       3,600,000.00       16,000,000.00    
6
      1,500,000.00       1,500,000.00       1,500,000.00       4,000,000.00    
  3,900,000.00       3,600,000.00       16,000,000.00    
7
      1,000,000.00       1,000,000.00       1,000,000.00       2,700,000.00    
  2,600,000.00       2,400,000.00       10,700,000.00    
8
      1,000,000.00       1,000,000.00       1,000,000.00       2,700,000.00    
  2,600,000.00       2,400,000.00       10,700,000.00    
9
      1,000,000.00       1,000,000.00       1,000,000.00       2,700,000.00    
  2,600,000.00       2,400,000.00       10,700,000.00    
10
      1,000,000.00       1,000,000.00       1,000,000.00       2,700,000.00    
  2,600,000.00       2,400,000.00       10,700,000.00  
Balloon Payment
      17,800,000.00       17,800,000.00       17,800,000.00       43,200,000.00
      44,800,000.00       39,800,000.00       181,200,000.00                    
                                         
Total
      32,200,000.00       32,200,000.00       32,200,000.00       81,300,000.00
      74,700,000.00       67,400,000.00       320,000,000.00  




 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
 
FORM OF NOTICE OF BORROWING
 
[Date]
 
Nordea Bank Finland Plc,
acting through its New York branch,
   as Administrative Agent for the Lenders party
   to the Credit Agreement
   referred to below
437 Madison Avenue, 21st Floor
New York, New York  10022


 
Attention:  Loan Administration
 
Ladies and Gentlemen:
 
The undersigned, Genco Shipping & Trading Limited (the “Borrower”), refers to
the Credit Agreement, dated as of September 4, 2008 (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the Borrower,
the lenders from time to time party thereto (the “Lenders”), you, as
Administrative Agent, Mandated Lead Arranger, Bookrunner and Collateral Agent
for such Lenders, and hereby gives you notice, irrevocably, pursuant to Section
1.03 of the Credit Agreement, that the undersigned hereby requests a Borrowing
under the Credit Agreement, and in that connection set forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 1.03 of the Credit Agreement:
 
(i)           The aggregate principal amount of the Proposed Borrowing is
$____________.
 
(ii)           The Business Day of the Proposed Borrowing is ____________.1
 
(iii)           The initial Interest Period for the Proposed Borrowing is _____
[months(s)].2
 
 
 
 
 
 
 
----------------------------------
 
1
Shall be a Business Day at least two Business Days after the date hereof,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 4:00 p.m. (New York time) on such day.

 
2
The initial Interest Period for any Loan shall commence on the date of the
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day on which the immediately preceding
Interest Period applicable thereto expires, and shall be a one, three, six or,
to the extent available and agreed by all Lenders, nine or twelve month period
or less than 30 days subject to approval of the Administrative Agent.

 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT A
Page 2
 
 
 
 
(iv)           The proceeds of the Proposed Borrowing shall be used to finance
the acquisition of the Vessel[s] [___________].
 
(v)           The proceeds of the Proposed Borrowing shall be deposited in the
following account:  Account No. [________________], Account Name
[________________].
 
(vi)           The Aggregate Appraised Value shall be at least 130% of the
aggregate amount of all Loans outstanding (determined on a pro forma basis
giving effect to the Proposed Borrowing).
 
The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Borrowing:
 
(A)           the representations and warranties made by each Credit Party in or
pursuant to the Credit Documents shall be true and correct in all material
respects, on and as of such date of the Proposed Borrowing as if made on and as
of the date of the Proposed Borrowing, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date;
 
(B)           all of the conditions set forth in Sections 4, 5 and 6 of the
Credit Agreement have been satisfied and will be satisfied on the date of the
Proposed Borrowing; and
 
(C)           no Default or Event of Default shall have occurred and be
continuing on the date of the Proposed Borrowing or after giving effect to the
Proposed Borrowing made on such date.
 
            Very truly yours,
 
 
                                                GENCO SHIPPING & TRADING LIMITED
 
 
                                                By:__________________________
                                                   Name:
                                                   Title:
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT B
 
 
 
FORM OF NOTE
 
$________ 
New York, New York
[Date]
 
FOR VALUE RECEIVED, GENCO SHIPPING & TRADING LIMITED, a corporation organized
under the laws of the Republic of Marshall Islands (the “Borrower”), hereby
promises to pay to [NORDEA BANK FINLAND PLC, acting through its New York branch
or its registered assigns (the “Administrative Agent”)]/[____________ or its
registered assigns (the “Lender”)], in lawful money of the United States of
America in immediately available funds, at the office of [the Administrative
Agent]/[NORDEA BANK FINLAND PLC, acting through its New York branch (the
“Administrative Agent”)] located at 437 Madison Avenue, 21st Floor, New York, NY
10022, on the Maturity Date (as defined in the Credit Agreement referred to
below) the principal sum of _____________ DOLLARS ($_____) or, if less, the then
aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement) made by the Lender pursuant to the Credit Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 1.07 of the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement, dated as of
September 4, 2008, among the Borrower, the lenders from time to time party
thereto (including, without limitation, the Lender), Nordea Bank Finland Plc,
acting through its New York branch, as Administrative Agent (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Credit Agreement).  This Note is secured by the
Security Documents (as defined in the Credit Agreement) and is entitled to the
benefits of the Guaranty (as defined in the Credit Agreement).  This Note is
subject to voluntary prepayment and mandatory repayment prior to the Maturity
Date, in whole or in part, as provided in the Credit Agreement.
 
If an Event of Default (as defined in the Credit Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT B
Page 2
 
 
 
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 
            GENCO SHIPPING & TRADING LIMITED
 
 
            By ________________________
                  Name:
                  Title:
 


 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
 
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP


 
________ __, 200[_]
 
Nordea Bank Finland Plc, as Administrative Agent
437 Madison Avenue, 21st Floor
New York, NY     10022
 
Re:           Genco Shipping & Trading Limited
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to Genco Shipping & Trading Limited, a
corporation incorporated under the laws of the Republic of the Marshall Islands
(the “Company”) and each of the Subsidiary Guarantors that is listed on Annex A
hereto (the “Subsidiary Guarantors” and together with the Company, the “Credit
Parties”) in connection with the Credit Agreement (the “Credit Agreement”),
dated as of September 4, 2008, by and among the Company, the Lenders party
thereto, each of the Subsidiary Guarantors, and Nordea Bank Finland Plc, acting
through its New York branch, as administrative agent (in such capacity, the
“Administrative Agent”), as mandated lead arranger, as bookrunner and as
collateral agent (in such capacity, the “Collateral Agent”).  This opinion is
delivered pursuant to Section [4.01(a)]/[5.01(i)] of the Credit
Agreement.  Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.
 
In rendering this opinion, we have examined and relied upon executed copies of
those documents referenced in clauses (a) through (h) (collectively, those
documents referenced in clauses (a) through (d), the “Transaction Documents”):
 
(a)           the Credit Agreement;
 
(b)           the promissory note[s], [each] dated as of [DATE], 2008, issued by
the Company and delivered to the Administrative Agent;
 
(c)           the pledge and security agreement, dated as of [DATE], 2008, among
the Company, the Subsidiary Guarantors and the Administrative Agent, as pledgee
(the “Pledge Agreement”);
 
(d)           the guaranty dated as of [DATE], 2008 signed by each of the
Subsidiary Guarantors in favor of the Administrative Agent;
 
(e)           the fee letter dated as of [DATE], 2008, between the Borrower and
the Lenders;
 
(f)           each of the assignment[s] of insurances, dated as of [DATE], 2008
and entered into by each Assignor as is a party thereto (the “Assignment[s] of
Insurances”);
 
 
 
 
 
 
 
 
 
 
 
 
1177 AVENUE OF THE AMERICAS   NEW YORK NY 10036-2714   PHONE 212.715.9100   FAX
212.715.8000   WWW.KRAMERLEVIN.COM
ALSO AT 47 AVENUE HOCHE   75008 PARIS FRANCE
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
DnB NOR Bank ASA
_____ __, 200[_]
Page 2
 
 
 
(g)           each of the assignment[s] of charters, dated as of [DATE], 2008
and entered into by each Assignor as is a party thereto (the “Assignment[s] of
Charters”); and
 
(h)           each of the assignment[s] of earnings, dated as of [DATE], 2008
and entered into by each Assignor as is a party thereto (the “Assignment[s] of
Earnings”, together with the Assignment[s] of Earnings, Assignment[s] of
Insurances and Assignment[s] of Charters, the “Assignments”).
 
We have also reviewed such other documents and made such other investigations as
we have deemed appropriate.  As to various questions of fact material to this
opinion, we have relied upon the representations and warranties of the Credit
Parties contained in the Credit Agreement and the Pledge Agreement and upon the
statements, representations and certificates of officers or representatives of
the Credit Parties, public officials and others.  We have not independently
verified the facts so relied on.
 
Based on the foregoing, and subject to the qualifications, limitations and
assumptions set forth herein, we are of the opinion that:
 
1.  
Each of the Transaction Documents constitutes a valid and binding obligation of
the Credit Parties, enforceable against the Credit Parties in accordance with
its terms.

 
2.  
The execution and delivery by the Credit Parties of the Transaction Documents
and the consummation by the Credit Parties of the transactions contemplated
thereby do not result in the violation of any Relevant Law (as hereinafter
defined).

 
3.  
The execution and delivery by the Credit Parties of the Transaction Documents
and the consummation by the Credit Parties of the transactions contemplated
thereby do not require approval from or any filings with any governmental
authority under any Relevant Law other than the filing of financing statements
under the Uniform Commercial Code.

 
4.  
Each of the Pledge Agreement and the Assignments are sufficient to create in
favor of the Collateral Agent a security interest in those items and types of
Collateral described therein in which a security interest can be created under
Article 9 of the Uniform Commercial Code as in effect in the State of New York
(the “New York UCC”).

 
5.  
No Credit Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 
6.  
The Collateral Agent’s security interest in the issued and outstanding capital
stock of the Subsidiary Guarantors, represented by the stock
certificates identified in Annex C (“List of Stock”) to the Pledge Agreement and
Annex B hereto (the “Certificated Securities”) will be perfected upon delivery
to the Collateral Agent in the State of New York of the certificates
representing such Certificated Securities together with the executed and undated
stock powers and endorsed instruments of assignment and transfer.  This opinion
in paragraph 6 assumes that the Certificated Securities constitute “securities”
within the meaning of the New York UCC.

 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT C-1
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
DnB NOR Bank ASA
_____ __, 200[_]
Page 3
 
 
 
7.  
The financing statements on Form UCC-1, copies of which are attached hereto as
Annex C (the “Financing Statements”), are in appropriate form for filing with
the Department of State of the State of New York under the New York UCC.  The
financing statements on Form UCC-1, copies of which are attached hereto as Annex
C-2 (the "DC Financing Statements"), are in appropriate form for filing with the
Recorder of Deeds of the District of Columbia under the Uniform Commercial code
as in effect in the District of Columbia (the "DC UCC").  The security interest
created in favor of the Collateral Agent by the Pledge Agreement and the
Assignments in those items and types of Collateral described in the Pledge
Agreement and the Assignments, in each case, in which a security interest may be
perfected by the filing of a financing statement under the New York UCC will be
perfected upon the filing of the NY Financing Statements with the Department of
State of the State of New York and the DC Financing Statements with the Recorder
of Deeds of the District of Columbia, in each case, together with the payment of
any requisite filing or recording fees.

 
8.
The Collateral Agent’s security interest in the Operating Accounts (as defined
in the Pledge Agreement) will be perfected upon the execution and delivery by
the Depositary Bank, the Company, each Subsidiary Guarantor listed in Annex A
hereto and the Collateral Agent of the Control Agreement wherein the Depositary
Bank agrees that it will comply with instructions originated by the Collateral
Agent directing disposition of the funds in the Operating Accounts without
further consent by the Company or any Subsidiary Guarantor.  Under the New York
UCC, such security interest has priority over any other security interests in
the Operating Accounts.  The opinion expressed in this paragraph 8 assumes that
no person other than the Collateral Agent has control over the Operating
Accounts on the date hereof and we express no opinion as to any security
interest claimed by the Depositary Bank in the Operating Accounts.

 
The opinion set forth herein is subject to and limited by the following:
 
(a) The opinion set forth in paragraphs 1, 4, 6, 7 and 8 is qualified (i) by the
effects of applicable laws relating to bankruptcy, insolvency, fraudulent
conveyance or transfer, and other similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) with respect to the remedies of
specific performance and injunctive and other forms of equitable relief, by the
availability of equitable defenses and the discretion of the court before which
any enforcement thereof may be brought and (iii) by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).
 
(b) We express no opinion as to the validity, binding effect or enforceability
of (i) provisions that purport to establish evidentiary standards, (ii)
provisions relating to
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
DnB NOR Bank ASA
_____ __, 200[_]
Page 4
 
 
 
severability, indemnity, contribution, set off, delay or omission of enforcement
of rights or remedies, (iii) provisions purporting to waive rights or defenses,
(iv) provisions that purport to restrict available remedies or establish
remedies, (v) provisions relating to consent to jurisdiction, choice of forum or
choice of law, or (vi) any provision if and to the extent that such provision
(x) is a liquidated damages provision or (y) provides a remedy for breach that
may be deemed to be disproportionate to actual damages or may be deemed to be a
penalty.
 
(c) We express no opinion with respect to any matters which require us to
perform a mathematical calculation or make a financial or accounting
determination.  Without limiting the forgoing, we express no opinion with
respect to the Credit Parties’ compliance with any financial covenants set forth
in the Transaction Documents.
 
(d) The opinion in paragraphs 4 and 8 is limited to Article 9 of the New York
UCC.  The opinion in paragraph 6 is limited to Articles 8 and 9 of the New York
UCC.  The opinion in paragraph 7 is limited to Article 9 of the New York UCC and
Article 9 of the DC UCC (but based solely on our review thereof as set forth in
the CCH Secured Transaction Guide).
 
(e) Certain of the remedial provisions in the Pledge Agreement may be further
limited or rendered unenforceable by applicable law, but in our opinion, subject
to exceptions (a) and (b) above, such law does not make the remedies afforded by
the Transaction Documents inadequate for the practical realization of the
principal benefits intended to be provided.
 
(f) We express no opinion as to the limitations contained in the federal
Bankruptcy Code upon the extent to which property acquired after the
commencement of a case under the federal Bankruptcy Code may be subjected to a
security interest arising from an agreement entered into prior to the
commencement of such case.
 
(g) With respect to the opinion expressed in paragraph 1, we have assumed that
each party to the Transaction Documents: (i) is validly existing and in good
standing under the laws of its jurisdiction or organization, and (ii) has the
power to execute and consummate their respective obligations under the
Transaction Documents; and (iii) has duly authorized, executed and delivered the
Transaction Documents.  With respect to the opinion expressed in paragraph 1, we
have also assumed that the Transaction Documents constitute the valid and
binding obligation of such party other than the Credit Parties, enforceable
against such party in accordance with its terms.
 
We express no opinion as to any laws other than the laws of the State of New
York, and the federal laws of the United States of America, that in each case,
in our experience, we recognize are normally applicable to transactions of the
type contemplated by the Transaction Documents (the “Relevant Laws”).  Without
limiting the foregoing, we express no opinion with respect to federal or state
securities laws or antitrust laws.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
DnB NOR Bank ASA
_____ __, 200[_]
Page 5
 
 
 
 
The opinion expressed herein is based upon the Relevant Laws and interpretations
thereof in effect on the date hereof, and the facts and circumstances in
existence on the date hereof, and we assume no obligation to revise or
supplement this opinion letter should any such law or interpretation be changed
by legislative action, judicial decision or otherwise or should there be any
change in such facts or circumstances.
 
This opinion letter is being delivered to you in connection with the
transactions described in the Transaction Documents and may not be relied on or
otherwise used by any other Person or by you for any other purpose.
 
            Very truly yours,






            Kramer Levin Naftalis & Frankel LLP
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
 
 
ANNEX A
 
SUBSIDIARY GUARANTORS
 
1.  
Genco Aurelius Limited

2.  
Genco Julian Limited

3.  
Genco Valerian Limited

4.  
Genco Eagle Limited

5.  
Genco Falcon Limited

6.  
Genco Hawk Limited



 

 

--------------------------------------------------------------------------------


 
 
EXHIBIT C-1
 
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
 


 
ANNEX B

 
CERTIFICATED SECURITIES
 
1.  
Genco Aurelius
Limited                                                           (Certificate
No. 1)

2.  
Genco Julian
Limited                                                                (Certificate
No. 1)

3.  
Genco Valerian
Limited                                                            (Certificate
No. 1)

4.  
Genco Eagle
Limited                                                               
 (Certificate No. 1)

5.  
Genco Falcon
Limited                                                               (Certificate
No. 1)

6.  
Genco Hawk Limited       
                                                         (Certificate No. 1)

 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
 
ANNEX C
LIST OF STOCK
 


 
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
 
K R A M E R  L E V I N   N A F T A L I S &  F R A N K E L  LLP
 
 
 
ANNEX C-2
 
NEW YORK FINANCING STATEMENTS
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
 
REEDER & SIMPSON P.C.
ATTORNEYS AT LAW




P.O. Box
601                                                                        Telephone:
011-692-625-3602
RRE Commercial
Center                                                   Facsimile:
011-692-625-3603
Majuro, MH
96960                                                                      Email:
dreeder@ntamar.net
                                                                                 simpson@otenet.gr
                                                                                                    
                                                                                                    
 
Nordea Bank Finland Plc,
acting through its New York branch (“Nordea”)
437 Madison Avenue, 21st Floor
New York, New York 10022


[DATE], 200[_]


Re: Genco Shipping & Trading Limited (the "Company")


Ladies and Gentlemen:


We are licensed to practice law in the Republic of the Marshall Islands (the
"RMI"),  and are members in good standing of the Bar of the RMI.  We are acting
as special RMI counsel on issues of RMI law for the Company and those of its
subsidiaries as listed on the attached Schedule 1 (collectively the “Subsidiary
Guarantors”), all of which are RMI non-resident domestic corporations, in
connection with that certain credit facility agreement dated as of September 4,
2008, by and among the Company, the Lenders party thereto (the “Lenders”),
Nordea Bank Finland Plc, acting through its New York branch, as Administrative
Agent, Collateral Agent, Mandated Lead Arranger, and Bookrunner (the “Credit
Agreement”).  This opinion is delivered pursuant to Section
[4.01(b)]/[5.01(ii)]/[5.01(iii)] of the Credit Agreement.  Capitalized terms
used but not defined herein have the meanings assigned to them in the Credit
Documents (as defined in the Credit Agreement).


In connection with this opinion, we have examined electronic copies of the
following:


1.  the Credit Agreement;


2.  the promissory note[s], [each ]dated as of [DATE], 2008, issued by the
Company and delivered to the Administrative Agent;


3.  the pledge and security agreement, dated as of [DATE], 2008, among the
Company, the Subsidiary Guarantors named therein and the Collateral Agent as
pledgee (the “Pledge Agreement”);


4.  the guaranty, dated as of [DATE], 2008, made by the Company’s Subsidiary
Guarantors named therein in favor of the Collateral Agent;
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 

 
[5.  The Marshall Islands vessel mortgage[s], dated as of [DATE], 2008 and
entered into by each Subsidiary Guarantor which owns a vessel, as mortgagor, as
is a party thereto [(the “Mortgage”]/[(each a “Mortgage” and together, the
“Mortgages”);]


[6.  the assignment[s] of earnings, [each ]dated as of [DATE], 2008 and entered
into by each Subsidiary Guarantor which owns a mortgaged vessel (herein, the
“Assignor”) as is a party thereto;]


[7.  the assignments of insurances, [each ]dated as of [DATE], 2008 and entered
into by each Assignor as is a party thereto;]


[8.  the assignments of charters, [each ]dated as of [DATE], 2008 and entered
into by each Assignor as is a party thereto; and]


[5]/[9].  The articles of incorporation and by laws of the Company and each of
the Subsidiary Guarantors, resolutions of the Board of Directors of the Company
and each of the Subsidiaries, and a certificate of good standing for the Company
and each of the Subsidiary Guarantors.


The documents listed in paragraphs 1-[5]/[9] are collectively referred to as the
“Transaction Documents”.


Unless otherwise indicated, capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Facility.


We have also made such examinations of matters of law as we deem necessary in
connection with the opinions expressed herein.  In rendering this opinion, we
have examined and relied upon originals or copies of Transaction Documents and
all such other documents, affidavits, corporate records, or certificates or
other statements of RMI government officials and officers of the Company and
such other instruments as we have considered necessary and appropriate.


Whenever our opinion is indicated to be based on our knowledge or awareness, it
is intended to signify that we have not undertaken any independent investigation
specifically for the purpose of rendering this opinion other than those
procedures referred to herein and our knowledge will be limited to those matters
of which we have actual knowledge.  Whenever we have stated that we have assumed
any matter, it is intended that we assume such matter without making any
factual, legal, or other inquiry or investigation and without expressing any
opinion or conclusion of any kind concerning such matter.


In rendering this opinion we have assumed with your permission and without
independent verification:


1. The genuineness of all signatures, the legal capacity of natural persons and
of all parties which are not RMI entities, the authenticity of all items
submitted to us, and the
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
 
conformity with originals of all items submitted to us as copies, facsimile,
electronic, or otherwise.  We assume that when the parties, other than the
Company,  executed and delivered the Transaction Documents, along with all other
agreements, instruments, associated documents, and resolutions, that such
parties were duly organized, validly existing, and in good standing under the
laws of their respective jurisdictions, that such parties were duly qualified to
engage in the transactions covered by this opinion, that such parties had the
power and authority to enter into and perform their obligations thereunder, that
such parties had duly authorized, executed and delivered the Transaction
Documents, that the Transaction Documents constitute the legal, valid, and
binding obligations of such parties, that the due authorization, execution,
enforceability and delivery of the Transaction Documents complies with all
relevant laws other than the laws of the RMI which are the subject of this
opinion, and that all actions required to be taken by such parties have been
duly accomplished including all conditions precedent; and


2.  The truth, accuracy, and completeness of all representations and warranties
in the Transaction Documents as to factual matters but not as to conclusions of
law that are the subject of this opinion letter.


We express no opinion as to matters governed by, or the effect or applicability
of any laws of any jurisdiction other than the laws of the RMI which are in
effect as of the date hereof.  This opinion speaks as of the date hereof, and it
should be recognized that changes may occur after the date of this letter which
may affect the opinions set forth herein.  We assume no obligation to advise the
parties, their counsel, or any other party seeking to rely upon this opinion, of
any such changes, whether or not material, or of any other matter which may
hereinafter be brought to our attention.


This opinion is furnished solely for your benefit, the benefit of your
successors, assigns, and participants and may not be used for any other purpose
or relied upon by, nor copies delivered to, any other persons without our prior
written consent in each case.


Based upon and subject to the assumptions, qualifications and limitations
herein, we are of the opinion that:


1.  The Company and each of the Subsidiary Guarantors are non-resident domestic
corporations duly organized and incorporated and validly existing and in good
standing under the laws of the RMI.


2.  The execution, delivery and performance by the Company or the Subsidiary
Guarantors of the Transaction Documents to which it is a party, is within its
corporate powers and has been duly authorized by all necessary corporate action.


3.  Each of the Transaction Documents to which the Company or any of the
Subsidiary Guarantors is a party constitutes upon execution and delivery thereof
legal, valid and binding obligations of the Company and each such Subsidiary
Guarantors, enforceable against each of them in accordance with their respective
terms.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2

 
4.  Under RMI conflict of laws principles, the stated choice of New York law to
govern the Transaction Documents will be honored by the courts of the RMI and
the Transaction  Documents will be construed in accordance with, and will be
treated as being governed by, the law of the State of New York. However, if the
Transaction Documents were stated to be governed by and construed in accordance
with the law of RMI, or if a RMI court were to apply the law of the RMI to the
Transaction Documents, each Transaction Document would constitute the legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally.


5.  To ensure the validity and enforceability of the Transaction Documents in
the RMI, it is not necessary [, except for the Mortgage,] that they be
registered in any register kept by, or filed with, or recorded or notarized in
any governmental authority or regulatory body in the RMI, or that any other
instrument relating thereto be signed, delivered, filed, registered or recorded
or that any tax or duty be paid or any other action whatever be taken in the
RMI.  No authorization, approval or consent of any governmental or regulatory
authority or agency of the RMI is required on the part of the Company or any of
the Subsidiary Guarantors for the execution, delivery or performance of the
Transaction Documents.


6.  The execution, delivery and performance by the Company or any of the
Subsidiary Guarantors of and the consummation by the Company or any of the
Subsidiary Guarantors of the transactions contemplated by each of the
Transaction Documents do not and will not (a) violate the organizational
documents of the Company or any of the Subsidiary Guarantors, (b) violate any
applicable RMI law, rule or regulation of general application to which the
Company or any of the Subsidiary Guarantors is subject, or (c) violate any RMI
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Company or any of the Subsidiary
Guarantors.


7.  We have no knowledge (after due inquiry) of any legal or arbitral
proceedings, or any proceedings by or before any RMI governmental or regulatory
authority or agency, now pending or threatened against the Company or any of the
Subsidiary Guarantors or any of their properties.


8.  On the basis of our searches of RMI Registrar of Corporations and RMI High
Court docket records, no currently valid order or resolution for winding up of
the Company or any of the Subsidiary Guarantors and no current notice of
appointment of a receiver over the Company or any of the Subsidiary Guarantors
or of their assets appears on the records maintained in respect of the Company
or the Subsidiary Guarantors by the RMI Registrar of Corporations.


9.  The laws of the RMI currently do not generally require information
concerning the existence of a nonpossessory security interest to be made
generally available in a filing, recording or registration system as a condition
or result of the security interest’s obtaining priority over the rights of a
lien creditor with respect to the collateral.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2

 
10.  A judgment of obtained against the Company in the United States District
Court for the Southern District of New York or any New York State court sitting
in New York City would be given full faith and credit by the Courts of RMI.


11.  No stamp duty or similar or other tax or duty is payable in the RMI on the
enforcement of a foreign judgment.  No tax is required to be withheld by any
governmental authority in the RMI with respect to any payments made under any of
the Transaction Documents.


Sincerely,








Reeder & Simpson PC
Dennis J. Reeder
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
 
SCHEDULE 1 - THE SUBSIDIARY GUARANTORS


 
Name of Subsidiary
 
Direct Owner(s)
Percent(%) Ownership
Jurisdiction of
Organization
       
Genco Aurelius Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Julian Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Valerian Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Eagle Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Falcon Limited
Genco Shipping & Trading Limited
100%
Marshall Islands
       
Genco Hawk Limited
Genco Shipping & Trading Limited
100%
Marshall Islands

 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
 

 
SCHEDULE 2 - THE LENDERS


Nordea Bank Norge ASA, acting through its Cayman Islands branch


Bayerische Hypo- und Vereinsbank AG


Sumitomo Mitsui Banking Corporation, acting through its Brussels branch


DnB NOR Bank, ASA


 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT C-3
 
 
 
Constantine P. Georgiopoulos
Attorney-At-Law
775 Searsdale Road
tuckahoe, NY 10707
E-Mail:  Pamisos@Att.Net
 
 
                            _______, 200_
 
Nordea Bank Finland, acting through its New York branch,
as Administrative Agent, Collateral Agent, Mandated Lead Arranger
and Bookrunner
437 Madison Avenue, 21st Floor
New York, New York 10022
 
and
 
the Lenders listed on Schedule I hereto
 
Ladies and Gentlemen:
 
I have acted as special New York maritime counsel to [________], a Marshall
Islands corporation (the “Guarantor”) and wholly owned subsidiary of Genco
Shipping & Trading Limited, a Marshall Islands corporation (the “Borrower”) in
connection with the Credit Agreement, dated as of September 4, 2008, by and
among the Borrower, the Lenders party thereto (the “Lenders”), Nordea Bank
Finland Plc, acting through its New York branch, as Administrative Agent,
Collateral Agent and Mandated Lead Arranger (the “Credit Agreement”).
 
This opinion is delivered pursuant to Section 5.01(iii) of the Credit
Agreement.  The Borrower and the Guarantor are collectively referred to herein
as the “Credit Parties” and each a “Credit Party.” Capitalized terms used but
not defined herein have the meanings assigned to them in the Credit Documents
(as defined in the Credit Agreement) in connection with the Credit Agreement and
the Security Documents (as hereinafter defined).
 
This opinion letter is limited to the execution by the Guarantor of the Security
Documents (hereinafter defined) in connection with the purchase by the Guarantor
of  the [______] registered motor vessel [________], of about [______] gross
tons, [______] net tons, Official No. [_______], (the “Vessel”) from [SELLER’S
NAME], of [SELLER’S ADDRESS] (the “Seller”) pursuant to a Memorandum of
Agreement dated [DATE] (together with any supplements, amendments and addenda
thereto from time to time the “MOA”), for the price of [SALES PRICE] United
States of America Dollars (US$[________]).  The Vessel was today registered
under the laws of [the Republic of the Marshall Islands (“RMI”)]/[the Hong Kong
Special Administrative Region of the Peoples Republic of China (“Hong Kong”)]
under official number [____] and has been named [VESSEL’S NEW NAME].
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
We have also examined the following documents (the “Security Documents”) each
dated [DATE] executed and delivered by the Guarantor, as we have deemed
necessary or appropriate as a basis for the opinions set forth herein:
 
(a)    [the first preferred mortgage]/[the first priority statutory mortgage and
Deed of Covenants collateral thereto] (the “Vessel Mortgage”), [each ]dated as
of [DATE] and entered into by the Guarantor which owns the mortgaged vessel (the
“Vessel”) for the purpose of creating a mortgage lien on the Vessel owned by the
Guarantor;
 
(b)    the assignment of earnings, dated as of [DATE] and entered into by the
Guarantor with respect to the Vessel (the “Assignment[s] of Earnings”);
 
(c)    the assignment of insurances, dated as of [DATE] and entered into by the
Guarantor with respect to the Vessel (herein, an “Assignor”) (the “Assignment[s]
of Insurances”);
 
(d)    the assignment of charters, dated as of [DATE] with respect to the time
charter between the Guarantor, as owner, and [CHARTERER”S NAME], as charterer,
with respect to the Vessel(the “Assignment[s] of Charters”);
 
(e)    UCC-1 Financing Statements to be filed in the filing offices listed on
Schedule II hereto (the “Filing Offices”), copies of which are attached hereto
as Schedule III and Schedule IV and (collectively, the “Financing Statements”).
 
(f)    [a facsimile copy of a transcript of register (each a “Transcript of
Register”, collectively, the “Transcripts of Register”) relating to the Vessel
issued by the Marine Department (the “Ship Registry Office”), of the Hong Kong
Special Administrative Region of the People's Republic of China (“Hong Kong”),
on [DATE] as evidence that each Vessel is (i) owned by the Guarantor, (ii) duly
registered in Hong Kong and (iii) duly encumbered with the Vessel Mortgage.]/[a
facsimile copy of the certificate of ownership and encumbrance (each a
“Certificate of Ownership and Encumbrance”, collectively, the “Certificates of
Ownership and Encumbrances”) issued by the Republic of the Marshall Islands
(“RMI”) Deputy Commissioner of Maritime Affairs, Port of New York (the “RMI
Commissioner”) on [DATED] as evidence that each Vessel is (i) owned by the
Guarantor, (ii) duly registered with the RMI Commissioner, and (iii) is duly
encumbered with the Vessel Mortgage.]
 
We also have examined such other public and corporate documents and records and
such laws, regulations and enactments of the United States of America and the
State of New York as deemed necessary or appropriate in connection with this
opinion.
 
In our examination we have assumed the genuineness of all signatures (other than
the signatures of the respective officers and directors of the Credit Parties),
the authenticity of all documents submitted to us as originals, the conformity
to original documents of all documents submitted to us as certified or
photographic reproductions or facsimile or pdf copies of such originals and the
authenticity of the originals of such copies.  As to questions of fact not
independently verified by us we have relied, to the extent we have deemed
appropriate, upon certificates of the respective officers, and directors of the
Credit Parties.  We have been provided
 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
with copies of documents of public officials of [RMI Commissioner]/[Ship
Registry Office] and the aforementioned [Transcript[s] of
Registry]/[Certificate[s] of Ownership and Encumbrance] relating to each Vessel
which we assume are authentic and accurate insofar as the information contained
therein.
 
A.    We have made the following assumptions that apply to the Guarantor:
 
1.    The Guarantor (i) is a corporation duly organized and incorporated or
formed and validly existing and in good standing under the laws of the RMI,
(ii) has all the corporate or company power and authority to own its property
and assets and to transact the business in which it is engaged and presently
proposes to engage in and to enter into and perform its respective obligations
under the Security Documents to which it is a party, and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business required such qualification except for
failures to be so qualified which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
2.    The Guarantor has the corporate or company power and authority to execute,
deliver and perform the terms and provisions of the Security Documents, as and
when such Security Documents will be executed and delivered, to which it is a
party and has taken all necessary corporate or company action to authorize the
execution, delivery and performance by it of each of such Security
Documents.  The Guarantor has duly executed and delivered each of the Security
Documents to which it is a party which are required of the Guarantor as of the
date hereof, and each of the executed Security Documents to which it is a party
constitutes the legal, valid and binding obligation of the Guarantor.
 
3.    Neither the execution, delivery or performance by the Guarantor of the
Security Documents to which it is a party (including, without limitation, the
granting of Liens pursuant to the Security Documents), nor compliance by it
respectively with the terms and provisions thereof as of the date of the
execution and delivery to you of such Security Documents (i) will contravene any
provisions of any applicable [RMI]/[Hong Kong] statute, rule or regulation
(ii) will contravene any provision of any applicable [RMI]/[Hong Kong] order,
writ, injunction or decree of any [RMI]/[Hong Kong] court or governmental
instrumentality applicable to the Guarantor, (iii) will be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the Credit
Documents) upon any of the property or assets of the Guarantor pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement or instrument to which the Guarantor
is a party or by which it any of its property or assets is bound or to which it
may be subject or (iv) with respect to the Guarantor only will violate any
provision of the certificate or articles of incorporation or by-laws of the
Guarantor.
 
4.    Except as noted in paragraphs B(5) hereunder, no [RMI]/[Hong Kong] order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by any [RMI]/[Hong Kong]
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with: (i) the entry into,
execution, delivery and performance of any Security
 
 
 
3

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
Documents or (ii) the legality, validity, binding effect or enforceability of
any such Security Documents, except (a) for the registration of the Vessel
Mortgage at the Ship Registry Office, and (b) the compliance with certain filing
or registration requirements mandated by [RMI]/[Hong Kong] law within five weeks
of the creation of a security interest.
 
B.    We have made the following assumptions with respect to the Vessel[s] which
are documented at the [RMI Commissioner]/[Ship Registry Office]:
 
1.    It is not necessary or advisable, in order to maintain the Vessel Mortgage
as a valid first preferred ship mortgage, that the Guarantor file any of the
Security Documents or any other instrument relating thereto with any [RMI]/[Hong
Kong], court, agency or governmental instrumentality except for the recording of
a Vessel Mortgage at the [RMI Commissioner]/[Ship Registry Office].
 
2.    All permits, licenses, consents, and approvals of any [RMI]/[Hong Kong]
governmental authority as a condition to the validity and enforceability of the
registration of the Vessel registered in [RMI]/[Hong Kong] and the Vessel
Mortgage, have been duly obtained, are in full force and effect as of the date
thereof and are valid and sufficient for their respective purposes.
 
3.    The Vessel is duly registered under the laws and flag of [RMI]/[Hong Kong]
at the [RMI Commissioner]/[Ship Registry Office] in the name of the Guarantor,
free of any liens, claims, charges, debts or encumbrances other than the Vessel
Mortgage.
 
4.    The [RMI Commissioner]/[Ship Registry Office] is a central office within
the meaning of Section 31301(6) (B) of Title 46 of the United States Code.
 
5.    The Vessel Mortgage (i) has been duly executed and delivered, (ii) has
been duly recorded at the [RMI Commissioner ]/[Ship Registry Office]
(iii) constitutes and will constitute a valid and binding first preferred
mortgage lien upon the Vessel securing the “Indebtedness hereby secured” as
defined therein, with effect and priority from the date and time of recording
pursuant to the laws of [RMI]/[Hong Kong], (iv) is or will be enforceable in
accordance with each of their terms, all in accordance with the laws of
[RMI]/[Hong Kong] governing ship mortgages, and the performance of the Vessel
Mortgage and will not violate or conflict with any [RMI]/[Hong Kong] law,
statutes or regulations, and (v) will maintain their validity and priority and
without it being necessary or appropriate for it to be re-recorded or re-filed.
 
6.    Under the laws of the [RMI and,]/[Hong Kong,] the choice of New York law
to govern the Security Documents (other than the Vessel Mortgage) by the parties
thereto is a valid choice of law, and the submission to the jurisdiction of the
courts of the State of New York, located in New York City, or of the United
States for the Southern District of New York is valid and binding upon the
parties.
 
Subject to the foregoing assumptions we are of the opinion, with respect to the
Guarantor as the owner of the Vessel, that:
 
 
 
4

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
1.    The Guarantor is a corporation duly organized and validly existing and in
good standing under the laws of the RMI.
 
2.    The Guarantor has the power and authority to enter into, observe and
perform the terms and obligations on its part to be observed and performed under
the Security Documents to which each is a party and have taken all necessary
corporate or company action to authorize the execution and delivery of the
Security Documents and the performance of its obligations in accordance with
their terms.
 
3.    The Vessel Mortgage constitutes the equivalent of a “preferred mortgage”
within the meaning of Section 31301(6)(B) of Title 46 of the United States Code,
entitled to the benefits accorded a preferred mortgage on a foreign registered
vessel under Sections 31325 and 31326 of Title 46 of the United States Code and
(ii) perfects the rights of the Collateral Agent, as assignee, under the
Assignment of Insurances respecting the Vessel.
 
Subject to the foregoing we are of the further opinion, with respect to the
Assignment of Insurances and the Assignment of Earning:
 
1.    The rights of the Collateral Agent, as assignee, under the Assignment of
Insurances granted by the Guarantor is, or will be, perfected by (i) the
recording of the Vessel Mortgage at the Ship Registry Office, and (ii) the
giving of notice to, and consent of, underwriters where policy provisions so
provide and (iii) the compliance with any filing or registration requirements
mandated by [RMI]/[Hong Kong] law.  Nevertheless, we recommend that
precautionary Financing Statements should be filed at the Office of the New York
Secretary of State and the Recorder of Deeds, Washington, D.C. (the “Filing
Offices”) with respect to the Assignment of Insurances.
 
2.    We have examined the Financing Statements to be filed in the Filing
Offices for the Guarantor, and upon the filing of such Financing Statements in
the Filing Offices, the security interests granted by the Guarantor to the
Collateral Agent under the Assignment of Earnings and the Assignment of Charter
in respect of all such Collateral thereunder will constitute a perfected
security interest therein in favor of the Collateral Agent in each case to the
extent that such earnings consists of the type of property in which a security
interest may be perfected by filing a financing statement under the UCC, subject
to the giving of notice to any relevant debtor.
 
The opinions set forth herein are subject to and limited by the following:
 
A.    The effect of bankruptcy, insolvency, reorganization, fraudulent
conveyance, fraudulent transfer, moratorium and other laws and court decisions
or other legal or equitable principles relating to, limiting or affecting the
enforcement of creditors' rights generally.
 
B.    The discretion of any court of competent jurisdiction in awarding
equitable remedies (regardless of whether considered in a proceeding in equity
or at law), including, but not limited to, specific performance or injunctive
relief.
 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
C.    The enforceability of the Security Documents may be subject to:
(i) compliance with, and limitations imposed by, procedural requirements
relating to the exercise of remedies; (ii) general principles of equity
(including, but not limited to, commercial reasonableness, good faith and fair
dealing and the requirement that the right, remedy, damages or compensation
sought be proportionate to the breach, default, or injury); (iii) provisions of
applicable law limiting certain rights and remedies of the Administrative Agent,
the Collateral Agent and the Lenders or the effect of certain waivers or
agreements, but the inclusion of such provisions in the Credit Documents does
not, in our opinion, render any Credit Documents invalid as a whole and, in our
opinion, subject to the limitations referred to in clause (A) above, the Credit
Documents contain adequate provisions for the practical realization by the
Administrative Agent, the Collateral Agent and the Lenders of the principal
benefits intended to be provided by the Credit Documents.
 
D.    We express no opinion with respect to the enforceability of (i) provisions
to the effect that failure to exercise or delay in exercising a right or remedy
will not operate as a waiver of the right or remedy or of provisions to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or
remedy, or that the election of some particular right or rights or remedy or
remedies does not preclude recourse to one or more others; (ii) provisions
providing indemnification for or contribution with respect to securities law
liabilities, the enforceability of which may be limited by applicable securities
laws and general principles of public policy; (iii) provisions indemnifying a
person against or prospectively releasing a person from liability for such
person's own wrongful or negligent acts or where the release or indemnification
is contrary to public policy; (iv) provisions purporting to preclude the
modification of the Credit Documents through conduct, custom, or course of
performance, action or dealing; (v) provisions requiring the payment or
reimbursement of fees, costs, expenses, or other amounts without regard to
whether they are reasonable in nature or amount; (vi) provisions that purport to
establish evidentiary standards; or (vii) provisions purporting to appoint the
Collateral Agent as the attorney-in-fact of the Guarantor.
 
E.    We express no opinion as to the creation of Liens in governmental
licenses, permits and approvals.  The creation of such Liens may be limited,
prohibited or ineffective under applicable law or governmental policy.
 
F.    Any purported assignment of any agreement or any governmental approval,
license or permit may be subject to restrictions upon assignment or transfer
which, although not necessarily applicable to assignments intended as security,
may be required to be satisfied before the Collateral Agent will be treated as
an assignee thereof, except to the extent that consents to or approvals of such
assignment have been obtained from the appropriate governmental body or other
Person.
 
G.    We express no opinion as to any security interests relating to property in
which security interests cannot be granted under the UCC, or as to the
perfection of security interests granted by the Guarantor which may be perfected
by any means other than by filing a financing statement pursuant to the UCC or,
in the case of instruments (as such term is defined in Section 9-102(a) (47) of
the UCC), by possession by the secured party.
 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
H.    The perfection of security interests which are perfected by the filing of
financing statements is limited both in extent and as to continuation by various
provisions of the UCC, including, but not limited to, those relating to
non-identifiable or commingled cash proceeds and the need to file continuation
statements and/or new financing statements if the classification of any
Collateral under the UCC changes because of a change in the use of such
Collateral, or upon the lapse of time or if any Shipowners change its name,
identity, corporate structure or location of the chief executive office, chief
place of business or the places where it keeps the Collateral or its records
with respect thereto.
 
I.    We express no opinion as to the validity or legally binding effect of any
provision of any Document that requires or relates to payment of any interest at
a rate or in an amount, which a court would determine in the circumstances under
applicable law to be usurious, commercially unreasonable or a penalty or
forfeiture.
 
J.    We express no opinion as to the limitations contained in the Federal
Bankruptcy Code upon the extent to which property acquired after the
commencement of a case under the Federal Bankruptcy Code may be subjected to a
security interest arising from an agreement entered into prior to the
commencement of such case.
 
K.    As used in this opinion, “to our knowledge” or comparable terms means or
refers to the actual knowledge of the undersigned.  We have not, except as
otherwise set forth herein, undertaken any independent investigation to
determine the existence or absence of those matters, and no inference as to our
knowledge of the existence or absence of those matters should be drawn from our
representation of the Guarantor.
 
L.    We have no knowledge of [RMI]/[Hong Kong] law.  We are members of the Bar
of the State of New York and do not purport to be expert or express any opinion
except as to matters involving the laws of such State and the federal laws of
the United States of America.  We are not licensed to practice law in the
Marshall Islands or Hong Kong.
 
M.    The enforcement of the Vessel Mortgage will be subject to the laws of any
jurisdiction where enforcement thereof may be sought.
 
We have assumed with your permission that no agreement or understanding exists
which would modify, supplement or amend any Security Document.  In addition, all
other matters stated in this opinion as having been assumed by us have been so
assumed with your permission.
 
The opinions expressed herein is based upon the laws and interpretations in
effect on the date hereof, and we assume no obligations to review or supplement
this opinion letter should any such law be changed by legislative action,
judicial decision or otherwise.  In addition, we do not undertake to advise you
of matters which occur subsequent to the date hereof and which affect the
opinion expressed herein.
 
This opinion is rendered only to NORDEA BANK FINLAND PLC, acting through its New
York branch, as Administrative Agent, and Collateral Agent, and the Lenders and
their respective successors and assigns, and is solely for their benefit in
connection with the Credit Agreement and the Security Documents.  This opinion
may not be relied upon by the Collateral
 
 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT C-3
 
 
 
Agent, Administrative Agent or any such Lender for any other purpose, or quoted
to or relied upon by any other person, firm or corporation for any purpose
without our prior written consent.
 
 
            Very truly yours,
 
            Constantine P. Georgiopoulos
 
 
 
 
8

--------------------------------------------------------------------------------


 
 
EXHIBIT C-3
 
 
 
SCHEDULE I
 
Lenders
 
Nordea Bank Norge ASA, acting through its Cayman Islands branch
 
Bayerische Hypo- und Vereinsbank AG
 
Sumitomo Mitsui Banking Corporation, acting through its Brussels branch
 
DnB NOR Bank, ASA
 
Deutsche Schiffsbank Aktiengesellschaft
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT C-3
 




SCHEDULE II
 
Filing Offices
 
Secretary of State of the State of New York
 
Recorder of Deed of the District of Columbia
 



 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
 
PRIVATE AND CONFIDENTIAL
Our Ref:
     
Your Ref:
Nordea Bank Finland Plc, acting through its New York branch
Direct Tel: (852) 2843 4366/4256
437 Madison Avenue, 21st Floor
Direct Fax: (852) 2103 5990/5959
New York, NY 10022
 
(as Administrative Agent and Collateral Agent
Date: __________, 200_
for and on behalf of the Lenders defined below)
     

 
Dear Sirs,
 
Secured revolving loan facility to Genco Shipping & Trading Limited
 
    1.  
Introduction

 
We have acted as your Hong Kong legal advisers in connection with a credit
agreement (the “Credit Agreement”) dated September 4, 2008, by and among (1)
GENCO SHIPPING & TRADING LIMITED, a corporation organized and existing under the
laws of the Republic of the Marshall Islands (the “Borrower”), (2) the banks and
financial institutions acceptable to the Borrower and Mandated Lead Arranger (as
defined below) listed in Schedule I of this Credit Agreement, as lenders (the
“Lenders”), and (3) Nordea Bank Finland Plc, acting through its New York branch
(“Nordea”) as Administrative Agent (in such capacity, the “Administrative
Agent”), mandated lead arranger (the “Mandated Lead Arranger”), as bookrunner,
as security trustee and as collateral agent under the Security Documents (in
such capacity, the “Collateral Agent”) under which the Lenders have agreed to
make available to the Borrower a senior secured credit facility based on a
commitment of up to Three Hundred Twenty Million United States Dollars
(US$320,000,000).  Pursuant to the terms and conditions of the Credit Agreement,
each of the Borrower’s subsidiaries listed in the attached Schedule (each a
“Subsidiary Guarantor”, together the “Subsidiary Guarantors”) is required to
execute certain guaranties, pledge agreements, vessel mortgages, assignments of
earnings, assignments of insurances and assignments of charters, in respect of
vessels owned or acquired by the relevant Subsidiary Guarantor as security for
amounts loaned to the Borrower pursuant to the Credit Agreement.
 
Words and expressions having defined meanings in the Agreement shall have the
same meanings when used in this letter.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
    2.  
Documents Examined

 
For the purposes of giving the opinions expressed in this letter we have
examined:-
 
(1)  
a copy of the Credit Agreement;

 
(2)  
a copy of the executed promissory note[s], [each ]dated as of [DATE], 2008,
issued by the Borrower and delivered to the Administrative Agent;

 
(3)  
a copy of the executed pledge and security agreement, dated as of [DATE], 2008,
among the Borrower, the Subsidiary Guarantor named therein and the Collateral
Agent as pledge[;]

 
(4)  
a copy of the executed guaranty, dated as of [DATE], 2008, made by [each of ]the
Company’s Subsidiary Guarantor named therein in favor of the Collateral Agent;

 
(5)  
[a copy of the executed Hong Kong vessel mortgage[s], dated as of [DATE] and
entered into by [the]/[each] Subsidiary Guarantor which owns [the]/[a] mortgaged
vessel, as mortgagor, as is a party thereto (the “Vessel Mortgage[s]”);]

 
(6)  
[a copy of the executed assignment[s] of earnings, dated as of [DATE] and
entered into by [the]/[each] Subsidiary Guarantor which owns [the]/[a] mortgaged
vessel (herein, the “Assignor”) as is a party thereto;]

 
(7)  
[a copy of the executed assignment[s] of insurances, dated as of [DATE] and
entered into by [the]/[each] Assignor as is a party thereto;]

 
(8)  
[a copy of the executed assignment[s] of charters, dated as of [DATE] and
entered into by [the]/[each] Assignor as is a party thereto;]

 
(9)  
a copy of the executed articles of incorporation and by-laws of the Borrower and
[each of ]the Subsidiary Guarantor[s], resolutions of the Board of Directors of
the Borrower and each of the Subsidiary Guarantor[s], the powers of attorney
issued by the Borrower and [each of ]the Subsidiary Guarantor[s] (collectively,
the “POAs” and each a “POA”) and a certificate of good standing for the Borrower
and [each of ]the Subsidiary Guarantor[s];

 
The documents specified at paragraph 2(1) to (9) (inclusive) are herein together
referred to as the “Documents”.
 
We have undertaken a search against each Subsidiary’s files on [_______] and a
search of the Cause Book kept at the High Court of Hong Kong on [_________].
 
We have examined a transcript of register (the “Transcript of Register” in
respect of the motor vessel[s][VESSEL NAME[S]], issued by the Registrar of Ships
at the Port of Authority of Hong Kong (bearing details of the recorded
mortgage[s]
 
 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
 
in respect of the aforementioned vessel[s], [the “Vessel Search”]/[collectively
the “Vessel Searches”]).
 
    3.  
Applicable Law

 
Our opinion relates solely to Hong Kong law at the date of this letter and we
have assumed due compliance with the laws of any other countries the laws of
which may be applicable to the execution, delivery, performance or enforcement
of the Documents. We have made no independent investigation into the laws of any
other state or country, including in particular, but without limitation, the
laws of the State of New York, United States of America and the jurisdiction
where the parties to the Documents (other than each Subsidiary Guarantor) are
incorporated.
 
    4.  
Assumptions

 
For the purposes of this letter, we have assumed:-
 
(a)  
that the Documents have each been duly authorised, executed and delivered by
each of the parties thereto (save as specifically mentioned herein) and that
each such party has obtained any necessary consent or authorisation or is
otherwise qualified or empowered to enter into and perform its obligations under
the Documents to which it is a party and that no provision of law of or relating
to the jurisdiction of the incorporation of any of the other parties (other than
the laws of Hong Kong) or any other law will affect the validity and
enforceability of the Documents against any of the parties thereto;

 
(b)  
that the Documents to which each is a party constitute legal, valid and binding
obligations of the Subsidiary Guarantors under all applicable laws (other than
the laws of Hong Kong);

 
(c)  
that there are no provisions of the laws of any jurisdiction, other than Hong
Kong as they apply to the Subsidiary Guarantors and in respect of which we are
opining in this letter, which would have any implications on the opinions we
express;

 
(d)  
the absence of any other or collateral arrangements between any of the parties
to the Documents which modify or supersede any of the terms of the Documents;

 
(e)  
that each of the Subsidiary Guarantors’ Resolutions provided to us for
inspection are respectively a faithful record of resolutions either duly passed
by the Board of Directors in writing or at a meeting duly convened and held, or
by telephonic conference, of the Board of Directors of each Subsidiary Guarantor
and have not been amended or rescinded and are in full force and effect;

 
(f)  
that each of the POAs has been duly issued by the relevant Subsidiary Guarantor
and has not been amended or rescinded and is in full force and effect;

 
 
3

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
(g)  
the genuineness of all signatures and seals on all documents or on the originals
thereof;

 
(h)  
the completeness and conformity to original documents of all copies submitted to
us and that no alteration has been made to the Subsidiary Guarantors from the
copies thereof provided to us for inspection;

 
(i)  
the accuracy of translation of any document submitted to us for inspection in
English translated from the foreign language of the original;

 
(j)  
that the information disclosed by our searches at the Hong Kong Companies
Registry against the Subsidiary Guarantors has not since the date of our
searches been materially altered and that such searches did not fail to disclose
any material information which had been delivered for filing or registration but
was not disclosed, or, as the case may be, did not appear on the public files at
the time of our searches;

 
(k)  
that insofar as any obligation under the Documents falls to be performed in any
jurisdiction outside Hong Kong, its performance will not be illegal or
ineffective by virtue of the laws of that jurisdiction;

 
(l)  
that each of the Subsidiary Guarantors was fully solvent immediately after entry
into the Documents to which it is respectively a party and that the obligations
assumed by each of the Subsidiary Guarantors under the Documents to which it is
respectively a party were in its best interests and that the directors of each
Subsidiary Guarantor honestly and reasonably considered them to be in the best
interests of each Subsidiary Guarantor respectively;

 
(m)  
none of the Lenders, the Administrative Agent and the Collateral Agent nor any
of their respective officers or employees has notice of (i) any matter which
would adversely affect the validity of any of the Subsidiary Guarantors’
Resolutions or (ii) any other matter which would affect the bona fides of the
execution and delivery by each Subsidiary Guarantor of the Documents to which
each is respectively a party;

 
(n)  
there are no grounds to believe that the opinion of the directors of each
Subsidiary Guarantor as to the commercial benefit to that Subsidiary Guarantor
to be derived from each Subsidiary Guarantor entering into the Documents to
which each is respectively a party and guaranteeing and/or securing the
Borrower’s obligations under the Agreement reflected in the Subsidiary
Guarantors’ Resolutions was not an opinion honestly and reasonably held by those
directors;

 
(o)  
the Borrower has not established a place of business in Hong Kong;

 
 
 
4

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
 
(p)  
that the Lenders, the Administrative Agent and the Collateral Agent have
complied with all laws and regulations relating to their businesses which are
relevant to the Documents;

 
(q)  
the accuracy of all representations and statements as to factual matters
contained in the Documents and the Subsidiary Guarantors’ Resolutions;

 
(r)  
that the information disclosed by the Vessel Searches has not, since the date
hereof, been altered or added to and that the Vessel Searches disclosed all
information which had been delivered for filing and registration; and

 
(s)  
that the written notices of assignments contained in the Documents have been, or
will be served on the relevant addressees, in accordance with the provisions of
the Documents.

 
    5.  
Opinion

 
On the basis of the foregoing and subject to the qualifications set out in
paragraph 6 below, we are of the opinion that:-
 
(a)  
each of the Subsidiary Guarantors is registered as an oversea company with an
established place of business in Hong Kong under Part XI of the Companies
Ordinance (Cap. 32) of the Laws of Hong Kong; our searches at the Hong Kong
Companies Registry and at the High Court of Hong Kong did not reveal any
winding-up order against the Subsidiary Guarantors, any resolution of the
shareholders voluntarily to wind-up the Subsidiary Guarantors, any order for the
appointment of any receiver of the Subsidiary Guarantors or any statutory
declaration by the directors of the Subsidiary Guarantors pursuant to Section
228A of the Companies Ordinance (Cap.32) of the Laws of Hong Kong;

 
(b)  
the Documents including any charges granted therein, to the extent that Hong
Kong law applies to them, to which they are respectively parties and as executed
and delivered, constitute valid and legally binding obligations of each
Subsidiary Guarantor, enforceable against each Subsidiary Guarantor in
accordance with their terms;

 
(c)  
the motor vessel “[VESSEL NAME]” is duly registered in the name of [SHIPOWNER’S
NAME] under and pursuant to the laws and flag of Hong Kong with Official Number
[HK-] free and clear all registered mortgages save for the Vessel Mortgage in
respect of the “[VESSEL NAME]”;

 
(d)  
the Vessel Mortgage in respect of the “[VESSEL NAME]” has been duly executed by
[SHIPOWNER’S NAME] and registered at the Hong Kong Shipping Registry. This
Vessel Mortgage constitutes a valid first priority mortgage lien on the motor
vessel “[VESSEL NAME]”;

 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
 
(e)  
no consent, authorisation, licence or approval (including exchange control
approvals) of or registration with or declaration to any Hong Kong governmental
or public body or authority or court is required to authorize, or is required by
the Subsidiary Guarantors in connection with, the execution, delivery, legality,
validity, priority, admissibility in evidence or effectiveness of the Documents
to which they are respectively a party;

 
(f)  
no stamp duty or registration or similar taxes or charges are payable in Hong
Kong in respect of the Documents.

 
(g)  
there is, at the date of this opinion letter, no Hong Kong withholding or other
tax to be deducted from any payment whether of principal or interest or
otherwise to be made by the Subsidiary Guarantors pursuant to any of the
provisions of the Documents;

 
(h)  
the execution and delivery of, the performance of its obligations under, and
compliance by the Subsidiary Guarantors with the provisions of the Documents to
which they are respectively a party, do not contravene any existing Hong Kong
law, statute, rule or regulation to which each Subsidiary Guarantor is subject;

 
(i)  
save only for the registration of the Vessel Mortgage[s] at the Hong Kong
Shipping Registry and the registration of particulars of charges created by the
Documents (to the extent that such Documents contain a charge and are executed
by a company incorporated under the laws of Hong Kong or registered as an
overseas company in Hong Kong) at the Hong Kong Companies Registry within five
weeks of their creation, no further action need be taken to ensure the legality,
validity, enforceability or admissibility in evidence in Hong Kong of the
Documents or the priority of the security interests created thereunder;

 
(j)  
under Hong Kong law, the choice of New York law to govern the Documents (other
than the Vessel Mortgage[s] is a valid choice of law, assuming that such choice
is made bona fide by each Subsidiary Guarantor and so long as the choice is not
made by each Subsidiary Guarantor with the intention of avoiding the mandatory
application of the laws of another jurisdiction and is valid and binding upon
each Subsidiary Guarantor under New York law;

 
(k)  
the Lenders, the Administrative Agent or the Collateral Agent will not be deemed
to be resident, domiciled, carrying on business or subject to taxation in Hong
Kong by reason only of the negotiation, preparation, execution, performance or
enforcement of, and/or receipt of any payment from the Subsidiary Guarantors
under, the Documents.

 
    6.  
Qualifications

 
This letter is subject to the following qualifications:-
 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
 
(a)  
enforcement of the obligations of the parties to the Documents in a Hong Kong
court may be limited by prescription or lapse of time or by bankruptcy,
insolvency, liquidation, winding-up, reorganisation, reconstruction or similar
laws affecting creditor’s rights generally. In particular, and notwithstanding
any provisions in the Documents regarding waivers, under Hong Kong law failure
to exercise a right of action for more than six years (or twelve years in the
case of a document executed under seal or intended to take effect as a deed)
will operate as a bar to the exercise of such right, and failure to exercise
such right for a lesser period may result in such right being waived;

 
(b)  
the availability of certain equitable remedies, such as injunction and specific
performance, will be at the discretion of the court and a court might make an
award of damages where specific performance of an obligation, or some other
equitable remedy, is sought;

 
(c)  
any provision of any of the Documents providing that certain calculations and/or
certificates will be conclusive and binding will riot be effective if such
calculations or certificates are erroneous on their face or fraudulent and will
not necessarily prevent judicial enquiry into the merits of any claim by an
aggrieved party;

 
(d)  
where a party under any of the Documents is vested with a discretion, or may
determine a matter in its opinion, Hong Kong law may require that such
discretion is exercised reasonably or that such opinion is based upon reasonable
grounds;

 
(e)  
any currency indemnity provision of the Documents may not be enforceable in the
Hong Kong courts in relation to any judgment delivered by any court and
expressed in a currency other than that in which the relevant sum is payable;

 
(f)  
where any of the Documents is to be performed in jurisdictions outside Hong
Kong, it may not be enforced in such jurisdiction to the extent that such
performance would be illegal or contrary to public policy under the laws of any
such jurisdiction;

 
(g)  
the severability of provisions of any of the Documents which are illegal,
invalid or unenforceable is, as a matter of Hong Kong law, at the discretion of
the court;

 
(h)  
proceedings in a Hong Kong court may be stayed if concurrent proceedings are
being brought elsewhere or where it is shown that there is some other forum,
having competent jurisdiction, which is more appropriate for the trial of the
action on the basis that the case can be tried more suitably for the interests
of all parties and the ends of justice, save where the court’s discretion to
stay an action may be excluded by statute or convention;

 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
(i)  
a Hong Kong court may refuse to give effect to any undertaking for reimbursement
or indemnity against expenses in respect of the costs of unsuccessful litigation
brought before such a court;

 
(j)  
the searches against the filed particulars of the Subsidiary Guarantors who have
registered as an oversea company with an established place of business in Hong
Kong under Part XI of the Companies Ordinance (Cap.32) of the Laws of Hong Kong
referred to in paragraph 2 above are not conclusively capable of revealing
whether or not:

 
(i)  
a winding up order has been made or a resolution passed for the winding up of
such Subsidiary Guarantor ;

 
(ii)  
any order for the appointment of any receiver of such Subsidiary Guarantor has
been made; or

 
(iii)  
a receiver or liquidator has been appointed; or

 
(iv)  
any statutory declaration by the directors of such Subsidiary Guarantor pursuant
to Section 228A of the Companies Ordinance, (Cap.32) of the Laws of Hong Kong
has been made

 
since notice of these matters may not be filed with the Registrar of Companies
immediately and, when filed, may not be entered on the public files of such
Subsidiary Guarantor immediately. In addition, such searches are not capable of
revealing, prior to the making of the relevant order, whether or not a winding
up petition or an application to the court for the appointment of a receiver has
been presented, or any matters which have been lodged for registration but have
not actually been registered at the date the copy of the relevant file was made
available to us;
 
(k)  
under the rules of procedure applicable, a Hong Kong court may, at its
discretion, order a plaintiff in an action, being a party who is not ordinarily
resident in some part of Hong Kong, to provide security for costs;

 
(l)  
the search of the High Court cause book referred to in paragraph 2 is not
capable of revealing conclusively whether any litigation or proceeding is in
progress (either in Hong Kong or in any other jurisdiction) involving or
otherwise concerning the Subsidiary Guarantors;

 
(m)  
we express no view on any provision in any of the Documents requiring written
amendments and waivers of any of the provisions of such Document in so far as it
suggests that oral or other modifications, amendments or waivers could not be
effectively agreed upon or granted by or between the parties or implied by the
course of conduct of the parties;

 
 
8

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
(n)  
save as provided in paragraph [5(c) and (d)], we express no opinion as to the
title of any of the Subsidiary Guarantors to any of the security assets being
the subject of the Security Documents or the ranking of any security created or
to be created by such documents, as to the nature of the security created
thereby or as to the marketability of or rights of enforcement over such
security assets;

 
(o)  
the effectiveness of terms relieving a party from a liability or duty otherwise
owed are limited by law;

 
(p)  
Section 24 of the Money Lenders Ordinance (Cap.163) of the Laws of Hong Kong
makes it illegal to lend or offer to lend money at any effective rate of
interest which exceeds sixty per centum (60%) per annum and makes any agreement
for the repayment of any loan or the payment of interest on any loan and any
security therefor unenforceable in any case in which the effective rate of
interest exceeds such rate; and

 
(q)  
Section 25 of the Money Lenders Ordinance (Cap.163) of the Laws of Hong Kong
provides that a Hong Kong court may “reopen the transaction so as to do justice
between the parties” if the transaction is “extortionate”. For this purpose a
loan in respect of which the effective rate of interest exceeds forty eight per
centum (48%) per annum is presumed to be “extortionate”.

 
    7.  
The Basic Law

 
Without prejudice to the generality of the foregoing, it should be noted that on
1st July 1997 Hong Kong became the Hong Kong Special Administrative Region (the
“HKSAR”) of the People’s Republic of China (the “PRC”) and the Basic Law of the
HKSAR (the “Basic Law”) adopted on 4th April 1990 by the National People’s
Congress (the “NPC”) of the PRC is now applicable to Hong Kong. Article 8 of the
Basic Law provides that the laws previously in force in Hong Kong, that is, the
common law, rules of equity, ordinances, subordinate legislation and customary
law shall be maintained, except for any that contravene the Basic Law, and
subject to any amendment by the legislature of the HKSAR. Under Article 160 of
the Basic Law, the Laws of Hong Kong in force at 30th June 1997 were adopted as
laws of the HKSAR except for those which the Standing Committee of the NPC (the
“Standing Committee”) declared to be in contravention of the Basic Law. On 23rd
February 1997 the Standing Committee on its 24th sitting decided that the laws
previously in force in Hong Kong, including the common law, rules of equity,
ordinances, subsidiary legislation and customary law shall, unless they
contravene the Basic Law, be adopted as the laws of the HKSAR. However, the
Standing Committee also decided that certain laws and provisions (namely those
listed in Schedules 1 and 2 of the decision) will not be so adopted as they
contravene the Basic Law. These unadopted laws however appear to us to have no
bearing on those Laws of Hong Kong which are relevant to what is stated in this
opinion.
 
 
9

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
To give effect to (inter alia) the said decision of the Standing Committee, the
Hong Kong Reunification Ordinance was adopted by the HKSAR’s legislature on 1st
July 1997 (Ordinance No.110 of 1997). Section 7 of this Ordinance reiterates in
essence what is stated in the decision of the Standing Committee, namely “the
laws previously in force in Hong Kong, that is the common law, rules of equity,
ordinances, subsidiary legislation and customary law, which have been adopted as
the laws of the HKSAR, shall continue to apply”. The Hong Kong Reunification
Ordinance also introduced an amendment to the Interpretation and General Clauses
Ordinance (Cap. 1) of the Laws of Hong Kong by inserting a new Article 2A which
provides (inter alia) that “all laws previously in force shall be construed with
such modifications, adaptations, limitations and exceptions as may be necessary
so as not to contravene the Basic Law and to bring them into conformity with the
status of Hong Kong as a Special Administrative Region of the People’s Republic
of China”. The expression “laws previously in force” was defined thereunder to
mean “the common law, rules of equity, ordinances, subsidiary legislation and
customary law in force immediately before 1st July 1997 and adopted as laws of
the Hong Kong Special Administrative Region”. The Laws of Hong Kong which are
relevant to what is stated in this opinion do not appear to us to contravene the
Basic Law nor do they appear to require any modifications, adaptations,
limitations and exceptions in any material manner in order to bring them in
conformity with the status of Hong Kong as a Special Administrative Region of
PRC. Furthermore, we are not aware of any other amendment made by the
legislature of the HKSAR to those Laws of Hong Kong which are relevant to what
is stated in this opinion, which would require us to opine otherwise.
 
    8.  
Benefit

 
This opinion is addressed to you personally for your sole benefit and is not to
be relied upon by any other person other than the Lenders (and their assigns and
participants) and:
 
(a)  
it is not to be disclosed in whole or in part by you or the Lenders to anyone
other than persons who in the ordinary course of your or their business have
access to your or their papers and records and on the basis that such persons
will similarly make no further disclosure; and

 
(b)  
it is not to be filed with any governmental agency or authority or quoted in any
public document without, in any such case, our prior written consent.

 
    9.  
Scope

 
 
10

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
This letter is strictly limited to the matters stated herein and is not to be
read as extending by implication to any other matter in connection with the
Subsidiary Guarantors, the Documents or otherwise.
 
Yours faithfully,




/s/ Mayer Brown JSM
Mayer Brown JSM
 
 
 
11
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-4
 
 
 
 
Schedule


 
List of Subsidiary Guarantors/Vessels
 
Vessel Name
Vessel Owner
Registry Number
Jurisdiction of Registry
Flag
         
Genco Aurelius
Genco Aurelius Limited
               
Genco Julian
Genco Julian Limited
               
Genco Valerian
Genco Valerian Limited
               
Genco Eagle
Genco Eagle Limited
               
Genco Falcon
Genco Falcon Limited
               
Genco Hawk
Genco Hawk Limited
     



 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT D
 
 
 
FORM OF OFFICER’S CERTIFICATE
 
I, the undersigned, [Chairman of the Board/Chief Executive
Officer/President/Vice President/Treasurer/Manager] of [Name of Credit Party], a
corporation organized and existing under the laws of the Republic of the
Marshall Islands (the “Company”), do hereby certify on behalf of the Company
that:
 
1.           This Certificate is furnished pursuant to Section
[4.02(a)]/[5.02(i)] of the Credit Agreement, dated as of September 4, 2008,
among Genco Shipping & Trading Limited, the lenders from time to time party
thereto Nordea Bank Finland Plc, acting through its New York branch, as
Administrative Agent (such Credit Agreement, as in effect on the date of this
Certificate, being herein called the “Credit Agreement”).  Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.
 
2.           The following named individuals are elected officers of the
Company, each holds the office of the Company set forth opposite his or her name
and has held such office since _________ __, ____.1  The signature written
opposite the name and title of each such officer is his or her genuine
signature.
 
     Name2                                                          Office           
                                             Signature           
 
______________                                                ___________                                          _____________
 
______________                                                ___________                                          _____________
 
______________                                                ___________                                          _____________
 
3.           Attached hereto as Exhibit A is a certified copy of the Certificate
of Incorporation and Articles of Incorporation of the Company, as filed in the
Office of the Registrar of Corporations of the Republic of the Marshall Islands
on ___________, ____, together with all amendments thereto adopted through the
date hereof.
 
4.           Attached hereto as Exhibit B is a true and correct copy of the
Amended and Restated By Laws of the Company which were duly adopted, are in full
force and effect on the date hereof, and have been in effect since
_____________, ____.
 
 
 
 
 
 
----------------------------------------
 
1
Insert a date prior to the time of any corporate action relating to the Credit
Documents or related documentation.

 
2
Include name, office and signature of each officer who will sign any Credit
Document, including the officer who will sign the certification at the end of
this Certificate or related documentation.

 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
 
 
5.           Attached hereto as Exhibit C is a true and correct copy of
resolutions which were duly adopted on __________, 20__ [by unanimous written
consent of the Board of Directors of the Company]/[by a meeting of the Board of
Directors of the Company at which a quorum was present and acting throughout],
and said resolutions have not been rescinded, amended or modified.  Except as
attached hereto as Exhibit C, no resolutions have been adopted by the Board of
Directors of the Company which deal with the execution, delivery or performance
of any of the Credit Documents to which the Company is party.
 
[6.           On the date hereof, all of the applicable conditions set forth in
Sections 4, 5 and 6 of the Credit Agreement have been satisfied.
 
7.           Attached hereto as Exhibit D is a true and correct copy of all
Management Agreements.
 
8.           Attached hereto as Exhibit E is a true and correct copy of all
Service Agreements.]3
 
[6]/[9].  On the date hereof, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giving effect
to the incurrence of Loans on the date hereof and the application of the
proceeds thereof, unless stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.
 
[7]/[10].  On the date hereof, no Default or Event of Default has occurred and
is continuing or would result from the Borrowing to occur on the date hereof or
from the application of the proceeds thereof.
 
[8]/[11].  There is no proceeding for the dissolution or liquidation of the
Company or threatening its existence.
 


 
 
 
 
 
------------------------------------
 
3
Insert only in Officer’s Certificate of the Borrower.

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT D
 
 
 
 
IN WITNESS WHEREOF, I have hereunto on behalf of the Company set my hand this
____ day of ________________, 20__.
 
        [NAME OF CREDIT PARTY]
 
        By ______________________________
             Name:
             Title:
 
 
 
 

--------------------------------------------------------------------------------




 
EXHIBIT D
 
 
 


I, the undersigned, [Secretary]/[Assistant Secretary] of the Company, do hereby
certify on behalf of the Company that:
 
1.           [Name of Person making above certifications] is the duly elected
and qualified [Chairman of the Board/Chief Executive Officer/President/Vice
President/Treasurer] of the Company and the signature above is his or her
genuine signature.
 
2.           The certifications made by [name of Person making above
certifications] on behalf of the Company in Items 2, 3, 4, 5 and [8]/[11] above
are true and correct.
 
IN WITNESS WHEREOF, I have hereunto on behalf of the Company set my hand this
____ day of _________, 20__.
 
            [NAME OF CREDIT PARTY]
 
 
            By ______________________________
                  Name:
                  Title:


 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT E
 
 
GUARANTY
 
GUARANTY, dated as of [DATE], 2008 (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), made by each of the
undersigned guarantors (each a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 25 hereof, the
“Guarantors”).  Except as otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
 
W I T N E S S E T H :
 
WHEREAS, Genco Shipping & Trading Limited (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), Nordea Bank Finland Plc, acting
through its New York branch, as Administrative Agent and as Collateral Agent (in
such capacity, together with any successor Administrative Agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
September 4, 2008 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to the
Borrower as contemplated therein (the Lenders, the Collateral Agent and the
Administrative Agent are herein called the “Lender Creditors”);
 
WHEREAS, the Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more other Guarantors or any of their
respective Subsidiaries under, one or more Interest Rate Protection Agreements
or Other Hedging Agreements with respect to the Borrower’s obligations under the
Credit Agreement with respect to the outstanding Loans and/or Commitment from
time to time with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”);
 
WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
 
WHEREAS, it is a condition to the making of any Loan to the Borrower under the
Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty; and
 
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans to the
Borrower under the Credit Agreement and the entering into by the Borrower of
Interest Rate Protection Agreements or Other Hedging Agreements and,
accordingly, desires to execute this Guaranty in order to satisfy the conditions
described in the preceding paragraph;
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT E
 
 
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:
 
1.    Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees:  (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of, premium, if any, and interest on any Note issued by,
and the Loans made to, the Borrower under the Credit Agreement, and (y) all
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness owing by the Borrower to the Lender Creditors (in the capacities
referred to in the definition of Lender Creditors) under the Credit Agreement
and each other Credit Document to which the Borrower is a party (including,
without limitation, indemnities, fees and interest thereon (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement and any such other Credit Document
and the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in all such Credit Documents (all such
principal, premium, interest, liabilities, indebtedness and obligations being
herein collectively called the “Credit Document Obligations”); and (ii) to each
Other Creditor the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Commitments from time to time, whether now in existence or
hereafter arising, and the due performance and compliance by the Borrower with
all of the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement to which it is a party (all
such obligations, liabilities and indebtedness being herein collectively called
the “Other Obligations” and, together with the Credit Document Obligations, the
“Guaranteed Obligations”).  As used herein, the term “Guaranteed Party” shall
mean the Borrower party to or as guarantor of any Guarantor or its Subsidiaries
party to any Interest Rate Protection Agreement or Other Hedging Agreement with
an Other Creditor.  Each Guarantor understands, agrees and confirms that the
Secured Creditors may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against any
other Guarantor, the Borrower, any other Guaranteed Party, against any security
for the Guaranteed Obligations, or under any other guaranty covering all or a
portion of the Guaranteed Obligations.
 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT E
page 3
 
2.    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any such
other Guaranteed Party of any of the events specified in Section 10.05 of the
Credit Agreement, and unconditionally and irrevocably, jointly and severally,
promises to pay such Guaranteed Obligations to the Secured Creditors, or order,
on demand.  This Guaranty shall constitute a guaranty of payment, and not of
collection.
 
3.    The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Borrower or any other Guaranteed
Party whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation:  (a) any direction as to application of payment
by the Borrower or any other Guaranteed Party or by any other party, (b) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking, (d) any
dissolution, change in corporate structure, termination or increase, decrease or
change in personnel, by the Borrower or any other Guaranteed Party, (e) to the
extent permitted by applicable law, any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (f) any action or inaction by the Secured
Creditors as contemplated in Section 6 hereof or (g) any invalidity,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor, including, without limitation, any such
invalidity, irregularity or unenforceability caused by a change in law.
 
4.    The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party be joined in any such action or actions.  Each Guarantor
waives, to the fullest extent permitted by law, the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or any
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.
 
5.    Any Secured Creditor may at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
 
(a)    change the manner, place or terms of payment of, and/or change, increase
or extend the time of payment of, renew or alter, any of the Guaranteed
Obligations (including any
 
 
3

--------------------------------------------------------------------------------


 
EXHIBIT E
page 4
 
 
 
increase or decrease in the rate of interest thereon or the principal amount
thereof), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;
 
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;
 
(c)    exercise or refrain from exercising any rights against the Borrower, any
other  Guaranteed Party, any other Credit Party, any Subsidiary thereof or
otherwise act or refrain from acting;
 
(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party, or other obligors;
 
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;
 
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
 
(g)    consent to or waive any breach of, or any act, omission or default under,
any of the Interest Rate Protection Agreements or Other Hedging Agreements, the
Credit Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement (in accordance with their terms) any of
the Interest Rate Protection Agreements or Other Hedging Agreements, the Credit
Documents or any of such other instruments or agreements;
 
(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or
 
(i)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Guarantor
from its liabilities under this Guaranty.
 
6.    This Guaranty is a continuing one and all liabilities to which it applies
or may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon.  No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of
 
 
4

--------------------------------------------------------------------------------


 
EXHIBIT E
page 5
 
 
 
any other right, power or privilege hereunder.  The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Secured Creditor would otherwise have hereunder.  No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Creditor to any other or further action in
any circumstances without notice or demand.  It is not necessary for any Secured
Creditor to inquire into the capacity or powers of the Borrower or any other
Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
 
7.    Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party to the Secured Creditors, and such
indebtedness of the Borrower or such other Guaranteed Party to any Guarantor, if
the Administrative Agent or the Collateral Agent, after the occurrence and
during the continuance of an Event of Default, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the indebtedness of the
Borrower or the other Guaranteed Parties to the Secured Creditors, but without
affecting or impairing in any manner the liability of such Guarantor under the
other provisions of this Guaranty.  Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Secured Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as
a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
 
8.    (a)  Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to:  (i)
proceed against the Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party; (ii)
proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever.  Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full of the Guaranteed Obligations, including,
without limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party other
than payment in full of the Guaranteed Obligations.  The Secured Creditors may,
at their election, foreclose on any security held by the Administrative Agent,
the Collateral Agent or the other Secured Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, or exercise any other right or remedy the Secured Creditors may have
against the Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or
 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT E
page 6
 
 
 
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash.  Each
Guarantor waives any defense arising out of any such election by the Secured
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower, any other Guaranteed Party or any other party or any
security.
 
(b)    Each Guarantor waives all presentments, promptness, diligence, demands
for performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that the Secured Creditors shall have no duty to advise any Guarantor of
information known to them regarding such circumstances or risks.
 
Each Guarantor warrants and agrees that each of the waivers set forth above in
this Section 8 is made with full knowledge of its significance and consequences
and that if any of such waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective only to the maximum extent
permitted by law.
 
9.    (a)       The Secured Creditors agree that this Guaranty may be enforced
only by the action of the Administrative Agent or the Collateral Agent, in each
case acting upon the instructions of the Lenders (or, after the date on which
all Credit Document Obligations have been paid in full, the holders of at least
a majority of the outstanding Other Obligations) and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent or, after all
the Credit Document Obligations have been paid in full, by the holders of at
least a majority of the outstanding Other Obligations, as the case may be, for
the benefit of the Secured Creditors upon the terms of this Guaranty.  The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder).
 
(b)    The Administrative Agent and Collateral Agent will hold in accordance
with this Guaranty all collateral at any time received under this Guaranty.  It
is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Guaranty each such Secured Creditor acknowledges and agrees
that the obligations of the Administrative Agent and Collateral Agent as
enforcer of this Guaranty and interests herein are only those expressly set
forth in this Guaranty and in Section 12 of the Credit Agreement.  The
Administrative Agent and the Collateral Agent shall act hereunder on the terms
and conditions set forth herein and in Section 12 of the Credit Agreement.
 
10.    In order to induce the Lenders to make Loans to the Borrower pursuant to
the Credit Agreement, and in order to induce the Other Creditors to execute,
deliver and perform the
 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT E
page 7
 
 
 
Interest Rate Protection Agreements and Other Hedging Agreements, each Guarantor
represents, warrants and covenants that:
 
(a)    Such Guarantor (i) is a duly organized and validly existing corporation
in good standing under the laws of the jurisdiction of its incorporation, (ii)
has the corporate power and authority to own its property and assets and to
transact the business in which it is currently engaged and presently proposes to
engage and (iii) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the conduct of its business as
currently conducted requires such qualification, except for failures to be so
qualified which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(b)    Such Guarantor has the corporate power and authority to execute, deliver
and perform the terms and provisions of this Guaranty and each other Credit
Document to which it is a party and has taken all necessary corporate action to
authorize the execution, delivery and performance by it of this Guaranty and
each such other Credit Document.  Such Guarantor has duly executed and delivered
this Guaranty and each other Credit Document to which it is a party, and this
Guaranty and each such other Credit Document constitutes the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except to the extent that the enforceability hereof
or thereof may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
(c)    Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the material properties
or assets of such Guarantor or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, loan agreement or credit agreement, or
any other material agreement, contract or instrument, to which such Guarantor or
any of its Subsidiaries is a party or by which it or any of its material
property or assets is bound or to which it may be subject or (iii) violate any
provision of the Articles of Incorporation or Amended and Restated By-Laws of
such Guarantor or any of its Subsidiaries.
 
(d)    No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made or,
in the case of any filings or recordings of the Security Documents (other than
the Vessel Mortgages) executed on or before the Initial Borrowing Date, will be
made within 10 days of the Initial Borrowing Date), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other Credit
Document to which such
 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT E
page 8
 
 
 
Guarantor is a party or (ii) the legality, validity, binding effect or
enforceability of this Guaranty or any other Credit Document to which such
Guarantor is a party.
 
(e)    There are no actions, suits, investigations or proceedings pending or, to
such Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any
other Credit Document to which such Guarantor is a party or (ii) with respect to
such Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
11.    Each Guarantor covenants and agrees that on and after the Effective Date
and until the termination of the Commitments and all Interest Rate Protection
Agreements and Other Hedging Agreements entered into with respect to the Loans
and until such time as no Notes remain outstanding and all Guaranteed
Obligations have been paid in full, such Guarantor will comply, and will cause
each of its Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Sections 8 and 9 of the Credit Agreement,
and will take, or will refrain from taking, as the case may be, all actions that
are necessary to be taken or not taken so that it is not in violation of any
provision, covenant or agreement contained in Section 8 or 9 of the Credit
Agreement, and so that no Default or Event of Default is caused by the actions
of such Guarantor or any of its Subsidiaries.
 
12.    The Guarantors hereby jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses of (i) each Secured Creditor in connection with
the enforcement of this Guaranty (including, without limitation, the reasonable
fees and disbursements of counsel employed by each Secured Creditor) and (ii)
the Administrative Agent in connection with any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent).
 
13.    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.
 
14.    Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of (x) the Administrative
Agent (or, to the extent required by Section 13.12 of the Credit Agreement, with
the written consent of the Required Lenders) at all times prior to the time on
which all Credit Document Obligations have been paid in full or (y) the holders
of at least a majority of the outstanding Other Obligations at all times after
the time on which all Credit Document Obligations have been paid in full;
provided, that any change, waiver, modification or variance affecting the rights
and benefits of a single Class (as defined below) of Secured Creditors (and not
all Secured Creditors in a like or similar manner) shall also require the
written consent of the Requisite Creditors (as defined below) of such Class of
Secured Creditors (it being understood that the addition or release of any
Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released).  For the purpose of this Guaranty, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations.  For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with
 
 
8

--------------------------------------------------------------------------------


 
EXHIBIT E
page 9
 
 
 
respect to the Credit Document Obligations, the Required Lenders (or, to the
extent required by Section 13.12 of the Credit Agreement, each Lender) and (y)
with respect to the Other Obligations, the holders of at least a majority of all
obligations outstanding from time to time under the Interest Rate Protection
Agreements and Other Hedging Agreements entered into with respect to the Loans
(and/or the Commitments).
 
15.    Each Guarantor acknowledges that an executed (or conformed) copy of each
of the Credit Documents and each existing Interest Rate Protection Agreements or
Other Hedging Agreements has been made available to a senior officer of such
Guarantor and such officer is familiar with the contents thereof.
 
16.    In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Interest Rate Protection Agreement or Other Hedging
Agreement continuing after any applicable grace period), each Secured Creditor
is hereby authorized, at any time or from time to time, without notice to any
Guarantor or to any other Person, any such notice being expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by such Secured Creditor to or
for the credit or the account of such Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Secured Creditor under
this Guaranty, irrespective of whether or not such Secured Creditor shall have
made any demand hereunder and although said obligations, liabilities, deposits
or claims, or any of them, shall be contingent or unmatured.
 
17.    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telexed,
telegraphic or telecopier communication) and mailed, telexed, telecopied or
delivered:  if to any Guarantor, at c/o Genco Ship Management LLC., as agent,
299 Park Avenue, 20th Floor, New York, New York 10171; if to any Secured
Creditor, at its address specified opposite its name on Schedule II to the
Credit Agreement; and if to the Administrative Agent, at its address specified
opposite its name on Schedule II to the Credit Agreement; or, as to any other
Credit Party, at such other address as shall be designated by such party in a
written notice to the other parties hereto and, as to each Secured Creditor, at
such other address as shall be designated by such Secured Creditor in a written
notice to the Borrower and the Administrative Agent.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery, (ii)
when sent by overnight courier, be effective one Business Day after delivery to
the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by telex or telecopier, be effective when sent
by telex or telecopier, except that notices and communications to the
Administrative Agent or any Guarantor shall not be effective until received by
the Administrative Agent or such Guarantor, as the case may be.


18.    If claim is ever made upon any Secured Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations
 
 
9

--------------------------------------------------------------------------------


 
EXHIBIT E
page 10
 
 
 
and any of the aforesaid payees repays all or part of said amount by reason of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower or any other Guaranteed Party) then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
hereof or other instrument evidencing any liability of the Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.
 
19.    (a)  THIS SUBSIDIARIES GUARANTY AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
GENERAL OBLIGATIONS LAW).  Any legal action or proceeding with respect to this
Guaranty or any other Credit Document to which any Guarantor is a party may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York in each case which are located in
the City of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  Each
Guarantor hereby further irrevocably waives (to the fullest extent permitted by
applicable law) any claim that any such court lacks personal jurisdiction over
such Guarantor, and agrees not to plead or claim in any legal action or
proceeding with respect to this Guaranty or any other Credit Document to which
such Guarantor is a party brought in any of the aforesaid courts that any such
court lacks personal jurisdiction over such Guarantor.  Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
set forth in Section 17 hereof, such service to become effective 30 days after
such mailing.  Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document to which such
Guarantor is a party that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.
 
(b)    Each Guarantor hereby irrevocably waives (to the fullest extent permitted
by applicable law) any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives (to the fullest extent permitted by
 
 
 
10

--------------------------------------------------------------------------------


 
 
EXHIBIT E
page 11
 
 
applicable law) and agrees not to plead or claim in any such court that such
action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(c)    EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOC­ABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PRO­CEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HERE­BY OR THEREBY.
 
20.    In the event that all of the capital stock or other equity interests of
one or more Guarantors is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 9.02 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or another Subsidiary thereof) be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or other equity interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 20).
 
21.    At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty.  At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor.  A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been paid in full in
cash, it being expressly recognized and agreed by all parties hereto that
 
 
11

--------------------------------------------------------------------------------


 
EXHIBIT E
page 12
 
 
 
any Guarantor’s right of contribution arising pursuant to this Section 21
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty.  As used in
this Section 21:  (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii)
the “Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
or any guaranteed obligations arising under any guaranty of the Senior Notes) on
such date.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 21, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash.  Each of the Guarantors recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution.  In this connection, each Guarantor has
the right to waive its contribution right against any Guarantor to the extent
that after giving effect to such waiver such Guarantor would remain solvent, in
the determination of the Required Lenders.
 
22.    Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar Federal, state or other law.  To effectuate the
foregoing intention, each Guarantor and each Secured Creditor (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.
 
23.    This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original (including if delivered by facsimile
transmission), but all of which shall together constitute one and the same
instrument.  A set of counterparts executed by all the parties hereto shall be
lodged with the Guarantors and the Administrative Agent.
 
24.    (a) All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense, will be made in the currency or
currencies in which the respective Guaranteed Obligations are then due and
payable and will be made on the same basis as payments are made by the Borrower
under Sections 3.04 and 3.05 of the Credit Agreement.
 
 
12

--------------------------------------------------------------------------------


 
EXHIBIT E
page 13
 
 
 
(b)    The Guarantors’ obligations hereunder to make payments in the respective
currency or currencies in which the respective Guaranteed Obligations are
required to be paid (such currency being herein called the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Collateral
Agent or the respective other Secured Creditor of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such other Secured Creditor under this Guaranty or the other
Credit Documents or any Interest Rate Protection Agreement or Other Hedging
Agreement, as applicable.  If for the purpose of obtaining or enforcing judgment
against any Guarantor in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (quoted by the Administrative Agent, determined, in each case, as of
the date immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
 
(c)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Guarantors jointly and severally covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.
 
(d)    For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 24, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.
 
25.    It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall automatically become a Guarantor
hereunder by executing a counterpart hereof and/or a Subsidiary assumption
agreement, in each case in form and substance satisfactory to the Administrative
Agent, and delivering the same to the Administrative Agent.
 
 
 
13

--------------------------------------------------------------------------------


 
 
EXHIBIT E
page 14

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
            [                                         ]
                                            as Guarantors




                                            By:____________________________
                                               Name:
                                               Title:






NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Administrative Agent


By:_____________________________
 

     Name:
     Title:
 
 
By:_____________________________
   

     Name:
     Title:
 
 
 
14
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
 
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of [DATE], 2008,
made by each of the undersigned pledgors (each a “Pledgor” and, together with
any other entity that becomes a pledgor hereunder pursuant to Section 25 hereof,
the “Pledgors”) to NORDEA BANK FINLAND PLC, acting through its New York branch
(“Nordea”), as collateral agent (in such capacity, together with any successor
collateral agent, the “Pledgee”), for the benefit of the Secured Creditors (as
defined below) and Nordea, as Deposit Account Bank (in such capacity, the
“Deposit Account Bank”).
 
W I T N E S S E T H :
 
WHEREAS, Genco Shipping & Trading Limited (the “Borrower”), the various lenders
from time to time party thereto (the “Lenders”) and Nordea Bank Finland Plc,
acting through its New York branch, as Administrative Agent and Collateral Agent
(in such capacity, together with any successor Administrative Agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
September 4, 2008 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to the
Borrower as contemplated therein (the Lenders holding from to time outstanding
Loans (and/or Loan Commitments), the Administrative Agent and each Pledgee, in
each of the aforementioned capacities, are herein called the “Lender
Creditors”);
 
WHEREAS, pursuant to Section 1.2 hereof, each applicable Pledgor and the Deposit
Account Bank are entering into the Control Agreement attached hereto as Annex H
simultaneously herewith;
 
WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Interest Rate Protection
Agreements or Other Hedging Agreements with respect to the Borrower’s
obligations under the Credit Agreement with respect to the outstanding Loans
and/or Commitments from time to time with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender's or affiliate's successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lenders holding from
to time outstanding Loans (and/or Commitments), are herein called the “Secured
Creditors”);
 
WHEREAS, it is a condition precedent to the making of the Loans to the Borrower
under the Credit Agreement that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and
 
WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 2
 
 
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:
 
1.  SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF OPERATING ACCOUNT.
 
1.1. Security.  This Agreement is made by each Pledgor for the benefit of the
Secured Creditors to secure:
 
              (i)the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest, fees
and indemnities (including, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) of such Pledgor
to the Lender Creditors whether now existing or hereafter incurred under,
arising out of, or in connection with, the Credit Agreement and the other Credit
Documents to which such Pledgor is a party (including, in the case of each
Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under the Guaranty) and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obligations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obligations, liabilities or indebtedness with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collec­tively called the “Credit Document Obligations”);
 
              (ii)the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by such Pledgor
to the Other Creditors under, or with respect to (including, in the case of each
Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under the Guaranty), any Interest Rate Protection
Agreement or Other Hedging Agreement entered into in respect of the Borrower’s
obligations with respect to the outstanding Loans and/or Commitments from time
to time, whether such Interest Rate Protection Agreement or Other Hedging
Agreement is now in existence or hereafter arising, and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained therein (all such obligations, liabilities and indebtedness described
in this clause (ii) being herein collectively called the “Other Obligations”);
 
              (iii)any and all sums advanced by the Pledgee in order to preserve
the Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 3
 
 
              (iv)in the event of any proceeding for the collection or
enforcement of any indebtedness, obligations or liabilities of such Pledgor
referred to in clauses (i) and (ii) above, after an Event of Default shall have
occurred and be continuing, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Pledgee of its rights hereunder,
together with reasonable attorneys’ fees and court costs; and
 
              (v)all amounts paid by any Secured Creditor as to which such
Secured Creditor has the right to reimbursement under Section 11 of this
Agreement;
 
all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
 
1.2.  Operating Accounts; Reserve Accounts.  (a) The relevant Pledgor and the
Pledgee have established, or shall establish, in the name and for the benefit of
the Pledgee, as agent for the Secured Creditors, the Operating Accounts for
purposes of this Agreement and the other relevant Credit Documents, which
Operating Accounts are or shall be maintained with the Deposit Account Bank
located at 437 Madison Avenue, 21st Floor, New York, New York 10022 (the
“Deposit Account Bank”).  Each relevant Pledgor, the Pledgee and the Deposit
Account Bank are, simultaneously herewith, entering into, or shall enter into,
the Control Agreement attached hereto as Annex H (the “Control Agreement”)
simultaneously herewith, which provides that the Operating Accounts shall be
under the control of the Pledgee, as agent for the Secured Creditors, and the
Pledgee shall have the right to direct withdrawals from the Operating Accounts
and to exercise all rights with respect to all of the Earnings Collateral (as
defined below).  All  Earnings Collateral delivered to, or held by or on behalf
of, the Pledgee pursuant to each of the Assignments of Earnings shall be held in
the Operating Accounts in accordance with the provisions hereof and of the
Control Agreement.
 
(b)           Until such time as the Collateral Agent shall have delivered a
Notice of Exclusive Control (as defined in the Control Agreement) (which the
Collateral Agent agrees to do only during the continuance of an Event of
Default), the relevant Pledgor may apply amounts in the Operating Accounts to
the payment of operating expenses and other expenditures permitted under the
Credit Agreement of the Borrower and the other Pledgors.  After the delivery of
a Notice of Exclusive Control (as defined in the Control Agreement), only the
Collateral Agent shall be entitled to withdraw funds from the Operating
Accounts, to give any instructions in respect of the Operating Accounts and any
funds held therein or credited thereto or otherwise deal with the Operating
Accounts.
 
2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.
 
(b)           The following capitalized terms used herein shall have the
definitions specified below:
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 4


 
“Administrative Agent” has the meaning set forth in the Recitals hereto.
 
“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.
 
“Agreement” has the meaning set forth in the first paragraph hereof.
 
“Borrower” has the meaning set forth in the Recitals hereto.
 
“Certificated Security” has the meaning given such term in Section 8-102(a)(4)
of the UCC.
 
“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.
 
“Collateral” has the meaning set forth in Section 3.1 hereof.
 
“Control Agreement” shall have the meaning provided in Section 1.2.
 
“Credit Agreement” has the meaning set forth in the Recitals hereto.
 
“Credit Document Obligations” has the meaning set forth in Section 1.1(i)
hereof.
 
“Deposit Account Bank” shall have the meaning provided such term in Section 1.2
hereof.
 
“Earnings Collateral” shall mean, collectively, all of the collateral granted,
sold, conveyed, assigned, transferred, mortgaged and pledged pursuant to, and in
accordance with, Section 1 of each Assignment of Earnings.
 
“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into in respect of the Borrower’s
obligations with respect to the outstanding Loans and/or Commitments from time
to time, after any applicable grace period.
 
“Indemnitees” has the meaning set forth in Section 11 hereof.
 
“Lender Creditors” has the meaning set forth in the Recitals hereto.
 
“Lenders” has the meaning set forth in the Recitals hereto.
 
“Limited Liability Company Assets” means all assets, whether tangible or
intang­ible and whether real, personal or mixed (including, without limitation,
all limited liability com­pany capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.
 
“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 5
 
 
“Obligations” has the meaning set forth in Section 1.1 hereof.
 
“Operating Accounts” shall mean, collectively, the accounts listed on Annex I
hereto and all other accounts established at any time by any Pledgor and pledged
in favor of the Pledgee pursuant to the terms of this Agreement or the Credit
Agreement.
 
“Other Creditors” has the meaning set forth in the Recitals hereto.
 
“Other Obligations” has the meaning set forth in Section 1.1(ii) hereof.
 
“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.
 
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Pledgee” has the meaning set forth in the first paragraph hereof.
 
“Pledgor” has the meaning set forth in the first paragraph hereof.
 
“Proceeds” has the meaning given such term in Section 9-102(64) of the UCC.
 
“Required Secured Creditors” means (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.
 
“Secured Creditors” has the meaning set forth in the Recitals hereto.
 
“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with any Other Creditors entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.
 
“Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 6
 
 
“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.
 
“Stock” means all of the issued and outstanding shares of capital stock of any
corporation at any time owned by any Pledgor.
 
“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
 
“Termination Date” has the meaning set forth in Section 20 hereof.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that, all references herein to specific sections or
sub­sections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.
 
“Uncertificated Security” has the meaning given such term in Section
8-102(a)(18) of the UCC.
 
3.  PLEDGE OF STOCK, ACCOUNTS, ETC.
 
3.1  Pledge.  To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant and pledge to the Pledgee for
the benefit of the Secured Creditors, and does hereby create a continuing first
priority security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
 
(a)           the Operating Accounts, together with all of such Pledgor’s right,
title and interest in and to all sums of property (including cash equivalents
and other investments) now or at any time hereafter on deposit therein, credited
thereto or payable thereon, and all instruments, documents and other writings
evidencing the Operating Accounts;
 
(b)           all Stock of any Subsidiary Guarantor owned by such Pledgor from
time to time and all options and warrants owned by such Pledgor from time to
time to purchase Stock of any such Subsidiary Guarantor;
 
(c)           all Limited Liability Company Interests in any Subsidiary
Guarantor owned by such Pledgor from time to time and all of its right, title
and interest in each limited liability company to which each such interest
relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT F
page 7
 
provisions of the documents and agreements governing such Limited Liability
Company Interests and applicable law:
 
(A)           all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;
 
(B)           all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
 
(C)           all of such Pledgor’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
limited liability company agree­ment or operating agreement, or at law or
otherwise in respect of such Limited Liability Company Interests;
 
(D)           all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise;
 
(E)           all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
 
(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
 
(d)           all Partnership Interests in any Subsidiary Guarantor owned by
such Pledgor from time to time and all of its right, title and interest in each
partnership to which each such interest relates, whether now existing or
hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 8
 
 
(A)           all the capital thereof and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;
 
(B)           all other payments due or to become due to such Pledgor in respect
of such Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;
 
(C)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
 
(D)           all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;
 
(E)           all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and
 
(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and
 
 (e)           all Proceeds of any and all of the foregoing.
 
3.2.  Procedures. (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
take, or, in the case of Section 3.2(a)(v), authorize the Pledgee to take, the
following actions as set forth below (as promptly as practicable and, in any
event, within 30 days after it obtains such Collateral) for the benefit of the
Pledgee and the Secured Creditors:
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 9
 
 
              (i)with respect to a Certificated Security (other than a
Certificated Security credited on the books of a Clearing Corporation), such
Pledgor shall deliver such Certificated Security to the Pledgee with powers
executed in blank;
 
              (ii)with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex G hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security originated by any other
Person other than a court of competent jurisdiction;
 
              (iii)with respect to a Certificated Security, Uncertificated
Security, Partnership Interest or Limited Liability Company Interest credited on
the books of a Clearing Corporation (including a Federal Reserve Bank,
Participants Trust Company or The Depository Trust Company), such Pledgor shall
promptly notify the Pledgee thereof and shall promptly take all actions required
(i) to comply in all material respects with the applicable rules of such
Clearing Corporation and (ii) to perfect the security interest of the Pledgee
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8-106(d) of the UCC).  Such Pledgor further agrees to take such
actions as the Pledgee deems reasonably necessary to effect the foregoing;
 
              (iv)with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability
Interest credited on the books of a Clearing Corporation), (1) if such
Partnership Interest or Limited Liability Company Interest is represented by a
certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof; and
 
              (v)with respect to cash proceeds from any of the Collateral
described in Section 3.1 hereof which are not released to such Pledgor in
accordance with Section 6 hereof, (i) establishment by the Pledgee of a cash
account in the name of such Pledgor over which the Pledgee shall have exclusive
and absolute control and dominion (and no withdrawals or transfers may be made
therefrom by any Person except with the prior written consent of the Pledgee)
and (ii) deposit of such cash in such cash account.
 
              (b)In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
 
              (i)with respect to all Collateral of such Pledgor whereby or with
respect to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 10
 
 
 
time, or under the laws of any relevant State other than the State of New York),
such Pledgor shall take all actions as may be reasonably requested from time to
time by the Pledgee so that “control” of such Collateral is obtained and at all
times held by the Pledgee; and
 
              (ii)each Pledgor shall from time to time cause appropriate
financing statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant states, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Collateral which is
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant states, including, without limitation, Section 9-312(a) of the UCC).
 
3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, such Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same has been duly pledged in favor of the Pledgee (for the benefit of the
Secured Creditors) hereunder and (ii) supplements to Annexes A through F hereto
as are reasonably necessary to cause such annexes to be complete and accurate at
such time.
 
3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
 
3.5.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the date hereof: (i) the jurisdiction of
organization of such Pledgor, and such Pledgor’s organizational identification
number, is listed on Annex A hereto; (ii) each Subsidiary of such Pledgor that
is a Subsidiary Guarantor is listed in Annex B hereto; (iii) the Stock (and any
warrants or options to purchase Stock) of any Subsidiary Guarantor held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iv) such Stock constitutes that percentage of the issued and
outstanding capital stock of the respective Subsidiary Guarantors as is set
forth in Annex C hereto; (v) the Limited Liability Company Interests in any and
all Subsidiary Guarantors held by such Pledgor consist of the number and type of
interests of the respective Subsidiary Guarantors described in Annex D hereto;
(vi) each such Limited Liability Company Interest constitutes that percentage of
the issued and outstanding equity interest of the respective Subsidiary
Guarantors as set forth in Annex D hereto; (vii) the Partnership Interests held
by such Pledgor in any and all Subsidiary Guarantors consist of the number and
type of interests of the respective Subsidiary Guarantors described in Annex E
hereto; (viii) each such Partnership Interest constitutes that percentage or
portion of the entire partnership interest of the Partnership as set forth in
Annex E hereto; (ix) such Pledgor has complied with the respec­tive procedure
set forth in Section 3.2(a) hereof with respect to each item of Collateral
described in Annexes B through E hereto; and (xi) on
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 11
 
 
 
the date hereof, such Pledgor owns no other Stock, Limited Liability Company
Interests or Partnership Interests of, in each case, any Subsidiary Guarantor.
 
4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.
 
5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 7 hereof
shall become applicable.
 
6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the Pledgors.  The Pledgee shall be entitled to
receive directly, and to retain as part of the Collateral:
 
              (i)all other or additional stock, notes, limited liability company
interests, partner­ship interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above in
the first sentence of this Section 6) paid or distributed by way of dividend or
otherwise in respect of the Collateral;
 
              (ii)all other or additional stock, notes, limited liability
company interests, partner­ship interests, instruments or other securities or
property (including, but not limited to, cash) paid or distributed in respect of
the Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and
 
              (iii)all other or additional stock, notes, limited liability
company interests, partner­ship interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
 
All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 12
 
 
over and/or delivered to the Pledgee as Collateral in the same form as so
received (with any necessary endorsement).
 
7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT.  If there shall have occurred and
be continuing an Event of Default, then and in every such case, the Pledgee
shall be entitled to exercise all of the rights, powers and remedies (whether
vested in it by this Agreement, any other Secured Debt Agreement or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Pledgee shall be entitled to exercise all the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:
 
              (i)to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 hereof to the Pledgors;
 
              (ii)to transfer all or any part of the Collateral into the
Pledgee’s name or the name of its nominee or nominees;
 
              (iii)to vote all or any part of the Collateral (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);
 
              (iv)at any time and from time to time to sell, assign and deliver,
or grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that, at least 10 days’ written notice of the time and place
of any such sale shall be given to the Pledgors.  The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given.  Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise.  At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of the Secured Creditors may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto;
 
              (v)to set-off any and all Collateral against any and all
Obligations; and
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 12
 
 
 
              (vi)apply any monies constituting collateral or proceeds thereof
(including, without limitation, amounts on deposit in the Operating Accounts) in
accordance with the provisions of Section 9.
 
8.  REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof.  No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand.  The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Other Obligations) and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.
 
9.  APPLICATION OF PROCEEDS.  (a)  All monies collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor and any other
collateral under any other Security Document (including, without limitation, the
Vessel Mortgage, Assignments of Earnings, Assignments of Insurance, together
with all other monies received by the Pledgee hereunder and under any other
Security Document (except to the extent released in accordance with the
applicable provisions of this Agreement or any other Credit Document), shall be
applied to the payment of the Obligations as follows:
 
(i)           first, to the payment of all amounts owing the Pledgee of the type
described in clauses (iii) and (iv) of Section 1.1;
 
(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Primary
Obligations (as defined below) constituting Credit Document Obligations shall be
paid to the Lenders as provided in Section 9(d) hereof, with each Lender
receiving an amount equal to such outstanding Primary Obligations constituting
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations constituting Credit Document Obligations, its Pro
Rata Share (as defined below) of the amount remaining to be distributed;
 
(iii)           third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Primary Obligations constituting Other Obligations shall be paid to
the Other Creditors as provided in Section 9(d) hereof, with each Other Creditor
receiving an amount equal to such outstanding Primary Obligations constituting
Other Obligations or, if the proceeds are insufficient to pay in full all such
Primary Obligations constituting Other Obligations, its Pro Rata Share of the
amount remaining to be distributed;
 
(iv)           fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, an amount equal
to the outstanding Secondary Obligations shall be paid to the Secured Creditors
as provided in Section
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT F
page 13
 
 
9(d) hereof, with each Secured Creditor receiving an amount equal to its
outstanding Secondary Obligations or, if the proceeds are insufficient to pay in
full all such Secondary Obligations, its Pro Rata Share of the amount remaining
to be distributed; and
 
(v)           fifth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iv), inclusive, and following the
termination of this Agreement pursuant to Section 20 hereof, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus.
 
(b)           For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor's portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor's Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, and interest on, all Loans and
all fees, costs and expenses incurred under the Credit Agreement with respect
thereto and (ii) in the case of the Other Obligations, all amounts due under
such Interest Rate Protection Agreements and Other Hedging Agreements (other
than indemnities, fees (including, without limitation, attorneys' fees) and
similar obligations and liabilities) and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.
 
(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 9 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.
 
(d)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent under the Credit Agreement for
the account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 15
 
 
 
representative (each a “Representative”) for the Other Creditors or, in the
absence of such a Representative, directly to the Other Creditors.
 
(e)           For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Administrative Agent, each Representative for any
Other Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Pledgee) of the outstanding Primary Obligations and Secondary
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be.  Unless it has actual knowledge (including by way of written notice from a
Lender Credi­tor or an Other Creditor) to the contrary, the Administrative Agent
and each Representative, in furnishing information pursuant to the preceding
sentence, and the Pledgee, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding. Unless it has actual knowledge
(including by way of written notice from an Other Creditor) to the contrary, the
Pledgee, in acting hereunder, shall be entitled to assume that no Interest Rate
Protection Agreements are in existence.
 
(f)           It is understood and agreed that each Pledgor shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral pledged by it hereunder and the aggregate amount of
the Obligations of such Pledgor.
 
10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
non­application thereof.
 
11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities or expenses to the extent incurred by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).  In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof.  If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable  for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 16
 
 
 
12.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)   Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.
 
(b)           Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred.  The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.
 
(c)           The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
 
(d)           The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.
 
13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Pledgee may deem reasonably necessary and wherever required by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements
(including, without limitation, ‘all assets’ financing statements) and
amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
convey­ances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem necessary to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder.
 
(b)           Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to act from time to time solely after
the occurrence and during the continuance of an Event of Default in the
Pledgee’s reasonable discretion to take any action and to execute any
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 17
 
 
 
instrument which the Pledgee may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement.
 
14.  THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement.  The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Section 12 of the Credit Agreement.
 
15.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).
 
16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  Each Pledgor
represents, warrants and covenants that:
 
              (i)it is the legal, beneficial and record owner of, and has good
and marketable title to, all Collateral pledged by such Pledgor hereunder and
that it has sufficient interest in all Collateral pledged by such Pledgor
hereunder in which a security interest is purported to be created hereunder for
such security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and Permitted Liens);
 
              (ii)it has the corporate, limited partnership or limited liability
company power and authority, as the case may be, to pledge all the Collateral
pledged by it pursuant to this Agreement;
 
              (iii)this Agreement has been duly authorized, executed and
delivered by such Pledgor and constitutes a legal, valid and binding obligation
of such Pledgor enforceable against such Pledgor in accordance with its terms,
except to the extent that the enforce­ability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, mora­torium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);
 
              (iv)except to the extent already obtained or made, or, in the case
of any filings or recordings of the Security Documents (other than the Vessel
Mortgages) executed on or before the Initial Borrowing Date, to be made within
10 days of the Initial Borrowing Date, no consent of any other party (including,
without limitation, any stockholder, partner, member or creditor of such Pledgor
or any of its Subsidiaries) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (a) the execution, delivery or performance by such
Pledgor of this
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT F
page 18
 
 
Agreement, (b) the legality, validity, binding effect or enforceability of this
Agreement, (c) the perfection or enforceability of the Pledgee’s security
interest in the Collateral pledged by such Pledgor hereunder or (d) except for
compliance with or as may be required by applicable securities laws, the
exercise by the Pledgee of any of its rights or remedies provided herein;
 
              (v)the execution, delivery and performance of this Agreement will
not violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, U.S. or non-U.S., applicable to such Pledgor, or of the certificate
or articles of incorporation, certificate of formation, operating agreement,
limited liability company agreement, partnership agreement or by-laws of such
Pledgor, as applicable, or of any securities issued by such Pledgor or any of
its Subsidiaries, or of any mortgage, deed of trust, indenture, lease, loan
agreement, credit agreement or other material contract, agreement or instrument
or undertaking to which such Pledgor or any of its Subsidiaries is a party or
which purports to be binding upon such Pledgor or any of its Subsidiaries or
upon any of their respective assets and will not result in the creation or
imposition of (or the obligation to create or impose) any lien or encumbrance on
any of the assets of such Pledgor or any of its Subsidiaries which are Credit
Parties, except as contemplated by this Agreement or the Credit Agreement;
 
              (vi)all of the Collateral has been duly and validly issued and
acquired, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
 
              (vii)the pledge and collateral assignment to, and possession by,
the Pledgee of the Collateral pledged by such Pledgor hereunder consisting of
Certificated Securities pursuant to this Agreement creates a valid and perfected
first priority security interest in such Certificated Securities, and the
proceeds thereof, subject to no prior Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Certificated Securities, except for Permitted Liens, and the
Pledgee is entitled to all the rights, priorities and benefits afforded by the
UCC or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and;
 
              (viii)“control” (as defined in Section 8-106 of the UCC) has been
obtained by the Pledgee over all Collateral pledged by such Pledgor hereunder
consisting of Stock with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, and “control” (as defined in Section 9-104
of the UCC) has been obtained by the Pledgee over all Operating Accounts with
respect to which such “control” may be obtained pursuant to Section 9-104 of the
UCC.
 
(b)           Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever; and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Pledgee as
Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the Secured Creditors.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 19
 
 
 
17.           JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE;
RECORDS.  The jurisdiction of organization of each Pledgor is specified in Annex
A hereto.  The chief executive office of each Pledgor is located at the address
specified in Annex F hereto.  Each Pledgor will not change the jurisdiction of
its organization or move its chief executive office except to such new
jurisdiction or location as such Pledgor may establish in accordance with the
last sentence of this Section 17.  The originals of all documents in the
possession of such Pledgor evidencing all Collateral, including but not limited
to all Limited Liability Company Interests and Partnership Interests, and the
only original books of account and records of such Pledgor relating thereto are,
and will continue to be, kept at such chief executive office as specified in
Annex F hereto, or at such new locations as such Pledgor may establish in
accordance with the last sentence of this Section 17.  All Limited Liability
Company Interests and Partnership Interests are, and will continue to be,
maintained at, and controlled and directed (including, without limitation, for
general accounting purposes) from, such chief executive office as specified in
Annex F hereto, or such new locations as such Pledgor may establish in
accordance with the last sentence of this Section 17.  No Pledgor shall
establish a new jurisdiction of organization or a new location for such chief
executive offices until (i) it shall have given to the Pledgee not less than 15
days’ prior written notice of its intention so to do, providing clear details of
such new jurisdiction of organization or new location, as the case may be, and
providing such other information in connection therewith as the Pledgee may
reasonably request, and (ii) with respect to such new jurisdiction of
organization or new location, as the case may be, it shall have taken all
action, satisfactory to the Pledgee (and, to the extent applicable, in
accordance with Section 3.2 hereof), to maintain the security interest of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect.  Promptly after establishing a new
jurisdiction of organization or new location for such chief executive offices in
accordance with the immediately preceding sentence, the respective Pledgor shall
deliver to the Pledgee a supplement to Annex A hereto or Annex F hereto, as the
case may be, so as to cause such Annex A or F, as the case may be, to be
complete and accurate.
 
18.           PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation:  (i) any renewal,
extension, amendment or modification of or addition or supplement to or deletion
from any Secured Debt Agreement or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof; (ii) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement;
(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Pledgor or any Subsidiary
of any Pledgor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing (it being
understood and agreed that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, restructuring, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles).
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 20
 
 
 
19.  REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral, as the case may be, or part thereof by private sale in such
manner and under such circumstances as the Pledgee may deem necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof.  In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, in good faith
deems reasonable under the circum­stances, notwithstanding the possibility that
a substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.
 
20.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall terminate (provided that all
indemnities set forth herein including, without limitation, in Section 11 hereof
shall survive any such termination), and the Pledgee, at the request and expense
of any Pledgor, will as promptly as practicable (i) execute and deliver to such
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement, (ii) will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement or any other Credit Document, together with
any monies at the time held by the Pledgee or any of its sub-agents hereunder
and (iii) notify the deposit banks under the Control Agreements that such
Control Agreements are terminated.  As used in this Agreement, “Termination
Date” shall mean the date upon which the Total Commitment under the Credit
Agreement has been terminated and all Interest Rate Protec­tion Agreements and
Other Hedging Agreements applicable to Loans (and/or the Commitments) entered
into with any Other Creditors have been terminated, no Note under the Credit
Agreement is outstanding and all Loans thereunder have been repaid in full and
all Obligations then due and payable have been paid in full.
 
(b)           In the event that any part of the Collateral is sold in connection
with a sale permitted by the Secured Debt Agreements (other than a sale to any
Pledgor or any Subsidiary thereof) or is otherwise released with the consent of
the Required Secured Creditors and the proceeds of such sale or sales or from
such release are applied in accordance with the provisions of the Credit
Agreement, to the extent required to be so applied, the Pledgee, at the request
and expense of the respective Pledgor, will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral (and releases therefor) as is then being (or has been) so sold
or released and has not theretofore been released pursuant to this Agreement.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 21
 
 
 
(c)           At any time that a Pledgor desires that the Pledgee assign,
transfer and deliver Collateral (and releases therefor) as provided in Section
20(a) or (b) hereof, it shall deliver to the Pledgee a certificate signed by a
principal executive officer of such Pledgor stating that the release of the
respective Collateral is permitted pursuant to such Section 20(a) or (b).
 
(d)           The Pledgee shall have no liability whatsoever to any other
Secured Creditor as a result of any release of Collateral by it in accordance
with this Section 20.
 
21.  NOTICES, ETC.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered:  if to any Pledgor, at c/o Genco Ship Management LLC,
as agent, 299 Park Avenue, 20th Floor, New York, New York 10171, if to any
Lender Creditor, at its address specified opposite its name on Schedule II to
the Credit Agreement; and if to the Pledgee, at the Notice Office specified in
Appendix A to the Credit Agreement; and, as to each Other Creditor, at such
other address as shall be designated by such Secured Creditor in a written
notice to the Borrower and the Administrative Agent.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery, (ii)
when sent by overnight courier, be effective one Business Day after delivery to
the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by telex or telecopier, be effective when sent
by telex or telecopier, except that notices and communications to the Pledgee or
any Pledgor shall not be effective until received by the Pledgee or such
Pledgor, as the case may be.
 
22.  WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever except in
writing duly signed by each Pledgor directly affected thereby and the Pledgee
(with the written consent of the Required Secured Creditors); provided, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall also require the written consent of
the Requisite Creditors (as defined below) of such affected Class.  For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (i) the Lender Creditors as holders of the Credit
Document Obligations or (ii) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (i) with respect to the Credit Document
Obligations, the Required Lenders and (ii) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Interest Rate Protection Agreements and Other
Hedging Agreements with respect to outstanding Loans (and/or the Commitments)
from time to time.
 
23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt
Agreements.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH PARTY TO
THIS AGREEMENT
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 22
 
 
 
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANS­ACTIONS
CONTEM­­PLATED HEREBY.  The headings in this Agreement are for purposes of
reference only and shall not limit or define the meaning hereof.  This Agreement
may be executed in any number of counterparts, each of which shall be an
orig­inal, but all of which shall constitute one instrument.  In the event that
any provision of this Agreement shall prove to be invalid or unenforce­able,
such provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.
 
24.           RECOURSE.  This Agreement is made with full recourse to the
Pledgors and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of the Pledgors contained herein and in the other
Credit Documents and otherwise in writing in connection herewith or therewith.
 
25.           ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement shall
automatically become a Pledgor hereunder by (x) executing a counterpart hereof
and/or a Subsidiary assumption agreement, in each case in form and substance
satisfactory to the Pledgee, (y) delivering supplements to Annexes A through F
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Pledgor on such date and (z) taking all actions as
specified in Section 3 of this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Pledgee and with all actions
required to be taken above to be taken to the reasonable satisfaction of the
Pledgee.
 
26.           RELEASE OF GUARANTORS.  In the event any Pledgor which is a
Subsidiary of the Borrower is released from its obligations pursuant to the
Guaranty, such Pledgor (so long as not the Borrower) shall be released from this
Agreement and this Agreement shall, as to such Pledgor only, have no further
force or effect.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT F
page 23
 
 
 
IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.
 
                                                        GENCO SHIPPING & TRADING
LIMITED,
                                                            as a Pledgor
 
                                                        By:_____________________________
                                                           Name:
                                                           Title:
 
                                                        [                               ]
                                                        as Pledgors


                                                         By:_____________________________
                                                           Name:
                                                           Title:
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
page 24
 
 
 
 
Accepted and Agreed to:
 
 
NORDEA BANK FINLAND PLC,
acting through its New York branch
as Pledgee and Deposit Account Bank
 
By:______________________________
 

   Name:
   Title:
 
By:______________________________
 

 
Name:

 
Title:

 
 
 

--------------------------------------------------------------------------------


 
ANNEX A
to
Pledge and Security Agreement
 

 
EXACT LEGAL NAME OF EACH PLEDGOR AND JURISDICTION OF
 
ORGANIZATION
 
Name of Pledgor
Jurisdiction of Organization
Organizational ID Number
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------



 
ANNEX B
to
Pledge and Security Agreement
 
 
LIST OF SUBSIDIARIES


Pledgor
Direct Subsidiaries
   





 
 
 

--------------------------------------------------------------------------------


 
ANNEX C
to
Pledge and Security Agreement
 
 
 
LIST OF STOCK
 


 



--------------------------------------------------------------------------------




ANNEX D
to
Pledge and Security Agreement


 
 
LIST OF LIMITED LIABILITY COMPANY INTERESTS
 
Name of Limited
Liability Company
Type of Interest
Percentage
Owned
Sub-clause of Section 3.2(a)
of Borrower/Subsidiary
Pledge and Security Agreement
       



 


 



--------------------------------------------------------------------------------


 
 
ANNEX E
to
Pledge and Security Agreement
 
 
 
LIST OF PARTNERSHIP INTERESTS
 
 



--------------------------------------------------------------------------------


 
ANNEX F
to
Pledge and Security Agreement
 
 

 


LIST OF CHIEF EXECUTIVE OFFICES


Name of Pledgor
Address
     



 
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX G
to
Pledge and Security Agreement

 
 
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
 
AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of _______ __, ____, among the undersigned pledgor (the
“Pledgor”), NORDEA BANK FINLAND PLC, acting through its New York branch, not in
its individual capacity but solely as collateral agent (the “Pledgee”), and
__________, as the issuer of the Uncertificated Securities, Limited Liability
Company Interests and/or Partnership Interests (each as defined below) (the
“Issuer”).
 
 
W I T N E S S E T H :
 
WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge and Security Agreement, dated as of [DATE], 2008 (as amended,
amended and restated, modified or supplemented from time to time, the “Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge Agreement), the Pledgor will pledge to
the Pledgee for the benefit of the Secured Creditors (as defined in the Pledge
Agreement), and grant a first priority security interest in favor of the Pledgee
for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all (1) “uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”), (2)  Partnership
Interests (as defined in the Pledge Agreement) and (3) Limited Liability Company
Interests (as defined in the Pledge Agreement), in each case issued from time to
time by the Issuer, whether now existing or hereafter from time to time acquired
by the Pledgor (with all of such Uncertificated Securities, Partnership
Interests and Limited Liability Company Interests being herein collectively
called the “Issuer Pledged Interests”); and
 
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests
 
 
 

--------------------------------------------------------------------------------


 
 
Annex G
Page 2
 
 
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.
 
2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.
 
3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partner­ship agreement, membership agreement
or any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.
 
4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
 
Nordea Bank Finland Plc
437 Madison Avenue, 21st Floor
New York, New York 10022
Attn:  Colleen M. Durkin
Telephone:  212-318-9636
Facsimile:   212-421-4420
 
5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.
 
6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writ­ing and addressed as follows:
 
(a)           if to any Pledgor, at:
 
c/o Genco Ship Management LLC,
299 Park Avenue, 20th Floor
New York, NY 10171
Attention:  John Wobensmith
Telephone No.:  646-443-8555
Telecopier No.:  646-552-4052
 
 

--------------------------------------------------------------------------------


 
Annex G
Page 3
 

 
with copies to:
Seward & Kissel LLP
One Battery Park Plaza
New York, New York 10004
Attention: Lawrence Rutkowski
Telephone No.: 212-574-1200
Telecopier No.: 212-480-8421
 
(b)           if to the Pledgee, at:
 
Nordea Bank Finland Plc
437 Madison Avenue, 21st Floor
New York, New York 10022
Attn:  Colleen M. Durkin
Telephone:  212-318-9636
Facsimile:   212-421-4420
 
(c)           if to the Issuer, at:
 
________________________
 
________________________
 
________________________
 
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
 
7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
 
8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws (other than Title 14 of Articles 5 of the New York General Obligations Law.
 
 
 

--------------------------------------------------------------------------------


 
Annex G
Page 4
 
 
 
 
IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
 
[                                            ],
as Pledgor
 
By_____________________________
Name:
Title:
 
 
NORDEA BANK FINLAND PLC,

 
acting through its New York branch,

 
not in its individual capacity but solely as Pledgee

By_____________________________
Name:
Title:
 
By_____________________________
Name:
Title:
 


[__________________],
the Issuer
 
By_____________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------


 
ANNEX H
to
Pledge and Security Agreement
 

 
 
Form of Control Agreement Regarding Deposit Accounts




CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of _______ __, ____,
among the undersigned assignor (the “Assignor”) and NORDEA BANK FINLAND, acting
through its New York branch, not in its individual capacity but as Collateral
Agent (the “Collateral Agent”) and itself, as the deposit account bank (the
“Deposit Account Bank”), as the bank (as defined in Section 9-102 of the UCC as
in effect on the date hereof in the State of _______________ (the “UCC”)) with
which one or more deposit accounts (as defined in Section 9-102 of the UCC) are
maintained by the Assignor (with all such deposit accounts now or at any time in
the future maintained by the Assignor with the Deposit Account Bank being herein
called the “Deposit Accounts”).
 
 
W I T N E S S E T H :
 
WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into a Pledge and Security Agreement, dated as of [DATE], 2008 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge and Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge and Security
Agreement), the Assignor has granted a first priority security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Pledge and Security Agreement) in all of the right, title and interest of the
Assignor in and into any and all deposit accounts (as defined in Section 9-102
of the UCC) and in all monies, securities, instruments and other investments
deposited therein from time to time (collectively, herein called the
“Collateral”); and
 
WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.           Assignor’s Dealings with Deposit Accounts; Notice of Exclusive
Control. Until the Deposit Account Bank shall have received from the Collateral
Agent a Notice of Exclusive Control (as defined below), the Assignor shall be
entitled to present items drawn on and otherwise to withdraw or direct the
disposition of funds from the Deposit Accounts and give instructions in respect
of the Deposit Accounts; provided, however, that the Assignor may not, and the
Deposit Account Bank agrees that it shall not permit the Assignor to, without
the
 
 

--------------------------------------------------------------------------------


 
 
Annex H
Page 2
 
 
 
Collateral Agent’s prior written consent, close any Deposit Account.  If upon
the occurrence and during the continuance of an Event of Default (as defined in
the Pledge and Security Agreement) the Collateral Agent shall give to the
Deposit Account Bank a notice of the Collateral Agent’s exclusive control of the
Deposit Accounts, which notice states that it is a “Notice of Exclusive Control”
(a “Notice of Exclusive Control”), only the Collateral Agent shall be entitled
to withdraw funds from the Deposit Accounts, to give any instructions in respect
of the Deposit Accounts and any funds held therein or credited thereto or
otherwise to deal with the Deposit Accounts.
 
2.           Collateral Agent’s Right to Give Instructions as to Deposit
Accounts.  (a)  Notwithstanding the foregoing or any separate agreement that the
Assignor may have with the Deposit Account Bank, the Collateral Agent shall be
entitled, following the occurrence and during the continuance of an Event of
Default for purposes of this Agreement, at any time to give the Deposit Account
Bank instructions as to the withdrawal or disposition of any funds from time to
time credited to any Deposit Account, or as to any other matters relating to any
Deposit Account or any other Collateral, without further consent from the
Assignor.  The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, to comply with any
such instructions from the Collateral Agent without any further consent from the
Assignor.  Such instructions may include the giving of stop payment orders for
any items being presented to any Deposit Account for payment.  The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with,  such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank.  In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail.
 
(b)           It is understood and agreed that the Deposit Account Bank’s duty
to comply with instructions from the Collateral Agent regarding the Deposit
Accounts is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Pledge and Security Agreement
or any other Credit Document (as defined in the Pledge and Security Agreement),
nor seek confirmation thereof from the Assignor or any other Person.
 
3.           Assignor’s Exculpation and Indemnification of Depository Bank.  The
Assignor hereby irrevocably authorizes and instructs the Deposit Account Bank to
follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent is
that the Deposit Account Bank dishonors items presented for payment from any
Deposit Account.  The Assignor further confirms that the Deposit Account Bank
shall have no liability to the Assignor for wrongful dishonor of such items in
following such instructions from the Collateral Agent.  The Deposit Account Bank
shall have no duty to inquire or determine whether the Assignor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Assignor and the Collateral Agent, to
give any such instructions.  The Assignor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless against any
loss, cost or expense that the Deposit Account Bank may sustain or incur in
acting upon instructions which the Deposit Account Bank believes in good faith
to be instructions from
 
 
 

--------------------------------------------------------------------------------


 
Annex H
Page 3
 
 
the Collateral Agent excluding any loss, cost or expense to the extent incurred
as a direct result of the gross negligence or willful misconduct of the Deposit
Account Bank.
 
4.           Subordination of Security Interests; Deposit Account Bank’s
Recourse to Deposit Accounts.  The Deposit Account Bank hereby subordinates any
claims and security interests it may have against, or with respect to, any
Deposit Account at any time established or maintained with it by the Assignor
(including any amounts, investments, instruments or other Collateral from time
to time on deposit therein) to the security interests of the Collateral Agent
(for the benefit of the Secured Creditors) therein, and agrees that no amounts
shall be charged by it to, or withheld or set-off or otherwise recouped by it
from, any Deposit Account of the Assignor or any amounts, investments,
instruments or other Collateral from time to time on deposit therein; provided
that the Deposit Account Bank may, however, from time to time debit the Deposit
Accounts for any of its customary charges in maintaining the Deposit Accounts or
for reimbursement for the reversal of any provisional credits granted by the
Deposit Account Bank to any Deposit Account, to the extent, in each case, that
the Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.
 
5.           Representations, Warranties and Covenants of Deposit Account
Bank.  The Deposit Account Bank represents and warrants to the Collateral Agent
that:
 
(a)           The Deposit Account Bank constitutes a “bank” (as defined in
Section 9-102 of the UCC), that the jurisdiction (determined in accordance with
Section 9-304 of the UCC) of the Deposit Account Bank for purposes of each
Deposit Account maintained by the Assignor with the Deposit Account Bank shall
be one or more States within the United States.
 
(b)           The Deposit Account Bank shall not permit any Assignor to
establish any demand, time, savings, passbook or other account with it which
does not constitute a “deposit account” (as defined in Section 9-102 of the
UCC).
 
(c)  The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of New York govern
secured transactions relating to the Deposit Accounts and that the Deposit
Account Bank’s “jurisdiction” for purposes of Section 9-304 of the UCC in
respect of the Deposit Accounts is New York.  The Deposit Account Bank will not,
without the Collateral Agent’s prior written consent, amend any such account
agreement so that the Deposit Account Bank’s jurisdiction for purposes of
Section 9-304 of the UCC is other than a jurisdiction permitted pursuant to
preceding clause (a).  All account agreements in respect of each Deposit Account
in existence on the date hereof are listed on Annex A hereto and copies of all
such account agreements have been furnished to the Collateral Agent.  The
Deposit Account Bank will promptly furnish to the Collateral Agent a copy of the
account agreement for each Deposit Account hereafter established by the Deposit
Account Bank for the Assignor.
 
(d)           The Deposit Account Bank has not entered and will not enter, into
any agree­ment with any other Person by which the Deposit Account Bank is
obligated to comply with instructions from such other Person as to the
disposition of funds from any Deposit Account or other dealings with any Deposit
Account or other of the Collateral.
 
 

--------------------------------------------------------------------------------


 
Annex H
Page 4
 
 
 
(e)           On the date hereof the Deposit Account Bank maintains no Deposit
Accounts for the Assignor other than the Deposit Accounts specifically
identified in Annex A hereto.
 
(f)           Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.
 
(g)           The Deposit Account Bank will promptly notify the Collateral Agent
of each Deposit Account hereafter established by the Deposit Account Bank for
the Assignor (which notice shall specify the account number of such Deposit
Account and the location at which the Deposit Account is maintained), and each
such new Deposit Account shall be subject to the terms of this Agreement in all
respects.
 
6.           Deposit Account Statements and Information.  The Deposit Account
Bank agrees, and is hereby authorized and instructed by the Assignor, to furnish
to the Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Collateral
Agent all information requested by the Collateral Agent regarding any Deposit
Account.
 
7.           Conflicting Agreements.  This Agreement shall have control over any
conflicting agreement between the Deposit Account Bank and the Assignor.
 
8.           Merger or Consolidation of Deposit Account Bank.  Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Deposit Account Bank may be merged or
with which it may be consolidated, or any bank resulting from any merger to
which the Deposit Account Bank shall be a party, shall be the successor of the
Deposit Account Bank hereunder and shall be bound by all provisions hereof which
are binding upon the Deposit Account Bank and shall be deemed to affirm as to
itself all representations and warranties of the Deposit Account Bank contained
herein.
 
9.           Notices.  (a)  All notices and other communications provided for in
this Agreement shall be in writing (including facsimile) and sent to the
intended recipient at its address or telex or facsimile number set forth below:
 
If to the Collateral Agent, at:
 
Nordea Bank Finland Plc
437 Madison Avenue, 21st Floor
New York, New York 10022
Attn:  Colleen M. Durkin
Telephone:  212-318-9636
Facsimile:   212-421-4420
 
 
 

--------------------------------------------------------------------------------


 
Annex H
Page 5
 
 
If to the Assignor, at:
 
____________
____________
____________


 
If to the Deposit Account Bank, at:
 
Nordea Bank Finland, Plc,
437 Madison Avenue, 21st Floor
New York, New York 10022
Attention:  Colleen M. Durkin
Telephone:  (212) 318-9636
Facsimile:   (212) 421-4420

 
 
or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.
 
(b)           Except as otherwise provided herein, all notices and other
communications hereunder shall be delivered by hand or by commercial overnight
courier (delivery charges prepaid), or mailed, postage prepaid, or telexed or
faxed, addressed as aforesaid, and shall be effective (i) three business days
after being deposited in the mail (if mailed), (ii) when delivered (if delivered
by hand or courier) and (iii) or when transmitted with receipt confirmed (if
telexed or faxed); provided that notices to the Collateral Agent shall not be
effective until actually received by it.
 
10.           Amendment.  This Agreement may not be amended, modified or
supplemented except in writing executed and delivered by all the parties hereto.
 
11.           Binding Agreement.  This Agreement shall bind the parties hereto
and their successors and assign and shall inure to the benefit of the parties
hereto and their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Collateral Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Collateral
Agent (at such time, if any, as such entity becomes the Collateral Agent under
the Pledge and Security Agreement, or at any time thereafter) who shall
thereafter succeed to the rights of the existing Collateral Agent hereunder and
shall be entitled to all of the rights and benefits provided hereunder.
 
12.           Continuing Obligations.  The rights and powers granted herein to
the Collateral Agent have been granted in order to protect and further perfect
its security interests in the Deposit Accounts and other Collateral and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time.  The rights of
 
 
 

--------------------------------------------------------------------------------


 
Annex H
Page 6
 
 
 
the Collateral Agent hereunder and in respect of the Deposit Accounts and the
other Collateral, and the obligations of the Assignor and Deposit Account Bank
hereunder, shall continue in effect until the security interests of Collateral
Agent in the Deposit Accounts and such other Collateral have been terminated and
the Collateral Agent has notified the Deposit Account Bank of such termination
in writing.
 
13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
14.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
15.           Termination.  This Agreement and the security interest created
hereby shall terminate on the date on which the Collateral Agent shall have
given the Deposit Account Bank written notice that this Agreement shall have
terminated.
 
 
 

--------------------------------------------------------------------------------


 
 
Annex H
Page 7
 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.
 
 
Assignor:



 
 
[NAME OF ASSIGNOR]



 
By:_________________________

 
      Name:

 
     Title:

 
 
 
Collateral Agent:
 
NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Collateral Agent

 
 
By:___________________________
      Name:
      Title:

 

 
 
By:___________________________
      Name:
      Title:

 
 
 
Deposit Account Bank:
 
NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Deposit Account Bank

       
 
 
By:______________________
      Name:
      Title:

 
 
By:______________________
      Name:
      Title:

 

 
 
 

--------------------------------------------------------------------------------


 
 
 
Annex I

 
 
Operating Accounts
 
Assignor
Account Number
   



 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT G
 


 
SOLVENCY/MINIMUM CONSOLIDATED NET WORTH CERTIFICATE
 
I, the undersigned, the Chief Financial Officer of Genco Shipping & Trading
Limited (the “Company”), do hereby certify in such capacity and on behalf of the
Company that:
 
1.  This Certificate is furnished to the Administrative Agent and each of the
Lenders pursuant to Section 4.05 of the Credit Agreement, dated as of September
4, 2008, among Genco Shipping & Trading Limited, the Lenders party hereto from
time to time, Nordea Bank Finland Plc, acting through its New York branch, as
Administrative Agent and as Collateral Agent under the Security Documents (such
Credit Agreement, as in effect on the date of this Certificate, being herein
called the “Credit Agreement”).  Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Credit
Agreement.
 
2.  For purposes of this Certificate, the terms below shall have the following
definitions:
 
 
(a)
“Fair Value”

 
The amount at which the assets, in their entirety, of each of the Company on a
stand-alone basis, and the Company and its Subsidiaries taken as a whole, would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.
 
 
(b)
“Present Fair Salable Value”

 
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of each of the Company on a stand-alone
basis, and the Company and its Subsidiaries taken as a whole, are sold with
reasonable promptness under normal selling conditions in a current market.
 
 
(c)
“New Financing”

 
The Indebtedness incurred or to be incurred by the Company and its Subsidiaries
under the Credit Documents.
 
 
(d)
“Stated Liabilities”

 
The recorded liabilities that would be recorded in accordance with generally
accepted accounting principles (“GAAP”) of the Company on a stand-alone basis
and of the Company and its Subsidiaries taken as a whole as of the date hereof
after giving effect to all of the Vessel Acquisitions, determined in accordance
with GAAP consistently applied, together with the amount of all New Financing.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT G
Page 2
 
 
 
 
(e)
“Identified Contingent Liabilities”

 
The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of each of the Company on a stand-alone basis,
and the Company and its Subsidiaries taken as a whole, after giving effect to
all the Vessel Acquisitions, as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Company and its
Subsidiaries or that have been identified as such by an officer of the Company
or any of its Subsidiaries.
 
 
(f)
“Will be able to pay its Stated Liabilities and Identified Contingent
Liabilities, as they mature”

 
For the period from the date hereof through the stated maturity of all the New
Financing, each of the Company on a stand-alone basis, and the Company and its
Subsidiaries taken as a whole, will have sufficient assets and cash flow to pay
its Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or otherwise become payable.
 
 
(g)
“Does not have Unreasonably Small Capital”

 
For the period from the date hereof through the stated maturity of all the New
Financing, each of the Company on a stand-alone basis, and the Company and its
Subsidiaries taken as a whole, after consummation of all of the Vessel
Acquisitions and all Indebtedness being incurred or assumed and Liens created by
the Company and its Subsidiaries in connection therewith, is a going concern and
has sufficient capital to ensure that it will continue to be a going concern for
such period and to remain a going concern.
 
3.  For purposes of this Certificate, I, or other officers of the Company and
its Subsidiaries under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.
 
 
(a)
I have reviewed the balance sheets referred to in Section 7.05 of the Credit
Agreement.

 
 
(b)
I have made inquiries of certain officials of the Company and its Subsidiaries
who have responsibility for financial and accounting matters regarding the
existence and amount of Identified Contingent Liabilities associated with the
business of the Company and its Subsidiaries.

 
 
(c)
I have knowledge of and have reviewed to my satisfaction the Credit Documents
and the respective Schedules and Exhibits thereto.

 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT G
Page 3
 
 
 
 
 
(d)
With respect to Identified Contingent Liabilities, I:

 
(i)           inquired of certain officials of the Company and its Subsidiaries
who have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
known to them; and
 
(ii)           confirmed with officers of the Company and its Subsidiaries that,
to the best of such officers’ knowledge, all appropriate items were included in
Identified Contingent Liabilities and the amounts relating thereto were the
maximum estimated amount of liabilities reasonably likely to result therefrom as
of the date hereof.
 
 
(e)
I have made inquiries of certain officers of the Company and its Subsidiaries
who have responsibility for financial reporting and accounting matters regarding
whether they were aware of any events or conditions that, as of the date hereof,
would cause either the Company on a stand-alone basis, or the Company and its
Subsidiaries taken as a whole, in either case after giving effect to all of the
Vessel Acquisitions and the related financing transactions (including the
incurrence of the New Financing), to (i) have assets with a Fair Value or
Present Fair Salable Value that are less than the sum of Stated Liabilities and
Identified Contingent Liabilities; (ii) have Unreasonably Small Capital; or
(iii) not be able to pay its Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

 
4.  Based on and subject to the foregoing, I, in my capacity as the chief
financial officer of the Company, hereby certify on behalf of the Company that,
after giving effect to all of the Vessel Acquisitions and the related financing
transactions (including the incurrence of the New Financing), it is my informed
opinion that (i) the Fair Value of the assets of each of the Company on a
stand-alone basis, and the Company and its Subsidiaries taken as a whole, is
greater than its Stated Liabilities and Identified Contingent Liabilities; (ii)
the Present Fair Salable Value of the assets of each of the Company on a
stand-alone basis, and the Company and its Subsidiaries taken as a whole, is
greater than its Stated Liabilities and Identified Contingent Liabilities; (iii)
each of the Company on a stand-alone basis, and the Company and its Subsidiaries
taken as a whole, will be able to pay its Stated Liabilities and Identified
Contingent Liabil­ities, as they mature or otherwise become payable; and (iv)
neither the Company on a stand-alone basis, nor the Company and its Subsidiaries
taken as a whole, has Unreasonably Small Capital.


5.  Based on and subject to the foregoing, I, in my capacity as the chief
financial officer of the Company, hereby certify on behalf of the Company that,
after giving effect to the incurrence of all the financings contemplated under
the Credit Documents, the Consolidated Net Worth of the Company as of the date
hereof is not less than US$263,300,000 plus 80% of the Net Proceeds (as defined
in the Credit Agreement) received as a result of any new equity issues by the
Company from and after June 30, 2007, as required pursuant to Section 9.11 and
Appendix A of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT G
Page 4
 
 
 
 
IN WITNESS WHEREOF, I have hereto on behalf of the Company set my hand this __
day of [DATE], 2008.
 
            GENCO SHIPPING & TRADING LIMITED
 


 
 
                                                By:_______________________
                               Name:
                                                   Title:
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT H-1
 
 
 
 
ASSIGNMENT OF EARNINGS


[VESSEL NAME]
Official Number [OFFICIAL NUMBER]


THIS EARNINGS ASSIGNMENT, dated [DATE], is given by [SHIPOWNER], a corporation
organized and existing under the laws of the Republic of the Marshall Islands
[with its registered address at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960]/[and registered under Part XI of the
Hong Kong Companies Ordinance having its principal place of business at 15th
Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong] (the “Assignor”), in
favor of NORDEA BANK FINLAND PLC, acting through its New York branch, with
offices at 437 Madison Avenue, New York, New York 10022, as collateral agent (in
such capacity, the “Collateral Agent”) under the Credit Agreement referred to
below (the “Assignee”).  Except as otherwise defined herein, capitalized terms
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as so defined.


RECITALS


A.           The Assignor is the sole owner of the [Hong Kong]/[Marshall
Islands] flag vessel [VESSEL NAME], Official Number [OFFICIAL NUMBER] (the
“Vessel”).


B.           Genco Shipping & Trading Limited, a Marshall Islands corporation
(the “Borrower”) has entered into a Credit Agreement dated as of September 4,
2008 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among (i) various Lenders referred to therein,
(ii) the Assignee, as administrative agent (in such capacity, the
“Administrative Agent”), mandated lead arranger, bookrunner and Collateral
Agent, providing a senior secured credit facility to the Borrower in the
principal amount of up to Three Hundred Twenty Million United States Dollars
(U.S. $320,000,000) (the Lenders, the Administrative Agent and Collateral Agent,
collectively, the “Lender Creditors”).


C.           The Assignor is a wholly-owned subsidiary of the Borrower.


D.           The Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more Subsidiary Guarantors or any of their
respective Subsidiaries under, one or more Interest Rate Protection Agreements
or Other Hedging Agreements with respect to the Loan (and/or the Commitments)
with one or more Lenders or any Affiliate thereof (each such Lender or
Affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
Affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”).


E.           The Assignor has entered into the Guaranty in favor of the Secured
Creditors pursuant to which the Assignor has guaranteed (i) to the Lender
Creditors, all obligations of the Borrower under the Credit Agreement and each
other Credit Document to which the Borrower is a party, and (ii) to each of the
Other Creditors, all obligations of the Borrower under each Interest Rate
Protection Agreement and each Other Hedging Agreement entered into with respect
to the
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1
 
 
 
Loan (and/or the Commitments), and the Assignor has granted the Assignee a
[first preferred Marshall Islands Mortgage]/[first priority Hong Kong Mortgage
together with a deed of covenants (the “Deed”) collateral thereto] ([together,]
the “Mortgage”) on the Vessel to secure, among other things, its obligations
under the Guaranty.


F.           It is a condition to the obligation of the Lenders to advancing the
Loan in respect of the Vessel to the Borrower under the Credit Agreement that
the Assignor enters into this Assignment as security for its obligations under
the Guaranty.


NOW, THEREFORE, the parties hereto agree as follows:


Section 1.    As security for all amounts due and to become due to the Secured
Creditors under the Guaranty, the Assignor as beneficial owner hereby grants,
sells, conveys, assigns, transfers, mortgages and pledges to the Assignee, and
unto the Assignee’s successors and assigns, all its right, title, interest,
claim and demand in and to, and hereby also grants unto the Assignee a security
interest in and to (the following clauses (i) through (vi), collectively, the
“Earnings Collateral”) (i) the earnings of the Vessel, including, but not
limited to, all freight, hire and passage moneys, proceeds of off-hire
insurance, any other moneys earned and to be earned, due or to become due, or
paid or payable to, or for the account of, the Assignor, of whatsoever nature,
arising out of or as a result of the ownership, use, operation or management by
the Assignor or its agents of the Vessel, (ii) all moneys and claims for moneys
due and to become due to the Assignor under and all claims for damages arising
out of the breach (or payments for variation or termination) of any charter, or
contract relating to or under which is employed the Vessel, any and all other
present and future charter parties, contracts of affreightment, and operations
of every kind whatsoever of the Vessel, and in and to any and all claims and
causes of action for money, loss or damages that may now and hereafter accrue or
belong to the Assignor, its successors or assigns, arising out of or in any way
connected with the present or future ownership, use, operation or management of
the Vessel or arising out of or in any way connected with the Vessel, (iii) if
the Vessel is employed on terms whereby any money falling within clauses (i) or
(ii) above are pooled or shared with any other Person, that proportion of the
net receipts of the pooling or sharing arrangements which is attributable to the
Vessel, (iv) all moneys and claims for moneys due and to become due to the
Assignor, and all claims for damages, in respect of the actual or constructive
total loss of or requisition of use of or title to the Vessel, (v) all moneys
and claims for moneys due in respect of demurrage or detention, and (vi) any
proceeds of any of the foregoing.


Section 2.    The Assignor covenants that (i) it will have all the earnings and
other moneys hereby assigned paid over promptly to such Operating Account as the
Collateral Agent may specify in writing from time to time; (ii) it will promptly
notify in writing substantially in the form of Exhibit A hereto, and deliver a
duplicate copy of such notice to the Assignee, each of the Assignor’s agents and
representatives into whose hands or control may come any earnings and moneys
hereby assigned, informing each such Person of this Assignment and instructing
such addressee to remit promptly to such Operating Account all earnings and
moneys hereby assigned which may come into such Person’s hands or control and to
continue to make such remittances until such time as such Person may receive
written notice or instructions to the contrary directly from the Assignee; and
(iii) it will instruct each such Person to acknowledge directly to the Assignee
receipt of the Assignor’s written notification and the instructions.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1
 

 
Section 3.    Anything herein contained to the contrary notwithstanding, the
Assignee, or its respective successors and assigns, shall have no obligation or
liability under any agreement, including any charter or contract of
affreightment by reason of or arising out of this Assignment, or out of any
Assignment of Charter (as defined below) made pursuant to Section 6 hereof, and
the Assignee, its respective successors and assigns, shall not be required or
obligated in any manner to perform or fulfill any obligations of the Assignor
under or pursuant to any agreement, including any charter or contract of
affreightment, or to make any payment or to make any inquiry as to the nature or
sufficiency of any payment received by the Assignee or to present or file any
claim, or to take any other action to collect or enforce the payment of any
amounts which may have been assigned to it or to which it may be entitled
hereunder at any time or times.


Section 4.    The Assignor hereby constitutes the Assignee, its successors and
assigns, its true and lawful attorney-in-fact, irrevocably, with full power, in
the name of the Assignor or otherwise, upon the occurrence and continuance of a
Default or an Event of Default, to ask, require, demand, receive, compound and
give acquittance for any and all moneys and claims for moneys due and to become
due, property and rights hereby assigned, to endorse any checks or other
instruments or orders in connection therewith and to file any document or to
take any action or institute any proceedings which the Assignee and its
successors and assigns may reasonably deem necessary or advisable in the
premises.


Section 5.    The powers and authorities granted to the Assignee and its
successors or assigns herein have been given for valuable consideration and are
hereby declared to be irrevocable.


Section 6.    The Assignor hereby agrees that at any time and from time to time,
upon entering into any charter or contract of affreightment or other agreement
for employment of the Vessel of whatsoever nature for a period of twenty-four
(24) months or longer including permitted extensions and renewals, it will
promptly and duly execute and deliver to and in favor of the Assignee at the
cost and expense of the Assignor an Assignment of Charters in respect of such
charter to the Assignee substantially in the form attached as Exhibit B hereto
(the “Assignment of Charters”) and it will promptly execute and deliver any and
all such further instruments and documents as the Assignee, and its successors
or assigns, may reasonably require in order to obtain the full benefits of this
Assignment, the Assignment of Charters and of the rights and powers herein and
therein granted.  The Assignor covenants to use its best efforts to obtain the
consent of the charterer under said charter to the Assignment of Charters
pursuant to the terms of the Assignment of Charters or in other form and
substance reasonably satisfactory to the Assignee.


Section 7.    The Assignor warrants and represents that it has not assigned or
pledged the rights, title and interest assigned hereunder to anyone other than
the Assignee.  The Assignor hereby covenants that, without the prior written
consent thereto of the Assignee, so long as this Assignment shall remain in
effect, it will not assign or pledge the whole or any part of the rights, title
and interest hereby assigned to anyone other than the Assignee, and it will not
take or omit to take any action, the taking or omission of which might result in
an alteration or impairment of this Assignment, or of any of the rights created
by this Assignment.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1

 
 
Section 8.    The Assignor agrees that at any time and from time to time, upon
the written request of the Assignee, the Assignor will promptly and duly execute
and deliver any and all further instruments and documents as the Assignee may
deem desirable in obtaining the full benefits of this Assignment.


Section 9.    THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).  This Assignment shall
not be amended and/or varied except by agreement in writing signed by the
parties hereto.


Section 10.    Any notice, demand or other communication to be given under or
for the purposes of this Assignment shall be made as provided in Section 13.03
of the Credit Agreement or Section 4 of Article IV of the [Mortgage]/[Deed].


Section 11.    This Assignment may be executed in any number of counterparts
each of which shall be an original, but all such counterparts shall together
constitute one and the same instrument.


IN WITNESS WHEREOF, the Assignor has duly executed this instrument on the day
and year first above written.


            [SHIPOWNER],
            as Assignor






            By:  __________________
            Name: [                                      ]
            Title: [                           ]
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1
 
 
 
Exhibit A to
EARNINGS ASSIGNMENT


FORM OF NOTICE OF ASSIGNMENT


The undersigned, [SHIPOWNER], the Owner of the [Marshall Islands]/[Hong Kong]
flag vessel “[VESSEL NAME]”, hereby gives you notice that by an Earnings
Assignment dated [DATE], 200__, entered into by us with NORDEA BANK FINLAND PLC,
acting through its New York branch in its capacity as Collateral Agent for
certain Lenders (hereinafter called the “Assignee”), a copy of which is attached
hereto, there has been assigned by us to the Assignee all earnings effected and
to be effected in respect of the said vessel, and all such earnings are to be
paid to the account of the Owner (Account No. [ ]) at 437 Madison Avenue, New
York, New York 10022.




            [SHIPOWNER]
            as Owner,






            By:  __________________
            Name:
            Title:


            Dated:  _____________
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1
 
 
 
Exhibit B to
EARNINGS ASSIGNMENT
[Form of]


ASSIGNMENT OF CHARTERS


No.  ___
[VESSEL NAME]
Official Number [OFFICIAL NUMBER]


[SHIPOWNER], a corporation organized and existing under the laws of the Republic
of the Marshall Islands [with its registered address at Trust Company Complex,
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960]/[and
registered under Part XI of the Hong Kong Companies Ordinance having its
principal place of business at 15th Floor, Tower One, Lippo Centre, 89
Queensway, Hong Kong] (the “Assignor”), refers to an Earnings Assignment dated
[DATE], 200__ (the “Earnings Assignment”) given by the Assignor in favor of
NORDEA BANK FINLAND PLC, acting through its New York branch with offices at 437
Madison Avenue, New York, New York 10022, as Collateral Agent (the “Assignee”),
under the Credit Agreement referred to below, wherein the Assignor agreed to
enter into an Assignment of Charters in the event the Assignor entered or
intended to enter into any charter or contract of affreightment or other
agreement for employment of the [VESSEL NAME] (the “Vessel”), Official No.
[_____], for a period of twelve (12) months or longer including permitted
extensions and renewals.


The Assignor represents that it has entered or intends to enter into a charter
(the “Charter”) with a charterer acceptable to the Assignee (the “Charterer”),
and agrees that Section 1 of the Earnings Assignment is hereby amended to add to
the description of collateral contained in said Section all of the Assignor’s
right, title and interest in and to the Charter, all earnings and freights
thereunder, and all amounts due the Assignor thereunder, and the Assignor does
hereby grant, sell, convey, assign, transfer, mortgage and pledge to the
Assignee, and unto the Assignee’s successors and assigns, all its right, title,
interest, claim and demand in and to, and hereby does also grant unto the
Assignee, a security interest in and to, the Charter and all claims for damages
arising out of the breach of and rights to terminate the Charter, and any
proceeds of any of the foregoing.


The Assignor hereby warrants that upon execution of any Charter, the Assignor
will promptly give notice to the Charterer of the Earnings Assignment (in the
form of Exhibit A to the Earnings Assignment) as provided by Section 6 of the
Earnings Assignment and the Assignor will use its best efforts to obtain the
consent of the Charterer as evidenced by the execution by the Charterer of the
Charterer’s Consent and Agreement in the form attached hereto as Annex 1.


The Assignor reconfirms that the Earnings Assignment including all of the rights
and liabilities, covenants and obligations therein remains in full force and
effect.


Terms used herein and not otherwise defined herein are used as defined in, or by
reference in, the Earnings Assignment.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1


 
 
The Assignor hereby agrees that so long as this Assignment of Charters is in
effect it will not terminate said Charter, or amend, modify, supplement, or
waive any material term of said Charter in a manner adverse to the Assignee, in
each case without first obtaining the written consent of the Assignee
therefor.  The Assignor hereby agrees to notify the Assignee in writing of any
arbitration.


No amendment or modification of the Charter, and no consent, waiver or approval
with respect thereto shall be valid unless joined in, in writing, by the
Assignee.  No notice, request or demand under the Charter, shall be valid as
against the Assignee unless and until a copy thereof is furnished to the
Assignee.


THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE GENERAL OBLIGATIONS LAW).  This Assignment shall not be amended and/or
varied except by agreement in writing signed by the parties hereto.


IN WITNESS WHEREOF, the Assignor has caused this Assignment of Charters No.___
to be duly executed this ____ day of __________________.


            [SHIPOWNER],
            as Assignor






            By:  ___________________
            Name:
            Title:
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-1
 
 
Annex I to
Exhibit B to
EARNINGS ASSIGNMENT


[Form of]


CHARTERER’S CONSENT AND AGREEMENT


No. __


[VESSEL NAME]


Official Number [OFFICIAL NUMBER]


The undersigned, charterer of the [Marshall Islands]/[Hong Kong] flag vessel
[VESSEL NAME] pursuant to a time charter-party dated [DATE OF TIME CHARTER
PARTY] (the “Charter”), does hereby acknowledge notice of the assignment by the
Assignor of all the Assignor’s right, title and interest in and to the Charter
to NORDEA BANK FINLAND PLC, acting through its New York branch, as Collateral
Agent (the “Assignee”), pursuant to a Assignment of Charters dated [DATE], 200_
and an Earnings Assignment dated [DATE], 200__ (as the same may be amended,
supplemented or otherwise modified from time to time, the “Assignment”),
consents to such assignment, and agrees that, it will make payment of all moneys
due and to become due under the Charter, direct to the account maintained with
the Assignee located at 437 Madison Avenue, New York, New York 10022 (Account
No. [       ]) or such account specified by the Assignee at such address as the
Assignee shall request the undersigned in writing until receipt of written
notice from the Assignee that all obligations of the Assignor to it have been
paid in full.


The undersigned agrees that it shall look solely to the Assignor for performance
of the Charter and that the Assignee shall have no obligation or liability under
or pursuant to the Charter arising out of the Assignment, nor shall the Assignee
be required or obligated in any manner to perform or fulfill any obligations of
the Assignor under or pursuant to the Charter.


The undersigned agrees that it shall not seek from the Assignee the recovery of
any payment actually made by it to the Assignee pursuant to this Charterer’s
Consent and Agreement once such payment has been made.  This provision shall not
be construed to relieve the Assignor of any liability to the Charterer.


The undersigned agrees to execute and deliver, or cause to be executed and
delivered, upon the written request of the Assignee any and all such further
instruments and documents as the Assignee may deem desirable for the purpose of
obtaining the full benefits of this Assignment and of the rights and power
herein granted.


The undersigned agrees that no amendment, modification or alteration of any
material terms or provisions of the Charter shall be made unless the same shall
be consented to in writing by the Assignee.
 
 
 

--------------------------------------------------------------------------------



 
EXHIBIT H-1
 
 
 
The undersigned hereby confirms that the Charter is a legal, valid and binding
obligation, enforceable against it in accordance with its terms.








Dated:  _______________




[CHARTERER],
as Charterer






By:  ___________________
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT H-2
 
 
 
  [DATE]


ASSIGNMENT OF INSURANCES


[VESSEL NAME]
Official Number [OFFICIAL NUMBER]


[SHIPOWNER], a corporation organized and existing under the laws of the Republic
of the Marshall Islands [with its registered address at Trust Company Complex,
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960]/[and
registered under Part XI of the Hong Kong Companies Ordinance having its
principal place of business at 15th Floor, Tower One, Lippo Centre, 89
Queensway, Hong Kong] (the “Assignor”), in consideration of the Secured
Creditors referred to below entering into the transactions described in the
Credit Agreement (as defined below), and for One Dollar ($1) lawful money of the
United States of America, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, as sole owner of the [Hong
Kong]/[Marshall Islands] flag vessel [VESSEL NAME], Official Number [OFFICIAL
NUMBER] (the “Vessel”), has sold, assigned, transferred and set over, and by
this instrument as beneficial owner does sell, assign, transfer and set over,
unto NORDEA BANK FINLAND PLC, acting through its New York branch, with offices
at 437 Madison Avenue, New York, New York 10022, as collateral agent
(hereinafter called the “Assignee”), and unto the Assignee’s successors and
assigns, as such to it and its successors’ and assigns’ own proper use and
benefit, and does hereby grant to the Assignee a security interest in, all
right, title and interest of the Assignor under, in and to (i) all insurances in
respect of the Vessel, whether now or hereafter to be effected, and all renewals
of or replacements for the same, (ii) all claims, returns of premium and other
moneys and claims for moneys due and to become due under said insurance or in
respect of said insurance, and (iii) all other rights of the Assignor under or
in respect of said insurance, including proceeds (the above clauses (i), (ii)
and (iii) collectively called the “Insurance Collateral”).


Terms used herein and not otherwise defined herein are used as defined in the
Credit Agreement dated as of September 4, 2008 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among (i) various Lenders referred to therein (including, but not limited to,
Deutsche Schiffsbank Aktiengesellschaft) and (ii) the Assignee, as
administrative agent (in such capacity, the “Administrative Agent”), mandated
lead arranger, bookrunner and collateral agent, making available a senior
secured credit facility to the Borrower in the principal amount of up to Three
Hundred Twenty Million United States Dollars (U.S. $320,000,000) (the Lenders,
the Administrative Agent and Collateral Agent, collectively, the “Lender
Creditors”).


The Assignor is a wholly-owned subsidiary of the Borrower.  The Borrower may at
any time and from time to time enter into, or guaranty the obligations of one or
more Subsidiary Guarantors or any of their respective Subsidiaries under, one or
more Interest Rate Protection Agreements or Other Hedging Agreements with
respect to the Loans (and/or the Commitments) with one or more Lenders or any
Affiliate thereof (each such Lender or Affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT H-2
 
 
together with such Lender’s or Affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”).


The Assignor has entered into the Guaranty in favor of the Secured Creditors
pursuant to which the Assignor has guaranteed (i) to the Lender Creditors, all
obligations of the Borrower under the Credit Agreement and each other Credit
Document to which the Borrower is a party, and (ii) to each of the Other
Creditors, all obligations of the Borrower under each Interest Rate Protection
Agreement and each Other Hedging Agreement entered into with respect to the
Loans (and/or the Commitments), and the Assignor has granted the Assignee a
[first preferred Marshall Islands Mortgage (the “Mortgage”)]/[first priority
Hong Kong Mortgage and a deed of covenants collateral thereto (together, the
“Mortgage”)] on the Vessel to secure, among other things, its obligations under
the Guaranty.


This Assignment is given as security for all amounts due and to become due to
the Secured Creditors under the Guaranty.


It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Assignor shall remain liable under said insurances to
perform all of the obligations assumed by it thereunder, and the Assignee shall
have no obligation or liability under said insurances by reason of or arising
out of this instrument of assignment nor shall the Assignee be required or
obligated in any manner to perform or fulfill any obligations of the Assignor
under or pursuant to said insurances or to make any payment or to make any
inquiry as to the nature or sufficiency of any payment received by it or to
present or file any claim, or to take any other action to collect or enforce the
payment of any amounts which may have been assigned to it or to which it may be
entitled hereunder at any time or times.


The Assignor does hereby constitute the Assignee, its successors and assigns,
the Assignor’s true and lawful attorney-in-fact, irrevocably, with full power
(in the name of the Assignor or otherwise), upon the occurrence and continuance
of a Default, an Event of Default or an Event of Loss to ask, require, demand,
receive, compound and give acquittance for any and all moneys and claims for
moneys due and to become due under or arising out of said insurances, to endorse
any checks or other instruments or orders in connection therewith and to file
any claims or to take any action or institute any proceedings which the Assignee
may deem to be necessary or advisable in the premises.


The Assignor hereby covenants and agrees to procure that notice of this
Assignment shall be duly given to all underwriters, substantially in the form
hereto attached as Exhibit A, and that where the consent of any underwriter is
required pursuant to any of the insurances assigned hereby that it shall be
obtained and evidence thereof shall be given to the Assignee, or, in the
alternative, that in the case of protection and indemnity coverage the Assignee
shall obtain a letter of undertaking by the underwriters, and that there shall
be duly endorsed upon all slips, cover notes, policies, certificates of entry or
other instruments issued or to be issued in connection with the insurances
assigned hereby such clauses as to loss payees as the Assignee may require or
approve.  In all cases, unless otherwise agreed in writing by the Assignee, such
slips, cover notes, notices,
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT H-2
 
 
 
 certificates of entry or other instruments shall provide that there will be no
recourse against the Assignee for payment of premiums, calls or assessments.


The Assignor agrees that at any time and from time to time, upon the written
request of the Assignee, the Assignor will promptly and duly execute and deliver
any and all such further instruments and documents as the Assignee may deem
desirable in obtaining the full benefits of this Assignment and of the rights
and powers herein granted.


The Assignor does hereby warrant and represent that it has not assigned or
pledged, and hereby covenants that, without the prior written consent thereto of
the Assignee, so long as this instrument of assignment shall remain in effect,
it will not assign or pledge the whole or any part of the right, title and
interest hereby assigned to anyone other than the Assignee, its successors and
assigns, and it will not take or omit to take any action, the taking or omission
of which might result in an alteration or impairment of said insurances, of this
Assignment or of any of the rights created by said insurances or this
Assignment.


All notices or other communications which are required to be made to the
Assignee hereunder shall be made by postage prepaid letter or telecopy confirmed
by postage prepaid letter to:


Nordea Bank Finland Plc
437 Madison Avenue, 21st Floor
New York, NY 10022
Attention:  Colleen M. Durkin
Telephone: 212-318-9636
Facsimile:  212-421-4420


or at such other address as may have been furnished in writing by the Assignee.


Any payments made pursuant to the terms hereof shall be made to such account as
may, from time to time, be designated by the Assignee or as the Assignee may
otherwise instruct.


THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE GENERAL OBLIGATIONS LAW).  This Assignment shall not be amended and/or
varied except by agreement in writing signed by the parties hereto.


IN WITNESS WHEREOF, the Assignor has caused this Insurance Assignment to be duly
executed the day and year first above written.




            [SHIPOWNER],
            as Assignor






            By:  __________________
            Name: [                                      ]
            Title: [                           ]
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-2
 
 
EXHIBIT A
to
Insurance Assignment


NOTICE OF ASSIGNMENT


The undersigned, [SHIPOWNER], the Owner of the [Marshall Islands]/[Hong Kong]
flag Vessel [VESSEL NAME], hereby gives you notice that by an Insurance
Assignment dated [DATE], 200__ entered into by us with NORDEA BANK FINLAND PLC,
acting through its New York branch, as Collateral Agent (hereinafter called the
“Assignee”), there has been assigned by us to the Assignee all insurances
effected and to be effected in respect thereof including the insurances
constituted by the policy whereon this Notice is endorsed.  This Notice of
Assignment and the applicable loss payable clauses in the form hereto attached
as Annex I are to be endorsed on all policies and certificates of entry
evidencing such insurance.


Dated:  [DATE], 200__


            [SHIPOWNER],
            as Owner






            By  ____________________
            Name:
            Title:
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT H-2
 
 
ANNEX I
Notice of Insurance Assignment


FORM OF LOSS PAYABLE CLAUSES


Hull and War Risks


Loss, if any, payable to NORDEA BANK FINLAND PLC, New York branch, as Collateral
Agent (the “Mortgagee”), for distribution by the Mortgagee to itself as
Collateral Agent and to [SHIPOWNER], as owner (the “Owner”), as their respective
interests may appear, or order, except that, unless Underwriters have been
otherwise instructed by notice in writing from the Mortgagee, in the case of any
loss involving any damage to the Vessel or liability of the Vessel, the
Underwriters may pay directly for the repair, salvage, liability or other
charges involved or, if the Owner shall have first fully repaired the damage and
paid the cost thereof, or discharged the liability or paid all of the salvage or
other charges, then the Underwriters may pay the Owner as reimbursements
therefore;  provided, however, that if such damage involves a loss in excess of
U.S.$1,000,000 or its equivalent the Underwriters shall not make such payment
without first obtaining the written consent thereto of the Mortgagee.


In the event of an actual or constructive total loss or a compromise or arranged
total loss or requisition of title, all insurance payments therefor shall be
paid to the Mortgagee, for distribution by it in accordance with the terms of
the Mortgage.


Protection and Indemnity


Loss, if any, payable to NORDEA BANK FINLAND PLC, acting through its New York
branch, as Collateral Agent (the “Mortgagee”), for distribution by the Mortgagee
to itself as Collateral Agent and [SHIPOWNER], Owner, as their respective
interests may appear, or order, except that, unless and until the Underwriters
have been otherwise instructed by notice in writing from the Mortgagee, any loss
may be paid directly to the person to whom the liability covered by this
insurance has been incurred, or to the Owner to reimburse it for any loss,
damage or expenses incurred by it and covered by this insurance, provided the
Underwriters shall have first received evidence that the liability insured
against has been discharged.
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT I
 
 
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate (this “Certificate”) is delivered to you on behalf
of the Company (as hereinafter defined) pursuant to Section 8.01(e) of the
Credit Agreement, dated as of September 4, 2008 (as amended, supplemented,
restated or modified from time to time, the “Credit Agreement”), among Genco
Shipping & Trading Limited, a corporation organized under the laws of the
Republic of Marshall Islands (the “Company”), the Lenders from time to time
party thereto, Nordea Bank Finland Plc, acting through its New York branch, as
Administrative Agent and Collateral Agent.  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.
 
1.  I am the duly elected, qualified and acting Chief Financial Officer of the
Company.
 
2.   I have reviewed and am familiar with the contents of this Certificate.  I
am providing this Certificate solely in my capacity as an officer of the
Company.  The matters set forth herein are true to the best of my knowledge
after diligent inquiry.
 
3.  I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and financial condition of the Company
during the accounting period covered by the financial statements attached hereto
as ANNEX 1 (the “Financial Statements”).  The Financial Statements have been
prepared in accordance with the requirements of the Credit Agreement.
 
4.  Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein.  All such computations
are true and correct.
 
5.  On the date hereof, the representations and warranties contained in the
Credit Agreement and in the other Credit Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date hereof, unless stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.
 
[6.  On the date hereof, no Default or Event of Default has occurred and is
continuing.]1
 
 
 
 
 
 
 
---------------------------------------------
 
1
If any Default or Event of Default exists, include a description thereof,
specifying the nature and extent thereof (in reasonable detail).

 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT I
Page 2
 
 
 
 
 
IN WITNESS WHEREOF, I have executed this Certificate on behalf of the Company
this ____ day of [DATE], 200__.
 
            GENCO SHIPPING & TRADING LIMITED
 
 
            By______________________
                 Name:
                 Title:
 
 
 
 

--------------------------------------------------------------------------------


 
ANNEX I to
Compliance Certificate
 

 
 
CONSOLIDATED FINANCIAL STATEMENTS
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
ANNEX 2 to
Compliance Certificate
 
 
 
COMPLIANCE WORKSHEET
 
The calculations described herein is as of __________ __, ____ (the “Computation
Date”) and pertains to the period from __________ __, ____ to __________ __,
____ (the “Test Period”).
 
 
Part A.  Consolidated Interest Coverage Ratio
 
1.           Consolidated Net Income for the Test Period.
$_______________
   
2.           Provisions for taxes based on income for the Test Period.
$_______________
   
3.           Consolidated interest expense for the Test Period.
$_______________
   
4.           Amortization or write-off of deferred financing costs to the extent
      deducted in determining ConsolidatedNet Income for the Test Period.
 
$_______________
   
5.           Depreciation expense of the Company and its Subsidiaries for the
Test Period.
$_______________
   
6.           Amortization expense of the Company and its Subsidiaries for the
Test Period.
$_______________
   
7.           Losses on sales of assets (excluding sales in theordinary course of
business)
      and other extraordinary losses for the Test Period.
$_______________
   
8.   Gains on sales of assets (excluding sales in the ordinary course of
business)
      and other extraordinary gains for the Test Period.
 
$_______________
   
9.           Consolidated EBITDA (sum of Items 1 through 7 minus Item 8).
$_______________
   
10.     Consolidated Interest Expense for the four immediately preceding fiscal
quarters.
$_______________
   
11.         Consolidated Interest Coverage Ratio (Item 9:Item10).
__________:1.00
   
12.     Minimum Consolidated Interest Coverage Ratio pursuant to Section 9.07 of
the
      Credit Agreement on the Computation Date.
2.00:1.00

 
 

--------------------------------------------------------------------------------


 
 
Annex 2
Page 2
 
 
Part B.  Maximum Leverage Ratio
 
1.           Average Consolidated Net Indebtedness on the Computation Date.
$_______________
   
2.           Consolidated EBITDA on the ComputationDate.
$_______________
   
3.           Leverage Ratio (Item 1:Item 2) on the ComputationDate.
__________:1.00
   
4.   Maximum permitted Leverage Ratio pursuant to Section 9.08 of the Credit
Agreement:
5.50:1.00

 
 
Part C.  Collateral Maintenance
 
1.    Aggregate principal amount of outstanding Loans on the Computation Date.
$_______________
   
2.    Aggregate Appraised Value on the Computation Date.
$_______________
   
3.    Minimum permitted Aggregate Appraised Value pursuant to Section 9.09 of
       the Credit Agreement (Item 1 multiplied by 1.30).
$_______________

 
 
Part D.  Minimum Cash Balance
 
1.    Consolidated cash and Cash Equivalents subject to a Lien of the Security
       Documents on the Computation Date.
$_______________
   
2.    Aggregate amount of all undrawn credit facilities with maturities in
excess of
       twelve months on the Computation Date.
 
$_______________
   
3.    Item 1 plus Item 2 above is greater than $500,000 multiplied by the number
of
       Mortgaged Vessels in existence on the Computation Date.
 

 
 
 

--------------------------------------------------------------------------------


 
Annex 2
Page 3
 
 
 
Part E.  Minimum Consolidated Net Worth
 
1.    Consolidated Net Worth on the Computation Date, which must be greater than
       [_______] (US$263,300,000 plus 80% of the Net Proceeds (as defined in the
Credit
       Agreement)) as required pursuant to Section 9.11 of the Credit Agreement.
$________________



 
Part F.  Applicable Margin
 
1.    Applicable Margin on the Computation Date, which shall be 1.25% per annum;
       provided, however, that if at any time after December 31, 2009, the
Borrower’s
       Leverage Ratio, as set forth in Item 3 of Part B hereof (currently,
_.__:1:00), is 3.00:1.00
       or less, then during such period the Applicable Margin for the
immediately succeeding
       quarter shall be 1.20% per annum.
________________%



 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX 3 to
Compliance Certificate
 
 
 
1.           It is hereby certified that no changes are required to be made to
any of Schedule VI of the Credit Agreement or Annexes A through F of the Pledge
Agreement, in each case so as to make the information set forth therein accurate
and complete as of date of this Certificate, except as specially set forth
below:


[All actions required to be taken by the Credit Agreement and the Security
Documents as a result of the changes described above have been taken, and the
Collateral Agent has, for the benefit of the Secured Creditors (as defined in
the Pledge Agreement), a first priority  perfected security interest in all
Collateral pursuant to the various Security Documents to the extent required by
the terms thereof.]2
 
 
 
 
 
 
 

 
---------------------------------------------
 
2
The bracketed language must be inserted if there have been any changes to the
information, as contemplated by Section 8.01(e)(i)(y) of the Credit Agreement.

 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT J
 
 
 
FORM OF SUBORDINATION PROVISIONS
 
 
Section 1.01.    Subordination of Liabilities.  [Name of Payor] (the “Payor”),
for itself, its successors and assigns, covenants and agrees, and each holder of
the Note to which this Annex __ is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of,
interest on, and all other amounts owing in respect of, the Note (the
“Subordinated Indebtedness”) is hereby expressly subordinated, to the extent and
in the manner set forth below, to the prior payment in full in cash of all
Senior Indebtedness (as defined in Section 1.07 of this Annex __).  The
provisions of this Annex __ shall constitute a continuing offer to all persons
or other entities who, in reliance upon such provisions, become holders of, or
continue to hold, Senior Indebtedness, and such holders are made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.
 
Section 1.02.    Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances.  (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex __) owing in respect of
the Senior Indebtedness shall first be paid in full in cash in accordance with
the terms thereof, before any payment of any kind or character, whether in cash,
property, securities or otherwise, is made on account of the Subordinated
Indebtedness.
 
(b)           The Payor may not, directly or indirectly (and no person or other
entity on behalf of the Payor may), make any payment of any Subordinated
Indebtedness and may not acquire any Subordinated Indebtedness for cash or
property until all Senior Indebtedness has been paid in full in cash if any
Default (as defined in the Credit Agreement identified in Section 1.07 of this
Annex __) or Event of Default (as defined in the Credit Agreement identified in
Section 1.07 of this Annex __) under the Credit Agreement (as defined in Section
1.07 of this Annex __) has occurred and is continuing or would result
therefrom.  Each holder of the Note hereby agrees that, so long as any such
Default or Event of Default in respect of any issue of Senior Indebtedness has
occurred and is continuing, it will not sue for, or otherwise take any action to
enforce the Payor’s obligations to pay, amounts owing in respect of the
Note.  Each holder of the Note understands and agrees that to the extent that
clause (a) of this Section 1.02 or this clause (b) prohibits the payment of any
Subordinated Indebtedness, such unpaid amount shall not constitute a payment
default under the Note and the holder of the Note may not sue for, or otherwise
take action to enforce the Payor’s obligation to pay such amount, provided that
such unpaid amount shall remain an obligation of the Payor to the holder of the
Note pursuant to the terms of the Note.  Notwithstanding the foregoing, so long
as a Default or Event of Default has not occurred, Payor will be entitled to
make (and any person or other entity on behalf of the Payor shall be entitled to
make) and a holder of any Note will be entitled to receive scheduled payments of
principal and interest under the Subordinated Indebtedness.
 
(c)           In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Payor (or any Person on behalf
of the Payor)
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT J
Page 2
 
 
 
shall make (or the holder of the Note shall receive) any payment on account of
the Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by the holder of the Note, in
trust for the benefit of, and shall be paid forthwith over and delivered to, the
holders of Senior Indebtedness or their representative or the trustee under the
indenture or other agreement pursuant to which any instruments evidencing any
Senior Indebtedness may have been issued, as their respective interests may
appear (including by giving effect to any intercreditor or subordination
arrangements among such holders), for application pro rata to the payment of all
Senior Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in cash in accordance with the terms of such Senior
Indebtedness, after giving effect to any concurrent payment or distribution to
or for the holders of Senior Indebtedness.
 
Section 1.03.    Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Payor.  Upon any distribution of
assets of the Payor upon dissolution, winding up, liquidation or reorganization
of the Payor (whether in bankruptcy, insolvency or receivership proceedings or
upon an assignment for the benefit of creditors or otherwise):
 
(a)           the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness in accordance with
the terms thereof (including, without limitation, post-petition interest at the
rate provided in the documentation with respect to the Senior Indebtedness,
whether or not such post-petition interest is an allowed claim against the
debtor in any bankruptcy or similar proceeding) before the holder of the Note is
entitled to receive any payment of any kind or character on account of the
Subordinated Indebtedness;
 
(b)           any payment or distributions of assets of the Payor of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex __, shall be paid
by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders), to the extent necessary to make payment in full in cash of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness; and
 
(c)           in the event that, notwithstanding the foregoing provisions of
this Section 1.03, any payment or distribution of assets of the Payor of any
kind or character, whether in cash, property or securities, shall be received by
the holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash in accordance with the terms thereof, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders) for application to the payment of such Senior
 
 
 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT J
Page 3
 
 
 
 
Indebtedness until all such Senior Indebtedness shall have been paid in full in
cash in accordance with the terms thereof, after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness.
 
Section 1.04.    Subrogation.  Subject to the prior payment in full in cash of
all Senior Indebtedness in accordance with the terms thereof, the holder of the
Note shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the Payor applicable to the
Senior Indebtedness until all amounts owing on the Note shall be paid in full,
and for the purpose of such subrogation no payments or distributions to the
holders of the Senior Indebtedness by or on behalf of the Payor or by or on
behalf of the holder of the Note by virtue of this Annex __ which otherwise
would have been made to the holder of the Note shall, as between the Payor, its
creditors other than the holders of Senior Indebtedness, and the holder of the
Note, be deemed to be payment by the Payor to or on account of the Senior
Indebtedness, it being understood that the provisions of this Annex __ are and
are intended solely for the purpose of defining the relative rights of the
holder of the Note, on the one hand, and the holders of the Senior Indebtedness,
on the other hand.
 
Section 1.05.    Obligation of the Payor Unconditional.  Nothing contained in
this Annex __ or in the Note is intended to or shall impair, as between the
Payor and the holder of the Note, the obligation of the Payor, which is absolute
and unconditional, to pay to the holder of the Note the principal of and
interest on the Note as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holder of the Note and creditors of the Payor other than the
holders of the Senior Indebtedness, nor shall anything herein or therein prevent
the holder of the Note from exercising all remedies otherwise permitted by
applicable law upon an event of default under the Note, subject to the
provisions of this Annex __ and the rights, if any, under this Annex __ of the
holders of Senior Indebtedness in respect of cash, property, or securities of
the Payor received upon the exercise of any such remedy.  Upon any distribution
of assets of the Payor referred to in this Annex __, the holder of the Note
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Note, for the purpose of ascertaining the persons entitled to participate in
such distribution, the holders of the Senior Indebtedness and other indebtedness
of the Payor, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Annex
__.
 
Section 1.06.    Subordination Rights Not Impaired by Acts or Omissions of Payor
or Holders of Senior Indebtedness.  No right of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Payor or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Payor with the terms and provisions of
the Note, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.  The holders of the Senior Indebtedness may, without
in any way affecting the obligations of the holder of the Note with respect
hereto, at any time or from time to
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT J
Page 4
 
 
 
 
time and in their absolute discretion, change the manner, place or terms of
payment of, change or extend the time of payment of, or renew, increase or
otherwise alter, any Senior Indebtedness or amend, modify or supplement any
agreement or instrument governing or evidencing such Senior Indebtedness or any
other document referred to therein, or exercise or refrain from exercising any
other of their rights under the Senior Indebtedness including, without
limitation, the waiver of default thereunder and the release of any collateral
securing such Senior Indebtedness, all without notice to or assent from the
holder of the Note.
 
Section 1.07.    Senior Indebtedness.  The term “Senior Indebtedness” shall mean
all Obligations (as defined below) (i) of the Payor under, or in respect of, (x)
the Credit Agreement (as amended, modified, supplemented, extended, restated,
refinanced, replaced or refunded from time to time, the “Credit Agreement”),
dated as of September 4, 2008, by and among Genco Shipping & Trading Limited,
the lenders from time to time party thereto, Nordea Bank Finland Plc, acting
through its New York branch, as Administrative Agent, and any renewal,
extension, restatement, refinancing or refunding thereof, and (y) each other
Credit Document (as defined in the Credit Agreement) to which the Payor is a
party, (ii) of the Payor under, or in respect of (including by reason of any
Subsidiaries Guaranty (as defined in the Credit Agreement) to which the Payor is
a party), any Interest Rate Protection Agreements or Other Hedging Agreements
(each as defined in the Credit Agreement), and (iii) of the Payor under, or in
respect of (including by reason of any guaranty of) the Notes (as defined in the
Credit Agreement).  As used herein, the term “Obligation” shall mean any
principal, interest, premium, penalties, fees, expenses, indemnities and other
liabilities and obligations (including guaranties of the foregoing liabilities
and obligations) payable under the documentation governing any Senior
Indebtedness (including post-petition interest at the rate provided in the
documentation with respect to such Senior Indebtedness, whether or not such
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding).
 


 

--------------------------------------------------------------------------------


 
EXHIBIT K
 
 
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
DATE:  ________ __, ____
 
Reference is made to the Credit Agreement described in Item 2 of Annex I annexed
hereto (as such Credit Agreement may hereafter be amended, modified or
supplemented from time to time, the “Credit Agreement”).  Unless defined in
Annex I annexed hereto, capitalized terms defined in the Credit Agreement are
used herein as therein defined. _____________ (the “Assignor”) and
______________ (the “Assignee”) hereby agree as follows:
 
1.  The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Item 4 of Annex I attached hereto (the “Assigned Share”) of all of
the outstanding rights and obligations under the Credit Agreement relating to
each of the Facilities listed in Item 4 of Annex I attached hereto, including,
without limitation (i) in the case of any assignment of all or any portion of
the Assignor’s outstanding Loans, all rights and obligations with respect to the
Assigned Share of such outstanding Loans, and (ii) in the case of any assignment
of all or any portion of the Commitment, all rights and obligations with respect
to the Assigned Share of such Commitment.
 
2.  The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claims; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the other
Credit Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or the other Credit
Documents or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any of its Subsidiaries or
the performance or observance by the Borrower or any of its Subsidiaries of any
of their respective obligations under the Credit Agreement or the other Credit
Documents or any other instrument or document furnished pursuant thereto.
 
3.  The Assignee (i) confirms that it is an Eligible Transferee, (ii) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption Agreement, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Mandated Lead
Arranger, the Bookrunner, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iv) appoints and authorizes the Mandated Lead Arranger, the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Mandated Lead Arranger, the
Administrative Agent and the Collateral
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT K
Page 2
 
 
 
 
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 
4.  Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent.  The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee, the receipt of the consent of the
Administrative Agent and the Borrower (in each case) to the extent required by
the Credit Agreement, receipt by the Administrative Agent of the assignment fee
referred to in Section 13.04(b) of the Credit Agreement, and the recordation by
the Administrative Agent of the assignment effected hereby in the Register,
unless otherwise specified in Item 5 of Annex I attached hereto (the “Settlement
Date”).
 
5.  Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment and Assumption Agreement, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Credit Documents.
 
6.  It is agreed that upon the effectiveness hereof, the Assignee shall be
entitled to (i) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I attached hereto and (ii) all Commitment
Commission (if applicable) on the Assigned Share of the Total Commitment at the
rate specified in Item 7 of Annex I attached hereto, which accrues on and after
the Settlement Date, such interest and, if applicable, Commitment Commission, to
be paid by the Administrative Agent directly to the Assignee.  It is further
agreed that all payments of principal made on the Assigned Share of the Loans
which occur on and after the Settlement Date will be paid directly by the
Administrative Agent to the Assignee.  Upon the Settlement Date, the Assignee
shall pay to the Assignor an amount specified by the Assignor in writing which
represents the Assigned Share of the principal amount of the respective Loans
made by the Assignor pursuant to the Credit Agreement which are outstanding on
the Settlement Date, net of any closing costs, and which are being assigned
hereunder.  The Assignor and the Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Settlement Date
directly between themselves.
 
7.  THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT K
Page 3
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I attached hereto.
 
            [NAME OF ASSIGNOR],
            as Assignor
 
            By____________________________
                Name:
                Title:
 
            [NAME OF ASSIGNEE],
            as Assignee
 
            By____________________________
                Name:
                Title:
 


 
Acknowledged and Agreed:
 
[NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Administrative Agent
By____________________________
Name:
Title:
 
By____________________________
Name:
Title:]2
 
 
 
 
 
 
 

 
----------------------------------------
 
2
Insert only if assignment is being made pursuant to Section 13.04(b) of the
Credit Agreement.

 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT K
Page 4
 
 
 
 
[GENCO SHIPPING & TRADING LIMITED]
 
 
By____________________________
Name:
Title:]3
 

 
 
 
 
 
 
 
 
 
 
----------------------------------------------
 
3
Insert only if assignment is being made pursuant to Section 13.04(b) of the
Credit Agreement.

 
 
 
 

--------------------------------------------------------------------------------


 
ANNEX I
 
 
 
ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
ANNEX I
 
 1.            The Borrower:  Genco Shipping & Trading Limited (the “Borrower”).
 
 2.            Name and Date of Credit Agreement:
 
Credit Agreement, dated as of [DATE], 2008, among the Borrower, the lenders from
time to time party thereto, Nordea Bank Finland Plc, acting through its New York
branch, as Administrative Agent and as Collateral Agent (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”).
 
 3.            Date of Assignment Agreement:
 
 4.           Amounts (as of date of item #3 above):
 

 
Outstanding Principal of
Loans
Commitments
     
a.           Aggregate Amount for all Lenders
$__________
$_________
     
b.           Assigned Share
_________%
 
 ________%
     
c.           Amount of Assigned Share
$_________
$________



5.           Settlement Date:
 
6.    Rate of Interest
       to the Assignee: As set forth in Section 1.07 of the Credit Agreement
 
7.
Commitment Commission:
As set forth in Section 2.01(a) of the Credit Agreement



8.    Notice:                                        ASSIGNEE:
 
____________________
____________________
____________________
____________________
Attention:
Reference:
 
 

--------------------------------------------------------------------------------


 
 
ANNEX I
Page 2
 
 
 
Payment Instructions:             ASSIGNEE:
                        ____________________
____________________
____________________
____________________
Attention:
Reference:
 
Accepted and Agreed:
 
[NAME OF ASSIGNEE]                                                       [NAME
OF ASSIGNOR]
 
By____________________                                             
By_______________________
    
Name:                                                                                      
Name:
    
Title:                                                                                        
Title:

 
 
 

--------------------------------------------------------------------------------


 
 Exhibit L-1
 
HONG KONG SHIP MORTGAGE
 
Entered into pursuant to section 44 of the Merchant Shipping (Registration)
Ordinance
 
_______________________
 
BY THIS MORTGAGE the Mortgagor referred to in Part ONE Mortgages the Ship
referred to in Part TWO to the Mortgagee referred to in Part THREE as security
for the due and punctual performance of all the Mortgagor's obligations to the
Mortgagee pursuant to the document referred to in Part FOUR as such document may
from time to time hereafter be amended modified and supplemented.
 
By its execution of this mortgage the Mortgagor warrants to the Mortgagee that
(a) it has power to enter into this mortgage (b) the said ship is free of
incumbrances save for any shown in the Hong Kong Register of Ships at the time
this mortgage is presented for recording and (c) this mortgage is binding on and
enures for the benefit of the successors and assigns of the Mortgagor and
Mortgagee.


P A R T   O N E
M O R T G A G O R  (Ship's owner)
 
 
 
 
 
 
 
 
 
[SHIPOWNER]
 
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960
Incorporated in the Republic of Marshall islands
Registered in Hong Kong as an oversea company under Part XI of the Companies
Ordinance (Cap.32 of the Laws of Hong Kong) having an address at 15th Floor,
Tower One, Lippo Centre, 89 Queensway, Hong Kong
 



P A R T   T W O
SHORT  DESCRIPTION  OF  MORTGAGED  SHIP
 
 
 
 
Offical Number (see note 2)
Ship's Name
HK-[    ]
[VESSEL]
     and as more, particularly described in the registrar



P A R T   T H R E E
M O R T G A G E E  (see Note 3)
 
 
 
 
Name[s]
Address [and Place of incorporation] fax/telex
 
 
 
     NORDEA BANK FINLAND PLC, acting through its New York branch
 
 
 
437 Madison Avenue, 21st Floor
New York
New York 10022
(incorporated under the laws of [])
 
 
          Telex:
212-[318 9634]
           Fax:
 212-[421 4420]



P A R T   F O U R
Particulars of Document[s] or transaction[s], the obligations whereunder are
secured by this mortgagee (see note 4)
 
 
 
Date and Nature of Transaction and Description of Document (if any)
 
Parties
1.           Credit Agreement dated September 4, 2008
2.           Deed of Covenants dated [                    ] 200__
3.           Guaranty dated [                     ] 2008
4.           The other Security Documents as defined and described in Appendix A
of
the above Credit Agreement to which the Mortgagor is a party
1. (a) Genco Shipping & Trading Limited as borrower (b) the banks and financial
institutions named therein as lenders (including, but not limited to, Deutsche
Schiffsbank Aktiengesellschaft) (c) the Mortgagee, as administrative agent,
mandated lead arranger, bookrunner and collateral agent
2.  (a) the Mortgagor, as shipowner and (b) the Mortgagee, as security trustee
3.   (a) the Mortgagor and others, as guarantor and (b) the Mortgagee, as
administrative agent
 



IN WITNESS whereof the Mortgagor has caused this mortgage to be executed on
                 2007


 
SIGNED, SEALED and DELIVERED by                      )
[                                        ]                                               
)
for and on behalf of                                                        )
[SHIPOWNER]                                                                )
as its duly authorised attorney                                     )
pursuant to a power of attorney                                   )
dated                                                  200__                     )
in the presence of:                                                           )
 



N O T E S
1.    [  ] complete/delete as appropriate.
2.    If this mortgage is executed before the Ship is registered on the Hong
Kong Register of Ships, the mortgage will not take effect as a statutory
mortgage upon such registration.
3.    If more than one mortgagee, insert all names, in which case all those
named will be treated in the Hong Kong Register of Ships as joint mortgages.
4.    "Transaction" contemplates transactions (e.g. overdraft facilities) not
necessarily the subject of any specifically identifable document.
5.
Prompt registration at the Hong Kong Registry of Ships is essential to the
security of a mortgagee, as a mortgage takes its priority from the date of
production for registry, not from the date of the instrument.

6.    Registered owners or mortgagees are reminded of the importance of keeping
the Registrar of Hong Kong Ships informed of any change of address on their
part.
7.
Registered owners and mortgagees are also reminded that a mortgage on a ship
belonging to a company incorporated in Hong Kong or a company registered under
Part XI of the Companies Ordinance is void against the liquidator or any
creditor of the company unless a notification of the mortgage is delivered to or
received by the Registrar of Companies for registration within 5 weeks after the
date of its creation.

 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
 

 












FORM OF
DEED OF COVENANTS
TO ACCOMPANY A FIRST PRIORITY STATUTORY MORTGAGE






ON HONG KONG FLAG VESSEL




[VESSEL NAME]
OFFICIAL NO. [OFFICIAL NUMBER]




executed by




[SHIPOWNER],
as Shipowner


in favor of




NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Security Trustee and as Mortgagee






[CLOSING DATE]
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
                                                                                                                                                                                                                                                                                                                                              
 
 
 
Page

                                                                                                                                                                                                                                                                                                                                              
 
 
ARTICLE I    REPRESENTATIONS AND WARRANTIES OF THE SHIPOWNER 
3

 
 
Section 1.
Existence; Authorization 
3

 
 
Section 2.
Title to Vessel 
3

 
 
Section 3.
ISM, ISPS and MARPOL Compliance 
3

 
 
 
ARTICLE II    COVENANTS OF THE SHIPOWNER 
3

 
 
Section 1.
Payment of Indebtedness 
3

 
 
Section 2.
Mortgage Recording 
3

 
 
Section 3.
Lawful Operation 
4

 
 
Section 4.
Payment of Taxes 
4

 
 
Section 5.
Prohibition of Liens 
4

 
 
Section 6.
Notice of Mortgage 
4

 
 
Section 7.
Removal of Liens 
4

 
 
Section 8.
Release from Arrest 
4

 
 
Section 9.
Maintenance 
5

 
 
Section 10.
Inspection; Reports 
7

 
 
Section 11.
Flag; Home Port 
8

 
 
Section 12.
No Sales. Transfers or Charters 
8

 
 
Section 13.
Insurance 
8

 
 
Section 14.
Reimbursement for Expenses 
11

 
 
Section 15.
Performance of Charters 
12

 
 
Section 16.
Change in Ownership 
12

 
 
Section 17.
Prepayment if Event of Loss 
12

 
 
 
EVENTS OF DEFAULT AND REMEDIES 
12

 
 
Section 1.
Events of Default: Remedies 
12

 
 
Section 2.
Power of Sale 
14

 
 
Section 3.
Power of Attorney-Sale 
14

 
 
Section 4.
Power of Attorney-Collection 
14

 
 
Section 5.
Delivery of Vessel 
15

 
 
Section 6.
Mortgagee to Discharge Liens 
15

 
 
Section 7.
Payment of Expenses 
15

 
 
Section 8.
Remedies Cumulative 
15

 
 
Section 9.
Cure of Defaults 
16

 
 
Section 10.
Discontinuance of Proceedings 
16

 
 
Section 11.
Application of Proceeds 
16

 
 
Section 12.
Possession Until Default 
16

 
 
Section 13.
Severability of Provisions. etc 
17

 
 
 
ARTICLE IV    SUNDRY PROVISIONS
17

 
 
Section 1.
Successors and Assigns 
17

 
 
Section 2.
Power of Substitution 
17

 
 
Section 3.
Counterparts 
18

 
 
Section 4.
Notices 
18

 
 
Section 5.
Statutory Mortgage 
18

 
 
Section 6.
Further Assurances 
18

 
 
Section 7.
Governing Law 
19

 
 
Section 8.
Additional Rights of the Mortgagee 
19

 

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 

 
DEED OF COVENANTS
 
[VESSEL NAME]
 
This Deed of Covenants made [CLOSING DATE] (this “Deed”), between [SHIPOWNER], a
corporation organized and existing pursuant to the laws of the Republic of the
Marshall Islands and registered under Part XI of the Hong Kong Companies
Ordinance having its principal place of business at 15th Floor, Tower One, Lippo
Centre, 89 Queensway, Hong Kong (the “Shipowner”), and NORDEA BANK FINLAND PLC,
acting through its New York branch, a bank incorporated under the laws of [the
Kingdom of Norway], with offices at 437 Madison Avenue, New York, New York 10022
not in its individual capacity, but solely as security trustee (in such
capacity, the “Security Trustee”, together with its successors in trust and
assigns, the “Mortgagee”), pursuant to the Credit Agreement referred to below.
 
W I T N E S S E T H
 
WHEREAS:
 
A.    The Shipowner is the sole, absolute and unencumbered owner of the whole of
the Hong Kong flag vessel [VESSEL NAME], Official Number [OFFICIAL NUMBER] of
[GROSS TONS] gross tons and [NET TONS] net tons, together with all interest
therein and all of the boilers, engines, machinery, masts, spars, boats,
anchors, cables, chains, rigging, tackle, capstans, outfit tools, pumps and
pumping equipment, apparel, furniture, drilling equipment, fittings, equipment,
spare parts, and all other appurtenances thereunto appertaining or belonging,
whether now owned or hereafter acquired, and also any and all additions,
improvements, renewals and replacements hereafter made in or to such vessel or
any part thereof, including all items and appurtenances aforesaid (such vessel,
together with all of the foregoing, being herein called the “Vessel”).
 
B.    Genco Shipping & Trading Limited, a Marshall Islands corporation (the
“Borrower”), the Lenders party thereto from time to time, the Mortgagee, as
administrative agent, mandated lead arranger, bookrunner, and collateral agent,
have entered into a Credit Agreement dated as of September 4, 2008 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing a senior secured credit facility (the “Facility”)
to the Borrower in the principal amount of up to Three Hundred Twenty Million
United States Dollars (U.S.$320,000,000) (the Lenders, the Administrative Agent
and Collateral Agent, collectively, the “Lender Creditors”).  Except as
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement shall be used herein as so defined.
 
C.    The Borrower may at any time and from time to time enter into, or guaranty
the obligations of one or more Subsidiary Guarantors or any of their respective
Subsidiaries under, one or more Interest Rate Protection Agreements or Other
Hedging Agreements with respect to the Loan (and/or the Commitments) with one or
more Lenders or any Affiliate thereof (each such Lender or Affiliate, even if
the respective Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender’s or Affiliate’s successors
and assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”).  The estimated aggregate notional
amount of the liabilities of the Borrower under the Interest Rate Protection
Agreements or Other Hedging Agreements entered into with respect to the Loan
(and/or the Commitments) is [               ] United States Dollars
(U.S.$[               ]).
 
D.    The Shipowner is a wholly owned subsidiary of the Borrower.
 
E.    The Shipowner entered into the Guaranty in favor of the Secured Creditors
pursuant to which the Shipowner has guaranteed (i) to the Lender Creditors, all
obligations of the Borrower under the
 
 

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
Credit Agreement and each other Credit Document to which the Borrower is a
party, and (ii) to each of the Other Creditors, all obligations of the Borrower
under each Interest Rate Protection Agreement and each Other Hedging Agreement
entered into with respect to the Loan (and/or the Commitments).  The Lenders
have advanced the Loan pursuant to the Credit Agreement; the Shipowner
acknowledges that it is justly indebted to the Secured Creditors under the
Guaranty.
 
F.    Contemporaneously with the execution of this Deed there has been executed
and registered by the Shipowner in favor of the Mortgagee a first priority
statutory Hong Kong ship mortgage (the “Mortgage”) to secure its obligation
under the Guaranty according to the terms thereof, and the payment of all other
such sums due or which may become due to the Mortgagee pursuant to the Guaranty,
constituting a First Priority Mortgage over the said Vessel and the Shipowner
has agreed to execute this Deed collateral to the Mortgage and to the security
thereby created.
 
G.    This Deed shall be read together with the Guaranty, but in the case of any
inconsistency between this Deed and the Guaranty, the provisions of this Deed
shall prevail, but only to the extent permitted by Hong Kong law.
 
H.    Pursuant to the Credit Agreement, the Mortgagee has agreed to act as
Security Trustee for the Secured Creditors.
 
NOW, THIS DEED WITNESSETH AS FOLLOWS:
 
1.    In consideration of the premises and other good and valuable
consideration, the Shipowner hereby covenants with the Mortgagee to pay each and
every sum of money that may be or become owing under the terms of the Guaranty
and the Mortgage or either of them at the time and in the manner specified
therein, (all such obligations and other sums hereinafter called the
“Indebtedness hereby secured”).
 
2.    By way of security for payment of the Indebtedness hereby secured, the
Shipowner as beneficial owner hereby MORTGAGES AND CHARGES to and in favor of
the Mortgagee all its interest, present and future, in the Vessel and proceeds
thereof (which the Shipowner hereby warrants to be free at the date hereof from
any other charges or encumbrances whatsoever).
 
3.    The Shipowner and the Mortgagee hereby covenant with each other that the
security created by this Deed, the Guaranty and any of the other Credit
Documents to which the Shipowner is a party shall be held by the Mortgagee as
continuing security, and that the security so created shall not be satisfied by
any intermediate payment of any part of the Indebtedness secured hereby.
 
4.    Upon the Mortgagee being satisfied that the Indebtedness secured hereby
has been unconditionally and irrevocably paid and discharged in full, and
following a written request therefor from the Shipowner, the Mortgagee will,
subject to being indemnified in scope and substance to its satisfaction for the
costs and expenses incurred by it in connection therewith, release the security
created by the Mortgage and this Deed.
 
5.    The Shipowner shall remain liable to fulfill all obligations assumed by it
in relation to the Vessel and the Mortgagee shall be under no obligation of any
kind whatsoever in respect thereof or be under any liability whatsoever in event
of any failure by the Shipowner to perform its obligations in respect thereof.
 
It is hereby covenanted, declared and agreed that the property above described
is to be held subject to the further covenants, conditions, terms and uses
hereinafter set forth.
 
The Shipowner covenants and agrees with the Mortgagee as follows:
 
 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
ARTICLE I
 
Representations and Warranties of the Shipowner
 
Section 1.    Existence; Authorization.  The Shipowner is a corporation duly
organized, validly existing and in good standing under the laws of the Republic
of the Marshall Islands having its principal place of business in Hong Kong, and
shall so remain during the life of this Deed.  The Shipowner has full power and
authority to own and mortgage the Vessel; has full right and entitlement to
register the Vessel in its name under the flag of Hong Kong and all action
necessary and required by law for the execution and delivery of this Deed and
the Mortgage has been duly and effectively taken; and each of the Indebtedness
hereby secured and this Deed and the Mortgage is and will be the legal, valid
and binding obligation of the Shipowner enforceable in accordance with its
terms.
 
Section 2.    Title to Vessel.  The Shipowner lawfully owns and is lawfully
possessed of the Vessel free from any lien or encumbrance whatsoever other than
the Mortgage, liens for current crew’s wages and liens not yet required to be
removed under Section 7 of Article II hereof and will warrant and defend the
title and possession thereto and to every part thereof for the benefit of the
Mortgagee against the claims and demands of all persons whomsoever.
 
Section 3.    ISM, ISPS and MARPOL Compliance.  The Shipowner has obtained all
necessary ISM Documentation in connection with the Vessel and is in full
compliance with the ISM Code, the ISPS Code and Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to MARPOL (as such terms are defined in
Section 9 of Article II).
 
 
ARTICLE II
 
Covenants of the Shipowner
 
Section 1.    Payment of Indebtedness.  The Shipowner will pay or cause to be
paid the Indebtedness hereby secured and will observe, perform and comply with
the covenants, terms and conditions herein and in the Guaranty, express or
implied, on its part to be observed, performed or complied with.  The obligation
of the Indebtedness hereby secured is an obligation in United States Dollars and
the term “$” when used herein shall mean such United States
Dollars.  Notwithstanding fluctuations in the value or rate of United States
Dollars in terms of gold or any other currency, all payments hereunder or
otherwise in respect of the Indebtedness hereby secured shall be payable in
terms of United States Dollars when due, in United States Dollars when paid,
whether such payment is made before or after the due date.
 
Section 2.    Mortgage Recording.  The Shipowner will cause the Mortgage to be
duly recorded or filed in the Shipping Registry of Hong Kong, in accordance with
the applicable provisions of the laws of Hong Kong and will otherwise comply
with and satisfy all of the provisions of applicable laws of Hong Kong in order
to establish and maintain (a) the Mortgage as a first priority statutory
mortgage thereunder upon the Vessel and upon all renewals, replacements and
improvements made in or to the same and (b) this Deed as a first priority
assignment of, charge over, and security interest in the Vessel or other
property assigned hereunder.
 
Section 3.    Lawful Operation.  The Shipowner will not cause or permit the
Vessel to be operated in any manner contrary to law, and the Shipowner will not
engage in any unlawful trade or violate any law or carry any cargo that will
expose the Vessel to penalty, forfeiture or capture, and will not do, or suffer
or permit to be done, anything which can or may injuriously affect the
registration of the Vessel
 
 
 
3

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
under the laws and regulations of Hong Kong and will at all times keep the
Vessel duly documented thereunder.
 
Section 4.    Payment of Taxes.  The Shipowner will pay and discharge when due
and payable, from time to time, all taxes, assessments, governmental charges,
fines and penalties lawfully imposed on the Vessel or any income therefrom.
 
Section 5.    Prohibition of Liens.  Neither the Shipowner, any charterer, the
Master of the Vessel nor any other person has or shall have any right, power or
authority to create, incur or permit to be placed or imposed or continued upon
the Vessel, its freights, profits or hire any lien whatsoever other than the
Mortgage, this Deed, other liens in favor of the Mortgagee and for crew’s wages
and salvage.
 
Section 6.    Notice of Mortgage.  The Shipowner will place, and at all times
and places will retain a properly certified copy of the Mortgage and a true copy
of this Deed on board the Vessel with her papers and will cause such certified
copy and the Vessel’s marine document to be exhibited to any and all persons
having business therewith which might give rise to any lien thereon other than
liens for crew’s wages and salvage, and to any representative of the Mortgagee.
 
The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:
 
NOTICE OF MORTGAGE
 
THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PRIORITY
STATUTORY MORTGAGE AND DEED OF COVENANTS COLLATERAL THERETO IN FAVOR OF NORDEA
BANK FINLAND PLC, ACTING THROUGH ITS NEW YORK BRANCH, AS
TRUSTEE/MORTGAGEE.  UNDER THE TERMS OF SAID DEED, NEITHER THE SHIPOWNER, ANY
CHARTERER, THE MASTER OF THE VESSEL, NOR ANY OTHER PERSON HAS ANY RIGHT, POWER
OR AUTHORITY TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE VESSEL,
ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR CREW’S
WAGES AND SALVAGE.
 
Section 7.    Removal of Liens.  Except for the lien of this Deed and the
Mortgage, the Shipowner will not suffer to be continued any lien, encumbrance or
charge on the Vessel, and in due course and in any event within thirty (30) days
after the same becomes due and payable or within fourteen (14) days after being
requested to do so by the Mortgagee, the Shipowner will pay or cause to be
discharged or make adequate provision for the satisfaction or discharge of all
claims or demands, and will cause the Vessel to be released or discharged from
any lien, encumbrance or charge therefor.
 
Section 8.    Release from Arrest.  If a libel, complaint or similar process be
filed against the Vessel or the Vessel be otherwise attached, levied upon or
taken into custody by virtue of any legal proceeding in any court, the Shipowner
will promptly notify the Mortgagee thereof by telex, or telefax confirmed by
letter, at the address, as specified in this Deed, and within fourteen (14) days
will cause the Vessel to be released and all liens thereon other than the
Mortgage and this Deed to be discharged, will cause a certificate of discharge
to be recorded in the case of any recording of a notice of claim of lien, and
will promptly notify the Mortgagee thereof in the manner aforesaid.  The
Shipowner will notify the Mortgagee within forty-eight (48) hours of any average
or salvage incurred by the Vessel.
 
 
 
4

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
Section 9.    Maintenance.  (a)  The Shipowner will at all times and without
cost or expense to the Mortgagee maintain and preserve, or cause to be
maintained and preserved, the Vessel and all its equipment, outfit and
appurtenances, tight, staunch, strong, in good condition, working order and
repair and in all respects seaworthy and fit for its intended service, and will
keep the Vessel, or cause her to be kept, in such condition as will entitle her
to the highest classification and rating for vessels of the same age and type in
the American Bureau of Shipping or other classification society listed on
Schedule VIII to the Credit Agreement.  The Shipowner covenants to deliver
annually to the Mortgagee a certificate from such class society showing such
classification to be maintained.  The Shipowner will without cost or expense to
the Mortgagee promptly, irrevocably and unconditionally instruct and authorize
the classification society of the Vessel, and shall request the classification
society to give an undertaking to the Mortgagee as follows:
 
1.    to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original class records held by the
classification society relating to the Vessel;
 
2.    to allow the Mortgagee (or its agents), at any time and from time to time,
to inspect the original class and related records of the Shipowner and the
Vessel at the offices of the classification society and to take copies of them;
 
3.    following receipt of a written request from the Mortgagee:
 
(a)    to advise of any facts or matters which may result in or have resulted in
a change, suspension, discontinuance, withdrawal or expiry of the Vessel’s class
under the rules or terms and conditions of the Shipowner’s or the Vessel’s
membership of the classification society; and
 
(b)    to confirm that the Shipowner is not in default of any of its contractual
obligations or liabilities to the classification society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the classification society; and
 
(c)    if the Shipowner is in default of any of its contractual obligations or
liabilities to the classification society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the classification society;
and
 
(d)    to notify the Mortgagee immediately in writing if the classification
society receives notification from the Shipowner or any other person that the
Vessel’s classification society is to be changed.
 
Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the
classification society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the classification society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
classification society in respect thereof.
 
(b)    The Shipowner shall further notify the classification society that all
the foregoing instructions and authorizations shall remain in full force and
effect until revoked or modified by written notice to the classification society
received from the Mortgagee, and that the Shipowner shall reimburse the
classification society for all its costs and expenses incurred in complying with
the foregoing instructions.
 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
(c)    The Vessel shall, and the Shipowner covenants that it will, at all times
comply with all applicable laws, treaties and conventions to which Hong Kong is
a party, and rules and regulations issued thereunder, and shall have on board as
and when required thereby valid certificates showing compliance therewith.  The
Shipowner will not make, or permit to be made, any substantial change in the
structure, type or speed of the Vessel or change in her rig, without first
receiving the written approval thereof by the Mortgagee.
 
(d)    The Shipowner agrees to give the Mortgagee at least ten (10) days notice
of the actual date and place of any survey or dry docking, in order that the
Mortgagee may have representatives present if desired.  The Shipowner agrees
that at the Mortgagee’s request it will satisfy the Mortgagee that the expense
of such survey or drydocking or work to be done thereat is within Shipowner’s
financial capability and will not result in a claim or lien against the Vessel
in violation of the provisions of this Deed, the Credit Agreement, the Guaranty
or any other Credit Document.
 
(e)    The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed Two Million Five Hundred Thousand Dollars
(U.S. $2,500,000) (or its equivalent in another currency), any major damage to
the Vessel, any event affecting the Vessel’s class, any occurrence in
consequence whereof the Vessel has become or is likely to suffer an Event of
Loss.
 
(f)    The Mortgagee shall have the right at any time, on reasonable notice, to
have its surveyor conduct inspections and surveys of the Vessel to ascertain the
condition of the Vessel and to satisfy itself that the Vessel is being properly
repaired and maintained.  Such inspections and surveys shall be conducted at
such times and in such manner as will not interfere with the Shipowner’s normal
business operations and schedule.
 
(g)    The Shipowner will furnish to the Mortgagee on demand true and complete
copies of the DOC (the SMC referred to in the definition of ISM Code
Documentation below) and such other ISM Code documentation as the Mortgagee may
reasonably request in writing.
 
(h)    The Shipowner will comply or procure compliance with the ISM Code, the
ISPS Code and Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to MARPOL (as such terms are defined below) and notify the Mortgagee
forthwith upon:
 
(i)    any claim for breach of the ISM Code or the ISPS Code being made against
the Shipowner, an ISM Responsible Person (as such term is defined below) or the
manager of the Vessel in connection with the Vessel; or
 
(ii)    any other matter, event or incident, actual or which will or could lead
to the ISM Code or the ISPS Code or Annex VI (Regulations for the Prevention of
Air Pollution from Ships) to MARPOL not being complied with;
 
and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.
 
For the purposes of this Mortgage:
 
“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:
 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
(a)    ‘The International Management Code for the Safe Operation of Ships and
for Pollution Prevention’, currently known or referred to as the ‘ISM Code’,
adopted by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and
 
(b)    all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995,
 
as the same may be amended, supplemented or replaced from time to time;
 
“ISM Code Documentation” includes:
 
(a)    the document of compliance (“DOC’) and safety management certificate
(“SMC”) issued pursuant to the ISM Code in relation to the Vessel within the
periods specified by the ISM Code;
 
(b)    the interim safety management certificate (“Interim SMC”) issued pursuant
to the ISM Code in relation to the Vessel prior to or on the delivery date
thereof;
 
(c)    all other documents and data which are relevant to the ISM SMS and its
implementation and verification which the mortgage may require by request; and
 
(d)    any other documents which are prepared or which are otherwise relevant to
establish and maintain the Vessel’s or the Shipowner’s compliance with the ISM
Code which the Mortgagee may require by request.
 
“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.
 
“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) adopted on July 1, 2004.
 
“MARPOL” means the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997) and includes any amendments or
extensions of it and any regulation issued pursuant to it.
 
Section 10.    Inspection; Reports.  (a)  The Shipowner will at all reasonable
times afford the Mortgagee or its authorized representatives full and complete
access to the Vessel for the purpose of inspecting the Vessel and her cargo and
papers, including without limitation all records pertaining to the Vessel’s
maintenance and repair, and, at the request of the Mortgagee, the Shipowner will
deliver for inspection copies of any and all contracts and documents relating to
the Vessel, whether on board or not.
 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
(b)    The Shipowner hereby agrees to furnish promptly to the Mortgagee, on
demand, any reports or information which the Shipowner may submit to
shareholders or regulatory agencies and any additional information which the
Mortgagee may request in respect of the financial condition of the Shipowner.
 
Section 11.    Flag; Home Port.  (a)  The Shipowner will not change the flag or
home port of the Vessel without the written consent of the Mortgagee and any
such written consent to any one change of flag or home port shall not be
construed to be a waiver of this provision with respect to any subsequent
proposed change of flag or home port.
 
(b)    Notwithstanding the foregoing provisions of this Section 11, upon not
less than 30 days prior written notice to the Mortgagee, provided no Default or
Event of Default under the Credit Agreement shall have occurred and be
continuing, the Shipowner may change the flag or home port of the Vessel to
another flag or home port reasonably satisfactory to the Mortgagee, provided
that the Shipowner shall promptly take all actions necessary or desirable to
establish, preserve, protect and maintain the security interest of the Mortgagee
in the Vessel to the satisfaction of the Mortgagee, and the Shipowner shall have
provided to the Mortgagee and the Lenders such opinions of counsel as may be
reasonably requested by the Mortgagee to assure itself that the conditions of
this proviso have been satisfied.
 
Section 12.    No Sales. Transfers or Charters.  The Shipowner will not sell,
mortgage, transfer, or change the management of, demise charter or otherwise
charter the Vessel for any period longer than twelve (12) months (including any
permitted extensions or renewals) in each case, without the written consent (not
to be unreasonably withheld) of the Mortgagee first had and obtained, and any
such written consent to any one sale, mortgage, demise charter, transfer, or
change of management shall not be construed to be a waiver of this provision
with respect to any subsequent proposed sale, mortgage, demise charter,
transfer, or change of management.  Any such sale, mortgage, demise charter,
transfer, or change of management of the Vessel shall be subject to the
provisions of this Deed, the Mortgage and the lien thereof.
 
Section 13.    Insurance.  (a)  The Shipowner, at its own expense, or with
respect to part (a)(iii) of this Section 13 the Mortgagee at the expense of the
Shipowner, will keep the Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably satisfactory to the Mortgagee and under forms of
policies approved by the Mortgagee against the risks indicated below and such
other risks as the Mortgagee may specify from time to time:
 
(i)    Marine and war risk, including London Blocking and Trapping Addendum and
Lost Vessel Clause, hull and machinery insurance in an amount in U.S. dollars
equal to, except as otherwise approved or required in writing by the Mortgagee,
the greater of (x) the then full commercial value of the Vessel or (y) an amount
which, when aggregated with such insured value of the other Vessels (if the
other Vessels are then subject to a mortgage in favor of the Mortgagee under the
Credit Agreement, and have not suffered an Event of Loss), is equal to 120% of
the then outstanding aggregate principal amount of the Loan.
 
(ii)    Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the
Mortgagee;  provided, however that insurance against liability under law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the greater of:
 
(y)    the maximum amount available, as that amount may from time to time
change, from the International Group of Protection and Indemnity Associations or
alternatively such
 
 
 
8

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
sources of pollution, spillage or leakage coverage as are commercially available
in any absence of such coverage by the International Group as shall be carried
by prudent shipowners for similar vessels engaged in similar trades plus amounts
available from customary excess insurers of such risks as excess amounts shall
be carried by prudent shipowners for similar vessels engaged in similar trades;
and
 
(z)    the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.
 
(iii)    Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Vessels
(if the other Vessels are then subject to a mortgage in favor of the Mortgagee
under the Credit Agreement, and have not suffered an Event of Loss), is equal to
110% of the then outstanding aggregate principal amount of the Loan.  All such
mortgagee’s interest insurance cover shall in the Mortgagee’s discretion be
obtained directly by the Mortgagee and the Shipowner shall on demand pay all
costs of such cover.
 
(iv)    While the Vessel is idle or laid up, at the option of the Shipowner and
in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
 
(b)    The marine and commercial war-risk insurance required by this Section 13
shall have deductibles and franchises not exceeding those that a reasonable
prudent owner would agree for a vessel of the type, age and condition of the
Vessel.
 
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be named as Mortgagee, a named
insured (without liability for insurance premiums) and a loss payee.  Each entry
in a marine and war risk protection indemnity club with respect to the Vessel
shall note the interest of the Mortgagee.  The Mortgagee and its successors and
assigns shall not be responsible for any premiums, club calls, assessments or
any other obligations or for the representations and warranties made therein by
the Shipowner or any other person.
 
(c)    The Shipowner will furnish the Mortgagee from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Deed.  At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of this Section 13, to agree to advise the
Mortgagee by telex or telecopier confirmed by letter of any expiration,
termination, alteration or cancellation of any policy, any default in the
payment of any premium and of any other act or omission on the part of the
Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis.  In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Deed as of the date hereof or in connection with any renewal thereof,
and the Shipowner shall upon demand indemnify the Mortgagee in respect of all
reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report;  provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.
 
 
9

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:
 
(i)    they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel;  and
 
(ii)    they will have endorsed on each and every policy as and when the same is
issued the loss payable clause and the notice of assignment referred to in the
relevant Assignment of Insurances for the Vessel;  and
 
(iii)    they will not set off against any sum recoverable in respect of a claim
against the Vessel under the said underwriters or brokers or any other person in
respect of any other vessel nor cancel the said insurances by reason of
non-payment of such premiums or other amounts.
 
All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured.  The Shipowner has assigned to the Mortgagee its
rights under any policies of insurance in respect of the Vessel.  The Shipowner
agrees that, unless the insurances by their terms provide that they cannot cease
(by reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for required insurance and
also of demands from the Vessel’s P & I underwriters shall be in the hands of
the Mortgagee at least two (2) days before the risk in question commences.
 
(d)    Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear.  Nevertheless, until otherwise required by the Mortgagee
by notice to the underwriters upon the occurrence and continuance of a Default
or an event of default hereunder, (i) amounts payable under any insurance on the
Vessel with respect to protection and indemnity risks may be paid directly to
the Shipowner to reimburse it for any loss, damage or expense incurred by it and
covered by such insurance or to the person to whom any liability covered by such
insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to the Vessel involving
any damage to the Vessel not constituting an Event of Loss, may be paid by
underwriters directly for the repair, salvage or other charges involved or, if
the Shipowner shall have first fully repaired the damage or paid all of the
salvage or other charges, may be paid to the Shipowner as reimbursement
therefor;  provided, however, that if such amounts (including any franchise or
deductible) are in excess of U.S. $1,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Mortgagee, which shall not be unreasonably withheld.
 
(e)    All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
 
(i)    any amount which might have been paid at the time, in accordance with the
provisions of paragraph (d) above, directly to the Shipowner or others shall be
paid by the Mortgagee to, or as directed by, the Shipowner;
 
 
10

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
(ii)    all amounts paid to the Mortgagee in respect of an Event of Loss (as
defined in the Credit Agreement) of the Vessel shall be applied by the Mortgagee
to the payment of the Indebtedness hereby secured pursuant to Section 3.03(b) of
the Credit Agreement;
 
(iii)    all other amounts paid to the Mortgagee in respect of any insurance on
the Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the Indebtedness hereby secured or to making of needed repairs or
other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
 
(f)    In the event that any claim or lien is asserted against the Vessel for
loss, damage or expense which is covered by insurance required hereunder and it
is necessary for the Shipowner to obtain a bond or supply other security to
prevent arrest of the Vessel or to release the Vessel from arrest on account of
such claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
 
(g)    The Shipowner shall deliver to the Mortgagee certified copies and,
whenever so requested by the Mortgagee, the originals of all certificates of
entry, cover notes, binders, evidences of insurance and policies and all
endorsements and riders amendatory thereof in respect of insurance maintained
under this Deed for the purpose of inspection or safekeeping, or, alternatively,
satisfactory letters of undertaking from the broker holding the same.  The
Mortgagee shall be under no duty or obligation to verify the adequacy or
existence of any such insurance or any such policies, endorsement or riders.
 
(h)    The Shipowner agrees that it will not execute or permit or willingly
allow to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
 
(i)    In case any underwriter proposes to pay less on any claim than the amount
thereof, the Shipowner shall forthwith inform the Mortgagee, and if a Default,
an Event of Default or an Event of Loss has occurred and is continuing, the
Mortgagee shall have the exclusive right to negotiate and agree to any
compromise.
 
(j)    The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it.
 
Section 14.    Reimbursement for Expenses.  The Shipowner will reimburse the
Mortgagee promptly for any and all reasonable expenditures which the Mortgagee
may from time to time make, layout or expend in providing such protection in
respect of insurance, discharge or purchase of liens, taxes, dues, tolls,
assessments, governmental charges, fines and penalties lawfully imposed,
repairs, attorney’s fees, and other matters as the Shipowner is obligated herein
to provide, but fails to provide or which, in the sole judgment of the Mortgagee
are necessary or appropriate for the protection of the Vessel or the security
granted by this Deed.  Such obligation of the Shipowner to reimburse the
Mortgagee shall be an additional indebtedness due from the Shipowner, shall bear
interest at the interest rate as set forth in Section 1.07(b) of
 
 
11

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
the Credit Agreement from the date of payment by the Mortgagee to and including
the date of reimbursement by the Shipowner, shall be secured by this Deed and
the Mortgage, and shall be payable by the Shipowner on demand.  The Mortgagee,
though privileged to do so, shall be under no obligation to the Shipowner to
make any such expenditure, nor shall the making thereof relieve the Shipowner of
any default in that respect.
 
Section 15.    Performance of Charters.  The Shipowner will fully perform any
and all charter parties which may be entered into with respect to the Vessel and
will promptly notify the Mortgagee of any material claim by any charterer of
non-performance thereunder by the Shipowner.
 
Section 16.    Change in Ownership.  The Shipowner further covenants and agrees
with the Mortgagee that, so long as any part of the Indebtedness hereby secured
remains unpaid, there shall be no change in the ownership of the Vessel or any
of the shares of the Shipowner without the prior written consent of the
Mortgagee, which shall not be unreasonably withheld.
 
Section 17.    Prepayment if Event of Loss.  In the event that the Vessel
suffers an Event of Loss, then and in each such case the Shipowner shall
forthwith repay the Indebtedness hereby secured at the time and in the amount
set forth in Section 3.03(b) of the Credit Agreement except to the extent such
amounts have otherwise been paid as therein provided.
 
ARTICLE III
 
Events of Default and Remedies
 
Section 1.    Events of Default: Remedies.  In case anyone or more of the
following events, herein termed “events of default”, shall happen:
 
(a)    the Shipowner fails to pay within three (3) Business Days of the date due
any payment in respect of the Indebtedness hereby secured as provided herein; or
 
(b)    the statements in Article I shall prove to have been untrue in a material
way when made; or
 
(c)    a default in the due and punctual observance and performance of any of
the provisions of Sections 2, 3, 7, 8, 9(b), 11, 12, 13(a), (b), (d), (h) and
(j), 16 or 17 of Article II hereof shall have occurred and be continuing; or
 
(d)    a breach or omission in the due and punctual observance of any of the
other covenants and conditions herein required to be kept and performed by the
Shipowner and such breach or omission shall continue for 30 days after the day
the Shipowner first knew or should have known of such breach or omission; or
 
(e)    an Event of Default shall have occurred and be continuing under the
Credit Agreement; or
 
(f)    a payment default by the Borrower under any Interest Rate Protection
Agreement or Other Hedging Agreement shall have occurred and be continuing; or
 
(g)    any notice shall have been issued by the government or any bureau,
department, officer, board or agency thereof of the country of registry of the
Vessel to the effect that the Vessel is subject to cancellation from such
registry or the certificate of registry of the Vessel is subject to revocation
or cancellation for any reason whatsoever, and such notice shall not have been
cancelled or annulled on or before seven (7) Business Days prior to the date set
forth in such notice for such cancellation or revocation; or
 
 
12

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
(h)    the Vessel shall be cancelled from the country of registry of the Vessel
or the certificate of registry of the Vessel is revoked or cancelled for any
reason whatsoever;
 
then:
 
the security constituted by this Deed and the Mortgage shall become immediately
enforceable and that without limitation, the enforcement remedies specified can
be exercised irrespective of whether or not the Mortgagee has exercised the
right of acceleration under the Credit Agreement or any of the other Credit
Documents and the Mortgagee shall have the right to:
 
(i)    Declare all the then unpaid Indebtedness hereby secured to be due and
payable immediately, and upon such declaration, the same shall become and be
immediately due and payable provided, however, that no declaration shall be
required if an event of default shall have occurred by reason of a default under
Section 10.05 of the Credit Agreement, then and in such case, the Indebtedness
hereby secured shall become immediately due and payable on the occurrence of
such event of default without any notice or demand;
 
(ii)    Exercise all of the rights and remedies in foreclosure and otherwise
given to a mortgagee by the provisions of the laws of the country of registry of
the Vessel or of any other jurisdiction where the Vessel may be found;
 
(iii)    Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Indebtedness hereby secured, and collect the same out
of any and all property of the Shipowner whether covered by this Mortgage or
otherwise;
 
(iv)    Take and enter into possession of the Vessel, at any time, wherever the
same may be, without legal process and without being responsible for loss or
damage and the Shipowner or other person in possession forthwith upon demand of
the Mortgagee shall surrender to the Mortgagee possession of the Vessel;
 
(v)    Without being responsible for loss or damage, the Mortgagee may hold, lay
up, lease, charter, operate or otherwise use such Vessel for such time and upon
such terms as it may deem to be for its best advantage, and demand, collect and
retain all hire, freights, earnings, issues, revenues, income, profits, return
premiums, salvage awards or recoveries, recoveries in general average, and all
other sums due or to become due in respect of such Vessel or in respect of any
insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of the Vessel and charging upon all
receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next following, all costs, expenses,
charges, damages or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given them to take the Vessel,
the Mortgagee shall have the right to dock the Vessel, for a reasonable time at
any dock, pier or other premises of the Shipowner without charge, or to dock her
at any other place at the cost and expense of the Shipowner;
 
(vi)    Without being responsible for loss or damage, the Mortgagee may sell the
Vessel upon such terms and conditions as to the Mortgagee shall seem best, free
from any claim of or by the Shipowner, at public or private sale, by sealed bids
or otherwise, by mailing, by air or otherwise, notice of such sale, whether
public or private, addressed to the Shipowner at its last known address and to
any other registered mortgagee, twenty (20) calendar days prior to the date
fixed for entering into the contract of sale and by first publishing notice of
any such public sale for
 
 
 
13

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
ten (10) consecutive days, in daily newspapers of general circulation published
in the City of New York, State of New York; in the event that the Vessel shall
be offered for sale by private sale, no newspaper publication of notice shall be
required, nor notice of adjournment of sale; sale may be held at such place and
at such time as the Mortgagee by notice may have specified, or may be adjourned
by the Mortgagee from time to time by announcement at the time and place
appointed for such sale or for such adjourned sale, and without further notice
or publication the Mortgagee may make any such sale at the time and place to
which the same shall be so adjourned; and any sale may be conducted without
bringing the Vessel to the place designated for such sale and in such manner as
the Mortgagee may deem to be for its best advantage, and the Mortgagee may
become the purchaser at any sale.  The Shipowner agrees that any sale made in
accordance with the terms of this paragraph shall be deemed made in a
commercially reasonable manner insofar as it is concerned;
 
(vii) Require that all policies, contracts, certificates of entry and other
records relating to the insurance with respect to the Vessel, including, but not
limited to, those described in Article II, Section 13 hereof (the “Insurances”)
(including details of and correspondence concerning outstanding claims) be
forthwith delivered to or to the order of the Mortgagee; and/or
 
(viii) Collect, recover, compromise and give a good discharge for any and all
monies and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.
 
Section 2.    Power of Sale.  Any sale of the Vessel made in pursuance of this
Deed, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,
its successors and assigns, and all persons claiming by, through or under
them.  No purchaser shall be bound to inquire whether notice has been given, or
whether any default has occurred, or as to the propriety of the sale, or as to
the application of the proceeds thereof.  In case of any such sale, the
Mortgagee, if it is the purchaser, shall be entitled, for the purpose of making
settlement or payment for the property purchased, to use and apply the
Indebtedness hereby secured in order that there may be credited against the
amount remaining due and unpaid thereon the sums payable out of the net proceeds
of such sale to the Mortgagee after allowing for the costs and expense of sale
and other charges; and thereupon such purchaser shall be credited, on account of
such purchase price, with the net proceeds that shall have been so credited upon
the Indebtedness hereby secured.  At any such sale, the Mortgagee may bid for
and purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.
 
Section 3.    Power of Attorney-Sale.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner to execute and deliver to any
purchaser aforesaid, and is hereby vested with full power and authority to make,
in the name and on behalf of the Shipowner, a good conveyance of the title to
the Vessel so sold.  Any person dealing with the Mortgagee or attorney-in-fact
shall not be put on enquiry as to whether the power of attorney contained herein
has become exercisable.  In the event of any sale of the Vessel, under any power
herein contained, the Shipowner will, if and when required by the Mortgagee,
execute such form of conveyance of the Vessel as the Mortgagee may direct or
approve.
 
Section 4.    Power of Attorney-Collection.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner upon the happening of any event of
default, in the name of the Shipowner to demand, collect, receive, compromise
and sue for, so far as may be permitted by law, all freight, hire, earnings,
issues, revenues, income and profits of the Vessel and all amounts due from
underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time
 
 
14

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
of the happening of any event of default as defined in Section 1 of Article III
hereof in respect of the Vessel, or in respect of any insurance thereon, from
any person whomsoever, and to make, give and execute in the name of the
Shipowner acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Shipowner all checks, notes, drafts, warrants, agreements and other instruments
in writing with respect to the foregoing.  Any person dealing with the Mortgagee
or attorney-in-fact shall not be put on enquiry as to whether the Power of
Attorney contained herein has become exercisable.
 
Section 5.    Delivery of Vessel.  Upon the security constituted by this Deed
and the Mortgage becoming immediately enforceable pursuant to Section 1 of
Article III, the Mortgagee shall (in addition to the powers described in Section
1 of Article III) become forthwith entitled (but not bound) to appoint, by an
instrument in writing under its seal or under the hand of any director or
officer or authorized signatory, a receiver and/or manager of the Vessel upon
such terms as to remuneration and otherwise as the Mortgagee shall deem fit with
power from time to time to remove any receiver and appoint another in his stead
and any receiver shall be the agent of the Shipowner (who shall be solely
responsible for his acts and defaults and remuneration) and shall have all the
powers conferred by law by way of addition to, but without limiting, those
powers any receiver shall have all the powers and entitlements conferred on the
Mortgagee by this Deed and generally shall be entitled to the same protection
and to exercise the same powers and discretions as are granted to the Mortgagee
under this Deed.
 
Section 6.    Mortgagee to Discharge Liens.  The Shipowner authorizes and
empowers the Mortgagee or its appointees or any of them to appear in the name of
the Shipowner, its successors and assigns, in any court of any country or nation
of the world where a suit is pending against the Vessel because of or on account
of any alleged lien against the Vessel from which the Vessel has not been
released and to take such proceedings as to them or any of them may seem proper
towards the defense of such suit and the purchase or discharge of such lien, and
all expenditures made or incurred by them or any of them for the purpose of such
defense or purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the lien of
this Deed and the Mortgage in like manner and extent as if the amount and
description thereof were written herein.
 
Section 7.    Payment of Expenses.  The Shipowner covenants that upon the
happening of any one or more of the events of default, then, upon written demand
of the Mortgagee, the Shipowner will pay to the Mortgagee the whole amount due
and payable in respect of the Indebtedness hereby secured;  and in case the
Shipowner shall fail to pay the same forthwith upon such demand, the Mortgagee
shall be entitled to recover judgment for the whole amount so due and unpaid,
together with such further amounts as shall be sufficient to cover the
reasonable compensation of the Mortgagee or its agents, attorneys and counsel
and any necessary advances, expenses and liabilities made or incurred by it or
them or the Mortgagee hereunder.  All moneys collected by the Mortgagee under
this Section 7 shall be applied by the Mortgagee in accordance with the
provisions of Section 11 of this Article III.
 
Section 8.    Remedies Cumulative.  Each and every power and remedy herein given
to the Mortgagee shall be cumulative and shall be in addition to every other
power and remedy herein given or now or hereafter existing at law (including but
not excluding all powers conferred by the Conveyancing and Property Ordinance
(Chapter 219 of the Laws of Hong Kong)), in equity, in admiralty or by statute,
and each and every power and remedy whether herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy.  The
Mortgagee shall not be required or bound to enforce any of its rights under any
of the other Credit Documents, prior to enforcing its rights under this Deed and
the Mortgage.  No delay or omission by the Mortgagee in the exercise of any
right or power or in the pursuance of any remedy accruing upon any default as
above defined shall impair any such right, power or remedy or be construed to be
a waiver of any such event of default or to be an acquiescence
 
 
 
15

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
therein;  nor shall the acceptance by the Mortgagee of any security or of any
payment of or on account of the Indebtedness hereby secured maturing after any
event of default or of any payment on account of any past default be construed
to be a waiver of any right to exercise its remedies due to any future event of
default or of any past event of default not completely cured thereby.  No
consent, waiver or approval of the Mortgagee shall be deemed to be effective
unless in writing and duly signed by authorized signatories of the
Mortgagee;  any waiver by the Mortgagee of any of the terms of this Deed or any
consent given under this Deed shall only be effective for the purpose and on the
terms which it is given and shall be without prejudice to the right to give or
withhold consent in relation to future matters (which are either the same or
different).
 
Section 9.    Cure of Defaults.  If at any time after an event of default and
prior to the actual sale of the Vessel by the Mortgagee or prior to any
enforcement or foreclosure proceedings the Shipowner offers completely to cure
all events of default and to pay all expenses, advances and damages to the
Mortgagee consequent on such events of default, with interest at the interest
rate set forth in Section 1.07(b) of the Credit Agreement, then the Mortgagee
may, but shall not be obligated to, accept such offer and payment and restore
the Shipowner to its former position, but such action, if taken, shall not
affect any subsequent event of default or impair any rights consequent thereon.
 
Section 10.    Discontinuance of Proceedings.  In case the Mortgagee shall have
proceeded to enforce any right, power or remedy under this Deed and the Mortgage
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to its former position and right hereunder with respect to the
property subject or intended to be subject to this Deed and the Mortgage, and
all rights, remedies and powers of the Mortgagee shall continue as if no such
proceedings had been taken.
 
Section 11.    Application of Proceeds.  After an event of default hereunder
shall have occurred and be continuing, the proceeds of any sale of the Vessel
and any and all other moneys received by the Mortgagee pursuant to or under the
terms of this Deed or in any proceedings hereunder, the application of which has
not elsewhere herein been specifically provided for, shall be applied as
follows:
 
First:              To the payment of all costs and expenses (together with
interest thereon as set forth in Section 14 of Article II) of the Mortgagee,
including the reasonable compensation of its agents and attorneys, by reason of
any sale, retaking, management or operation of the Vessel and all other sums
payable to the Mortgagee hereunder by reason of any expenses or liabilities
incurred or advances made by it for the protection, maintenance and enforcement
of the security or of any of its rights hereunder, under the Credit Agreement,
the Guaranty and under the other Credit Documents or in the pursuit of any
remedy hereby or thereby conferred;  and at the option of the Mortgagee to the
payment of any taxes, assessments or liens claiming priority over the lien of
the Mortgage; and
 
Second:          To the Pledgee (as defined in the Pledge Agreement) for its
distribution in accordance with the provisions of Section 9 of the Pledge
Agreement; and
 
Third:              To the Shipowner or as may be directed by a court of
competent jurisdiction.
 
Section 12.    Possession Until Default.  Until one or more of the events of
default hereinafter described shall happen, the Shipowner (a) shall be suffered
and permitted to retain actual possession and use of the Vessel and (b) shall
have the right, from time to time, in its discretion, and without application or
notice to the Mortgagee, and without obtaining a release thereof by the
Mortgagee, to dispose of, free from the lien hereof, any boilers, engines,
machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings or equipment or any other appurtenances of the
Vessel that are no longer useful, necessary, profitable or advantageous in the
operation of the Vessel, first or simultaneously replacing the
 
 
16

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
same by new boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, chains, tackle, apparel, furniture, fittings, equipment, or other
appurtenances of substantially equal value to the Shipowner, which shall
forthwith become subject to the lien of this Deed and the Mortgage.
 
Section 13.    Severability of Provisions. etc.  (a)  If any provision of this
Deed should be deemed invalid or shall be deemed to affect adversely the
preferred status of this Deed or the Mortgage under any applicable law, such
provision shall be void and of no effect and shall cease to be a part of this
Deed without affecting the remaining provisions, which shall remain in full
force and effect.
 
(b)    In the event that the Guaranty, this Deed, the Mortgage, any of the other
Credit Documents or any of the documents or instruments which may from time to
time be delivered thereunder or hereunder or any provision thereof or hereof
shall be deemed invalidated by present or future law of any nation or by
decision of any court, this shall not affect the validity and/or enforceability
of all or any other parts of the Guaranty, this Deed, the Mortgage, any of the
other Credit Documents or such documents or instruments and, in any such case,
the Shipowner covenants and agrees that, on demand, it will execute and deliver
such other and further agreements and/or documents and/or instruments and do
such things as the Mortgagee in its sole discretion may reasonably deem to be
necessary to carry out the true intent of this Deed, the Mortgage, the Guaranty
and the other Credit Documents.
 
(c)    In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof, pursuant to any present or future
law, proclamation, decree order or otherwise, the lien of this Deed and the
Mortgage shall be deemed to attach to the claim for compensation therefor, and
the compensation, purchase or other taking of such title or ownership is hereby
agreed to be payable to the Mortgagee who shall be entitled to receive the same
and shall pay it to the Mortgagee who shall apply it as provided in Section 11
of this Article III.  In the event of any such requisition, purchase or taking,
and the failure of the Mortgagee to receive proceeds as herein provided, the
Shipowner shall promptly execute and deliver to the Mortgagee such documents, if
any, as in the opinion of the Mortgagee may be necessary or useful to facilitate
or expedite the collection by the Mortgagee of such part of the compensation,
purchase price, reimbursement or award as is payable to it hereunder.
 
(d)    Anything herein to the contrary notwithstanding, it is intended that
nothing herein shall waive the priority status of this Deed and the Mortgage,
and if any provision of this Deed or portion thereof shall be construed to waive
the priority status of this Deed or the Mortgage, then such provision to such
extent shall be void and of no effect.
 
ARTICLE IV
 
Sundry Provisions
 
Section 1.    Successors and Assigns.  All of the covenants, promises,
stipulations and agreements of the Shipowner in this Deed contained shall bind
the Shipowner and its successors and shall inure to the benefit of the Mortgagee
and its successors and assigns.  In the event of any assignment or transfer of
this Deed, the term “Mortgagee”, as used in this Deed, shall be deemed to mean
any such assignee or transferee.
 
Section 2.    Power of Substitution.  Wherever and whenever herein any right,
power or authority is granted or given to the Mortgagee, such right, power or
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.
 
 
17

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
Section 3.    Counterparts.  This Deed may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.
 
Section 4.    Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telex, telecopier or cable communication) and
mailed, telexed, telecopied, cabled or delivered, if to the Shipowner or to the
Mortgagee, at its address as specified below, or at such other address as shall
be designated by such party in a written notice to the other party:
 
If to the Shipowner, addressed to it in care of:
 
Genco Ship Management LLC
299 Park Avenue, 20th Floor
New York, NY 10171
USA
Telephone:     646-443-8525
Facsimile:        646-443-8551
Email:               finance@gencoshipping.com
 
If to the Mortgagee, addressed to it:
 
Nordea Bank Finland Plc, New York branch
437 Madison Avenue, 21st Floor
New York, NY 10022
Attention:    Colleen M. Durkin
Telephone:  212-318-9636
Facsimile:     212-421-4420
 
All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.
 
Section 5.    Statutory Mortgage.  This Deed accompanies and is to be read with
and forms part of the Mortgage dated the date hereof and shall be effective from
the date hereof.
 
Section 6.    Further Assurances.  The Shipowner shall execute and do all such
assurances, acts and things as the Mortgagee, or any receiver in its absolute
discretion may require for:
 
(a)    perfecting or protecting the security created (or intended to be created)
by this Deed and the Mortgage; or
 
(b)    preserving or protecting any of the rights of the Mortgagee under this
Deed and the Mortgage (or any of them); or
 
(c)    ensuring that the security constituted by this Deed and the Mortgage and
the covenants and obligations of the Shipowner under this Deed shall endure to
the benefit of assignees of the Mortgagee (or any of them); or
 
 
 
18

--------------------------------------------------------------------------------


 
 
EXHIBIT L-1
 
 
(d)    facilitating the appropriation or realization of the Vessel or any part
thereof and enforcing the security constituted by this Deed and the Mortgage on
or at any time after the same shall have become enforceable; or
 
(e)    the exercise of any power, authority or discretion vested in the
Mortgagee under this Deed and the Mortgage (or any of them),
 
in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner.
 
Section 7.    Governing Law.  The provisions of this Deed shall, with respect to
its validity, effect, recordation and enforcement, be governed by and construed
in accordance with the applicable laws of Hong Kong.
 
Section 8.    Additional Rights of the Mortgagee.  In the event the Mortgagee
shall be entitled to exercise any of its remedies under Article III hereof, the
Mortgagee shall have the right to arrest and take action against the Vessel at
whatever place the Vessel shall be found lying and for the purpose of any action
which the Mortgagee may bring before the Courts of such jurisdiction or other
judicial authority and for the purpose of any action which the Mortgagee may
bring against the Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Vessel (or upon anyone acting as the
Master) and such service shall be deemed good service on the Shipowner for all
purposes.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
19

--------------------------------------------------------------------------------


 
EXHIBIT L-1
 
 
 
IN WITNESS WHEREOF, the Shipowner has caused this Deed of Covenants to be duly
executed by its authorized representative the day and year first above written.
 


SIGNED, SEALED and DELIVERED by
[                                                ]
for and on behalf of
[NAME OF SHIPOWNER]












NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Security Trustee,






By:  ____________________
Name:
Title:



 
20
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT L-2












FORM OF
FIRST PREFERRED SHIP MORTGAGE




ON MARSHALL ISLANDS FLAG VESSEL




[VESSEL NAME]
OFFICIAL NO. [OFFICIAL NUMBER]




executed by




[SHIPOWNER],
as Shipowner




in favor of




NORDEA BANK FINLAND PLC,
acting through its New York branch,
as Security Trustee and as Mortgagee










[DATE]
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
TABLE OF CONTENTS
 

    Page      
ARTICLE I
Representations and Warranties of the Shipowner 
4

 
 
Section 1.
Existence: Authorization 
4

 
Section 2.
Title to Vessel
4

 
Section 3.
ISM, ISPS and MARPOL Compliance
4

 
ARTICLE II
Covenants of the Shipowner 
4

 
 
Section 1.
Payment of Indebtedness 
4

 
Section 2.
Mortgage Recording 
5

 
Section 3.
Lawful Operation 
5

 
Section 4.
Payment of Taxes 
5

 
Section 5.
Prohibition of Liens 
5

 
Section 6.
Notice of Mortgage 
5

 
Section 7.
Removal of Liens 
6

 
Section 8.
Release from Arrest 
6

 
Section 9.
Maintenance 
6
 
Section 10.
Inspection; Reports  9  
Section 11.
Flag; Home Port  10   
Section 12.
No Sales, Transfers or Charters  10   
Section 13.
Insurance  10   
Section 14.
Reimbursement for Expenses  14   
Section 15.
Performance of Charters  14   
Section 16.
Change in Ownership  14   
Section 17.
Prepayment if Event of Loss  14 









 
ARTICLE III    Events of Default and Remedies
 
15

 
 
Section 1.
Events of Default; Remedies 
15

 
Section 2.
Power of Sale 
17

 
Section 3.
Power of Attorney-Sale 
17

 
Section 4.
Power of Attorney-Collection 
17

 
Section 5.
Delivery of Vessel 
18

 
Section 6.
Mortgagee to Discharge Liens 
18

 
Section 7.
Payment of Expenses 
18

 
Section 8.
Remedies Cumulative 
19

 
Section 9.
Cure of Defaults 
19
 
Section 10.
Discontinuance of Proceedings 19    Section 11. Application of Proceeds 19  
Section 12. Possession Until Default 20   Section 13. Severability of
Provisions, etc 20        





 
ARTICLE IV    Sundry Provisions
 
21

 
 
Section 1.
Successors and Assigns 
21

 
Section 2.
Power of Substitution 
21

 
Section 3.
Counterparts 
21

 
Section 4.
Notices 
21

 
Section 5.
Recording: Clause 
22

 
Section 6.
Further Assurances 
22

 
Section 7.
Governing Law 
23

 
Section 8.
Additional Rights of the Mortgagee 
23

 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
FIRST PREFERRED MORTGAGE
 
[VESSEL NAME]
 
This First Preferred Ship Mortgage made [DATE] (this “Mortgage”), by
[SHIPOWNER], a corporation organized and existing pursuant to the law of the
Republic of the Marshall Islands (the “Shipowner”), in favor of NORDEA BANK
FINLAND PLC, acting through its New York branch, with offices at 437 Madison
Avenue, New York, New York 10022 as security trustee (in such capacity, the
“Security Trustee”, together with its successors in trust and assigns, the
“Mortgagee”), pursuant to the Credit Agreement referred to below.
 
W I T N E S S E T H
 
WHEREAS:
 
A.    The Shipowner is the sole owner of the whole of the Marshall Islands flag
vessel [VESSEL NAME], Official Number [OFFICIAL NUMBER] of [GROSS TONS] gross
tons and [NET TONS] net tons built in [YEAR BUILT] at [YARD AND LOCATION BUILT],
with her home port at Majuro, Marshall Islands.
 
B.    Genco Shipping & Trading Limited, a Marshall Islands corporation (the
“Borrower”), the Lenders party thereto from time to time (including, but not
limited to, Deutsche Schiffsbank Aktiengesellschaft), the Mortgagee, as mandated
lead arranger, bookrunner, administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”), have entered into a Credit Agreement dated as of September 4, 2008 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), providing a senior secured credit facility to the
Borrower in the principal amount of up to Three Hundred Twenty Million United
States Dollars (U.S.$320,000,000) (the “Facility”) (the Lenders, the
Administrative Agent and Collateral Agent, collectively, the “Lender
Creditors”).  A copy of the form of the Credit Agreement (without attachments)
is attached hereto as Exhibit A and made a part hereof.  A copy of the Note is
attached hereto as Exhibit B and made a part hereof.  Except as otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement shall be used herein as so defined.
 
C.    The Borrower may at any time and from time to time enter into, or guaranty
the obligations of one or more Subsidiary Guarantors or any of their respective
Subsidiaries under, one or more Interest Rate Protection Agreements or Other
Hedging Agreements with respect to the Facility (and/or the Commitments) with
one or more Lenders or any Affiliate thereof (each such Lender or Affiliate,
even if the respective Lender subsequently ceases to be a Lender under the
Credit Agreement for any reason, together with such Lender’s or Affiliate’s
successors and assigns, if any, collectively, the “Other Creditors” and,
together with the Lender Creditors, the “Secured Creditors”).  The estimated
aggregate notional amount of the liabilities of the Borrower under the Interest
Rate Protection Agreements or Other Hedging Agreements entered into with respect
to the Facility (and/or the Commitments) is [         ] United States Dollars
(U.S.$[       ]) (the “Hedging Liabilities”).
 
D.    The Shipowner is a wholly-owned subsidiary of the Borrower.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
E.    The Shipowner entered into the Guaranty in favor of the Secured Creditors
pursuant to which the Shipowner has guaranteed (i) to the Lender Creditors all
obligations of the Borrower under the Credit Agreement and each other Credit
Document to which the Borrower is a party, and (ii) to each of the Other
Creditors, all obligations of the Borrower under each Interest Rate Protection
Agreement and each Other Hedging Agreement entered into with respect to the
Facility (and/or the Commitments).  A copy of the form of the Guaranty is
attached hereto as Exhibit C and made a part hereof.  The Lenders have made the
Facility available to the Borrower pursuant to the Credit Agreement;  the
Shipowner acknowledges that it is justly indebted to the Secured Creditors under
the Guaranty.
 
F.    In order to secure its obligations under the Guaranty according to the
terms thereof, and the payment of all other such sums that may hereinafter be
secured by this Mortgage in accordance with the terms hereof, and to secure the
performance and observance of and compliance with all the agreements, covenants
and conditions contained herein and in the Guaranty, the Shipowner has duly
authorized the execution and delivery of this First Preferred Mortgage under
Chapter 3 of the Marshall Islands Maritime Act 1990 as amended.
 
G.    Pursuant to the Credit Agreement, the Mortgagee has agreed to act as
Security Trustee for the Secured Creditors.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the Shipowner’s obligations under the
Guaranty according to the terms thereof, and the payment of all other sums that
may hereafter be secured by this Mortgage in accordance with the terms hereof
(all such obligations and other sums hereinafter called the “Indebtedness hereby
secured”) and to secure the performance and observance of and compliance with
all of the agreements, covenants and conditions contained in this Mortgage and
the Guaranty, the Shipowner has granted, conveyed, mortgaged, pledged,
confirmed, assigned, transferred and set over and by these presents does grant,
convey, mortgage, pledge, confirm, assign, transfer and set over, unto the
Mortgagee, and its successors and assigns, the whole of the said vessel [VESSEL
NAME], including, without being limited to, all of the boilers, engines,
machinery, masts, spars, boats, anchors, cables, chains, fuel (to the extent
owned by the Shipowner), rigging, tackle, capstans, outfit, tools, pumps and
pumping equipment, apparel, furniture, drilling equipment, fittings, equipment,
spare parts, and all other appurtenances thereunto appertaining or belonging,
whether now owned or hereafter acquired, and also any and all additions,
improvements, renewals and replacements hereafter made in or to such vessel or
any part thereof, including all items and appurtenances aforesaid (such vessel,
together with all of the foregoing, being herein called the “Vessel”).
 
TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.
 
PROVIDED, and these presents are upon the condition, that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Indebtedness hereby
secured as and when the same shall become due and payable in accordance with the
terms of the Guaranty and this Mortgage, and all other such sums as may
hereafter become secured by this Mortgage in accordance with the terms hereof,
and the Shipowner shall duly perform, observe and comply with
 
 
2

--------------------------------------------------------------------------------


 
 
EXHIBIT L-2
 
 
 
or cause to be performed, observed, or complied with all the covenants, terms
and conditions of this Mortgage and the Guaranty expressed or implied, to be
performed, then this Mortgage and the estate and rights hereunder shall cease,
determine and be void, otherwise to remain in full force and effect.
 
The Shipowner, for itself, its successors and assigns, hereby covenants,
declares and agrees with the Mortgagee and its successors and assigns that the
Vessel is to be held subject to the further covenants, conditions, terms and
uses hereinafter set forth.
 
The Shipowner covenants and agrees with the Mortgagee as follows:
 
ARTICLE I

 
Representations and Warranties of the Shipowner
 
Section 1.    Existence: Authorization.  The Shipowner is a corporation duly
organized, validly existing and in good standing under the laws of the Republic
of the Marshall Islands and shall so remain during the life of this
Mortgage.  The Shipowner has full power and authority to own and mortgage the
Vessel; has full right and entitlement to register the Vessel in its name under
the flag of the Republic of the Marshall Islands and all action necessary and
required by law for the execution and delivery of this Mortgage has been duly
and effectively taken; and each of the Indebtedness hereby secured and this
Mortgage is and will be the legal, valid and binding obligation of the Shipowner
enforceable in accordance with its terms.
 
Section 2.    Title to Vessel.  The Shipowner lawfully owns and is lawfully
possessed of the Vessel free from any lien or encumbrance whatsoever other than
this Mortgage, liens for current crew’s wages and liens not yet required to be
removed under Section 7 of Article II hereof and will warrant and defend the
title and possession thereto and to every part thereof for the benefit of the
Mortgagee against the claims and demands of all persons whomsoever.
 
Section 3.    ISM, ISPS and MARPOL Compliance.  The Shipowner has obtained all
necessary ISM Documentation in connection with the Vessel and is in full
compliance with the ISM Code, the ISPS Code and Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to MARPOL (as such terms are defined in
Section 9 of Article II).
 
ARTICLE II
 
Covenants of the Shipowner
 
Section 1.    Payment of Indebtedness.  The Shipowner will pay or cause to be
paid the Indebtedness hereby secured and will observe, perform and comply with
the covenants, terms and conditions herein and in the Guaranty, express or
implied, on its part to be observed, performed or complied with. In the event of
inconsistency between this Mortgage and the Guaranty, the provisions of this
Mortgage shall prevail but only to the extent required by Marshall Islands law.
 
The obligation of the Indebtedness hereby secured is an obligation in United
States Dollars and the term “US$” when used herein shall mean such United States
Dollars.  Notwithstanding
 
 
3

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
fluctuations in the value or rate of United States Dollars in terms of gold or
any other currency, all payments hereunder or otherwise in respect of the
Indebtedness hereby secured shall be payable in terms of United States Dollars
when due, in United States Dollars when paid, whether such payment is made
before or after the due date.
 
Section 2.    Mortgage Recording.  The Shipowner will cause this Mortgage to be
duly recorded or filed in the Office of the Deputy Commissioner of Maritime
Affairs of the Republic of the Marshall Islands, in accordance with the
provisions of Chapter 3 of the Republic of the Marshall Islands Maritime Act of
1990, as amended, and will otherwise comply with and satisfy all of the
provisions of applicable laws of the Republic of the Marshall Islands in order
to establish and maintain this Mortgage as a first preferred mortgage thereunder
upon the Vessel and upon all renewals, replacements and improvements made in or
to the same for the amount of the Indebtedness hereby secured.
 
Section 3.    Lawful Operation.  The Shipowner will not cause or permit the
Vessel to be operated in any manner contrary to law, and the Shipowner will not
engage in any unlawful trade or violate any law or carry any cargo that will
expose the Vessel to penalty, forfeiture or capture, and will not do, or suffer
or permit to be done, anything which can or may injuriously affect the
registration of the Vessel under the laws and regulations of the Republic of the
Marshall Islands and will at all times keep the Vessel duly documented
thereunder.
 
Section 4.    Payment of Taxes.  The Shipowner will pay and discharge when due
and payable, from time to time, all taxes, assessments, governmental charges,
fines and penalties lawfully imposed on the Vessel or any income therefrom.
 
Section 5.    Prohibition of Liens.  Neither the Shipowner, any charterer, the
Master of the Vessel nor any other person has or shall have any right, power or
authority to create, incur or permit to be placed or imposed or continued upon
the Vessel, its freights, profits or hire any lien whatsoever other than this
Mortgage, other liens in favor of the Mortgagee and for crew’s wages and
salvage.
 
Section 6.    Notice of Mortgage.  The Shipowner will place, and at all times
and places will retain a properly certified copy of this Mortgage on board the
Vessel with her papers and will cause such certified copy and the Vessel’s
marine document to be exhibited to any and all persons having business therewith
which might give rise to any lien thereon other than liens for crew’s wages and
salvage, and to any representative of the Mortgagee.
 
The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:
 
NOTICE OF MORTGAGE
 
THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PREFERRED
MORTGAGE IN FAVOR OF NORDEA BANK FINLAND PLC, ACTING THROUGH ITS NEW YORK
BRANCH, AS SECURITY TRUSTEE/MORTGAGEE UNDER AUTHORITY OF CHAPTER 3 OF THE
MARSHALL ISLANDS MARITIME ACT 1990, AS
 
 
 
4

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
AMENDED.  UNDER THE TERMS OF SAID MORTGAGE, NEITHER THE SHIPOWNER, ANY
CHARTERER, THE MASTER OF THE VESSEL, NOR ANY OTHER PERSON HAS ANY RIGHT, POWER
OR AUTHORITY TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE VESSEL,
ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR CREW’S
WAGES AND SALVAGE.
 
Section 7.    Removal of Liens.  Except for the lien of this Mortgage, the
Shipowner will not suffer to be continued any lien, encumbrance or charge on the
Vessel, and in due course and in any event within thirty (30) days after the
same becomes due and payable or within fourteen (14) days after being requested
to do so by the Mortgagee, the Shipowner will pay or cause to be discharged or
make adequate provision for the satisfaction or discharge of all claims or
demands, and will cause the Vessel to be released or discharged from any lien,
encumbrance or charge therefor.
 
Section 8.    Release from Arrest.  If a libel, complaint or similar process be
filed against the Vessel or the Vessel be otherwise attached, levied upon or
taken into custody by virtue of any legal proceeding in any court, the Shipowner
will promptly notify the Mortgagee thereof by telex, or telefax confirmed by
letter, at the address, as specified in this Mortgage, and within fourteen (14)
days will cause the Vessel to be released and all liens thereon other than this
Mortgage to be discharged, will cause a certificate of discharge to be recorded
in the case of any recording of a notice of claim of lien, and will promptly
notify the Mortgagee thereof in the manner aforesaid.  The Shipowner will notify
the Mortgagee within forty-eight (48) hours of any average or salvage incurred
by the Vessel.
 
Section 9.    Maintenance.  (a) The Shipowner will at all times and without cost
or expense to the Mortgagee maintain and preserve, or cause to be maintained and
preserved, the Vessel and all its equipment, outfit and appurtenances, tight,
staunch, strong, in good condition, working order and repair and in all respects
seaworthy and fit for its intended service, and will keep the Vessel, or cause
her to be kept, in such condition as will entitle her to the highest
classification and rating for vessels of the same age and type in the American
Bureau of Shipping or other classification society listed on Schedule VIII to
the Credit Agreement.  The Shipowner covenants to deliver annually to the
Mortgagee a certificate from such class society showing such classification to
be maintained.  The Shipowner will without cost or expense to the Mortgagee
promptly, irrevocably and unconditionally instruct and authorize the
classification society of the Vessel, and shall request the classification
society to give an undertaking to the Mortgagee as follows:
 
1.    to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original class records held by the
classification society relating to the Vessel;
 
2.    to allow the Mortgagee (or its agents), at any time and from time to time,
to inspect the original class and related records of the Shipowner and the
Vessel at the offices of the classification society and to take copies of them;
 
 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
3.    following receipt of a written request from the Mortgagee:
 
(a)    to advise of any facts or matters which may result in or have resulted in
a change, suspension, discontinuance, withdrawal or expiry of the Vessel’s class
under the rules or terms and conditions of the Shipowner’s or the Vessel’s
membership of the classification society; and
 
(b)    to confirm that the Shipowner is not in default of any of its contractual
obligations or liabilities to the classification society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the classification society; and
 
(c)    if the Shipowner is in default of any of its contractual obligations or
liabilities to the classification society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the classification society;
and
 
(d)    to notify the Mortgagee immediately in writing if the classification
society receives notification from the Shipowner or any other person that the
Vessel’s classification society is to be changed.
 
Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the
classification society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the classification society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
classification society in respect thereof.
 
The Shipowner shall further notify the classification society that all the
foregoing instructions and authorizations shall remain in full force and effect
until revoked or modified by written notice to the classification society
received from the Mortgagee, and that the Shipowner shall reimburse the
classification society for all its costs and expenses incurred in complying with
the foregoing instructions.
 
(a)    The Vessel shall, and the Shipowner covenants that she will, at all times
comply with all applicable laws, treaties and conventions to which the Republic
of the Marshall Islands is a party, and rules and regulations issued thereunder,
and shall have on board as and when required thereby valid certificates showing
compliance therewith.  The Shipowner will not make, or permit to be made, any
substantial change in the structure, type or speed of the Vessel or change in
her rig, without first receiving the written approval thereof by the Mortgagee.
 
(b)    The Shipowner agrees to give the Mortgagee at least ten (10) days notice
of the actual date and place of any survey or drydocking, in order that the
Mortgagee may have representatives present if desired.  The Shipowner agrees
that at the Mortgagee’s request it will satisfy the Mortgagee that the expense
of such survey or drydocking or work to be done thereat is within Shipowner’s
financial capability and will not result in a claim or lien against the Vessel
in violation of the provisions of this Mortgage, the Credit Agreement, the
Guaranty or any other Credit Document.
 
 
 
6

--------------------------------------------------------------------------------


 
 
EXHIBIT L-2
 
 
 
(c)    The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed Two Million Five Hundred Thousand Dollars
(U.S. $2,500,000) (or its equivalent in another currency), any major damage to
the Vessel, any event affecting the Vessel’s class, any occurrence in
consequence whereof the Vessel has become or is likely to suffer an Event of
Loss.
 
(d)    The Mortgagee shall have the right at any time, on reasonable notice, to
have its surveyor conduct inspections and surveys of the Vessel to ascertain the
condition of the Vessel and to satisfy itself that the Vessel is being properly
repaired and maintained.  Such inspections and surveys shall be conducted at
such times and in such manner as will not interfere with the Shipowner’s normal
business operations and schedule.
 
(e)    The Shipowner will furnish to the Mortgagee on demand true and complete
copies of the DOC (the SMC referred to in the definition of ISM Code
Documentation below) and such other ISM Code documentation as the Mortgagee may
reasonably request in writing.
 
(f)    The Shipowner will comply or procure compliance with the ISM Code, the
ISPS Code and Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to MARPOL (as such terms are defined below) and notify the Mortgagee
forthwith upon:
 
(i)    any claim for breach of the ISM Code or the ISPS Code being made against
the Shipowner, an ISM Responsible Person (as such term is defined below) or the
manager of the Vessel in connection with the Vessel; or
 
(ii)    any other matter, event or incident, actual or which will or could lead
to the ISM Code or the ISPS Code or Annex VI (Regulations for the Prevention of
Air Pollution from Ships) to MARPOL not being complied with;
 
and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.
 
For the purposes of this Mortgage:
 
“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:
 
(g)    ‘The International Management Code for the Safe Operation of Ships and
for Pollution Prevention’, currently known or referred to as the ‘ISM Code’,
adopted by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and
 
(h)    all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
 
 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995,
 
as the same may be amended, supplemented or replaced from time to time;
 
“ISM Code Documentation” includes:
 
(a)    the document of compliance (“DOC”) and safety management certificate
(“SMC”) issued pursuant to the ISM Code in relation to the Vessel within the
periods specified by the ISM Code;
 
(b)    the interim safety management certificate (“Interim SMC”) issued pursuant
to the ISM Code in relation to the Vessel prior to or on the delivery date
thereof;
 
(c)    all other documents and data which are relevant to the ISM SMS and its
implementation and verification which the mortgage may require by request; and
 
(d)    any other documents which are prepared or which are otherwise relevant to
establish and maintain the Vessel’s or the Shipowner’s compliance with the ISM
Code which the Mortgagee may require by request.
 
“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.
 
“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) adopted on July 1, 2004.
 
“MARPOL” means the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997) and includes any amendments or
extensions of it and any regulation issued pursuant to it.
 
Section 10.    Inspection; Reports.  (a) The Shipowner will at all reasonable
times afford the Mortgagee or its authorized representatives full and complete
access to the Vessel for the purpose of inspecting the Vessel and her cargo and
papers, including without limitation all records pertaining to the Vessel’s
maintenance and repair, and, at the request of the Mortgagee, the Shipowner will
deliver for inspection copies of any and all contracts and documents relating to
the Vessel, whether on board or not.
 
(b)    The Shipowner hereby agrees to furnish promptly to the Mortgagee, on
demand, any reports or information which the Shipowner may submit to
shareholders or regulatory
 
 
 
8

--------------------------------------------------------------------------------


 
 
EXHIBIT L-2
 
 
agencies and any additional information which the Mortgagee may request in
respect of the financial condition of the Shipowner.
 
Section 11.    Flag; Home Port.  (a) The Shipowner will not change the flag or
home port of the Vessel without the written consent of the Mortgagee and any
such written consent to anyone change of flag or home port shall not be
construed to be a waiver of this provision with respect to any subsequent
proposed change of flag or home port.
 
(b)    Notwithstanding the foregoing provisions of this Section 11, upon not
less than 30 days prior written notice to the Mortgagee, provided no Default or
Event of Default under the Credit Agreement shall have occurred and be
continuing, the Shipowner may change the flag or home port of the Vessel to
another flag or home port reasonably satisfactory to the Mortgagee, provided
that the Shipowner shall promptly take all actions necessary or desirable to
establish, preserve, protect and maintain the security interest of the Mortgagee
in the Vessel to the satisfaction of the Mortgagee, and the Shipowner shall have
provided to the Mortgagee and the Lenders such opinions of counsel as may be
reasonably requested by the Mortgagee to assure itself that the conditions of
this proviso have been satisfied.
 
Section 12.    No Sales, Transfers or Charters.  The Shipowner will not sell,
mortgage, transfer, or change the management of, or demise charter the Vessel
for any period longer than twelve (12) months (including any permitted
extensions or renewals) in each case, without the written consent of the
Mortgagee (not to be unreasonably withheld) first had and obtained, and any such
written consent to any one sale, mortgage, demise charter, transfer, or change
of management shall not be construed to be a waiver of this provision with
respect to any subsequent proposed sale, mortgage, demise charter, transfer, or
change of management.  Any such sale, mortgage, demise charter, transfer, or
change of management of the Vessel shall be subject to the provisions of this
Mortgage and the lien hereof.
 
Section 13.    Insurance.  (a) The Shipowner, at its own expense, or with
respect to part (a)(iii) of this Section 13 the Mortgagee at the expense of the
Shipowner, will keep the Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably satisfactory to the Mortgagee and under forms of
policies approved by the Mortgagee against the risks indicated below and such
other risks as the Mortgagee may specify from time to time:
 
(i)    Marine and war risk, including London Blocking and Trapping Addendum and
Lost Vessel Clause, hull and machinery insurance in an amount in U.S. dollars
equal to, except as otherwise approved or required in writing by the Mortgagee,
the greater of (x) the then full commercial value of the Vessel or (y) an amount
which, when aggregated with such insured value of the other Vessels (if the
other Vessels are then subject to a mortgage in favor of the Mortgagee under the
Credit Agreement, and have not suffered an Event of Loss), is equal to 120% of
the then outstanding aggregate principal amount of the Facility whether used or
unused.
 
(ii)    Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising
 
 
 
9

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
out of the operation of the Vessel, insurance against liability arising out of
pollution, spillage or leakage, and workmen’s compensation or longshoremen’s and
harbor workers’ insurance as shall be required by applicable law) in such
amounts approved by the Mortgagee;  provided, however that insurance against
liability under law or international convention arising out of pollution,
spillage or leakage shall be in an amount not less than the greater of:
 
(y)           the maximum amount available, as that amount may from time to time
change, from the International Group of Protection and Indemnity Associations or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners for similar vessels engaged in
similar trades plus amounts available from customary excess insurers of such
risks as excess amounts shall be carried by prudent shipowners for similar
vessels engaged in similar trades; and
 
(z)           the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Vessel may be
trading from time to time.
 
(iii) Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Vessels
(if the other Vessels are then subject to a mortgage in favor of the Mortgagee
under the Credit Agreement, and have not suffered an Event of Loss), is equal to
110% of the then outstanding aggregate principal amount of the Loan.  All such
mortgagee’s interest insurance cover shall in the Mortgagee’s discretion be
obtained directly by the Mortgagee and the Shipowner shall on demand pay all
costs of such cover.
 
(iv)    While the Vessel is idle or laid up, at the option of the Shipowner and
in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
 
(b)    The marine and commercial war-risk insurance required by this Section 13
shall have deductibles and franchises not exceeding those that a reasonable
prudent owner would agree for a vessel of the type, age and condition of the
Vessel.
 
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be named as Mortgagee, a named
insured (without liability for insurance premiums) and a loss payee.  Each entry
in a marine and war risk protection indemnity club with respect to the Vessel
shall note the interest of the Mortgagee.  The Mortgagee and its successors and
assigns shall not be responsible for any premiums, club calls, assessments or
any other obligations or for the representations and warranties made therein by
the Shipowner or any other person.
 
 
10

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
(c)    The Shipowner will furnish the Mortgagee from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage.  At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of this Section 13, to agree to advise the
Mortgagee by telex or telecopier confirmed by letter of any expiration,
termination, alteration or cancellation of any policy, any default in the
payment of any premium and of any other act or omission on the part of the
Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis.  In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report;  provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.
 
The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:
 
(i)    they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and
 
(ii)    they will have endorsed on each and every policy as and when the same is
issued the loss payable clause and the notice of assignment referred to in the
relevant Assignment of Insurances for the Vessel; and
 
(iii)    they will not set off against any sum recoverable in respect of a claim
against the Vessel under the said underwriters or brokers or any other person in
respect of any other vessel nor cancel the said insurances by reason of
non-payment of such premiums or other amounts.
 
All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured.  The Shipowner has assigned to the Mortgagee its
rights under any policies of insurance in respect of the Vessel.  The Shipowner
agrees that, unless the insurances by their terms provide that they cannot cease
(by reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for required insurance and
also
 
 
 
11

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
of demands from the Vessel’s P & I underwriters shall be in the hands of the
Mortgagee at least two (2) days before the risk in question commences.
 
(d)    Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear.  Nevertheless, until otherwise required by the Mortgagee
by notice to the underwriters upon the occurrence and continuance of a Default
or an event of default hereunder, (i) amounts payable under any insurance on the
Vessel with respect to protection and indemnity risks may be paid directly to
the Shipowner to reimburse it for any loss, damage or expense incurred by it and
covered by such insurance or to the person to whom any liability covered by such
insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to the Vessel involving
any damage to the Vessel not constituting an Event of Loss, may be paid by
underwriters directly for the repair, salvage or other charges involved or, if
the Shipowner shall have first fully repaired the damage or paid all of the
salvage or other charges, may be paid to the Shipowner as reimbursement
therefor;  provided, however, that if such amounts (including any franchise or
deductible) are in excess of U.S. $1,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Mortgagee, which shall not be unreasonably withheld.
 
(e)    All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
 
(i)    any amount which might have been paid at the time, in accordance with the
provisions of paragraph (d) above, directly to the Shipowner or others shall be
paid by the Mortgagee to, or as directed by, the Shipowner;
 
(ii)    all amounts paid to the Mortgagee in respect of an Event of Loss of the
Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 3.03(b) of the Credit Agreement;
 
(iii)    all other amounts paid to the Mortgagee in respect of any insurance on
the Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the Indebtedness hereby secured or to making of needed repairs or
other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
 
(f)    In the event that any claim or lien is asserted against the Vessel for
loss, damage or expense which is covered by insurance required hereunder and it
is necessary for the Shipowner to obtain a bond or supply other security to
prevent arrest of the Vessel or to release the Vessel from arrest on account of
such claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
 
 
12

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
(g)    The Shipowner shall deliver to the Mortgagee certified copies and,
whenever so requested by the Mortgagee, the originals of all certificates of
entry, cover notes, binders, evidences of insurance and policies and all
endorsements and riders amendatory thereof in respect of insurance maintained
under this Mortgage for the purpose of inspection or safekeeping, or,
alternatively, satisfactory letters of undertaking from the broker holding the
same.  The Mortgagee shall be under no duty or obligation to verify the adequacy
or existence of any such insurance or any such policies, endorsement or riders.
 
(h)    The Shipowner agrees that it will not execute or permit or willingly
allow to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
 
(i)    In case any underwriter proposes to pay less on any claim than the amount
thereof, the Shipowner shall forthwith inform the Mortgagee, and if a Default,
an Event of Default or an Event of Loss has occurred and is continuing, the
Mortgagee shall have the exclusive right to negotiate and agree to any
compromise.
 
(j)    The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it.
 
Section 14.    Reimbursement for Expenses.  The Shipowner will reimburse the
Mortgagee promptly for any and all reasonable expenditures which the Mortgagee
may from time to time make, layout or expend in providing such protection in
respect of insurance, discharge or purchase of liens, taxes, dues, tolls,
assessments, governmental charges, fines and penalties lawfully imposed,
repairs, attorney’s fees, and other matters as the Shipowner is obligated herein
to provide, but fails to provide or which, in the sole judgment of the Mortgagee
are necessary or appropriate for the protection of the Vessel or the security
granted by this Mortgage.  Such obligation of the Shipowner to reimburse the
Mortgagee shall be an additional indebtedness due from the Shipowner, shall bear
interest at the interest rate as set forth in Section 1.07 of the Credit
Agreement from the date of payment by the Mortgagee to and including the date of
reimbursement by the Shipowner, shall be secured by this Mortgage, and shall be
payable by the Shipowner on demand.  The Mortgagee, though privileged to do so,
shall be under no obligation to the Shipowner to make any such expenditure, nor
shall the making thereof relieve the Shipowner of any default in that respect.
 
Section 15.    Performance of Charters.  The Shipowner will fully perform any
and all charter parties which may be entered into with respect to the Vessel and
will promptly notify the Mortgagee of any material claim by any charterer of
non-performance thereunder by the Shipowner.
 
 
13

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
Section 16.    Change in Ownership.  The Shipowner further covenants and agrees
with the Mortgagee that, so long as any part of the Indebtedness hereby secured
remains unpaid, there shall be no change in the ownership of the Vessel or any
of the shares of the Shipowner without the prior written consent of the
Mortgagee, which shall not be unreasonably withheld.
 
Section 17.    Prepayment if Event of Loss.  In the event that the Vessel
suffers an Event of Loss, then and in each such case the Shipowner shall
forthwith repay the Indebtedness hereby secured at the time and in the amount
set forth in Section 3.03(b) of the Credit Agreement except to the extent such
amounts have otherwise been paid as therein provided.
 
ARTICLE III

 
Events of Default and Remedies
 
Section 1.    Events of Default; Remedies.  In case anyone or more of the
following events, herein termed “events of default”, shall happen:
 
(a)    the Shipowner fails to pay within three (3) Business Days of the date due
any payment in respect of the Indebtedness hereby secured as provided herein; or
 
(b)    the statements in Article I shall prove to have been untrue in a material
way when made; or
 
(c)    a default in the due and punctual observance and performance of any of
the provisions of Sections 2, 3, 7, 8, 9(b), 11, 12, 13(a), (b), (d), (h) and
(j), 16 or 17 of Article II hereof shall have occurred and be continuing; or
 
(d)    a breach or omission in the due and punctual observance of any of the
other covenants and conditions herein required to be kept and performed by the
Shipowner and such breach or omission shall continue for 30 days after the day
the Shipowner first knew or should have known of such breach or omission; or
 
(e)    an Event of Default shall have occurred and be continuing under the
Credit Agreement; or
 
(f)    a payment default by the Borrower under any Interest Rate Protection
Agreement or Other Hedging Agreement shall have occurred and be continuing; or
 
(g)    any notice shall have been issued by the government or any bureau,
department, officer, board or agency thereof of the country of registry of the
Vessel to the effect that the Vessel is subject to cancellation from such
registry or the certificate of registry of the Vessel is subject to revocation
or cancellation for any reason whatsoever, and such notice shall not have been
cancelled or annulled on or before seven (7) Business Days prior to the date set
forth in such notice for such cancellation or revocation; or
 
 
14

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
(h)    the Vessel shall be cancelled from the country of registry of the Vessel
or the certificate of registry of the Vessel is revoked or cancelled for any
reason whatsoever;
 
then:
 
the security constituted by this Mortgage shall become immediately enforceable
and that without limitation, the enforcement remedies specified can be exercised
irrespective of whether or not the Mortgagee has exercised the right of
acceleration under the Credit Agreement or any of the other Credit Documents and
the Mortgagee shall have the right to:
 
(i)    Declare all the then unpaid Indebtedness hereby secured to be due and
payable immediately, and upon such declaration, the same shall become and be
immediately due and payable provided, however, that no declaration shall be
required if an event of default shall have occurred by reason of a default under
Section 10.05 of the Credit Agreement, then and in such case, the Indebtedness
hereby secured shall become immediately due and payable on the occurrence of
such event of default without any notice or demand;
 
(ii)    Exercise all of the rights and remedies in foreclosure and otherwise
given to a mortgagee by the provisions of the laws of the country of registry of
the Vessel or of any other jurisdiction where the Vessel may be found;
 
(iii)    Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Indebtedness hereby secured, and collect the same out
of any and all property of the Shipowner whether covered by this Mortgage or
otherwise;
 
(iv)    Take and enter into possession of the Vessel, at any time, wherever the
same may be, without legal process and without being responsible for loss or
damage and the Shipowner or other person in possession forthwith upon demand of
the Mortgagee shall surrender to the Mortgagee possession of the Vessel;
 
(v)    Without being responsible for loss or damage, the Mortgagee may hold, lay
up, lease, charter, operate or otherwise use such Vessel for such time and upon
such terms as it may deem to be for its best advantage, and demand, collect and
retain all hire, freights, earnings, issues, revenues, income, profits, return
premiums, salvage awards or recoveries, recoveries in general average, and all
other sums due or to become due in respect of such Vessel or in respect of any
insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of the Vessel and charging upon all
receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next following, all costs, expenses,
charges, damages or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given them to take the Vessel,
the Mortgagee shall have the right to dock the Vessel, for a reasonable time at
any dock, pier or other premises of the Shipowner without charge, or to dock her
at any other place at the cost and expense of the Shipowner;
 
(vi)    Without being responsible for loss or damage, the Mortgagee may sell the
Vessel upon such terms and conditions as to the Mortgagee shall seem best, free
 
 
 
15

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
from any claim of or by the Shipowner, at public or private sale, by sealed bids
or otherwise, by mailing, by air or otherwise, notice of such sale, whether
public or private, addressed to the Shipowner at its last known address and to
any other registered mortgagee, twenty (20) calendar days prior to the date
fixed for entering into the contract of sale and by first publishing notice of
any such public sale for ten (10) consecutive days, in daily newspapers of
general circulation published in the City of New York, State of New York; in the
event that the Vessel shall be offered for sale by private sale, no newspaper
publication of notice shall be required, nor notice of adjournment of sale; sale
may be held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or publication the Mortgagee may make any such
sale at the time and place to which the same shall be so adjourned; and any sale
may be conducted without bringing the Vessel to the place designated for such
sale and in such manner as the Mortgagee may deem to be for its best advantage,
and the Mortgagee may become the purchaser at any sale.  The Shipowner agrees
that any sale made in accordance with the terms of this paragraph shall be
deemed made in a commercially reasonable manner insofar as it is concerned;
 
(vii)    Require that all policies, contracts, certificates of entry and other
records relating to the insurance with respect to the Vessel, including, but not
limited to, those described in Article II, Section 13 hereof (the “Insurances”)
(including details of and correspondence concerning outstanding claims) be
forthwith delivered to or to the order of the Mortgagee; and/or
 
(viii)    Collect, recover, compromise and give a good discharge for any and all
monies and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.
 
Section 2.    Power of Sale.  Any sale of the Vessel made in pursuance of this
Mortgage, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,
its successors and assigns, and all persons claiming by, through or under
them.  No purchaser shall be bound to inquire whether notice has been given, or
whether any default has occurred, or as to the propriety of the sale, or as to
the application of the proceeds thereof.  In case of any such sale, the
Mortgagee, if it is the purchaser, shall be entitled, for the purpose of making
settlement or payment for the property purchased, to use and apply the
Indebtedness hereby secured in order that there may be credited against the
amount remaining due and unpaid thereon the sums payable out of the net proceeds
of such sale to the Mortgagee after allowing for the costs and expense of sale
and other charges; and thereupon such purchaser shall be credited, on account of
such purchase price, with the net proceeds that shall have been so credited upon
the Indebtedness hereby secured.  At any such sale, the Mortgagee may bid for
and purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.
 
 
16

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
Section 3.    Power of Attorney-Sale.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner to execute and deliver to any
purchaser aforesaid, and is hereby vested with full power and authority to make,
in the name and on behalf of the Shipowner, a good conveyance of the title to
the Vessel so sold.  Any person dealing with the Mortgagee or attorney-in-fact
shall not be put on enquiry as to whether the power of attorney contained herein
has become exercisable.  In the event of any sale of the Vessel, under any power
herein contained, the Shipowner will, if and when required by the Mortgagee,
execute such form of conveyance of the Vessel as the Mortgagee may direct or
approve.
 
Section 4.    Power of Attorney-Collection.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner upon the happening of any event of
default, in the name of the Shipowner to demand, collect, receive, compromise
and sue for, so far as may be permitted by law, all freight, hire, earnings,
issues, revenues, income and profits of the Vessel and all amounts due from
underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of any event of default as defined in Section 1 of Article III hereof
in respect of the Vessel, or in respect of any insurance thereon, from any
person whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the Power of Attorney
contained herein has become exercisable.
 
Section 5.    Delivery of Vessel.  Upon the security constituted by this
Mortgage becoming immediately enforceable pursuant to Section 1 of Article III,
the Mortgagee shall (in addition to the powers described in Section 1 of Article
III) become forthwith entitled (but not bound) to appoint, by an instrument in
writing under its seal or under the hand of any director or officer or
authorized signatory, a receiver and/or manager of the Vessel upon such terms as
to remuneration and otherwise as the Mortgagee shall deem fit with power from
time to time to remove any receiver and appoint another in his stead and any
receiver shall be the agent of the Shipowner (who shall be solely responsible
for his acts and defaults and remuneration) and shall have all the powers
conferred by law by way of addition to, but without limiting, those powers any
receiver shall have all the powers and entitlements conferred on the Mortgagee
by this Mortgage and generally shall be entitled to the same protection and to
exercise the same powers and discretions as are granted to the Mortgagee under
this Mortgage.
 
Section 6.    Mortgagee to Discharge Liens.  The Shipowner authorizes and
empowers the Mortgagee or its appointees or any of them to appear in the name of
the Shipowner, its successors and assigns, in any court of any country or nation
of the world where a suit is pending against the Vessel because of or on account
of any alleged lien against the Vessel from which the Vessel has not been
released and to take such proceedings as to them or any of them may seem proper
towards the defense of such suit and the purchase or discharge of such lien, and
all expenditures made or incurred by them or any of them for the purpose of such
defense or purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the lien of
this Mortgage in like manner and extent as if the amount and description thereof
were written herein.
 
 
17

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
Section 7.    Payment of Expenses.  The Shipowner covenants that upon the
happening of any one or more of the events of default, then, upon written demand
of the Mortgagee, the Shipowner will pay to the Mortgagee the whole amount due
and payable in respect of the Indebtedness hereby secured; and in case the
Shipowner shall fail to pay the same forthwith upon such demand, the Mortgagee
shall be entitled to recover judgment for the whole amount so due and unpaid,
together with such further amounts as shall be sufficient to cover the
reasonable compensation of the Mortgagee or its agents, attorneys and counsel
and any necessary advances, expenses and liabilities made or incurred by it or
them or the Mortgagee hereunder.  All moneys collected by the Mortgagee under
this Section 7 shall be applied by the Mortgagee in accordance with the
provisions of Section 11 of this Article III.
 
Section 8.    Remedies Cumulative.  Each and every power and remedy herein given
to the Mortgagee shall be cumulative and shall be in addition to every other
power and remedy herein given or now or hereafter existing at law, in equity, in
admiralty or by statute, and each and every power and remedy whether herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Mortgagee, and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
power or remedy.  The Mortgagee shall not be required or bound to enforce any of
its rights under any of the other Credit Documents, prior to enforcing its
rights under this Mortgage.  No delay or omission by the Mortgagee in the
exercise of any right or power or in the pursuance of any remedy accruing upon
any default as above defined shall impair any such right, power or remedy or be
construed to be a waiver of any such event of default or to be an acquiescence
therein; nor shall the acceptance by the Mortgagee of any security or of any
payment of or on account of the Indebtedness hereby secured maturing after any
event of default or of any payment on account of any past default be construed
to be a waiver of any right to exercise its remedies due to any future event of
default or of any past event of default not completely cured thereby.  No
consent, waiver or approval of the Mortgagee shall be deemed to be effective
unless in writing and duly signed by authorized signatories of the
Mortgagee;  any waiver by the Mortgagee of any of the terms of this Mortgage or
any consent given under this Mortgage shall only be effective for the purpose
and on the terms which it is given and shall be without prejudice to the right
to give or withhold consent in relation to future matters (which are either the
same or different).
 
Section 9.    Cure of Defaults.  If at any time after an event of default and
prior to the actual sale of the Vessel by the Mortgagee or prior to any
enforcement or foreclosure proceedings the Shipowner offers completely to cure
all events of default and to pay all expenses, advances and damages to the
Mortgagee consequent on such events of default, with interest at the interest
rate set forth in Section 1.07 of the Credit Agreement, then the Mortgagee may,
but shall not be obligated to, accept such offer and payment and restore the
Shipowner to its former position, but such action, if taken, shall not affect
any subsequent event of default or impair any rights consequent thereon.
 
Section 10.    Discontinuance of Proceedings.  In case the Mortgagee shall have
proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to its former position and right hereunder with respect to the
 
 
 
18

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
property subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.
 
Section 11.    Application of Proceeds.  After an event of default hereunder
shall have occurred and be continuing, the proceeds of any sale of the Vessel
and any and all other moneys received by the Mortgagee pursuant to or under the
terms of this Mortgage or in any proceedings hereunder, the application of which
has not elsewhere herein been specifically provided for, shall be applied as
follows:
 
First:                To the payment of all costs and expenses (together with
interest thereon as set forth in Section 14 of Article II) of the Mortgagee,
including the reasonable compensation of its agents and attorneys, by reason of
any sale, retaking, management or operation of the Vessel and all other sums
payable to the Mortgagee hereunder by reason of any expenses or liabilities
incurred or advances made by it for the protection, maintenance and enforcement
of the security or of any of its rights hereunder, under the Credit Agreement,
the Guaranty and under the other Credit Documents or in the pursuit of any
remedy hereby or thereby conferred; and at the option of the Mortgagee to the
payment of any taxes, assessments or liens claiming priority over the lien of
this Mortgage; and
 
Second:              To the Pledgee (as defined in the Pledge Agreement) for its
distribution in accordance with the provisions of Section 9 of the Pledge
Agreement; and
 
Third:                  To the Shipowner or as may be directed by a court of
competent jurisdiction.
 
Section 12.    Possession Until Default.  Until one or more of the events of
default hereinafter described shall happen, the Shipowner (a) shall be suffered
and permitted to retain actual possession and use of the Vessel and (b) shall
have the right, from time to time, in its discretion, and without application or
notice to the Mortgagee, and without obtaining a release thereof by the
Mortgagee, to dispose of, free from the lien hereof, any boilers, engines,
machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings or equipment or any other appurtenances of the
Vessel that are no longer useful, necessary, profitable or advantageous in the
operation of the Vessel, first or simultaneously replacing the same by new
boilers, engines, machinery, masts, spars, sails, rigging, boats, anchors,
chains, tackle, apparel, furniture, fittings, equipment, or other appurtenances
of substantially equal value to the Shipowner, which shall forthwith become
subject to the lien of this Mortgage as a first priority mortgage thereon.
 
Section 13.    Severability of Provisions, etc.  (a) If any provision of this
Mortgage should be deemed invalid or shall be deemed to affect adversely the
preferred status of this Mortgage under any applicable law, such provision shall
be void and of no effect and shall cease to be a part of this Mortgage without
affecting the remaining provisions, which shall remain in full force and effect.
 
 
19

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
(b)    In the event that the Guaranty, this Mortgage, any of the other Credit
Documents or any of the documents or instruments which may from time to time be
delivered thereunder or hereunder or any provision thereof or hereof shall be
deemed invalidated by present or future law of any nation or by decision of any
court, this shall not affect the validity and/or enforceability of all or any
other parts of the Guaranty, this Mortgage, any of the other Credit Documents or
such documents or instruments and, in any such case, the Shipowner covenants and
agrees that, on demand, it will execute and deliver such other and further
agreements and/or documents and/or instruments and do such things as the
Mortgagee in its sole discretion may reasonably deem to be necessary to carry
out the true intent of this Mortgage, the Guaranty and the other Credit
Documents.
 
(c)    In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof, pursuant to any present or future
law, proclamation, decree order or otherwise, the lien of this Mortgage shall be
deemed to attach to the claim for compensation therefor, and the compensation,
purchase or other taking of such title or ownership is hereby agreed to be
payable to the Mortgagee who shall be entitled to receive the same and shall
apply it as provided in Section 11 of this Article III.  In the event of any
such requisition, purchase or taking, and the failure of the Mortgagee to
receive proceeds as herein provided, the Shipowner shall promptly execute and
deliver to the Mortgagee such documents, if any, as in the opinion of the
Mortgagee may be necessary or useful to facilitate or expedite the collection by
the Mortgagee of such part of the compensation, purchase price, reimbursement or
award as is payable to it hereunder.
 
(d)    Anything herein to the contrary notwithstanding, it is intended that
nothing herein shall waive the priority status of this Mortgage, and if any
provision of this Mortgage or portion thereof shall be construed to waive the
priority status of this Mortgage, then such provision to such extent shall be
void and of no effect.
 
ARTICLE IV

 
Sundry Provisions
 
Section 1.    Successors and Assigns.  All of the covenants, promises,
stipulations and agreements of the Shipowner in this Mortgage contained shall
bind the Shipowner and its successors and shall inure to the benefit of the
Mortgagee and its successors and assigns. In the event of any assignment or
transfer of this Mortgage, the term “Mortgagee”, as used in this Mortgage, shall
be deemed to mean any such assignee or transferee.
 
Section 2.    Power of Substitution.  Wherever and whenever herein any right,
power or authority is granted or given to the Mortgagee, such right, power or
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.
 
Section 3.    Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.
 
 
20

--------------------------------------------------------------------------------


 
 
EXHIBIT L-2
 
 
Section 4.    Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telex, telecopier or cable communication) and
mailed, telexed, telecopied, cabled or delivered, if to the Shipowner or to the
Mortgagee, at its address as specified below, or at such other address as shall
be designated by such party in a written notice to the other party:
 
If to the Shipowner, addressed to it in care of:
 
Genco Ship Management LLC
299 Park Avenue, 20th Floor
New York, NY 10171
USA
Telephone: 646-443-8525
Facsimile:  646-443-8551
Email: finance@gencoshipping.com
 
If to the Mortgagee, addressed to it:
 
Nordea Bank Finland Plc,
New York branch
437 Madison Avenue, 21st Floor
New York, NY 10022
Attention:  Colleen M. Durkin
Telephone:  212-318-9636
Facsimile: 212-421-4420
 
All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.
 
Section 5.    Recording: Clause.  For purposes of recording this First Preferred
Mortgage as required by Chapter 3 of the Republic of the Marshall Islands
Maritime Act of 1990, as amended, the total amount of the direct and contingent
obligations secured by this Mortgage is [               ] United States Dollars
(U.S. $[        ]), comprising of Three Hundred Twenty Million United States
Dollars (U.S. $320,000,000) for the Facility and [            ] (U.S.
$[         ]) for the Hedging Liabilities, and interest and performance of
mortgage covenants.  The maturity date is on demand.  There is no separate
discharge amount.
 
Section 6.    Further Assurances.  The Shipowner shall execute and do all such
assurances, acts and things as the Mortgagee, or any receiver in its absolute
discretion may require for:
 
(a)    perfecting or protecting the security created (or intended to be created)
by this Mortgage; or
 
 
21

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
(b)    preserving or protecting any of the rights of the Mortgagee under this
Mortgage (or any of them); or
 
(c)    ensuring that the security constituted by this Mortgage and the covenants
and obligations of the Shipowner under this Mortgage shall enure to the benefit
of assignees of the Mortgagee (or any of them); or
 
(d)    facilitating the appropriation or realization of the Vessel or any part
thereof and enforcing the security constituted by this Mortgage on or at any
time after the same shall have become enforceable; or
 
(e)    the exercise of any power, authority or discretion vested in the
Mortgagee under this Mortgage,
 
in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner.
 
Section 7.    Governing Law.  The provisions of this Mortgage shall, with
respect to its validity, effect, recordation and enforcement, be governed by and
construed in accordance with the applicable laws of the Republic of the Marshall
Islands.
 
Section 8.    Additional Rights of the Mortgagee.  In the event the Mortgagee
shall be entitled to exercise any of its remedies under Article III hereof, the
Mortgagee shall have the right to arrest and take action against the Vessel at
whatever place the Vessel shall be found lying and for the purpose of any action
which the Mortgagee may bring before the Courts of such jurisdiction or other
judicial authority and for the purpose of any action which the Mortgagee may
bring against the Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Vessel (or upon anyone acting as the
Master) and such service shall be deemed good service on the Shipowner for all
purposes.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
22

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
IN WITNESS WHEREOF, the Shipowner has caused this First Preferred Mortgage over
the [VESSEL NAME] to be duly executed by its authorized representative the day
and year first above written.
 
[NAME OF SHIPOWNER]






By:  ____________________
Name:
Title:
 
 
 
 
23

--------------------------------------------------------------------------------


 
EXHIBIT L-2
 
 
 
 
ACKNOWLEDGMENT
 
STATE OF NEW YORK                                                      )
:  SS:
COUNTY OF NEW YORK                                                   )
 
On this [     ] day of [DATE], before me personally appeared [NAME], known to me
to be the person who executed the foregoing instrument, who, being by me duly
sworn did depose and say that he resides at _______________________, New York,
NY;  that he is [TITLE] of [SHIPOWNER], the Marshall Islands corporation
described in and which executed the foregoing instrument; that he signed his
name pursuant to authority granted to him by [SHIPOWNER]; and that he further
acknowledged that said instrument is the act and deed of [SHIPOWNER].
 
                                                        ______________________
                                                        Notary Public
 
[FOR USE IN THE REPUBLIC OF THE MARSHALL ISLANDS]
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT M
 
 
 
ASSIGNMENT OF PURCHASE CONTRACT


[VESSEL NAME]




THIS ASSIGNMENT OF PURCHASE CONTRACT, dated [DATE], 2008, is given by
[SHIPOWNER], a corporation organized and existing pursuant to the laws of the
Republic of the Marshall Islands  (the “Assignor”), in favor of NORDEA BANK
FINLAND PLC, acting through its New York branch, with offices at 437 Madison
Avenue, New York, New York 10022, as collateral agent (in such capacity, the
“Collateral Agent”) under the Credit Agreement referred to below (the
“Assignee”).  Except as otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
so defined.


RECITALS


A.           The Assignor has entered into that certain memorandum of agreement
dated [DATE], 200__ (the “Purchase Contract”) attached hereto as Appendix A
between the Assignor, as buyer, and [SELLER’S NAME], a company organized and
existing under the laws of [_____], as seller, with respect to the purchase of
[describe vessel and status] (the “Vessel”).


B.           Genco Shipping & Trading Limited, a corporation organized and
existing pursuant to the laws of the Republic of the Marshall Islands (the
“Borrower”) has entered into a Credit Agreement dated as of September 4, 2008
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among (i) various Lenders referred to therein,
(ii) the Assignee, as administrative agent (in such capacity, the
“Administrative Agent”), mandated lead arranger, bookrunner and Collateral
Agent, providing a senior secured credit facility (the “Facility”) to the
Borrower in the principal amount of up to Three Hundred Twenty Million United
States Dollars (U.S. $320,000,000) (the Lenders, the Administrative Agent and
Collateral Agent, collectively, the “Lender Creditors”).


C.           The Assignor is a wholly-owned subsidiary of the Borrower.


D.           The Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more Subsidiary Guarantors or any of their
respective Subsidiaries under, one or more Interest Rate Protection Agreements
or Other Hedging Agreements with respect to the Loan (and/or the Commitments)
with one or more Lenders or any Affiliate thereof (each such Lender or
Affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
Affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”).


E.           The Assignor has entered into the Guaranty in favor of the Secured
Creditors pursuant to which the Assignor has guaranteed (i) to the Lender
Creditors, all obligations of the Borrower under the Credit Agreement and each
other Credit Document to which the Borrower is a party, and (ii) to each of the
Other Creditors, all obligations of the Borrower under each Interest Rate
Protection Agreement and each Other Hedging Agreement entered into with respect
to the Loan (and/or the Commitments), among other things, its obligations under
the Guaranty.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT M
 

 
F.           It is a condition to the Lenders’ making the Facility available to
the Borrower under the Credit Agreement that the Assignor enters into this
Assignment as security for its obligations under the Guaranty.


NOW, THEREFORE, the parties hereto agree as follows:


Section 1.    As security for all amounts due and to become due to the Secured
Creditors under the Guaranty, the Assignor as beneficial owner hereby grants,
sells, conveys, assigns, transfers, mortgages and pledges to the Assignee, and
unto the Assignee’s successors and assigns, all its right, title, interest,
claim and demand in and to, and hereby also grants unto the Assignee a security
interest in and to (i) the Purchase Contract, (ii) all moneys and claims for
moneys due and to become due to the Assignor under and all claims for damages
arising out of the breach (or payments for variation or termination) of the
Purchase Contract, including but not limited to the Assignor’s interest in the
deposit being made in connection with the entry into the Purchase Contract and
any escrow account in respect of such deposit, and (iii) any proceeds of any of
the foregoing.  The Assignor hereby covenants and undertakes to give prompt
notice of this Assignment to the seller of the Vessel in the form of Exhibit A
hereto.


Section 2.    Anything herein contained to the contrary notwithstanding, the
Assignee, or its respective successors and assigns, shall have no obligation or
liability under the Purchase Contract arising out of this Assignment.


Section 3.    The Assignor hereby constitutes the Assignee, its successors and
assigns, its true and lawful attorney-in-fact, irrevocably, with full power, in
the name of the Assignor or otherwise, upon the occurrence and continuance of a
Default or an Event of Default, to ask, require, demand, receive, compound and
give acquittance for any and all moneys and claims for moneys due and to become
due, property and rights hereby assigned, to endorse any checks or other
instruments or orders in connection therewith and to file any document or to
take any action or institute any proceedings which the Assignee and its
successors and assigns may reasonably deem necessary or advisable in the
premises.


Section 4.    The powers and authorities granted to the Assignee and its
successors or assigns herein have been given for valuable consideration and are
hereby declared to be irrevocable.


Section 5.    The Assignor warrants and represents that it has not assigned or
pledged the rights, title and interest assigned hereunder to anyone other than
the Assignee.  The Assignor hereby covenants that, without the prior written
consent thereto of the Assignee, so long as this Assignment shall remain in
effect, it will not assign or pledge the whole or any part of the rights, title
and interest hereby assigned to anyone other than the Assignee, and it will not
take or omit to take any action, the taking or omission of which might result in
an alteration or impairment of this Assignment, or of any of the rights created
by this Assignment.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT M
 
 

 
Section 6.    The Assignor agrees that at any time and from time to time, upon
the written request of the Assignee, the Assignor will promptly and duly execute
and deliver any and all further instruments and documents as the Assignee may
deem desirable in obtaining the full benefits of this Assignment.


Section 7.    THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).  This Assignment shall
not be amended and/or varied except by agreement in writing signed by the
parties hereto.


Section 8.    Any notice, demand or other communication to be given under or for
the purposes of this Assignment shall be made as provided in Section 13.03 of
the Credit Agreement.


Section 9.    This Assignment may be executed in any number of counterparts each
of which shall be an original, but all such counterparts shall together
constitute one and the same instrument.


IN WITNESS WHEREOF, the Assignor has duly executed this instrument on the day
and year first above written.


            [SHIPOWNER],
            as Assignor






            By:  __________________
            Name: [                                      ]
            Title: [                           ]
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT M
 
 
 
Exhibit A to
PURCHASE CONTRACT ASSIGNMENT
 
 
FORM OF NOTICE OF ASSIGNMENT


The undersigned, [SHIPOWNER], the purchaser of the Vessel described in the
assignment attached hereto, hereby gives you notice that by an Assignment of
Purchase Contract dated [DATE], 200__, entered into by us with NORDEA BANK
FINLAND PLC, acting through its New York branch in its capacity as Collateral
Agent for certain Lenders (hereinafter called the “Assignee”), a copy of which
is attached hereto, there has been assigned by us to the Assignee all of our
right, title and interest in and to (i) the memorandum of agreement dated
_______, 200_ (the “Purchase Contract”) between us and [Seller’s name], a
company organized and existing under the laws of [_____], as seller, with
respect to the acquisition of the Vessel named therein, (ii) all moneys and
claims for moneys due and to become due to the undersigned, whether as
indemnities, payments or otherwise, and all claims for damages arising out of
any breach of such Purchase Contract, and (b) you are hereby irrevocably
authorized and instructed to pay as from the date hereof all such aforesaid
moneys to the Assignee (Account No. []) at 437 Madison Avenue, New York, New
York 10022.




            [SHIPOWNER]
            as Owner,






            By:  __________________
            Name:
            Title:


            Dated:  _____________




 
 

 



